Exhibit 10.1

AMENDMENT NO. 6 TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

THIS AMENDMENT NO. 6 TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT, dated as of
September 25, 2020 (this “Sixth Amendment”), by and among CORSAIR GROUP
(CAYMAN), LP, a Cayman Islands exempted limited partnership (“Holdings”),
CORSAIR GAMING, INC., a Delaware corporation (the “U.S. Borrower”), CORSAIR
ACQUISITION (LUX) S.À R.L., a Luxembourg private limited liability company
(société à responsabilité limitée) with registered office at 48, Boulevard
Grande-Duchesse Charlotte, L—1330 Luxembourg, Grand Duchy of Luxembourg and
registered with the Luxembourg Commerce and Companies register under number
B216.833 (the “Lux Borrower”), CORSAIR HOLDINGS (HONG KONG) LIMITED, a Hong Kong
limited liability company (the “HK Borrower” and, together with the U.S.
Borrower and the Lux Borrower, collectively, the “Borrowers”), CERTAIN
SUBSIDIARIES OF HOLDINGS PARTY HERETO, as Guarantors, THE LENDERS PARTY HERETO
and MACQUARIE CAPITAL FUNDING LLC, as administrative agent (in such capacity,
together with its permitted successors and assigns in such capacity, the
“Administrative Agent”) and as collateral agent (in such capacity, together with
its permitted successors and assigns in such capacity, the “Collateral Agent”).

WHEREAS, reference is hereby made to the First Lien Credit and Guaranty
Agreement, dated as of August 28, 2017 (as amended by that certain Amendment
No. 1 to the First Lien Credit and Guaranty Agreement, dated as of October 3,
2017, Amendment No. 2 to the First Lien Credit and Guaranty Agreement, dated as
of March 29, 2018, Amendment No. 3 to the First Lien Credit and Guaranty
Agreement, dated as of April 27, 2018, Amendment No. 4 to the First Lien Credit
and Guaranty Agreement, dated as of October 11, 2018, Amendment No. 5 to the
First Lien Credit and Guaranty Agreement, dated as of December 19, 2019, and as
further amended, restated, supplemented and/or otherwise modified prior to the
date hereof, the “Credit Agreement”), by and among Holdings, the Borrowers, LLC
Subsidiary, certain Subsidiaries of Holdings party thereto, as Guarantors, the
Lenders party thereto from time to time, the Administrative Agent and the
Collateral Agent; and

WHEREAS, the Credit Parties have requested that the Administrative Agent and the
Collateral Agent amend certain provisions of the Credit Agreement, in accordance
with and subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

SECTION 1. Defined Terms; References. Unless otherwise specifically defined
herein, each term used herein that is defined in the Credit Agreement has the
meaning assigned to such term in the Credit Agreement. Each reference to
“hereof”, “hereunder”, “herein” and “hereby” and each other similar reference
and each reference to “this Agreement” and each other similar reference
contained in the Credit Agreement shall, as of and after the Sixth Amendment
Effective Date (as defined below), refer to the Credit Agreement as amended by
this Sixth Amendment (the “Amended Credit Agreement”).

SECTION 2. Amendments to Credit Agreement. Effective upon the Sixth Amendment
Effective Date (as defined below), the Credit Agreement is hereby amended to
delete the stricken text (indicated textually in the same manner as the
following example: stricken text) and to add the double-underlined text
(indicated textually in the same manner as the following example:
double-underlined text) as and to the extent set forth in the form attached as
Annex A hereto.



--------------------------------------------------------------------------------

SECTION 3. Amendments to Schedules to Credit Agreement. Effective upon the Sixth
Amendment Effective Date, Schedule 4.2 to the Credit Agreement is hereby amended
and restated in its entirety as Annex B hereto.

SECTION 4. Releases of Credit Parties. Effective as of the Sixth Amendment
Effective Date:

(a) Each of Lux Borrower and HK Borrower (each a “Released Borrower” and,
collectively, the “Released Borrowers”) is automatically released as a
“Borrower” under the Credit Agreement and the other Credit Documents and is
discharged and released in full from all obligations with respect to the Credit
Agreement and the other Credit Documents (each a “Borrower Release” and,
collectively, the “Borrower Releases”); provided that no Borrower Release shall
affect any obligations and indemnities of any Released Borrower under the Credit
Documents which by their express terms survive the termination of the Credit
Agreement and any of the other Credit Documents.

(b) Each of Holdings, LLC Subsidiary, Lux Holdco, Corsair Components Coöperatief
U.A., Corsair (Hong Kong) Limited and Corsair Memory B.V. (each a “Released
Guarantor” and, collectively, the “Released Guarantors”) is automatically
released as a “Guarantor” under the Credit Agreement and the other Credit
Documents and is discharged and released in full from all obligations with
respect to the Credit Agreement and the other Credit Documents (each a
“Guarantor Release” and, collectively, the “Guarantor Releases”); provided that
no Guarantor Release shall affect any obligations and indemnities of any
Released Guarantor under the Credit Documents which by their express terms
survive the termination of the Credit Agreement and any of the other Credit
Documents.

(c) Each Released Borrower and each Released Guarantor releases and discharges
each Agent and each Lender, their participants, and their successors and
assigns, from all claims, demands, accounts and actions, in each case based upon
or arising out of the Credit Documents, that such Released Borrower or Released
Guarantor, as applicable, at any prior time had or as of the date hereof has
against any Agent or any Lender; provided that the foregoing release shall not
excuse any Agent, Lender or other Secured Party from the performance of its
obligations under this Sixth Amendment.

SECTION 5. Terminations and Release of Liens. Effective as of the Sixth
Amendment Effective Date:

(a) The Limited Recourse Pledge and Security Agreement among Holdings, LLC
Subsidiary and the Collateral Agent is terminated and such Limited Recourse
Pledge and Security Agreement shall be no further force and effect.

(b) All Liens in favor of any Agent or Secured Party on assets of any Released
Borrower or any Released Guarantor pursuant to any Credit Document are hereby
terminated and released, without recourse and without any representation or
warranty of any kind, express or implied.

(c) Each Collateral Agent agrees, following the Sixth Amendment Effective Date,
to execute and deliver (i) UCC-3 termination statements in respect of the
financing statements filed in favor of the Collateral Agent against Holdings and
LLC Subsidiary (it being understood and agreed that the Released Guarantors and
their respective attorneys and designees shall be authorized to file such UCC-3
termination statements), (ii) any deeds of release, termination agreements, or
other applicable release documents with respect to the Foreign Collateral
Documents necessary to terminate and release all Liens under such Foreign
Collateral Documents and (iii) such other instruments and documents, and take
such

 

2



--------------------------------------------------------------------------------

further action, as the U.S. Borrower may reasonably request to effect or
evidence the termination of such Collateral Agent’s security interest in and
lien on the assets of any Released Borrower or Released Guarantor, but without
recourse, representation or warranty of any kind, express or implied, and at the
sole cost and expense of the U.S. Borrower.

SECTION 6. Severability. If any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

SECTION 7. Headings. Section headings herein are included for convenience of
reference only and shall not affect the interpretation of this Sixth Amendment.

SECTION 8. Entire Agreement. This Sixth Amendment, the Amended Credit Agreement
and the other Credit Documents constitute the entire agreement among the parties
with respect to the subject matter hereof and thereof and supersede all other
prior agreements and understandings, both written and verbal, among the parties
or any of them with respect to the subject matter hereof.

SECTION 9. Ratification and Reaffirmation.

(a) Each Remaining Credit Party (as defined below) hereto hereby ratifies and
reaffirms, immediately after giving effect to this Sixth Amendment, (i) its
Obligations under the Amended Credit Agreement and each of the other Credit
Documents to which it is a party and all of its covenants, duties, guarantees,
indemnities, indebtedness and liabilities under the Amended Credit Agreement and
the other Credit Documents to which it is a party and (ii) the Liens and
security interests granted thereby in favor of the Collateral Agent and the
Lenders pursuant to each Collateral Document, which Liens and security interests
continue to secure the Obligations (as defined in the Amended Credit Agreement)
and each Remaining Credit Party hereto confirms that its secured liabilities
(however described in the Collateral Documents) cover the Obligations (which
include for the avoidance of doubt each Parallel Liability), in each case, on
and subject to the terms and conditions set forth in the Amended Credit
Agreement and the other Credit Documents and will have and maintain the ranking
required under the Collateral Documents (if any).

(b) Subject to Sections 4 and 5 hereof, the Credit Agreement and each of the
other Credit Documents, as specifically amended by this Sixth Amendment, are
and, notwithstanding this Sixth Amendment, continue to be in full force and
effect and are hereby in all respects ratified and confirmed (as expressly
amended hereby to the extent so amended). Without limiting the generality of the
foregoing, except as specifically amended by this Sixth Amendment otherwise and
except for those Collateral Documents terminated and Collateral released in
accordance with Section 5 hereof, the Collateral Documents and all of the
Collateral described therein, notwithstanding this Sixth Amendment, continue as
of the Sixth Amendment Effective Date to secure the payment of all Obligations
of the Remaining Credit Parties, as amended by this Sixth Amendment.

(c) The execution, delivery and effectiveness of this Sixth Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Administrative Agent under any of the Credit
Documents, nor constitute a waiver of any provision of any of the Credit
Documents. On and after the Sixth Amendment Effective Date, this Sixth Amendment
shall for all purposes constitute a Credit Document.

 

3



--------------------------------------------------------------------------------

(d) Each Borrower hereby acknowledges and agrees that, notwithstanding anything
to the contrary in the Credit Agreement, the Amended Credit Agreement and/or any
other Credit Document, on and after the Sixth Effective Amendment Date, the U.S.
Borrower shall assume all rights, obligations and liabilities of each Released
Borrower in its capacity as a “Borrower” under or in connection with the Credit
Agreement and/or any other Credit Document (for the avoidance of doubt, on and
after the Sixth Effective Amendment Date, the U.S. Borrower shall have sole
liability for (i) all outstanding Loans, as the sole Borrower under the Amended
Credit Agreement and (ii) all outstanding Letters of Credit, as the sole account
holder thereof under the Amended Credit Agreement, in each case, including,
without limitation, all Obligations for the punctual payment when due of the
principal, interest, premium, if any, and fees owing in respect thereof from
time to time pursuant to the terms of the Amended Credit Agreement).

SECTION 10. Representations and Warranties. The Remaining Credit Parties each
hereby represent and warrant to the Agents and the Lenders, as of the date
hereof, that:

(a) Each Remaining Credit Party party hereto has all requisite corporate (or
equivalent) power and authority to enter into this Sixth Amendment and
consummate the transactions contemplated hereby. The execution, delivery and
performance of this Sixth Amendment and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary action on the
part of each Remaining Credit Party party hereto. This Sixth Amendment has been
duly executed and delivered by each Remaining Credit Party party hereto and is
the legally valid and binding obligation of such Credit Party, enforceable
against such Credit Party in accordance with its terms, except as may be limited
by Debtor Relief Laws, by the principle of good faith and fair dealing, or
limiting creditors’ rights generally or by equitable principles relating to
enforceability.

(b) The execution, delivery and performance of this Sixth Amendment and the
consummation of the transactions contemplated hereby by each Remaining Credit
Party party hereto do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority or other third Person, except (i) such as have been obtained and are
in full force and effect, (ii) for filings and recordings with respect to the
Collateral to be made or otherwise that have been delivered to the Collateral
Agent for filing and/or recordation and (iii) those approvals, consents,
registrations or other actions or notices, the failure of which to obtain or
make could not, either individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.

(c) The execution, delivery and performance of this Sixth Amendment by each
Remaining Credit Party party hereto and the consummation of the transactions
contemplated hereby do not and will not (i) violate any of the Organizational
Documents of such Credit Party; (ii) violate any provision of any Law applicable
to or otherwise binding on the U.S. Borrower or any of the Restricted
Subsidiaries, except to the extent such violation, either individually or in the
aggregate, could not be reasonably expected to have a Material Adverse Effect or
(iii) result in or require the creation or imposition of any Lien upon any of
the properties or assets of the U.S. Borrower or any of the Restricted
Subsidiaries (other than any Liens created under any of the Credit Documents in
favor of the Collateral Agent, on behalf of the Secured Parties, or other
Permitted Liens).

(d) All of the representations and warranties contained herein and in Section 4
of the Credit Agreement and in each other Credit Document (in each case, as
amended by this Sixth Amendment) are true and correct in all material respects
both immediately before and immediately after giving effect to this Sixth
Amendment (except for those representations and warranties that are qualified by
materiality,

 

4



--------------------------------------------------------------------------------

which are true and correct in all respects) on and as of the Sixth Amendment
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case such representations and warranties are true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality, which are true and correct in all
respects) on and as of such earlier date.

(e) Both immediately before and immediately after giving effect to this Sixth
Amendment, no Default or Event of Default has occurred and is continuing.

(f) On or as of the Sixth Amendment Effective Date, (i) the Qualified Borrower
IPO will have been consummated and (ii) the transactions described in clauses
(e) and (f) of the definition of Qualified Borrower IPO/Reorganization
Transactions will have been consummated.

(g) Immediately after giving effect to the Qualified Borrower IPO, the other
Qualified Borrower IPO/Reorganization Transactions and this Sixth Amendment, on
the Sixth Amendment Effective Date, (i) the organizational structure and capital
structure of the U.S. Borrower and its Subsidiaries, in each case, will be as
set forth on Schedule 4.2 to the Amended Credit Agreement and (ii) each Foreign
Subsidiary of the U.S. Borrower will be an Excluded Subsidiary.

SECTION 11. Governing Law; Consent to Jurisdiction; Waiver of Jury Trial. The
terms of Sections 10.14, 10.15 and 10.16 of the Credit Agreement are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

SECTION 12. Counterparts. This Sixth Amendment may be executed in counterparts
(and by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract. Delivery of an executed signature page to this Sixth Amendment
by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed counterpart of this Sixth Amendment.

SECTION 13. Effectiveness. This Sixth Amendment shall become effective on the
first date on which each of the following conditions shall have been satisfied
or waived (the “Sixth Amendment Effective Date”):

(a) the Administrative Agent shall have received from the Borrowers, Holdings,
each other Guarantor (other than LLC Subsidiary), the Administrative Agent and
the Collateral Agent, a duly executed counterpart of this Sixth Amendment signed
on behalf of such party;

(b) the Administrative Agent shall have received an executed copy of a
certificate from an Authorized Officer of each of the U.S. Borrower, Corsair
Components, Inc., Corsair Memory Inc., Scuf Holdings, Inc., Scuf Gaming, Inc.,
Scuf Gaming International LLC and Origin PC, LLC (each, a “Remaining Credit
Party” and, collectively, the “Remaining Credit Parties”), together with all
applicable attachments, certifying as to the following immediately after giving
effect to the Qualified Borrower IPO and the other Qualified Borrower
IPO/Reorganization Transactions (provided that each such certificate can certify
that there have been no changes to the documents or items described in the
following clauses (i) and/or (ii) with respect to such Credit Party since the
date of the last delivery thereof to the Administrative Agent):

 

5



--------------------------------------------------------------------------------

(i) Organizational Documents. Attached thereto is a copy of each Organizational
Document of such Credit Party as then in effect and executed and delivered by
each party thereto and, to the extent applicable, certified as of a recent date
by the appropriate governmental official;

(ii) Signature and Incumbency. Set forth therein are the specimen signature and
incumbency of the officers or other authorized representatives of such Credit
Party authorized to execute the Sixth Amendment and each other Credit Document
to which it is a party;

(iii) Resolutions. Attached thereto are copies of resolutions of the Board of
Directors or other governing party of such Credit Party, approving and
authorizing (A) the execution, delivery and performance of the Sixth Amendment
Agreement and the other Credit Documents to which it is a party or by which it
or its assets may be bound as of the Sixth Amendment Effective Date, (B) in the
case of the U.S. Borrower, the Qualified Borrower IPO and (C) the other
Qualified Borrower IPO/Reorganization Transactions, as applicable, in each case,
certified as of the Sixth Amendment Effective Date as being in full force and
effect without modification or amendment; and

(iv) Good Standing Certificates. Attached thereto is a good standing certificate
from the applicable Governmental Authority of such Credit Party’s jurisdiction
of incorporation, registration, organization or formation, dated a recent date;

(c) the Administrative Agent shall have received from the U.S. Borrower a duly
executed solvency certificate substantially in the form of Exhibit L to the
Credit Agreement, dated the Sixth Amendment Effective Date, certifying that,
immediately after giving effect to (i) the Sixth Amendment, (ii) the Qualified
Borrower IPO, and (iii) the other Qualified Borrower IPO/Reorganization
Transactions, the U.S. Borrower and its Subsidiaries, on a consolidated basis,
are Solvent;

(d) the Administrative Agent shall have received a certificate of an Authorized
Officer of the U.S. Borrower certifying as to compliance with each of clauses
(a) through (g) of Section 10 of this Sixth Amendment;

(e) the Administrative Agent shall have received a customary written opinion of
Jones Day, special U.S. counsel for the Remaining Credit Parties, addressed to
the Administrative Agent, the Collateral Agent and the Lenders, and dated the
Sixth Amendment Effective Date; and

(f) all reasonable and documented expenses and other compensation payable to the
Agents pursuant to Section 10.2 of the Credit Agreement or otherwise, shall have
been paid to the extent earned, due and owing and otherwise reimbursable
pursuant to the terms thereof and, in the case of expenses, invoiced at least
two Business Days prior to the Sixth Amendment Effective Date.

[SIGNATURE PAGES FOLLOW]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amendment to be
duly executed by their respective authorized officers as of the day and year
first above written.

 

CORSAIR GROUP (CAYMAN), LP, as Holdings and a Guarantor

By: EagleTree-Carbide (GP), LLC, its general partner

By:

  /s/ George L. Majoros, Jr.

Name:

  George L. Majoros, Jr.

Title:

  Co-Managing Member

By:

  /s/ Anup Bagaria

Name:

 

Anup Bagaria

Title:

  Co-Managing Member CORSAIR GAMING, INC., as a Borrower

By:

 

/s/ Michael Potter

Name:

  Michael Potter

Title:

  Chief Financial Officer CORSAIR ACQUISITION (LUX) S.À R.L., as a Borrower

By:

 

/s/ Robert van’t Hoeft

Name:

  Robert van’t Hoeft

Title:

  Class A Manager

By:

 

/s/ Andrew J. Paul

Name:

  Andrew J. Paul

Title:

  Class B Manager Corsair Acquisition (Lux) S.à r.l., société à responsabilité
limitée Registered Office: 48, boulevard Grande-Duchesse Charlotte, L-1330
Luxembourg, R.C.S.: B 216.833

CORSAIR HOLDINGS (HONG KONG) LIMITED, as a Borrower

By:

 

/s/ Michael Potter

Name:

  Michael Potter

Title:

 

Chief Financial Officer

[Signature page to Amendment No. 6 to First Lien Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CORSAIR HOLDINGS (LUX) S.À R.L,
as a Guarantor

By:

  /s/ Jooest Mees   Name: Jooest Mees   Title Class A Manager

By:

  /s/ Andrew J. Paul   Name: Andrew J. Paul   Title Class B Manager Corsair
Holdings (Lux) S.à r.l.,
société à responsabilité limitée
Registered Office: 48, boulevard Grande-Duchesse
Charlotte, L-1330 Luxembourg, R.C.S.: B 216.685 CORSAIR COMPONENTS, INC.,
as a Guarantor

By:

  /s/ Michael Potter   Name: Michael Potter   Title Chief Financial Officer
CORSAIR MEMORY, INC.,
as a Guarantor

By:

  /s/ Michael Potter   Name: Michael Potter   Title Chief Financial Officer
CORSAIR (HONG KONG) LIMITED,
as a Guarantor

By:

  /s/ Michael Potter   Name: Michael Potter   Title Chief Financial Officer

[Signature page to Amendment No. 6 to First Lien Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CORSAIR COMPONENTS COÖPERATIEF U.A., as a Guarantor By:   /s/ Robert van’t Hoeft
  Name: Robert van’t Hoeft   Title Class A Manager CORSAIR MEMORY B.V.,
as a Guarantor By:   /s/ Michael Potter   Name: Michael Potter   Title Chief
Financial Officer ORIGIN PC, LLC,
as a Guarantor By:   /s/ Andrew J. Paul   Name: Andrew J. Paul   Title Class B
Manager

[Signature page to Amendment No. 6 to First Lien Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

SCUF HOLDINGS, INC.,
as a Guarantor By:   /s/ Andrew J. Paul   Name: Andrew J. Paul   Title Class B
Manager SCUF GAMING, INC.,
as a Guarantor By:   /s/ Andrew J. Paul   Name: Andrew J. Paul   Title Class B
Manager SCUF GAMING INTERNATIONAL LLC,
as a Guarantor By:   /s/ Andrew J. Paul   Name: Andrew J. Paul   Title Class B
Manager

[Signature page to Amendment No. 6 to First Lien Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

MACQUARIE CAPITAL FUNDING LLC, as Administrative Agent and Collateral Agent By:
  /s/ Lisa Grushkin   Name: Lisa Grushkin   Title Managing Director By:   /s/
Ayesha Farooqi   Name: Ayesha Farooqi   Title Managing Director

[Signature page to Amendment No. 6 to First Lien Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

ANNEX A

Amended Credit Agreement

[See attached]



--------------------------------------------------------------------------------

Conformed through:

Amendment No. 1, dated as of October 3, 2017

Amendment No. 2, dated as of March 29, 2018

Amendment No. 3, dated as of April 27, 2018

Amendment No. 4, dated as of October 11, 2018

Amendment No. 5, dated as of December 19, 2019

Amendment No. 6, dated as of September 25, 2020

 

 

 

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

Dated as of August 28, 2017

among

CORSAIR GROUP (CAYMAN), LP,

as Holdings,

CORSAIR GAMING, INC.,

CORSAIR ACQUISITION (LUX) S.À R.L.,

and

CORSAIR HOLDINGS (HONG KONG) LIMITED

as BorrowersBorrower,

CORSAIR GROUP (US), LLC

and

CERTAIN OTHER SUBSIDIARIES OF HOLDINGS PARTY HERETOTHE BORROWER,

as Guarantors,

THE LENDERS PARTY HERETO

and

MACQUARIE CAPITAL FUNDING LLC,

as Administrative Agent and Collateral Agent

 

 

BNP PARIBAS SECURITIES CORP. AND

FIFTH THIRD BANK,

as Syndication Agents

 

 

MACQUARIE CAPITAL (USA) INC. AND

BNP PARIBAS SECURITIES CORP.,

as Joint Lead Arrangers and Bookrunners

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1.

  DEFINITIONS AND INTERPRETATION      22  

1.1

  Definitions      22  

1.2

  Accounting Terms      6566  

1.3

  Interpretation, Etc      6566  

1.4

  Certifications      6667  

1.5

  Timing of Performance      6667  

1.6

  Cashless Rollovers      6667  

1.7

  Pro Forma Calculations and Adjustments      6667  

1.8

  Currency Equivalents, Generally      6768  

1.9

  Available Amount Transactions      6769  

1.10

  Luxembourg Terms 68Financial Definitions      69  

1.11

  Dutch Terms 68Mandatory Prepayments      69  

SECTION 2.

  LOANS AND LETTERS OF CREDIT      6971  

2.1

  Term Loans      6971  

2.2

  Revolving Loans      7072  

2.3

  Swing Line Loans      7173  

2.4

  Letters of Credit      7476  

2.5

  Pro Rata Shares; Availability of Funds      8082  

2.6

  Use of Proceeds      8082  

2.7

  Evidence of Debt; Notes      8183  

2.8

  Interest on Loans      8183  

2.9

  Conversion and Continuation      8385  

2.10

  Default Interest      8486  

2.11

  Fees      8486  

2.12

  Installments      8587  

2.13

  Voluntary Prepayments/Commitment Reductions      8689  

2.14

  Mandatory Prepayments/Commitment Reductions      8789  

2.15

  Application of Prepayments      9092  

2.16

  General Provisions Regarding Payments      9193  

2.17

  Ratable Sharing      9395  

2.18

  Making or Maintaining Eurodollar Loans      9395  

2.19

  Increased Costs; Capital Adequacy      9698  

2.20

  Taxes; Withholding, Etc.      98100  

2.21

  Obligation to Mitigate      101103  

2.22

  Defaulting Lenders      101103  

2.23

  Replacement Lenders      104106  

2.24

  Extension of Loans      105106  

2.25

  Incremental Loans      107109  

2.26

  Refinancing Facilities      111113  

2.27

  Joint and Several Liability of the Borrowers; Borrower Representative
112[Reserved]      114  

2.28

  Currency Equivalents      113115  

2.29

  Designation of Borrowers      115  

SECTION 3.

  CONDITIONS PRECEDENT      115116  

3.1

  Closing Date      115116  

3.2

  Conditions to Each Subsequent Credit Extension      120122  

 

i



--------------------------------------------------------------------------------

SECTION 4.

  REPRESENTATIONS AND WARRANTIES      121123  

4.1

  Organization; Required Power and Authority; Qualification      121123  

4.2

  Equity Interests and Ownership      121123  

4.3

  Due Authorization      122123  

4.4

  No Conflict      122123  

4.5

  Third Party Consents      122124  

4.6

  Binding Obligation      122124  

4.7

  Historical Financial Statements and Pro Forma Balance Sheet      123124  

4.8

  Projections      123125  

4.9

  No Material Adverse Change      123125  

4.10

  Adverse Proceedings      123125  

4.11

  Payment of Taxes      123125  

4.12

  Title      123125  

4.13

  Real Estate Assets      124125  

4.14

  Environmental Matters      124126  

4.15

  No Defaults      124126  

4.16

  Investment Company Regulation      125127  

4.17

  Margin Stock      125127  

4.18

  Employee Matters      125127  

4.19

  Employee Benefit Plans      125127  

4.20

  Certain Fees      126128  

4.21

  Solvency      126128  

4.22

  Compliance with Laws      126128  

4.23

  Disclosure      127129  

4.24

  Collateral      127129  

4.25

  Status as Senior Indebtedness      127129  

4.26

  Closing Date Acquisition Documents      127129  

4.27

  Intellectual Property; Licenses, Etc.      127129  

4.28

  Use of Proceeds      128130  

4.29

  Centre of Main Interests and Establishments      128130  

4.30

  UK Pensions      128130  

SECTION 5.

  AFFIRMATIVE COVENANTS      128130  

5.1

  Financial Statements and Other Reports and Notices      128130  

5.2

  Existence      133136  

5.3

  Payment of Taxes and Claims      134136  

5.4

  Maintenance of Properties      134136  

5.5

  Insurance      134136  

5.6

  Books and Records      135137  

5.7

  Inspections      135137  

5.8

  Lenders Calls 135[Reserved]      137  

5.9

  Compliance with Laws      135138  

5.10

  Environmental      136138  

5.11

  Subsidiaries      136138  

5.12

  Material Real Estate Assets      137140  

5.13

  Further Assurances      139141  

5.14

  [Reserved]      139141  

5.15

  Unrestricted Subsidiaries      139141  

5.16

  UK Pensions 140[Reserved]      142  

 

ii



--------------------------------------------------------------------------------

5.17

  Syndication Cooperation 140[Reserved]      142  

5.18

  Use of Proceeds      140143  

5.19

  Beneficial Ownership Regulation      140143  

5.20

  Centre of Main Interests and Establishments      140143  

5.21

  Maintenance of Ratings      141143  

5.22

  Post-Closing Covenants      141143  

5.23

  2L IPO Prepayment      141143  

5.24

  Specified Equity Contribution      141143  

SECTION 6.

  NEGATIVE COVENANTS      141144  

6.1

  Indebtedness      141144  

6.2

  Liens      145148  

6.3

  Payments and Prepayments of Certain Indebtedness      147149  

6.4

  Restricted Payments      148150  

6.5

  Burdensome Agreements      151153  

6.6

  Investments      152155  

6.7

  Financial Covenant      155157  

6.8

  Fundamental Changes      155158  

6.9

  Asset Sales      156158  

6.10

  Sales and Lease-Backs      157160  

6.11

  Transactions with Affiliates      158160  

6.12

  Conduct of Business      159161  

6.13

  Permitted Activities of Holdings, LLC Subsidiary and Lux Holdco 159[Reserved]
     161  

6.14

  Amendments or Waivers of Organizational Documents and Certain Other Documents
     160162  

6.15

  Fiscal Year      160163  

6.16

  Use of Proceeds      160163  

6.17

  Prohibition on Division/Series Transaction      160163  

SECTION 7.

  GUARANTY      160163  

7.1

  Guaranty of the Obligations      160163  

7.2

  Contribution by Guarantors      161163  

7.3

  Payment by Guarantors      161164  

7.4

  Liability of Guarantors Absolute      162164  

7.5

  Waivers by Guarantors      163166  

7.6

  Guarantors’ Rights of Subrogation, Contribution, Etc      164167  

7.7

  Subordination of Other Obligations      165167  

7.8

  Continuing Guaranty      165167  

7.9

  Authority of Guarantors or the BorrowersBorrower      165167  

7.10

  Financial Condition of the BorrowersBorrower      165168  

7.11

  Bankruptcy, Etc.      165168  

7.12

  Discharge of Guaranty Upon Sale of Guarantor      166169  

7.13

  Keepwell Agreement      166169  

7.14

  Limited Recourse to Holdings and LLC Subsidiary 166[Reserved]      169  

7.15

  Luxembourg Limitation Language      167169  

SECTION 8.

  EVENTS OF DEFAULT      167170  

8.1

  Events of Default      167170  

8.2

  Acceleration      170173  

8.3

  Application of Payments and Proceeds      171174  

8.4

  Cure Right      172174  

8.5

  Exclusion of Immaterial Subsidiaries      172175  

 

iii



--------------------------------------------------------------------------------

SECTION 9.

  AGENTS      173175  

9.1

  Appointment and Authority      173175  

9.2

  Rights as a Lender      173176  

9.3

  Exculpatory Provisions      174176  

9.4

  Reliance by Agents      175178  

9.5

  Delegation of Duties      175178  

9.6

  Resignation of the Administrative Agent      176178  

9.7

  Non-Reliance on Agents and Other Lenders      177179  

9.8

  No Other Duties, Etc      177180  

9.9

  Administrative Agent May File Proofs of Claim      178180  

9.10

  Collateral Documents and Guaranty      178181  

9.11

  Withholding Taxes      179182  

9.12

  Collateral Held in Trust      180183  

SECTION 10.

  MISCELLANEOUS      180183  

10.1

  Notices      180183  

10.2

  Expenses      181184  

10.3

  Indemnity; Certain Waivers      182185  

10.4

  Set-Off      184186  

10.5

  Amendments and Waivers      184187  

10.6

  Successors and Assigns; Participations      188191  

10.7

  Independence of Covenants      197200  

10.8

  Survival of Representations, Warranties and Agreements      197200  

10.9

  No Waiver; Remedies Cumulative      197200  

10.10

  Marshalling; Payments Set Aside      197200  

10.11

  Severability      198200  

10.12

  Obligations Several; Independent Nature of the Lenders’ Rights      198201  

10.13

  Headings      198201  

10.14

  Governing Law      198201  

10.15

  Consent to Jurisdiction      198201  

10.16

  WAIVER OF JURY TRIAL      199202  

10.17

  Confidentiality      199202  

10.18

  Usury Savings Clause      200203  

10.19

  No Strict Construction      201203  

10.20

  Counterparts; Effectiveness      201203  

10.21

  Integration      201203  

10.22

  No Fiduciary Duty      201204  

10.23

  PATRIOT Act      201204  

10.24

  Judgment Currency      202204  

10.25

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions     
202204  

10.26

  Intercreditor Agreement 202Agreements      205  

10.27

  Parallel Liability 203[Reserved]      206  

10.28

  Process AgentsAgent      203206  

10.29

  Waiver of Sovereign Immunity      204206  

10.30

  Luxembourg 205[Reserved]      206  

10.31

  Certain ERISA Matters      205207  

 

iv



--------------------------------------------------------------------------------

APPENDICES:    A-1    Term Loan Commitments    A-2    Revolving Credit
Commitments    B    Notice Addresses    C    Dutch Auction Procedures SCHEDULES:
   4.2    Equity Interests and Ownership; Organizational and Capital Structure
   4.13    Real Estate Assets    4.20    Certain Fees    5.22    Post-Closing
Covenants    6.1    Certain Indebtedness    6.2    Certain Liens    6.6   
Certain Investments    F-1    Closing Date Foreign Collateral Documents    L-1
   Existing Letters of Credit EXHIBITS:    A-1    Form of Funding Notice    A-2
   Form of Conversion/Continuation Notice    A-3    Form of Issuance Notice   
B-1    Form of Term Loan Note    B-2    Form of Revolving Loan Note    B-3   
Form of Swing Line Note    B-4    Form of Incremental Term Loan Note    C-1   
Form of Compliance Certificate    C-2    Form of Pro Forma Compliance
Certificate    D-1    Form of US Tax Compliance Certificate (For Foreign Lenders
That Are Not Partnerships For US Federal Income Tax Purposes)    D-2    Form of
US Tax Compliance Certificate (For Non-US Participants That Are Not Partnerships
For US Federal Income Tax Purposes)    D-3    Form of US Tax Compliance
Certificate (For Non-US Participants That Are Partnerships For US Federal Income
Tax Purposes)    D-4    Form of US Tax Compliance Certificate (For Foreign
Lenders That Are Partnerships For US Federal Income Tax Purposes)    E    Form
of Assignment and Assumption Agreement    F    Form of Closing Date Certificate
   G    Form of Counterpart Agreement    H    Form of Pledge and Security
Agreement    I    Form of Limited Recourse Pledge and Security
Agreement[Reserved]    J    [Reserved]    K    Form of Joinder Agreement    L   
Form of Solvency Certificate    M    Form of Intercreditor Agreement    N   
Form of Borrower Joinder

 

v



--------------------------------------------------------------------------------

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

This FIRST LIEN CREDIT AND GUARANTY AGREEMENT, dated as of August 28, 2017 (this
“Agreement”), is entered into by and among CORSAIR GROUP (CAYMAN), LP, a Cayman
Islands exempted limited partnership acting by its general partner
EagleTree-Carbide (GP), LLC, a Cayman Islands limited liability company
(“Holdings”), CORSAIR GAMING, INC., a Delaware corporation (“Borrower” or “U.S.
Borrower”), CORSAIR ACQUISITION (LUX) S.À R.L., a Luxembourg private limited
liability company (société à responsabilité limitée), with a registered office
at 48, boulevard Grande-Duchesse Charlotte, L-1330 Luxembourg, and registered
with the Luxembourg Register of Commerce and Companies under number B216.833
(“Lux Borrower”), CORSAIR HOLDINGS (HONG KONG) LIMITED, a Hong Kong limited
liability company (the “HK Borrower” and, together with U.S. Borrower, Lux
Borrower and each other Person that becomes a “Borrower” hereunder, each a
“Borrower” and collectively, the “Borrowers”), CORSAIR GROUP (US), LLC, a
Delaware limited liability company, and CERTAIN OTHERCERTAIN SUBSIDIARIES OF
HOLDINGSTHE BORROWER PARTY HERETO, as Guarantors, THE LENDERS PARTY HERETO, and
MACQUARIE CAPITAL FUNDING LLC, as administrative agent (in such capacity,
together with its permitted successors and assigns in such capacity, the
“Administrative Agent”), and as a collateral agent (in such capacity, together
with its permitted successors and assigns in such capacity, the “Collateral
Agent”).

RECITALS:

WHEREAS, capitalized terms used in these recitals shall have the respective
meanings set forth for such terms in Section 1.1;

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated as of July 22,
2017 (as amended or otherwise modified to the date hereof, and including all
exhibits and schedules thereto, the “Closing Date Acquisition Agreement”), by
and among Corsair Components (Cayman) Ltd., an exempted company incorporated in
the Cayman Islands with limited liability (“Seller 1”), Corsair Components
(Cayman) II Ltd., an exempted company incorporated in the Cayman Islands with
limited liability, Holdings, U.S.the Borrower and Lux Borrower, U.S.Subsidiary,
the Borrower and Lux Borrower will directly or indirectly acquirecertain of the
Released Borrowers acquired all of the Equity Interests of the Targets (the
“Closing Date Acquisition”);

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower and the Released Borrowers, in an aggregate amount of $285,000,000,
consisting of term loans in an aggregate principal amount of $235,000,000, the
proceeds of which will be used to consummate the Closing Date Acquisition and
the other Related Transactions and Revolving Credit Commitments in an aggregate
principal amount of $50,000,000, the proceeds of which may be used, in part, to
consummate the Related Transactions, and for general corporate purposes,
including Permitted Acquisitions, in each case, to the extent permitted in
accordance with the terms of this Agreement;

WHEREAS, the Guarantors haveand the Released Guarantors agreed to guarantee the
obligations of the Borrower and the Released Borrowers hereunder;

WHEREAS, the Borrower, the Released Borrowers and, the Guarantors haveand the
Released Guarantors agreed to secure their respective Obligations by granting to
the Collateral Agent, for the benefit of the Secured Parties, a First Priority
Lien on substantially all of their respective assets, subject to the terms and
conditions set forth in the Collateral Documents; and

WHEREAS, the Borrower, the Released Borrowers and, the Guarantors haveand the
Released Guarantors requested that certain other lenders extend credit to the
Borrower and the Released Borrowers on the Closing Date in the form of second
lien term loans in an aggregate principal amount of $65,000,000 pursuant to the
Second Lien Credit Agreement.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. DEFINITIONS AND INTERPRETATION

1.1 Definitions. The following terms used herein, including in the preamble,
recitals, appendices, schedules and exhibits hereto, shall have the following
meanings:

“2015 Regulation” as defined in Section 4.29.

“2018 Converting Term Lender” has the meaning assigned to such term in the
Fourth Amendment.

“2018 Replacement Term Loans” has the meaning assigned to such term in the
Fourth Amendment.

“2018 Replacement Term Loan Commitment” has the meaning assigned to such term in
the Fourth Amendment.

“2018 Replacement Term Lender” has the meaning assigned to such term in the
Fourth Amendment.

“2018 Replacement Term Loan Conversion Amount” shall mean, as to any 2018
Converting Term Lender, the amount determined by the Administrative Agent, the
Borrower and the Released Borrowers as the final amount of such 2018 Converting
Term Lender’s 2018 Replacement Term Loan Conversion on the Fourth Amendment
Effective Date and notified to each such 2018 Converting Term Lender by the
Administrative Agent on or prior to the Fourth Amendment Effective Date. The
“2018 Replacement Term Loan Conversion Amount” of any 2018 Converting Term
Lender shall not exceed (but may be less than) the outstanding principal amount
of such 2018 Converting Term Lender’s Term Loans (determined immediately prior
to the Fourth Amendment Effective Date). All such determinations made by the
Administrative Agent and the Borrower and the Released Borrowers shall, absent
manifest error, be final, conclusive and binding on the Borrower, the Released
Borrowers and the Lenders, and the Administrative Agent, the Borrower and the
Released Borrowers shall have no liability to any Person with respect to such
determination absent gross negligence or willful misconduct (in each case, as
determined by a court of competent jurisdiction in a final and non-appealable
judgment).

“2018 Replacement Term Loan Conversion” has the meaning assigned to such term in
the Fourth Amendment.

“2019 Incremental Commitment Letter” means the 2019 First Lien Incremental Term
Facility Commitment Letter, dated as of November 6, 2019, by and among Holdings,
U.S. Borrower, Macquarie Capital Funding LLC, Macquarie Capital (USA) Inc., BNP
Paribas and BNP Paribas Securities Corp., as amended by Amendment No. 1 thereto,
dated as of December 9, 2019.

“2019 Incremental Fee Letter” means the 2019 First Lien Incremental Term
Facility Fee Letter, dated as of November 6, 2019, by and among Holdings, U.S.
Borrower, Macquarie Capital Funding LLC, Macquarie Capital (USA) Inc., BNP
Paribas and BNP Paribas Securities Corp., as amended by Amendment No. 1 thereto,
dated as of December 19, 2019.

 

2



--------------------------------------------------------------------------------

“Acquired Business” means the Targets and their Subsidiaries.

“Additional Debt Requirements” means the following requirements: (a) if such
Indebtedness is secured, it shall not be secured by any assets or property other
than Collateral securing the Obligations; (b) if such Indebtedness is
guaranteed, it shall not be guaranteed by any Person other than a Guarantor (and
any guaranty by Holdings or LLC Subsidiary shall be limited in recourse on the
same basis as their Guaranty hereunder); (c) if such Indebtedness is secured by
a first priority Lien on Collateral that is pari passu with the Lien securing
the Obligations, (i) the Weighted Average Life to Maturity of such Indebtedness
shall not be shorter than the then applicable Weighted Average Life to Maturity
of the Term Loans with the latest Term Loan Maturity Date then in effect,
(ii) such Indebtedness shall not have a final scheduled maturity or have
scheduled amortization or payments of principal (other than customary offers to
repurchase and prepayment events upon change of control, asset sale or event of
loss and a customary acceleration right after an event of default) on or prior
to the Term Loans with the latest Term Loan Maturity Date then in effect,
(iii) if such Indebtedness is incurred on or prior to the date that is the
one-year anniversary of the Closing Date, the Weighted Average Yield relating to
such Indebtedness (which shall be determined by the BorrowersBorrower and the
Lenders providing such Indebtedness) shall not exceed the Weighted Average Yield
relating to the Term Loans by more than 0.50% unless the Weighted Average Yield
relating to the Term Loans is adjusted to be equal to the Weighted Average Yield
relating to such Term Loans minus 0.50% and (iv) giving effect to the incurrence
of such Indebtedness, the Consolidated First Lien Net Leverage Ratio shall be
equal to or less than 4.25:1.00 ((x) determined on a Pro Forma Basis as of the
last day of the Test Period most recently ended on or prior to the date of the
incurrence of such additional amount of Indebtedness, as if such additional
amount of such Indebtedness had been incurred on the first day of such Test
Period and (y) calculated without the proceeds of such additional Indebtedness
being netted from the Indebtedness for such calculation and assuming the full
utilization thereof, whether or not actually utilized); (d) if such Indebtedness
is secured by a Lien that is contractually junior to the Lien on Collateral
securing the Obligations or is unsecured (or unsecured and contractually
subordinated to the Obligations), (i) any Liens securing such Indebtedness shall
be pari passu with, or junior to, the Liens securing the Second Lien
Obligations, (ii) such Indebtedness shall not have a final scheduled maturity or
have scheduled amortization or payments of principal (other than customary
offers to repurchase and prepayment events upon change of control, asset sale or
event of loss and a customary acceleration right after an event of default) on
or prior to the date that is ninety-one days after the latest Term Loan Maturity
Date then in effect, and (iiiii) giving effect to the incurrence of such
Indebtedness, (x) in the case of junior Lien Indebtedness, the Consolidated
Secured Net Leverage Ratio shall be equal to or less than 5.50:1.00 and (y) in
the case of unsecured Indebtedness, the Consolidated Total Net Leverage Ratio
shall be equal to or less than 5.50:1.00 (in either case, (x) determined on a
Pro Forma Basis as of the last day of the Test Period most recently ended prior
to the date of the incurrence of such additional amount of such Indebtedness, as
if such additional amount of Indebtedness had been incurred on the first day of
such Test Period and (y) calculated without the proceeds of such additional
Indebtedness being netted from the Indebtedness for such calculation and
assuming the full utilization thereof, whether or not actually utilized), (e) if
such Indebtedness is secured, (x) the lenders or investors providing such
Indebtedness or a representative acting on behalf of such lenders or investors
shall have entered into thean applicable Intercreditor Agreement or another
intercreditor or subordination agreementarrangement reasonably satisfactory to
the Administrative Agent and (y) the obligors (including all borrowers, issuers,
guarantors and other credit support providers) under such Indebtedness or a
representative acting on behalf of such obligors shall have entered into thean
applicable Intercreditor Agreement or another intercreditor or subordination
agreementarrangement reasonably satisfactory to the Administrative Agent and
(f) if such Indebtedness is unsecured, to the extent that the aggregate
principal amount of such Indebtedness plus the aggregate principal amount of all
other unsecured Indebtedness of Holdingsthe Borrower and its Restricted
Subsidiaries then outstanding and incurred in reliance on Section 6.1(i), (n),
(q) (solely in respect of Indebtedness originally incurred in reliance on
Section 6.1(i), (n) or (r)) or (r) equals or exceeds $25,000,000, (x) the
lenders or investors providing such Indebtedness or a representative acting on
behalf

 

3



--------------------------------------------------------------------------------

of such lenders or investors shall have entered into thean applicable
Intercreditor Agreement or another intercreditor or subordination
agreementarrangement reasonably satisfactory to the Administrative Agent and
(y) the obligors (including all borrowers, issuers, guarantors and other credit
support providers) under such Indebtedness or a representative acting on behalf
of such obligors shall have entered into thean applicable Intercreditor
Agreement or another intercreditor or subordination agreementarrangement
reasonably satisfactory to the Administrative Agent.

“Additional Lender” means, at any time, any bank, other financial institution or
investor that, in any case, is not an existing Lender and that agrees to provide
any portion of any Credit Agreement Refinancing Indebtedness pursuant to a
Refinancing Amendment in accordance with Section 2.26; provided that each
Additional Lender shall be subject to the approval of the Administrative Agent,
the Swing Line Lender and the Issuing Bank (each such approval not to be
unreasonably withheld, delayed or conditioned), in each case, to the extent any
such approval would be required from the Administrative Agent, the Swing Line
Lender and the Issuing Bank under Section 10.6(b) for an assignment of Loans
and/or Commitments to such Additional Lender.

“Additional Ratio Debt” means any Indebtedness incurred by the BorrowersBorrower
(which may be guaranteed by the Guarantors) after the Closing Date, which may be
(a) secured by a first priority Lien on the Collateral that is pari passu with
the Lien securing the Obligations, (b) secured by a Lien that is contractually
junior to the Lien on the Collateral securing the Obligations or (c) unsecured
(or unsecured and contractually subordinated to the Obligations).

“Adjusted Eurodollar Rate” means with respect to each Interest Period pertaining
to a Eurodollar Loan, a rate per annum equal to the Eurodollar Rate.

“Administrative Agent” as defined in the preamble.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Holdings, anythe Borrower
or any of the Restricted Subsidiaries) at law or in equity, or before or by any
Governmental Authority, domestic or foreign (including any Environmental
Claims), whether pending and noticed to Holdings, the Borrower Representative or
any Restricted Subsidiary or, to the knowledge of Holdings, anythe Borrower or
any of the Restricted Subsidiaries, threatened in writing against Holdings, the
BorrowersBorrower or any of the Restricted Subsidiaries.

“Affected Lender” as defined in Section 2.18(b).

“Affected Loans” as defined in Section 2.18(b).

“Affiliate” means, with respect to a specified Person, another Person that
directly or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Affiliated Lender” means, at any time, any Lender that is (i) the Sponsor,
(ii) any portfolio company of the Sponsor (excluding Holdings, anythe Borrower,
any of their respective Subsidiaries and any Debt Fund Affiliate), or (iii) a
Non-Debt Fund Affiliate.

“Agent” means each of the Administrative Agent and each Collateral Agent.

 

4



--------------------------------------------------------------------------------

“Agent Parties” as defined in Section 10.1(d)(ii).

“Aggregate Payments” as defined in Section 7.2.

“Agreement” as defined in the preamble hereto.

“Alternative Currency” means Euros, Pounds Sterling and any other currency other
than Dollars agreed to by the Administrative Agent and the Borrower
Representative and (i) in the case of any Revolving Loan denominated in an
Alternative Currency, each Revolving Lender and (ii) in the case of any Letter
of Credit denominated in an Alternative Currency, the Issuing Bank and each
Revolving Lender; provided that each such currency is a lawful currency that is
readily available, freely transferable and not restricted, able to be converted
into Dollars and available in the London interbank deposit market.

“AML Laws” means all Laws of any jurisdiction applicable to any Lender,
Holdings, anythe Borrower, any Guarantor or any of Holdings’the Borrower’s other
Subsidiaries from time to time primarily or in any material manner concerning or
relating to anti-money laundering.

“Anti-Corruption Laws” means all Laws of any jurisdiction applicable to
Holdings, anythe Borrower, any Guarantor or any of Holdings’the Borrower’s other
Subsidiaries from time to time primarily or in any material manner concerning or
relating to bribery or corruption, including the FCPA and the UK Bribery Act
2010.

“Anti-Terrorism Laws” means any of the Laws primarily relating to terrorism or
money laundering, including Executive Order No. 13224, the PATRIOT Act, the Bank
Secrecy Act, the Money Laundering Control Act of 1986 (i.e., 18 USC. §§ 1956 and
1957), the Laws administered by OFAC, and all Laws comprising or implementing
any such Laws.

“Anticipated Cure Deadline” as defined in Section 8.4(a).

“Applicable Margin” means:

(a)(i) in the case of Term Loans (other than Incremental Term Loans incurred
after the Fourth Amendment Effective Date), (A) prior to the Fourth Amendment
Effective Date, (x) 4.75% per annum in the case of Eurodollar Loans and
(y) 3.75% per annum in the case of Base Rate Loans and (B) from and after the
Fourth Amendment Effective Date and until the delivery of financial statements
pursuant to Section 5.1(a) or (b) (and the related Compliance Certificate
pursuant to Section 5.1(c)) for the first Fiscal Quarter ending after the Fourth
Amendment Effective Date (such period described in this clause (a)(i)(B), the
“Initial Applicable Margin Period”), (x) in the case of Eurodollar Loans,
4.25% per annum, and (y) in the case of Base Rate Loans, 3.25% per annum,
(ii) in the case of Revolving Loans and Swing Line Loans, (A) prior to the
Fourth Amendment Effective Date, (x) 4.50% per annum in the case of Eurodollar
Loans and (y) 3.50% per annum in the case of Base Rate Loans and (B) during the
Initial Applicable Margin Period, (x) in the case of Eurodollar Loans, 4.25% per
annum, and (y) in the case of Base Rate Loans, 3.25% per annum and (iii) in the
case of all Loans (other than Incremental Term Loans incurred after the Fourth
Amendment Effective Date), after the Initial Applicable Margin Period, the
applicable percentage set forth in the table below under the appropriate caption
based on the Consolidated Total Net Leverage Ratio set forth in the most recent
Compliance Certificate received by the Administrative Agent pursuant to
Section 5.1(c):

 

Pricing Level

   Consolidated Total
Net Leverage Ratio    Applicable Margin for
Eurodollar Loans   Applicable Margin for
Base Rate Loans

I

   >3.50:1.00    4.25%   3.25%

II

   <3.50:1.00 and >3.00:1.00    4.00%   3.00%

III

   <3.00:1.00    3.75%   2.75%

 

5



--------------------------------------------------------------------------------

(b) any increase or decrease in the Applicable Margin pursuant to clause
(a)(iii) above resulting from a change in the Consolidated Total Net Leverage
Ratio shall become effective as of the first Business Day immediately following
the date the applicable financial statements are delivered pursuant to
Section 5.1(a) or (b) (and the related Compliance Certificate is delivered
pursuant to Section 5.5(c)); provided that if notification is provided to the
Borrower Representative that the Administrative Agent or the Required Lenders
have so elected, “Pricing Level I” shall apply (x) as of the first Business Day
after the date on which the financial statements were required to be delivered
pursuant to Section 5.1(a) or (b) (and the related Compliance Certificate
pursuant to Section 5.5(c)) but were not delivered, and shall continue to so
apply to and including the date on which such financial statements (and related
Compliance Certificate) are so delivered (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply) and (y) as
of the first Business Day after an Event of Default under Section 8.1(a) shall
have occurred and be continuing, and shall continue to so apply to but excluding
the date on which such Event of Default is cured or waived (and thereafter the
pricing level otherwise determined in accordance with this definition shall
apply); and

(c) in the case of Incremental Term Loans incurred after the Fourth Amendment
Effective Date, a percentage equal to the per annum rate specified in the
applicable Joinder Agreement with respect to such Incremental Term Loans.

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Asset Sale” as defined in Section 6.9.

“Assignment and Assumption Agreement” means an Assignment and Assumption
Agreement substantially in the form of Exhibit E or otherwise acceptable to the
Administrative Agent.

“Authorized Officer” means, as applied to any Person (and, in the case of a
Person which is an exempted limited partnership, may refer to the general
partner of such Person), any individual holding the position of director,
manager, chairman of the board (if an officer), chief executive officer,
president, vice president (or the equivalent thereof), chief financial officer,
treasurer, secretary or assistant secretary; provided, at the Administrative
Agent’s election, no individual shall be deemed to be an “Authorized Officer” of
any Person unless and until the Administrative Agent shall have received an
incumbency certificate as to the office of such individual with respect to such
Person.

“Available Amount” means as of any date of determination, an amount (which shall
not be less than zero), determined on a cumulative basis, equal to $20,000,000,
plus, without duplication:

(A) the remainder of (x) the cumulative amount of Consolidated Excess Cash Flow
for all Fiscal Years (commencing with the Fiscal Year ending on December 31,
2018) ending prior to such date equal to the percentage thereof that is not
required to be applied to the prepayment of the Loans pursuant to
Section 2.14(e) minus (y) the aggregate amount by which the Consolidated Excess
Cash Flow payment for any such Fiscal Year pursuant to Section 2.14(e) has been
reduced by voluntary prepayments of Loans and/or voluntary reductions of the
Revolving Credit Commitments as provided in such Section 2.14(e); plus

 

6



--------------------------------------------------------------------------------

(B) the sum of:

(i) the cumulative amount of all contributions to the common capital of Holdings
and/or LLC Subsidiary or the net proceeds of the issuance of Equity Interests
(other than Disqualified Equity Interests) of Holdings and/or LLC Subsidiary, in
each case, that have been contributed to athe Borrower or any Released Borrower
and were received in cash or Cash Equivalents after the Closing Date and prior
to the Sixth Amendment Effective Date, and received on or prior to the date of
such determination (other than (x) any amount thereof designated as a Cure
Amount prior to the Sixth Amendment Effective Date, (y) any amount thereof
received from any of the Borrower, the Released Borrowers or any Restricted
Subsidiary prior to the Sixth Amendment Effective Date or (z) any amount thereof
used pursuant to Section 6.4(j) or 6.4(k) of this Agreement as in effect prior
to the Sixth Amendment Effective Date), plus

(ii) without duplication of any amount described in clause (B)(i) above, the
cumulative amount of all contributions to the common capital of the Borrower or
the net proceeds of the issuance of Equity Interests (other than Disqualified
Equity Interests) of the Borrower received in cash or Cash Equivalents on or
after the Sixth Amendment Effective Date and on or prior to the date of such
determination (other than (x) any amount thereof designated as a Cure Amount on
and after the Sixth Amendment Effective Date, (y) any amount thereof received
from the Borrower or any Restricted Subsidiary on and after the Sixth Amendment
Effective Date or (z) any amount thereof used pursuant to Section 6.4(j) or
6.4(k) of this Agreement as in effect on and after the Sixth Amendment Effective
Date), plus

(iiiii) the cumulative amount of all Returns actually received in cash by athe
Borrower or, the Released Borrowers or a Restricted Subsidiary after the Closing
Date and prior to the Sixth Amendment Effective Date, and received on or prior
to the date of such determination in respect of all Investments made pursuant to
SectionSections 6.6(e)(i)(y), 6.6(q) (with respect to clause (ii)(b)(y) of the
definition of “Permitted Acquisition”), or 6.6(x) of this Agreement as in effect
prior to the Sixth Amendment Effective Date (in each case up to the amount of
the original Investment made pursuant to such Section), other than any proceeds
from any sale of any Investment to athe Borrower, the Released Borrowers or any
Restricted Subsidiary received prior to the Sixth Amendment Effective Date; plus

(iv) without duplication of any amount described in clause (B)(iii) above, the
cumulative amount of all Returns actually received in cash by the Borrower or a
Restricted Subsidiary on or after the Sixth Amendment Effective Date and
received on or prior to the date of such determination in respect of all
Investments made pursuant to Sections 6.6(e)(i)(y), 6.6(q) (with respect to
clause (ii)(b)(y) of the definition of “Permitted Acquisition”), or 6.6(x) of
this Agreement as in effect on and after the Sixth Amendment Effective Date (in
each case up to the amount of the original Investment made pursuant to such
Section), other than any proceeds from any sale of any Investment to the
Borrower or any Restricted Subsidiary received on or after the Sixth Amendment
Effective Date; plus

 

7



--------------------------------------------------------------------------------

(C) the sum of:

(Ci) the amount of any Investment made by athe Borrower, the Released Borrowers
and/or any Restricted Subsidiary in reliance on this definition (up to the
amount of the original Investment) in any Unrestricted Subsidiary that has been
re-designated as a Restricted Subsidiary or that has been merged or consolidated
into athe Borrower, the Released Borrowers and/or any Restricted Subsidiary or
the fair market value of the assets of any Unrestricted Subsidiary (as
reasonably determined by Holdingsthe Borrower) that have been transferred to
athe Borrower, the Released Borrowers and/or any Restricted Subsidiary, in each
case, after the Closing Date and prior to the Sixth Amendment Effective Date;
plus

(ii) without duplication of any amount described in clause (C)(i) above, the
amount of any Investment made by the Borrower and/or any Restricted Subsidiary
in reliance on this definition (up to the amount of the original Investment) in
any Unrestricted Subsidiary that has been re-designated as a Restricted
Subsidiary or that has been merged or consolidated into the Borrower and/or any
Restricted Subsidiary or the fair market value of the assets of any Unrestricted
Subsidiary (as reasonably determined by the Borrower) that have been transferred
to the Borrower and/or any Restricted Subsidiary, in each case, on or after the
Sixth Amendment Effective Date; plus

(D) the cumulative amount of all Retained Declined Proceeds; minus

(E) the sum of:

(i) the cumulative amount of all repayments, redemptions, purchases, defeasances
and other payments in respect of any Junior Financing made after the Closing
Date and on or prior to the date of such determination in reliance on
Section 6.3(a)(v) of this Agreement as in effect prior to or on and after the
Sixth Amendment Effective Date; plus

(ii) the cumulative amount of all Restricted Payments made after the Closing
Date and on or prior to the date of such determination in reliance on
Section 6.4(i) of this Agreement as in effect prior to or on and after the Sixth
Amendment Effective Date; plus

(iii) the cumulative amount of all Investments made after the Closing Date and
on or prior to the date of such determination in reliance on
Section 6.6(e)(i)(y), 6.6(q) (with respect to clause (ii)(b)(y) of the
definition of “Permitted Acquisition”) or 6.6(x) of this Agreement as in effect
prior to or on and after the Sixth Amendment Effective Date.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A., a national bank association,
acting in its individual capacity, and its successors and assigns.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

8



--------------------------------------------------------------------------------

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate in effect on such day, (ii) the sum of (a) the Federal Funds
Effective Rate in effect on such day, plus (b) 1⁄2 of 1.00%, (iii) the sum of
(a) the Adjusted Eurodollar Rate for an Interest Period of one month at
approximately 11:00 a.m. London time on such day (or if such day is not a
Business Day, the immediately preceding Business Day), plus (b) 1.00%, and
(iv) 2.00% per annum. Any change in the Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate, as the
case may be, shall be effective on the effective day of such change in the Prime
Rate, the Federal Funds Effective Rate or the Adjusted Eurodollar Rate, as
applicable.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Beneficiary” means each Agent, the Issuing Bank, each Lender, each Eligible
Counterparty and each Cash Management Bank.

“BNPP LC Cap” as defined in the definition of “Letter of Credit Sub-Limit”.

“Board of Directors” means, with respect to any Person, (i) in the case of any
corporation, the board of directors of such Person, (ii) in the case of any
limited liability company, the board of directors or managers or managing member
of such Person, (iii) in the case of any partnership, the general partners of
such partnership (or the board of directors or managers or managing member of
the general partner of such Person, if any) or advisory board of such
partnership and/or (iv) in any case, the functional equivalent of the foregoing.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor thereto.

“Borrower Joinder” means a Borrower Joinder substantially in the form of Exhibit
N or otherwise in form and substance reasonably acceptable to the Administrative
Agent.

“Borrower Representative” means U.S. Borrower in its capacity as Borrower
Representative pursuant to the provisions of Section 2.27(b).

“BorrowersBorrower” as defined in the preamble hereto.

“Business Day” means (i) with respect to all matters except those addressed in
clause (ii) or (iii) below, any day excluding Saturday, Sunday and any day which
is a legal holiday under the Laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by Law or
other governmental action to close, (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted Eurodollar
Rate or any Eurodollar Loans, the term “Business Day” means any day which is a
Business Day described in clause (i) and which is also a day for trading by and
between banks in Dollar deposits in the London interbank market and (iii) with
respect to all notices, determinations, fundings and payments in connection with
any Loans or Letters of Credit denominated in an Alternative Currency, the term
“Business Day” means any day which is a Business Day described in clause (i) and
which is also a day for trading by and between banks in deposits in such
Alternative Currency in the London interbank market and (other than any date
that relates to any interest rate setting in respect of such Alternative
Currency) any such day on which banks are open for foreign exchange business in
the principal financial center of the country of such Alternative Currency.

 

9



--------------------------------------------------------------------------------

“Business Disposition” means the disposition of the outstanding Equity Interests
of a Subsidiary or the assets comprising all or a substantial part of a division
or business unit or a substantial part of all of the business of Holdingsthe
Borrower and its Restricted Subsidiaries, taken as a whole.

“Capital Expenditures” means, for any period, the additions to property, plant
and equipment and other capital expenditures of Holdings, the BorrowersBorrower
and the Restricted Subsidiaries that are (or should be) set forth in a
consolidated statement of cash flows of the HoldingsBorrower for such period
prepared in accordance with GAAP.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or is required to be accounted for as a capital lease on the
balance sheet of that Person; provided, that no lease that would not be
considered a capital lease under GAAP as in effect on the Closing Date shall be
considered a Capital Lease.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Bank or the Swing Line Lender (as applicable) and the Lenders, as collateral for
the Letter of Credit Obligations, Obligations in respect of Swing Line Loans, or
obligations of Lenders to fund participations in respect of either thereof (as
the context may require), cash or deposit account balances under the sole
dominion or control of the Collateral Agent or, if the Issuing Bank or Swing
Line Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (i) the Administrative Agent and (ii) the
Issuing Bank or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means, as at any date of determination, any of the following:
(i) marketable securities (a) issued or directly and unconditionally guaranteed
as to interest and principal by the United States Government or (b) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within twenty four
months after such date; (ii) marketable direct obligations issued by any state
of the United States of America or any political subdivision of any such state
or any public instrumentality thereof, in each case maturing within one year
after such date and having, at the time of the acquisition thereof, a rating of
at least A 1 from S&P or at least P 1 from Moody’s; (iii) commercial paper
maturing no more than twenty four months from the date of creation thereof and
having, at the time of the acquisition thereof, a rating of at least A 1 from
S&P or at least P 1 from Moody’s and Indebtedness or preferred stock issued by
Persons with a rating of A 1 from S&P or at least P 1 from Moody’s, with
maturities of 24 months or less from the date of acquisition; (iv) certificates
of deposit or bankers’ acceptances maturing within one year after such date and
issued or accepted by any Lender or by any commercial bank organized under the
Laws of the United States of America or any state thereof or the District of
Columbia that (a) is at least “adequately capitalized” (as defined in the
regulations of its primary Federal banking regulator) and (b) has Tier 1 capital
(as defined in such regulations) of not less than $1,000,000,000; and (v) shares
of any money market mutual fund or other investment fund that (a) has at least
90% of its assets invested in the types of investments referred to in clauses
(i) through (iv) above and (b) has net assets of not less than $5,000,000,000.
Cash Equivalents shall also include (i) Investments of the type and maturity
described in clauses (i) through (v) above of any Non-U.S. Person, which
Investments or obligors (or the parents of such obligors) have ratings described
in such clauses or equivalent ratings from S&P or Moody’s or comparable foreign
rating agencies and (ii) other short-term investments utilized by any Non-U.S.
Person in accordance with normal investment practices for cash management in
investments analogous and comparable in credit quality to the foregoing
investments.

 

10



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement entered into between a Credit
Party and a Cash Management Bank.

“Cash Management Bank” means the (i) Administrative Agent and any Affiliate of
the Administrative Agent, (ii) Bank of America (or any Affiliate thereof),
solely if Bank of America becomes a Revolving Lender (for the avoidance of
doubt, including with respect to any Cash Management Product already in place at
the time Bank of America becomes a Revolving Lender or provided at the time Bank
of America becomes a Revolving Lender) and (iii) any Lender and any Affiliate of
any Lender, in each case, at the time it provides any Cash Management Product;
provided, the term “Cash Management Bank” shall include any Person that is the
Administrative Agent, an Affiliate of the Administrative Agent, a Lender or an
Affiliate of a Lender as of the date that such Person provides any Cash
Management Product, but subsequently ceases to be the Administrative Agent, an
Affiliate of the Administrative Agent, a Lender or an Affiliate of a Lender, as
the case may be.

“Cash Management Obligations” means the obligations of a Grantor pursuant to any
Cash Management Agreement.

“Cash Management Products” means each and any of the following services provided
to a Grantor by any Cash Management Bank: (i) credit cards for commercial
customers (including, without limitation, commercial credit cards and purchasing
cards), (ii) stored value cards and (iii) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

“Cayman Collateral Documents” means each document or instrument governed by the
laws of the Cayman Islands that creates or evidences or which is expressed to
create or evidence any Lien on Collateral granted or required to be granted
pursuant to any Credit Document.

“CFC” means a “controlled foreign corporation” within the meaning of Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule, regulation
or treaty, (ii) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (iii) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means any of the following:

(i) at any time prior to the consummation of a Qualified IPO, the Sponsor and
its Controlled Investment Affiliates shall cease to beneficially own and
control, directly or indirectly, on a fully diluted basis (a) more than 50% of
the voting Equity Interests of Holdings or LLC Subsidiary or (b) a sufficient
number of the issued and outstanding Equity Interests of Holdings or LLC
Subsidiary to have and exercise voting power for the election of directors
holding a majority of the voting power of the Board of Directors of Holdings and
LLC Subsidiary; or

 

11



--------------------------------------------------------------------------------

(iii) at any time after the consummation of athe Qualified Borrower IPO, any
Person or “group” (within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act, or any successor provision) other than the Sponsor, Holdings,
Honeywell International Inc. Master Retirement Trust, OPB EagleTree IVWP III
Holdings Trust, AlpInvest Partners or any of their respective Controlled
Investment Affiliates (a) shall have acquired beneficial ownership of 35% or
more on a fully diluted basis of the voting Equity Interests of Holdings or LLC
Subsidiarythe Borrower or (b) shall have obtained the power (whether or not
exercised) to elect a majority of the members of the Board of Directors of
Holdings or LLC Subsidiarythe Borrower; or

(iii) Other than as results from a transaction permitted by Section 6.8,
Holdings and LLC Subsidiary, collectively, shall cease to directly own and
control 100% on a fully diluted basis of the Equity Interests of U.S. Borrower
and Lux Holdco (other than directors qualifying shares and the like); or

(iv) Other than as results from a transaction permitted by Section 6.8, Lux
Holdco shall cease to directly own and control 100% on a fully diluted basis of
the Equity Interests of Lux Borrower (other than directors qualifying shares and
the like); or

(vii) any “change of control” or similar event as provided in the Second Lien
Credit Agreement, any other Junior Financing Document, or in any document
pertaining to any item (or series of related items) of Indebtedness of any
Credit Party with an aggregate outstanding principal amount of $10,000,000 or
more.

“CIP Regulations” as defined in Section 9.7.

“Class” means (i) with respect to the Lenders, each of the following classes of
the Lenders: (a) the Lenders having Term Loan Exposure, (b) the Lenders having
Revolving Credit Exposure (including the Swing Line Lender), (c) the Lenders
having Incremental Term Loan Exposure of each Series, (d) the Lenders having
Extended Term Loan Exposure, (e) Lenders having Other Revolving Loan Exposure
and (f) Lenders having Other Term Loan Exposure, (ii) with respect to Loans,
each of the following classes of Loans: (a) Term Loans, (b) Revolving Loans
(including Swing Line Loans), (c) each Series of Incremental Term Loans,
(d) Extended Term Loans, (e) Other Revolving Loans and (f) Other Term Loans and
(iii) with respect to Commitments, each of the following classes of Commitments:
(a) Revolving Credit Commitments, (b) Term Loan Commitments, (c) Incremental
Revolving Credit Commitments, (d) Incremental Term Loan Commitments, (e) Other
Revolving Commitments and (f) Other Term Loan Commitments.

“Closing Date” means the date on which the initial Term Loans are made.

“Closing Date Acquisition” as defined in the recitals hereto.

“Closing Date Acquisition Agreement” as defined in the recitals hereto.

“Closing Date Acquisition Agreement Representations” means the representations
and warranties made by Seller 1, Corsair Components (Cayman) II Ltd., and/or the
Targets, with respect to the Targets and the Acquired Business (including the
ownership of the equity interests of the Targets by Seller 1 and Corsair
Components (Cayman) II Ltd.) in the Closing Date Acquisition Agreement that are
material to the interests of the Lenders, but only to the extent that Holdings
or its Affiliates has the right to terminate its or their obligations under the
Closing Date Acquisition Agreement or to decline to consummate the Closing Date
Acquisition as a result of a breach of such representations or warranties in the
Closing Date Acquisition Agreement.

 

12



--------------------------------------------------------------------------------

“Closing Date Acquisition Documents” means the Closing Date Acquisition
Agreement and all material agreements, documents and instruments, including any
escrow agreement, executed and/or delivered pursuant thereto or in connection
therewith (other than the Credit Documents and the Management Agreement).

“Closing Date Acquisition Transactions” means the Closing Date Acquisition and
the other transactions consummated (or to be consummated) pursuant to the
Closing Date Acquisition Documents.

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F or otherwise acceptable to the Administrative Agent.

“Closing Date Foreign Collateral Documents” means each document and/or
instrument listed on Schedule F-1 to this Agreement on the Closing Date.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Equity Interests) in which Liens are purported to be granted pursuant
to the Collateral Documents as security for the Obligations, but excluding any
Excluded Assets; provided that, notwithstanding the foregoing or anything to the
contrary contained herein, any assets constituting “collateral” for the benefit
of the lenders under the Second Lien Credit Documents shall also constitute
Collateral for purposes of the Credit Documents.

“Collateral Agent” shall mean (i) with respect to any Foreign Collateral
Document, Cortland Capital Market Services LLC (together with its permitted
successors and assigns in such capacity) and (ii) with respect to this Agreement
or any other Credit Document (other than any Foreign Collateral Document), as
defined in the preamble.

“Collateral Documents” means the Pledge and Security Agreement, the Limited
Recourse Pledge and Security Agreement, the Mortgages, if any, the Intellectual
Property Security Agreements, if any, each Foreign Collateral Document, if any,
and all other instruments, documents and agreements delivered by any Credit
Party pursuant to this Agreement or any of the other Credit Documents in order
to grant to, or perfect in favor of, the Collateral Agent, for the benefit of
the Secured Parties, a Lien on any real, personal or mixed property of that
Credit Party as security for the Obligations.

“Commitment” means any Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Term Loan Commitment, Incremental Term Loan Commitment, Other
Revolving Commitment or Other Term Loan Commitment.

“Commitment Letter” means the Commitment Letter, dated July 22, 2017, by and
among Holdings, Macquarie Capital Funding LLC, Macquarie Capital (USA) Inc., BNP
Paribas and BNP Paribas Securities Corp.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et.
seq.), and any rule, regulation or order promulgated thereunder.

“Communications” as defined in Section 10.1(d)(ii).

 

13



--------------------------------------------------------------------------------

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C-1 or otherwise in form acceptable to the Administrative Agent.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdingsthe Borrower and its Restricted Subsidiaries (or, when reference is made
to another Person, for such other Person and its Subsidiaries or, if such Person
is athe Borrower, its Restricted Subsidiaries) on a consolidated basis equal to
(A) plus (B) minus (C), in which:

(A) equals Consolidated Net Income for such period; and

(B) equals, to the extent deducted in determining Consolidated Net Income for
such period, the sum (without duplication) of:

(i) total interest expense (including amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, original issue discount
resulting from the issuance of Indebtedness at less than par and net losses and
other obligations under any Swap Contracts or other derivative instruments
entered into for the purpose of hedging risk, to the extent the same were
deducted (and not added back) in calculating Consolidated Net Income); plus

(ii) (x) provisions for taxes based on income or profits or capital, including,
without limitation, state, franchise, payroll and similar taxes and foreign
withholding taxes of such Person paid or accrued during such period deducted
(and not added back) in computing Consolidated Net Income and, without
duplication, Restricted Payments permitted pursuant to Section 6.4(g)(i) and
(y) to the extent that such amounts would otherwise reduce Consolidated Net
Income for such period, cash tax payments in respect of tax liabilities for
periods ended prior to the Closing Date (and all charges, losses and expenses
related thereto); plus

(iii) total depreciation expense; plus

(iv) total amortization expense; plus

(v) other non-cash charges, write-downs, expenses, losses or other items
reducing Consolidated Net Income for such period including (a) non-cash charges
related to any underfunded Pension Plans, (b) any impairment charges or the
impact of purchase accounting (excluding any amortization of a prepaid cash
charge or a write-down of inventory that was, in either case, paid in a prior
period), (c) non-cash items for any management equity plan, supplemental
executive retirement plan or stock option plan or other type of compensatory
plan for the benefit of officers, directors or employees, (d) non cash
restructuring charges or non-cash reserves in connection with any Permitted
Acquisition or other Investment permitted pursuant to this Agreement, in each
case, consummated after the Closing Date, (e) all non-cash losses (minus any
non-cash gains) from Asset Sales (but for clarity excluding write offs or write
downs of inventory), (f) any non-cash purchase or recapitalization accounting
adjustments, (g) non-cash losses (minus any non-cash gains) with respect to Swap
Contracts, (h) non-cash charges attributable to any post-employment benefits
offered to former employees, (i) non-cash asset impairments (but for clarity
excluding impairments of inventory) and (j) the non-cash effects of purchase
accounting or similar adjustments required or permitted by GAAP in connection
with any Permitted Acquisitions or Investments permitted pursuant to this
Agreement; provided, that the adjustments described in this clause (v) shall
exclude any non-cash loss or expense

 

14



--------------------------------------------------------------------------------

(x) that is an accrual of a reserve for a cash expenditure or payment to be
made, or anticipated to be made, in a future period, (y) relating to a
write-down, write off or reserve with respect to accounts, or (z) relating to a
write-down, write off or reserve with respect to inventory except to the extent
permitted pursuant to clause (xxiii) below; plus

(vi) Transaction Costs; plus

(vii) fees and reimbursable expenses and indemnities accrued or paid to Sponsor
or any Affiliate thereof under the Management Agreement in accordance with
Section 6.11(e); plus

(viii) accruals, fees, payments and expenses (including legal, tax, structuring
and other costs and expenses) incurred by Holdingsthe Borrower and its
Restricted Subsidiaries in connection with any Permitted Acquisition or other
Investment, the Qualified Borrower IPO or the Qualified Borrower
IPO/Reorganization Transactions, any Restricted Payment, Asset Sale or debt or
equity issuance or recapitalization or any refinancing transactions or any
amendment or other modification of any debt agreement that are payable to
unaffiliated third parties, in each case, incurred for such period to the extent
attributable to any relevant transaction permitted under this Agreement (whether
or not successful) that was consummated or attempted to be consummated or in
process in such period; plus

(ix) [reserved];

(x) restructuring charges or reserves, integration costs or other business
optimization expenses (which, for the avoidance of doubt, shall include
retention, severance, systems establishment costs, one-time corporate
establishment costs, one-time third-party consulting costs, recruiting costs,
contract termination costs (including future lease commitments) and costs to
close and consolidate facilities and relocate employees), and costs associated
with establishing new facilities, including any costs incurred in connection
with Permitted Acquisitions after the Closing Date, costs related to the closure
and/or consolidation of facilities, costs incurred in connection with litigation
(including settlements) and costs incurred to achieve the savings added back
under clause (xi) below and other unusual, one time or non-recurring charges,
losses and expenses; plus

(xi) the amount of “run-rate” cost savings, operating expense reductions and
synergies (collectively, “Cost Savings”) projected by Holdingsthe Borrower in
good faith to result from actions (including Permitted Acquisitions) either
taken or initiated prior to or during such period (including prior to the
Closing Date) or expected to be taken within eighteen months (which Cost Savings
shall be calculated on a Pro Forma Basis as though such Cost Savings had been
realized on the first day of such period), net of the amount of actual benefits
realized during such period from such actions; provided that (a) such Cost
Savings are (1) reasonably identifiable, factually supportable, reasonably
attributable to the actions specified and reasonably anticipated to result from
such actions, and (2) set forth in a certificate signed by an Authorized Officer
of Holdingsthe Borrower and delivered to the Administrative Agent stating
(A) the amount of such adjustment or adjustments and (B) that such adjustment or
adjustments are based on the reasonable good faith beliefs of the Authorized
Officer of Holdingsthe Borrower executing such certificate at the time of such
execution, (b) the benefits resulting therefrom have been realized or are
anticipated by Holdingsthe Borrower to be realized within eighteen months,
(c) no Cost Savings shall be added pursuant to this clause (xi) to the extent
duplicative of any expenses or charges

 

15



--------------------------------------------------------------------------------

relating to such Cost Savings that are included in clause (x) above with respect
to such period, (d) if Holdings or the BorrowersBorrower shall have obtained any
consultant’s or advisor’s report or analysis with respect to such Cost Savings,
such report shall have been or shall be shared with the Administrative Agent,
and (e) in no event shall the Cost Savings added back under this clause (xi) be
in an aggregate amount that exceeds 25% of Consolidated Adjusted EBITDA
(calculated before giving effect to any adjustment pursuant to this clause (xi))
in the aggregate in any four Fiscal Quarter period; plus

(xii) any costs or expense incurred pursuant to any management equity plan or
stock option plan or any other management or employee benefit plan or agreement
or any stock subscription or shareholder agreement, to the extent that such cost
or expenses are funded with cash proceeds contributed to the capital of Holdings
or LLC Subsidiarythe Borrower or net cash proceeds of an issuance of Equity
Interests of Holdings or LLC Subsidiarythe Borrower (other than Disqualified
Equity Interests or any Cure Amount) and are excluded from the calculations set
forth in the definition of “Available Amount” and are not otherwise used
pursuant to Section 6.4(j) or 6.4(k); plus

(xiii) realized foreign exchange losses resulting from the impact of foreign
currency changes and related tax effects determined in accordance with GAAP on
the valuation of assets or liabilities on the balance sheet of Holdingsthe
Borrower and its Restricted Subsidiaries, and any exchange, translation or
performance losses relating to any foreign currency hedging transactions for
such period; plus

(xiv) net losses associated with cancelled or discontinued products or business
lines or any discontinued operations, including costs associated with
termination of, and reductions in, work force; plus

(xv) fees, costs and expenses paid to or on behalf of any members of the Board
of Directors of Holdings or Parentthe Borrower or to any observer of the Board
of Directors of Holdings or Parent, in each case, other than any Affiliates of
the Sponsorthe Borrower (or Restricted Payments made for the payment thereof);
plus

(xvi) all costs, expenses and charges associated with sales force or employee
optimization plans, product repositioning, product launch costs, research and
development costs for new products, marketing expenses for new products, one
time contract negotiation costs and other startup expenses, in each case in an
amount not to exceed $4,000,000 for any four Fiscal Quarter period; provided,
such amounts may only be added-back to Consolidated Adjusted EBITDA in respect
of the first twelve (12) Fiscal Quarters following the Closing Date; plus

(xvii) any net loss included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45; plus

(xviii) net realized losses from Swap Contracts or embedded derivatives that
require similar accounting treatment and the application of Accounting Standard
Codification Topic 815 and related pronouncements; plus

 

16



--------------------------------------------------------------------------------

(xix) compensation expenses resulting from (a) the repurchase of equity
interests of Holdings or LLC Subsidiarythe Borrower from employees, directors or
consultants of Holdingsthe Borrower or any of its Subsidiaries, in each case, to
the extent permitted by this Agreement, (b) any non-cash expense related to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement or any stock subscription or shareholder agreement and
(c) payments to employees, directors or officers of Holdingsthe Borrower and its
Subsidiaries paid in connection with Restricted Payments that are otherwise
permitted under this Agreement; plus

(xx) proceeds of business interruption insurance to the extent such proceeds are
received by Holdingsthe Borrower or any Subsidiary during such period or
reasonably expected to be reimbursed no later than one year after the end of
such period pursuant to a written contract or insurance policy with an
unaffiliated third party, which contract or insurance obligation has not been
disclaimed; plus

(xxi) expenses actually reimbursed or reasonably expected to be reimbursed no
later than one year after the end of such period pursuant to a written contract
or insurance policy with an unaffiliated third party, which contract or
insurance obligation has not been disclaimed; plus

(xxii) losses, charges and expenses attributable to Asset Sales or the sale or
other disposition of any Equity Interests of any Person other than in the
ordinary course of business but permitted pursuant to this Agreement, plus

(xxiii) write downs, write offs or reserves with respect to inventory of any
Subsidiary of Holdingsthe Borrower in an amount not to exceed 10% of
Consolidated Adjusted EBITDA (calculated before giving effect to any adjustment
pursuant to this clause (xxiii)) in the aggregate in any four Fiscal Quarter
period; plus

(xxiv) the amount of any earn-out obligations which become due and payable and
are paid or accrue during such period; and

(C) equals, to the extent included in determining Consolidated Net Income for
such period, the sum (without duplication) of:

(i) any cash payments or cash charges during such period on account of any
non-cash charges previously added-back to determine Consolidated Adjusted EBITDA
pursuant to clause (B)(v) above; plus

(ii) any net realized income or gains from any obligations under any Swap
Contracts or embedded derivatives that require similar accounting treatment and
the application of Accounting Standard Codification Topic 815 and related
pronouncements; plus

(iii) any net income included in Consolidated Net Income attributable to
non-controlling interests pursuant to the application of Accounting Standards
Codification Topic 810-10-45; plus

(iv) realized foreign exchange gains resulting from the impact of foreign
currency changes and related tax effects determined in accordance with GAAP on
the valuation of assets or liabilities on the balance sheet of Holdingsthe
Borrower and its Restricted Subsidiaries, and any exchange, translation or
performance gains relating to any foreign currency hedging transactions for such
period; plus

 

17



--------------------------------------------------------------------------------

(v) any non-cash income or non-cash gains (including any cancellation of
indebtedness income) to the extent not already excluded from the calculation of
Consolidated Net Income for such period or deducted from Consolidated Adjusted
EBITDA for such period pursuant to clause (B)(v) above; plus

(vi) federal, state, local and foreign income tax credits.

Notwithstanding the foregoing, but subject to adjustment pursuant to the
immediately following paragraph with respect to transactions following the
Closing Date, the parties hereto agree that (i) Consolidated Adjusted EBITDA for
the Fiscal Quarter ending (a) on September 30, 2016 shall be deemed to be
$15,766,000, (b) on December 31, 2016 shall be deemed to be $18,764,000, (c) on
March 31, 2017 shall be deemed to be $13,182,000 and (d) on June 30, 2017 shall
be deemed to be $10,701,000 and (ii) Consolidated Adjusted EBITDA for the Fiscal
Quarter ending September 30, 2017 shall be calculated in good faith by Holdings
in a manner consistent with the methodology used to calculate the deemed
Consolidated Adjusted EBITDA amounts provided in clause (i) of this paragraph.

For purposes of calculating Consolidated Adjusted EBITDA for any period, (A) if
at any time during such period Holdingsthe Borrower or any of its Restricted
Subsidiaries shall have made any Business Disposition, Consolidated Adjusted
EBITDA for such period shall be reduced by an amount equal to the Consolidated
Adjusted EBITDA (if positive) attributable to the Equity Interests or the
assets, as applicable, that is the subject of such Business Disposition for such
period or increased by an amount equal to the Consolidated Adjusted EBITDA (if
negative) attributable thereto for such period as if such Business Disposition
occurred on the first day of such period, giving effect to such pro forma
adjustments determined by Holdingsthe Borrower in good faith as are consistent
with Securities and Exchange Commission Regulation S-X or otherwise reasonably
acceptable to the Administrative Agent, and (B) without duplication of the
immediately preceding paragraph in respect of the periods addressed thereby, if
during such period Holdingsthe Borrower or any of its Restricted Subsidiaries
shall have made a Permitted Acquisition, the Consolidated Adjusted EBITDA for
such period shall be increased by an amount equal to the Consolidated Adjusted
EBITDA of the Person(s) or business(es) so acquired for such period and
otherwise calculated after giving pro forma effect thereto as if such Permitted
Acquisition occurred on the first day of such period, giving effect to such pro
forma adjustments determined by Holdingsthe Borrower in good faith as are
consistent with Securities and Exchange Commission Regulation S-X or otherwise
reasonably acceptable to the Administrative Agent.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
equal to (A) minus (B), in which:

(A) equals the sum (without duplication) of:

(i) Consolidated Net Income for such period, plus

(ii) the aggregate amount of non-cash charges and losses reducing Consolidated
Net Income for such period, including for depreciation and amortization
(excluding any such non-cash charge and losses to the extent that it represents
an accrual or reserve for potential cash charge in any future period or
amortization of a prepaid cash charge that was paid in a prior period), plus

(iii) the Consolidated Working Capital Adjustment for such period; plus

(iv) any net extraordinary unusual, one-time or non-recurring cash gains (or
minus any net extraordinary unusual, one-time or non-recurring cash losses,
charges or expenses) that have been excluded from the calculation of
Consolidated Net Income for such period pursuant to the definition thereof; and

 

18



--------------------------------------------------------------------------------

(B) equals the sum (without duplication) of:

(i) the aggregate amount of any Loans prepaid under this Agreement pursuant to
Section 2.14, any mandatory prepayments of any Junior Financing and any
scheduled amortization repayments of Indebtedness for borrowed money (including
on the Second Lien Term Loans) paid from Internally Generated Cash during such
period; plus

(ii) the aggregate amount of scheduled repayments of obligations under Capital
Leases (excluding any interest expense portion thereof) paid from Internally
Generated Cash during such period; plus

(iii) the aggregate amount of Capital Expenditures paid from Internally
Generated Cash during such period; plus

(iv) the aggregate amount of non-cash gains increasing Consolidated Net Income
for such period (excluding any such non-cash gain to the extent it represents
the reversal of an accrual or reserve for potential cash gain in any prior
period); plus

(v) the aggregate amount of consideration and related capitalized fees and
expenses for Investments, Permitted Acquisitions and acquisitions of
intellectual property paid from Internally Generated Cash during such period;
plus

(vi) without duplication of amounts paid pursuant to clause (v) above, amounts
paid from Internally Generated Cash during such period in respect of contingent
payments, earn-outs and any other deferred purchase price payments in connection
with the Related Transactions, any Permitted Acquisition or any other Investment
or Asset Sale (to the extent that such amounts did not reduce Consolidated Net
Income for such period); plus

(vii) without duplication of amounts deducted from Consolidated Excess Cash Flow
in prior periods, the aggregate consideration required to be paid in cash by
Holdingsthe Borrower or any of its Restricted Subsidiaries pursuant to letters
of intent and/or definitive agreements (the “Contract Consideration”) entered
into prior to or during such period relating to Permitted Acquisitions, Capital
Expenditures or acquisitions of intellectual property to be consummated or made
during the period of four consecutive Fiscal Quarters of Holdingsthe Borrower
following the end of such period to the extent intended to be financed with
Internally Generated Cash of Holdingsthe Borrower and its Restricted
Subsidiaries; provided that to the extent the aggregate amount utilized from
Internally Generated Cash of Holdingsthe Borrower and its Restricted
Subsidiaries to finance such Permitted Acquisitions, Capital Expenditures or
acquisitions of intellectual property during such period of four consecutive
Fiscal Quarters is less than the Contract Consideration, the amount of such
shortfall shall be added to the calculation of Consolidated Excess Cash Flow at
the end of such period of four consecutive Fiscal Quarters; plus

(viii) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdingsthe Borrower and its Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment of Indebtedness; plus

 

19



--------------------------------------------------------------------------------

(ix) an amount equal to any expenses or charges excluded from Consolidated Net
Income pursuant to clause (C)(y) of the final paragraph of the definition
thereof and not yet reimbursed; plus

(x) to the extent permitted hereunder, the aggregate amount of all voluntary
principal prepayments of Indebtedness (other than the Loans) made during such
period to the extent made with Internally Generated Cash of Holdingsthe Borrower
and its Restricted Subsidiaries (excluding any payments in respect of a
revolving credit facility unless there is an equivalent permanent reduction in
commitments thereunder).

“Consolidated First Lien Debt” means, as at any date of determination, the
amount of Consolidated Total Debt that is secured by a Lien on any asset of
Holdingsthe Borrower or any Restricted Subsidiary whether or not constituting
Collateral (other than a Lien that is junior to the Lien of the Collateral Agent
pursuant to thean applicable Intercreditor Agreement or any other intercreditor
or other subordination agreementarrangement that is reasonably satisfactory to
the Administrative Agent).

“Consolidated First Lien Net Leverage Ratio” means the ratio as of the last day
of any Fiscal Quarter of (x)(i) Consolidated First Lien Debt as of such date,
minus (ii) the aggregate amount of Qualified Cash as of such date, to
(y) Consolidated Adjusted EBITDA for the four-Fiscal Quarter period ending on
such date.

“Consolidated Net Income” means, for any period, an amount equal to (A) minus
(B), in which:

(A) equals the net income (or loss) of Holdingsthe Borrower and its Restricted
Subsidiaries on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP; and

(B) equals the sum (without duplication) of:

(i) the income (or loss) of any Person in which any other Person (other than
Holdingsthe Borrower or any of its wholly owned Restricted Subsidiaries) has a
direct joint equity interest, except to the extent of the amount of dividends or
other distributions actually paid in cash to Holdingsthe Borrower or any of its
wholly owned Restricted Subsidiaries by such Person during such period; plus

(ii) the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary of Holdingsthe Borrower or is merged into or consolidated
with Holdingsthe Borrower or any of its Restricted Subsidiaries or that Person’s
assets are acquired by Holdingsthe Borrower or any of its Restricted
Subsidiaries; plus

(iii) the income of any Restricted Subsidiary of Holdingsthe Borrower (other
than LLC Subsidiary, a Borrower or a Guarantor Subsidiary) to the extent that
the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of that income is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to that Restricted
Subsidiary; plus

(iv) any after tax gains (or minus any losses) attributable to or in connection
with (a) any casualty or condemnation event, (b) any Asset Sale or any sale,
lease, license, exchange, transfer or other disposition of assets permitted
pursuant to Section 6.9 and not sold or otherwise disposed of in the ordinary
course of business (as determined in good faith by Holdingsthe Borrower) or
(c) returned surplus assets of any Pension Plan for such period; plus

 

20



--------------------------------------------------------------------------------

(v) any income (loss) for such period attributable to the early extinguishment
or cancellation of Indebtedness or any obligations under any Swap Contracts or
other derivative instruments; plus

(vi) currency translation gains and losses related to currency remeasurements of
Indebtedness (including the net loss or gain (x) resulting from Swap Contracts
for currency exchange risk and (y) resulting from intercompany indebtedness);
plus

(vii) all other foreign currency translation gains or losses to the extent such
gains or losses are non-cash items; plus

(viii) to the extent not included in clauses (i) through (vii) above, any net
extraordinary, unusual, one-time or non-recurring gains (or minus any net
extraordinary, unusual, one-time or non-recurring losses, charges or expenses)
for such period.

In addition, Consolidated Net Income shall exclude (A) the cumulative effect of
any change in accounting principles; (B) any non-cash compensation charge or
expense arising from any grant of shares, stock, stock options or other equity
based awards and any non-cash deemed finance charges in respect of any pension
liabilities or other provisions; and (C) (x) any expenses and charges that are
reimbursed by indemnification or other reimbursement provisions in connection
with the Closing Date Acquisition or any investment or any sale, conveyance,
transfer or other disposition of assets permitted hereunder and (y) to the
extent covered by insurance and actually reimbursed, or, so long as Holdingsthe
Borrower has made a determination that there exists reasonable evidence that
such amount will in fact be reimbursed by the insurer and only to the extent
that such amount is (I) not denied by the applicable carrier in writing within
180 days and (II) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days), expenses with respect to liability or casualty
events or business interruption.

“Consolidated Secured Debt” means, as at any date of determination, the amount
of Consolidated Total Debt that is secured by a Lien on any asset of Holdingsthe
Borrower or any Restricted Subsidiary whether or not constituting Collateral.

“Consolidated Secured Net Leverage Ratio” means the ratio as of the last day of
any Fiscal Quarter of (x)(i) Consolidated Secured Debt as of such date minus
(ii) the aggregate amount of Qualified Cash as of such date, to (y) Consolidated
Adjusted EBITDA for the four-Fiscal Quarter period ending on such date.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
amount of all Funded Indebtedness.

“Consolidated Total Net Leverage Ratio” means the ratio as of the last day of
any Fiscal Quarter of (x)(i) Consolidated Total Debt as of such day, minus
(ii) the aggregate amount of Qualified Cash as of such date, to (y) Consolidated
Adjusted EBITDA for the four-Fiscal Quarter period ending on such date.

“Consolidated Working Capital” means, as at any date of determination, the
excess of (i) the total assets of Holdingsthe Borrower and its Restricted
Subsidiaries on a consolidated basis that may properly be classified as current
assets in conformity with GAAP, excluding cash and Cash Equivalents, over
(ii) the total liabilities of Holdingsthe Borrower and its Restricted
Subsidiaries on a consolidated basis that may

 

21



--------------------------------------------------------------------------------

properly be classified as current liabilities in conformity with GAAP, excluding
without duplication, (a) the current portion of any Indebtedness of Holdingsthe
Borrower and its Restricted Subsidiaries for borrowed money that matures more
than one year from the date of its creation or matures within one year from such
date that is renewable or extendable, at the option of such Person, to a date
more than one year from such date or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year from such date, including Indebtedness in respect of the
Loans, (b) all Indebtedness consisting of Revolving Loans, Swing Line Loans and
Letter of Credit Obligations to the extent otherwise included therein, (c) the
current portion of interest, (d) the current portion of current and deferred
income taxes, (e) the current portion of any liability in respect of any Capital
Lease, (f) the current portion of deferred revenue, (g) the current portion of
deferred acquisition costs and (h) current accrued costs associated with any
restructuring or business optimization (including accrued severance and accrued
facility closure costs).

“Consolidated Working Capital Adjustment” means, for any period on a
consolidated basis, the amount (which may be a negative number) by which
Consolidated Working Capital as of the beginning of such period exceeds (or is
less than) Consolidated Working Capital as of the end of such period. In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities and the effect of any
Permitted Acquisition during such period; provided, there shall be included with
respect to any Permitted Acquisition during such period an amount (which may be
a negative number) by which the Consolidated Working Capital acquired in such
Permitted Acquisition as at the time of such acquisition exceeds (or is less
than) Consolidated Working Capital at the end of such period.

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Investment Affiliate” means, as applied to any Person, any other
Person which directly or indirectly is in Control of, is Controlled by, or is
under common Control with, such Person and is organized by such Person (or any
Person Controlling, Controlled by or under common Control with such Person)
primarily for making equity or debt investments in Holdingsthe Borrower or other
portfolio companies of such Person.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2 or otherwise in form acceptable to the
Administrative Agent.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G or otherwise in form acceptable to the Administrative Agent.

 

22



--------------------------------------------------------------------------------

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment (including Other Term Loans and Other Revolving Loans), in
each case, issued, incurred or otherwise obtained (including by means of the
extension or renewal of existing Indebtedness) in exchange for, or to extend,
renew, replace or refinance, in whole or part, existing Term Loans or existing
Revolving Loans (or unused Revolving Credit Commitments), or any then existing
Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided that
(i) such Indebtedness does not mature prior to the maturity date of, or have a
shorter Weighted Average Life to Maturity than the then applicable Weighted
Average Life to Maturity of, the Refinanced Debt (other than to the extent of
nominal amortization for periods where amortization has been eliminated or
reduced as a result of prepayments of such Refinanced Debt), (ii) such
Indebtedness shall not have a greater principal amount than the principal amount
of the Refinanced Debt plus accrued and unpaid interest, fees and premiums (if
any) thereon and reasonable fees and expenses associated with the refinancing,
extension, renewal or replacement thereof, (iii) such Refinanced Debt (including
any commitments in respect thereof) shall be repaid, defeased, terminated or
satisfied and discharged on a dollar-for-dollar basis, and all accrued and
unpaid interest, fees and premiums (if any) in connection therewith shall be
paid, on the date such Credit Agreement Refinancing Indebtedness is issued,
incurred or obtained, (iv) the aggregate unused revolving commitments under such
Credit Agreement Refinancing Indebtedness shall not exceed the unused Revolving
Credit Commitments being replaced, extended or renewed, (v) any Credit Agreement
Refinancing Indebtedness that does not constitute a Class of Loans hereunder
shall be established as a separate facility that is not incurred under this
Agreement, (vi)(x) if the Refinanced Debt is secured on a pari passu basis with
the Obligations, then the Credit Agreement Refinancing Indebtedness in respect
thereof shall be secured on a pari passu basis or on a junior basis to the
Obligations or shall be unsecured, (y) if the Refinanced Debt is secured on a
junior basis to the Obligations, then the Credit Agreement Refinancing
Indebtedness in respect thereof shall be secured on a junior basis to the
Obligations or shall be unsecured and (z) if the Refinanced Debt is unsecured,
then the Credit Agreement Refinancing Indebtedness in respect thereof shall be
unsecured, and (vii) the covenants and events of defaults contained in such
Credit Agreement Refinancing Indebtedness are not materially more restrictive,
taken as a whole, to Holdingsthe Borrower and its Restricted Subsidiaries than
those applicable to the Refinanced Debt, taken as a whole, as determined in
Holdings’the Borrower’s good faith judgment in consultation with the
Administrative Agent (except for (A) covenants and events of default applicable
only to periods after the Latest Maturity Date in effect at the time of the
incurrence or issuance of any such Credit Agreement Refinancing Indebtedness or
(B) unless the Borrowers enterBorrower enters into an amendment to this
Agreement with the Administrative Agent (which amendment shall not require the
consent of any other Lender) to add such more restrictive terms for the benefit
of the Lenders).

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Notes, if any, theany
applicable Intercreditor Agreement, any other intercreditor agreementarrangement
entered into pursuant to this Agreement, each Notice, each Counterpart
Agreement, if any, each Extension Amendment, each Joinder Agreement, each
Refinancing Amendment, each Collateral Document, any other document or
instrument designated by the BorrowersBorrower and the Administrative Agent as a
“Credit Document” and, except for purposes of Section 10.5, the Fee Letter and
the 2019 Incremental Fee Letter.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.

“Credit Party” means eachthe Borrower, Holdings and each other Guarantor.

“Cure Amount” as defined in Section 8.4(a).

“Cure Right” as defined in Section 8.4(a).

 

23



--------------------------------------------------------------------------------

“Cure Right Fiscal Quarter” as defined in Section 8.4(b).

“Debt Fund Affiliate” means any Affiliate of the Sponsor (other than Holdings
and its Subsidiaries and a natural person) that is primarily engaged in, or
advises funds or other investment vehicles that are engaged in, making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course of business and with respect
to which the Persons making investment decisions for such applicable Affiliate
are not primarily engaged in the making, acquiring or holding equity investments
(directly or indirectly) in Holdingsthe Borrower or any of its Subsidiaries.

“Debtor Relief Laws” means (i) the Bankruptcy Code, (ii) any similar foreign,
federal or state law for the relief of debtors and (iii) all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means, subject to Section 2.22(b), any Lender that (i) has
failed to (a) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder, or (b) pay to the
Administrative Agent, the Issuing Bank, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two Business Days of the date when due, (ii) has notified Holdingsthe Borrower,
the Administrative Agent or the Issuing Bank or Swing Line Lender in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect, (iii) has failed, within three Business
Days after written request by the Administrative Agent or Holdingsthe Borrower,
to confirm in writing to the Administrative Agent and Holdingsthe Borrower that
it will comply with its prospective funding obligations hereunder (provided,
such Lender shall cease to be a Defaulting Lender pursuant to this clause
(iii) upon receipt of such written confirmation by the Administrative Agent and
Holdingsthe Borrower), (iv) has, or has a direct or indirect parent company that
has, (a) become the subject of a proceeding under any Debtor Relief Law, (b) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity or (c) become the subject of a Bail-In Action;
provided, a Lender shall not be a Defaulting Lender solely by virtue of (1) an
Undisclosed Administration or (2) the ownership or acquisition of any equity
interest in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under clauses (i) through (iv) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.22(b)) upon delivery of written notice
of such determination to Holdingsthe Borrower, the Issuing Bank, the Swing Line
Lender and each Lender.

“Delayed Approvals, Guarantees and Security” as defined in Section 3.1(r).

“Designated Non-Cash Consideration” means the fair market value of non-cash
consideration received by anythe Borrower or any Restricted Subsidiary in
connection with an Asset Sale pursuant to Section 6.9(i) that is designated as
Designated Non-Cash Consideration pursuant to a certificate of an Authorized
Officer of Holdingsthe Borrower, setting forth the basis of such valuation, less
the amount of cash received in connection with any subsequent sale of such
Designated Non-Cash Consideration.

 

24



--------------------------------------------------------------------------------

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest in such Person which, by its terms (or by the terms of any security or
other Equity Interest into which it is convertible or for which it is
exchangeable (either mandatorily or at the option thereof)), or upon the
happening of any event or condition (i) matures or is mandatorily redeemable
(other than solely for Equity Interests that are not otherwise Disqualified
Equity Interests), pursuant to a sinking fund obligation or otherwise, (ii) is
redeemable at the option of the holder thereof (other than solely for Equity
Interests that are not otherwise Disqualified Equity Interests), in whole or in
part, (iii) provides for the scheduled payments or dividends in cash or
additional shares of Disqualified Equity Interests, or (iv) is or becomes
convertible into or exchangeable for Indebtedness or any other Equity Interest
that would constitute Disqualified Equity Interests, in each case, prior to the
date that is one hundred eighty one days after the Latest Maturity Date then in
effect, except, in the case of preceding clauses (i) and (ii), if as a result of
a change of control or asset sale, so long as any rights of the holders thereof
upon the occurrence of such a change of control or asset sale event are subject
to the prior payment in full of all Obligations (other than Remaining
Obligations), the cancellation, expiration or Cash Collateralization of all
Letters of Credit and the termination of the Commitments.

“Disqualified Lender” means, on any date, (i) any Person designated by Holdings
or a, the Borrower or any Released Borrower as a “Disqualified Lender” by
written notice delivered to the Administrative Agent prior to July 22, 2017,
(ii) any Person that is a direct competitor of Holdings, anythe Borrower or any
of Holdings’ otherits Subsidiaries, which Person has been designated by Holdings
or athe Borrower as a “Disqualified Lender” by written notice to the
Administrative Agent and the Lenders (including by posting such notice to the
Platform) not less than 3 Business Days prior to such date and (iii) any
Affiliates of Persons described in preceding clause (i) or (ii) (other than such
Affiliates that are bona fide fixed income investors, debt funds, regulated bank
entities or unregulated lending entities generally engaged in making,
purchasing, holding or otherwise investing in commercial loans, debt securities
or similar extensions of credit in the ordinary course of business); provided
that, if such Person is managed, sponsored or advised by any Person controlling,
controlled by or under common control with a direct competitor of Holdings,
anythe Borrower or any of Holdings’ otherits Subsidiaries, only to the extent
that no personnel involved with the investment in such competitor (A) makes (or
has the right to make or participate with others in making) investment decisions
on behalf of such fixed income investor, debt fund, regulated bank entity or
unregulated lending entity or (B) has access to any information (other than
information that is publicly available) relating to Holdings, anythe Borrower or
any entity that forms a part of any of Holdings’, anythe Borrower’s or any of
their respective businesses or any of Holdings’ or anybusiness or any of the
Borrower’s respective Subsidiaries) that are either (1) identified in writing by
Holdings or anythe Borrower to the Administrative Agent and the Lenders from
time to time or (2) clearly identifiable as an affiliate of such Persons solely
on the basis of such Affiliate’s name; provided, further, that (x) to the extent
any Persons is identified as a Disqualified Lender in writing by Holdings or
anythe Borrower to the Administrative Agent after the Closing Date pursuant to
clause (ii) or (iii)(B)(1) above, such designation shall become effective three
Business Days thereafter and the inclusion of such persons as Disqualified
Lenders shall not retroactively apply to prior assignments or participations or
any of the Loans or Commitments hereunder and (y) “Disqualified Lender” shall
exclude any Person that anythe Borrower has designated as no longer being a
“Disqualified Lender” by written notice delivered to the Administrative Agent
from time to time.

“Division/Series Transaction” means, with respect to any Credit Party and/or any
of its Subsidiaries that is a limited liability company organized under the laws
of the State of Delaware, that any such Person (a) divides into two or more
Persons (whether or not the original Credit Party or Subsidiary thereof survives
such division) or (b) creates, or reorganizes into, one or more series, in each
case, as contemplated under the laws of the State of Delaware.

 

25



--------------------------------------------------------------------------------

“Dollar Amount” means, at any time: (i) with respect to any Loan denominated in
Dollars (including, with respect to any Swing Line Loan, any funded
participation therein), the principal amount thereof then outstanding (or in
which such participation is held), (ii) with respect to any Loan denominated in
any Alternative Currency, the principal amount thereof then outstanding in the
relevant Alternative Currency, converted to Dollars in accordance with
Section 1.8 and 2.28, (iii) with respect to any Loan or any other Indebtedness
denominated in any currency other than Dollars or any Alternative Currency, the
principal amount thereof then outstanding in the relevant currency, converted to
Dollars in accordance with Section 1.8, and (iv) with respect to any Letter of
Credit (or any risk participation therein), (a) if denominated in Dollars, the
amount thereof, (b) if denominated in any Alternative Currency, the amount
thereof converted to Dollars in accordance with Sections 1.8, 2.4 and 2.28 and
(c) if denominated in any currency other than Dollars or any Alternative
Currency, the amount thereof converted to Dollars in accordance with
Section 1.8.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Domestic Subsidiary” means a Subsidiary organized under the laws of the United
States of America, any State thereof or the District of Columbia.

“DQ List” as defined in Section 10.6(e).

“Dutch Auction” has the meaning set forth in Section 10.6(c).

“Dutch Collateral Documents” means (a) each document and/or instrument listed
under the heading entitled “Dutch Collateral Documents” on Schedule F-1, and
(b) each other document or instrument governed by the laws of the Netherlands
that creates or evidences or which is expressed to create or evidence any Lien
on Collateral granted or required to be granted pursuant to any Credit Document.

“Earn-out Indebtedness” means earn-out obligations and other deferred
consideration incurred in connection with a Permitted Acquisition with respect
to which the obligation to pay and/or the calculation of the amount required to
be paid is contingent or based upon a Person, or any division, profit center or
product line thereof, achieving certain targeted performance levels, in each
case, to the extent stated as a liability on the balance sheet of the acquiring
Person in accordance with GAAP.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b)(iii), 10.6(b)(v) and 10.6(b)(vi) (subject to such
consents, if any, as may be required under Section 10.6(b)(iii)); provided, in
no event shall a Disqualified Lender be an Eligible Assignee without the
Borrowers’Borrower’s consent, unless an Event of Default shall have occurred and
be continuing.

 

26



--------------------------------------------------------------------------------

“Eligible Counterparty” means the Administrative Agent, any Affiliate of the
Administrative Agent, any Lender and any Affiliate of any Lender, in each case,
that from time to time enters into a Secured Swap Contract with anythe Borrower
or any Restricted Subsidiary; provided, the term “Eligible Counterparty” shall
include any Person that is the Administrative Agent, an Affiliate of the
Administrative Agent, a Lender or an Affiliate of a Lender as of the date that
such Person enters into a Secured Swap Contract, but subsequently ceases to be
the Administrative Agent, an Affiliate of the Administrative Agent, a Lender or
an Affiliate of a Lender, as the case may be.

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA (regardless of whether such plan is subject to ERISA)
(excluding any Multiemployer Plan) which is sponsored, maintained or contributed
to by, or required to be contributed to by, Holdings, anythe Borrower or any of
the Restricted Subsidiaries, but excluding any Foreign Pension Plan.

“Environmental Claim” means any notice of violation, claim, action, suit,
proceeding, demand, abatement order or other written notice or order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with any Hazardous
Material or any actual or alleged Hazardous Materials Activity; or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them) Laws, Governmental
Authorizations, or any other requirements of Governmental Authorities relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity; (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials; or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Holdings, anythe Borrower or any of the
Restricted Subsidiaries or any Facility.

“Equity Contribution” has the meaning set forth in Section 3.1(e)(ii).

“Equity Interests” means all shares, shares of capital stock, partnership
interests (whether general, limited or exempted limited), limited liability
company membership interests, beneficial interests in a trust and any other
interest or participation that confers on a Person the right to receive a share
of profits or losses, or distributions of assets, of an issuing Person,
including any and all warrants, rights or options to purchase or other
arrangements or rights to acquire any of the foregoing, but excluding any debt
Securities convertible into such Equity Interests.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Code of which that Person is a member; (ii) any trade or
business (whether or not incorporated) which is a member of a group of trades or
businesses under common control within the meaning of Section 414(c) of the Code
of which that Person is a member; and (iii) any member of an affiliated service
group within the meaning of Section 414(m) or (o) of the Code of which that
Person, any corporation described in clause (i) above or any trade or business
described in clause (ii) above is a member.

 

27



--------------------------------------------------------------------------------

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30 day notice to the PBGC has been
waived by regulation); (ii) with respect to any Pension Plan, the failure to
meet the minimum funding standard of Section 412 of the Code (whether or not
waived in accordance with Section 412(c)) or the failure to make by its due date
a required installment under Section 430(j) of the Code or, with respect to any
Multiemployer Plan, the failure to make any required contribution in accordance
with Section 515 of ERISA or the application for a waiver of the minimum funding
standard, within the meaning of Sections 412(c) of the Code; (iii) the provision
by the administrator of any Pension Plan pursuant to Section 4041(a)(2) of ERISA
of a notice of intent to terminate such plan in a distress termination described
in Section 4041(c) of ERISA; (iv) the withdrawal by Holdings, anythe Borrower or
any of the Restricted Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, anythe Borrower or
any of the Restricted Subsidiaries or any of their respective ERISA Affiliates
pursuant to Section 4063 or 4064 of ERISA; (v) the institution by the PBGC of
proceedings to terminate any Pension Plan or Multiemployer Plan; (vi) the
imposition of liability on any ERISA Party pursuant to Section 4062(e) or 4069
of ERISA or by reason of the application of Section 4212(c) of ERISA; (vii) with
respect to a Multiemployer Plan, the withdrawal of any ERISA Party in a complete
or partial withdrawal (within the meaning of Sections 4203 and 4205 of ERISA) if
there is any potential liability to the ERISA Parties therefor, or the receipt
by any ERISA Party of notice that such plan is insolvent pursuant to
Section 4245 of ERISA, or that such plan is to terminate or has terminated under
Section 4041A of ERISA (to the extent such termination will or is likely to
result in a liability to the ERISA Parties) or under 4042 of ERISA; (viii) the
occurrence of an act or omission which could reasonably be expected to give rise
to the imposition on the ERISA Parties of fines, penalties, taxes or related
charges under Chapter 43 of Title 26 of the Code or under Section 409,
Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of any Employee
Benefit Plan; (ix) the assertion of a material claim (other than routine claims
for benefits), suit, action, proceeding, hearing, audit or, to the knowledge of
Holdings, LLC Subsidiary or anythe Borrower, investigation against any Employee
Benefit Plan other than a Multiemployer Plan or the assets thereof, or against
an ERISA Party in connection with any Employee Benefit Plan; (x) receipt from
the IRS of notice of the failure of any Pension Plan (or any other Employee
Benefit Plan intended to be qualified under Section 401(a) of the Code) to
qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Code; or (xi) the imposition of a lien on the assets of an
ERISA Party pursuant to Section 430(k) of the Code or Section 303(k) or
Section 4068 of ERISA or (xii) a violation of Section 436 of the Code by any
Pension Plan.

“ERISA Party” means Holdings, anythe Borrower, any of the Restricted
Subsidiaries or any ERISA Affiliate of either of the foregoing.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Reserve Requirements” means as applied to a Eurodollar Loan, the
aggregate (without duplication) of the maximum rates (expressed as a decimal
fraction) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves) under any regulations of the
Board of Governors or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Board of Governors) maintained by a member bank of the Federal Reserve
System.

“Eurodollar Base Rate” means the rate per annum equal to (i) with respect to any
Eurodollar Loan or Letter of Credit denominated in Dollars, the higher of
(a) the rate described in clause (i) of the definition of Screen Rate as of
11:00 a.m., London time, on the Quotation Day, for deposits in Dollars and
(b) 1.00% per annum and (ii) with respect to any Eurodollar Loan or Letter of
Credit denominated in any Alternative Currency, the higher of (a) the rate
described in clause (ii) of the definition of Screen Rate as of 11:00 a.m.,
London time, on the Quotation Day, for deposits in such Alternative Currency and
(b) 1.00% per annum.

 

28



--------------------------------------------------------------------------------

“Eurodollar Loan” means a Loan, whether denominated in Dollars or in an
Alternative Currency, bearing interest at a rate determined by reference to the
applicable Adjusted Eurodollar Rate.

“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum equal to (x) the Eurodollar
Base Rate as of such date divided by (y) (1.00 minus Eurocurrency Reserve
Requirements as of such date).

“Event of Default” as defined in Section 8.1.

“Exchange Act” means the Securities Exchange Act of 1934, and any successor
statute.

“Exchange Rate” means and refers to the nominal rate of exchange (vis-à-vis
Dollars) for a currency other than Dollars that appears on the Bloomberg Foreign
Exchange Rates and World Currencies Page for such currency on the date of
determination (or, in the event such rate does not appear on such page or
screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion), expressed as the number of units of such other
currency per one Dollar.

“Exchange Rate Reset Date” has the meaning specified in Section 2.28.

“Excluded Assets” means (i) particular assets if and for so long as, if, in each
case, reasonably agreed by the Administrative Agent and the BorrowersBorrower ,
(x) the cost of creating or perfecting such pledges or security interests in
such assets exceed the practical benefits to be obtained by the Lenders
therefrom or (y) with respect to assets of a Foreign Credit Party, such assets
are not customarily pledged under the laws of the jurisdiction of organization
of such Person to secure general “all asset” secured bank credit facilities,
(ii) motor vehicles, airplanes and other assets subject to certificates of
title, to the extent a Lien therein cannot be perfected by (x) the filing of a
UCC financing statement or similar action under the Laws of any jurisdiction in
which a Credit Party is organized or in the District of Columbia or (y) solely
entering into of a security or similar agreement, (iii) (A) any fee owned real
property (other than Material Real Estate Assets) and (B) leasehold interests
(including requirements to deliver landlord lien waivers, estoppels and
collateral access letters), except to the extent a lien thereon can be perfected
solely by the entering into of a security or similar agreement, (iv) any assets
to the extent the creation or perfection of pledges thereof, or security
interests therein, would reasonably be expected to result in material adverse
tax consequences to Holdings, anythe Borrower or any of theits Restricted
Subsidiaries under Section 956 of the Code, as reasonably determined by the
BorrowersBorrower and the Administrative Agent, (v) property and assets to the
extent that a pledge thereof or creation of security interest therein is
restricted by applicable Laws (including, without limitation, rules and
regulations of any Governmental Authority or agency) or which would require
governmental consent, approval, license or authorization (in each case, only for
so long as such restriction remains in effect or until such consent, approval or
license is obtained, as applicable), other than to the extent such prohibition
or limitation is rendered ineffective under the UCC or other applicable Law
notwithstanding such prohibition, (vi) Equity Interests in any non-wholly owned
Subsidiary of Holdingsthe Borrower or a joint venture of a Credit Party to the
extent a security interest is not permitted to be granted by the terms of such
Person’s organizational, incorporation, formation or joint venture documents or
would require the consent of one or more third parties (other than any Credit
Party or any Subsidiary thereof) that has not been obtained (to the extent such
prohibition was in existence on the Closing Date, or, if not entered into in
contemplation thereof, at the time of acquisition of such Person) (after giving
effect to the relevant anti-assignment provisions of the UCC or other applicable
Laws), (vii) any lease, license, permit or other agreement (including with
respect to any lease, Purchase Money Indebtedness or similar arrangement the
assets subject thereto) to the extent that, and so long as, a grant of a
security interest therein, or in the property or assets that secure the
underlying obligations with respect

 

29



--------------------------------------------------------------------------------

thereto or are subject to such lease, (A) is prohibited by applicable Laws other
than to the extent such prohibition is rendered ineffective under the UCC or
other applicable Laws notwithstanding such prohibition or (B) would violate or
invalidate such lease, license, permit or agreement (other than any lease,
license, permit or agreement solely among Holdings, the BorrowersBorrower and
the Restricted Subsidiaries), or create a right of termination in favor of, or
require the consent of, any other party thereto (other than Holdings, the
BorrowersBorrower or any of the Restricted Subsidiaries) (in each case, after
giving effect to the relevant provisions of the UCC or other applicable Laws),
in each case, other than the proceeds and receivables thereof, and only to the
extent that and for so long as such limitation on such pledge or security
interest is otherwise permitted under this Agreement, (viii) governmental
licenses, state or local franchises, charters and authorizations and any other
property and assets to the extent that such security interest is restricted by
(A) the terms of such license, franchise, charter or authorization or
(B) applicable Laws (including, without limitation, rules and regulations of any
Governmental Authority or agency), or the pledge or creation of a security
interest in which would require governmental consent, approval, license or
authorization (and such consent, approval license or authorization has not been
obtained), other than to the extent such prohibition or limitation is rendered
ineffective under the UCC or other applicable Law notwithstanding such
prohibition (but excluding proceeds of any such governmental license), or
otherwise require consent thereunder (and such consent has not been obtained)
(after giving effect to the applicable anti-assignment provisions of the UCC or
other applicable law), (ix) any intent-to-use trademark application prior to the
filing of a “Statement of Use” or “Amendment to Allege Use” with respect
thereto, to the extent, if any, that, and solely during the period, if any, in
which the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark application under applicable
federal law, (x) Margin Stock, (xi) Equity Interests of any Unrestricted
Subsidiary and any Subsidiary that is a captive insurance company,
not-for-profit entity or special purpose entity, (xii) any voting Equity
Interests of any Excluded Tax Subsidiary in excess of 65% of the voting Equity
Interests of such Excluded Tax Subsidiary, (xiii) any assets of Holdings, other
than Holdings’ right title and interest in and to the Pledged U.S. Borrower
Equity Interests, the Pledged Lux Holdco Equity Interests and the Pledged
Intercompany Indebtedness, (xiv) any assets of LLC Subsidiary, other than LLC
Subsidiary’s right title and interest in and to the Pledged U.S. Borrower Equity
Interests, the Pledged Lux Holdco Equity Interests and the Pledged Intercompany
Indebtedness[reserved], (xiv) [reserved] and (xv) Equity Interests of any
Subsidiary acquired pursuant to a Permitted Acquisition or other permitted
Investment financed with or that is subject to secured Indebtedness permitted
pursuant to Section 6.1(i) if such Equity Interests are pledged as security for
such Indebtedness if and for so long as the terms of such Indebtedness prohibit
the creation of any other Lien on such Equity Interests; provided, Excluded
Assets shall not include any proceeds, substitutions or replacements of any
Excluded Assets referred to in clauses (i) through (xv) (unless such proceeds,
substitutions or replacements would independently constitute Excluded Assets
referred to in clauses (i) through (xv)).

“Excluded Domestic Subsidiary” means any (i) Domestic Subsidiary that is owned
(directly or indirectly) by a Foreign Subsidiary that is a CFC, (ii) Foreign
Subsidiary Holding Company, or (iii) Domestic Subsidiary the principal assets of
which are the Equity Interests of one or more Foreign Subsidiaries that are
CFCs, other Excluded Domestic Subsidiaries and/or Foreign Subsidiary Holding
Companies.

“Excluded Subsidiary” as defined in the definition of “Guarantor Subsidiary”.

“Excluded Swap Obligation” means, with respect to any Guarantor at any time, any
Swap Obligation, if, and to the extent that, all or a portion of the guarantee
of such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is illegal at such time
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act.

 

30



--------------------------------------------------------------------------------

“Excluded Tax Subsidiary” means any Restricted Subsidiary that is (i) an
Excluded Domestic Subsidiary or (ii) a Foreign Subsidiary that is a CFC.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment requested by the
BorrowersBorrower under Section 2.23) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.20,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 2.20(g) and (d) any U.S. federal
withholding Taxes imposed under FATCA.

“Executive Order No. 13224” means that certain Executive Order No. 13224,
effective September 24, 2001, as the same has been, or shall hereafter be,
renewed, extended, amended or replaced.

Existing Credit Agreement” means that certain Credit Agreement, dated as of
July 11, 2014, by and among Seller 1 and Corsair Memory, Inc., as borrowers,
certain Subsidiaries of Seller 1, as guarantors, Bank of America, as
administrative agent, swing line lender and L/C issuer, and the other lenders
party thereto.

“Existing Indebtedness” means the Indebtedness of the Acquired Business
(a) under the Existing Credit Agreement, (b) under that certain letter
agreement, dated as of June 23, 2015, by and among Corsair (Shenzhen) Trading
Co., Ltd. and Bank of America, Guangzhou Branch, and (c) all other third party
Indebtedness for borrowed money of the Acquired Business existing as of
immediately prior to the effectiveness of this Agreement, other than
Indebtedness described on Schedule 6.1.

“Existing Letters of Credit” as defined in Section 2.4(m).

“Extended Maturity Date” as defined in Section 2.24(a).

“Extended Revolving Credit Commitments” as defined in Section 2.24(a).

“Extended Term Loan Exposure” means, with respect to any Lender, as of any date
of determination, the outstanding principal amount of the Extended Term Loans of
such Lender.

“Extended Term Loans” means any Term Loans that have been extended in accordance
with Section 2.24(a).

“Extension” as defined in Section 2.24(a).

“Extension Amendments” as defined in Section 2.24(f).

 

31



--------------------------------------------------------------------------------

“Extension Offer” as defined in Section 2.24(a).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now owned, leased, operated or used by Holdings,
anythe Borrower or any Restricted Subsidiaries.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any intergovernmental
agreements entered into in connection therewith, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any current or future US or
non-US regulations, legislation, rules, guidance notes, practices adopted
pursuant to any such intergovernmental agreement or official interpretations of
the foregoing or analogous provisions of non-US law.

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Flood Insurance” means federally backed Flood Insurance available under
the NFIP to owners of real property improvements located in Special Flood Hazard
Areas in a community participating in the NFIP.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System of the United States, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary to the next 1/100th of 1.00%) of the quotations for the day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing reasonably selected by it in good faith. If the
Federal Funds Effective Rate cannot reasonably be determined in accordance with
the foregoing clauses, then the Administrative Agent may in its reasonable
discretion, and acting in consultation with the Required Lenders, reasonably
select in good faith an alternative method for determining the Federal Funds
Rate.

“Fee Letter” means the Fee Letter, dated July 22, 2017, by and among Holdings,
Macquarie Capital Funding LLC, Macquarie Capital (USA) Inc., BNP Paribas and BNP
Paribas Securities Corp.

“FEMA” means the Federal Emergency Management Agency (or any successor agency),
a component of the U.S. Department of Homeland Security that administers the
NFIP.

“Fifth Amendment” means Amendment No. 5 to the First Lien Credit and Guaranty
Agreement, dated as of December 19, 2019, by and among Holdings, the Borrower,
the Released Borrowers, LLC Subsidiary, certain Subsidiaries of Holdings party
thereto, as Guarantors, the Administrative Agent and the Lenders party thereto
(including the 2019 Incremental Term Loan Lenders).

“Fifth Amendment Effective Date” has the meaning assigned to such term in the
Fifth Amendment.

“Financial Covenant” means the covenant set forth in Section 6.7.

“Financial Covenant Event of Default” as defined in Section 8.1(c).

 

32



--------------------------------------------------------------------------------

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer or treasurer (or other officer acceptable to the
Administrative Agent) of Holdings (or of its general partner)the Borrower that
such financial statements fairly present, in all material respects, the
financial condition of Holdingsthe Borrower and its Restricted Subsidiaries as
at the dates indicated and the results of their operations and their cash flows
for the periods indicated, subject to changes resulting from audit and normal
year-end adjustments.

“Financial Plan” as defined in Section 5.1(f).

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than Permitted Liens.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdingsthe Borrower ending on
December 31 of each calendar year.

“Flood Insurance” means, for any Mortgaged Property located in a Special Flood
Hazard Area, Federal Flood Insurance or private insurance reasonably
satisfactory to the Administrative Agent, in either case, that (i) meets the
requirements set forth by FEMA in its Mandatory Purchase of Flood Insurance
Guidelines under the NFIP, (ii) shall include a deductible not to exceed $50,000
and (iii) shall have a coverage amount equal to the lesser of (x) the
“replacement cost value” of the buildings and any personal property Collateral
located on the Mortgaged Property as determined under the NFIP or (y) the
maximum policy limits set under the NFIP.

“Flood Notice” has the meaning assigned thereto in Section 5.12(a)(v)(B).

“Foreign Collateral Documents” means, individually and collectively, (a) the
Cayman Collateral Documents, (b) the Dutch Collateral Documents, (c) the Hong
Kong Collateral Documents, (d) the Luxembourg Collateral Documents, (e) any
other Collateral Document entered into by a Foreign Credit Party which document
is governed under the laws of any jurisdiction other than the United States, any
state thereof or the District of Columbia and (f) all other instruments,
documents and agreements delivered by any Foreign Credit Party pursuant to any
of the documents described in preceding clauses (a) through (e) in order to
grant to, or perfect in favor of, a Collateral Agent, for the benefit of the
Secured Parties, the Lien on Collateral granted or required to be granted under
the documents described in preceding clauses (a) through (e).

“Foreign Credit Party” as defined in Section 10.29means any Credit Party that is
a Non-U.S. Person.

“Foreign Lender” means (i) in the case of a Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (ii) in the case of a Borrower that is not
a U.S. Person, a Lender that is resident or organized under the laws of a
jurisdiction other than that in which such Borrower is resident for tax
purposes.

 

33



--------------------------------------------------------------------------------

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
superannuation fund, but excluding any statutory plan not maintained by
Holdings, anythe Borrower or any of the Restricted Subsidiaries) or other
similar program established or maintained outside of the United States by
Holdings, anythe Borrower or any of the Restricted Subsidiaries primarily for
the benefit of employees of Holdings, anythe Borrower or any of the Restricted
Subsidiaries residing outside of the United States that provides, or results in,
retirement income, a deferral of income in contemplation of retirement or
payments to be made upon termination of employment, and which plan is not
subject to ERISA or the Code.

“Foreign Subsidiary” means a Subsidiary that is not a Domestic Subsidiary.

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary substantially
all of the assets of which consist of the Equity Interests (or Equity Interests
and other Securities) of one or more Foreign Subsidiaries, Excluded Domestic
Subsidiaries and/or other Foreign Subsidiary Holding Companies.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (i) with
respect to the Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Obligations with respect to Letters of Credit
issued by the Issuing Bank other than Letter of Credit Obligations as to which
such Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and
(ii) with respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata
Share of outstanding Swing Line Loans made by the Swing Line Lender other than
Swing Line Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

“Fourth Amendment” means Amendment No. 4 to the First Lien Credit and Guaranty
Agreement, dated as of October 11, 2018, by and among the Borrower, the Released
Borrowers, Holdings, LLC Subsidiary, certain Subsidiaries of Holdings party
thereto, as Guarantors, the Administrative Agent and the Lenders party thereto
(including the 2018 Replacement Term Lenders and the Incremental Term Loan
Lenders).

“Fourth Amendment Effective Date” has the meaning assigned to such term in the
Fourth Amendment.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all Indebtedness of the type described in clauses (i), (ii),
(iii) (but only with respect to any notes payable), and (vi) (but only to the
extent that any letter of credit or similar instrument has been drawn and not
reimbursed) of the definition thereof of Holdingsthe Borrower and its Restricted
Subsidiaries (or, if higher, the par value or stated face amount of all such
Indebtedness (other than zero coupon Indebtedness)) determined on a consolidated
basis in accordance with GAAP.

“Funding Guarantor” as defined in Section 7.2.

“Funding Notice” means a written notice substantially in the form of Exhibit A-1
or otherwise acceptable to the Administrative Agent.

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, United States generally accepted accounting principles in effect as
of the date of determination thereof.

“Governmental Act” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

 

34



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including of the Cayman Islands, Hong Kong, Luxembourg, the
Netherlands and any other any supra-national bodies such as the European Union
or the European Central Bank).

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Granting Lender” as defined in Section 10.6(h).

“Grantor” as defined in the Pledge and Security Agreement.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means Holdings, LLC Subsidiary and each Guarantor Subsidiary.

“Guarantor Subsidiary” means each Subsidiary of Holdingsthe Borrower, other than
(i) any Excluded Tax Subsidiary that is acquired after the Closing Date, absent
agreement of the Borrower, (ii) any Immaterial Subsidiary, (iii) any Subsidiary
acquired after the Closing Date that is prohibited by applicable Law or by any
Contractual Obligation existing at the time of such acquisition thereof from
guaranteeing the Obligations (but only so long as such prohibition exists), or
which would require governmental (including regulatory) consent, approval,
license or authorization to provide a Guaranty and such consent, approval,
license or authorization not has been received after such Subsidiary’s
commercially reasonable efforts to obtain such consent, approval, license or
authorization, (iv) any Subsidiary prohibited or restricted from guaranteeing
the Obligations by Contractual Obligations existing on the Closing Date (but
only so long as such prohibition or restriction exists); (v) captive insurance
companies, (vi) not-for-profit Subsidiaries, (vii) special purpose entities,
(viii) any Unrestricted Subsidiary, (ix) any Subsidiary that is not a
wholly-owned Subsidiary of Holdingsthe Borrower, (x) any Subsidiary that is not
organized in a Qualified Jurisdiction, and (xi) any other Subsidiary with
respect to which, in the reasonable judgment of the BorrowersBorrower and the
Administrative Agent (confirmed in writing by notice to Holdingsthe Borrower),
the cost or other consequences of providing a Guaranty shall be excessive in
view of the benefits to be obtained by the Lenders therefrom (any such excluded
Subsidiary pursuant to preceding clauses (i) through (xi), inclusive, of this
definition of “Guarantor Subsidiary” being referred to as an “Excluded
Subsidiary”); provided, however, notwithstanding the foregoing, any Subsidiary
of Holdingsthe Borrower that is a guarantor or an obligor in respect of any
Credit Agreement Refinancing Indebtedness, any Second Lien Term Facility
Indebtedness, any Additional Ratio Debt or any Permitted Refinancing of any of
the foregoing shall be a Guarantor Subsidiary.

“Guaranty” means the guaranty of each Guarantor set forth in Section 7.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or which
may or could pose a hazard to the health and safety of the owners, occupants or
any Persons in the vicinity of any Facility or to the indoor or outdoor
environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

 

35



--------------------------------------------------------------------------------

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the Laws applicable to any Lender which are presently in effect or, to the
extent allowed by Law, under such applicable Laws which may hereafter be in
effect and which allow a higher maximum nonusurious interest rate than
applicable Laws now allow.

“Historical Financial Statements” means (i) the audited consolidated financial
statements of Seller 1 for the Fiscal Years ended 2014, 2015 and 2016,
consisting of consolidated balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Years,
with an unqualified audit opinion thereon by an accounting firm reasonably
acceptable to the Lead Arrangers, and (ii) the unaudited consolidated financial
statements of Seller 1 for the fiscal quarters ended March 31, 2017 and June 30,
2017, consisting of a consolidated balance sheet and the related consolidated
statements of income, stockholders’ equity and cash flows for such fiscal
quarters.

“Holdings ” means Corsair Group (Cayman), LP, a Cayman Islands exempted limited
partnership acting by its general partner EagleTree-Carbide (GP), LLC, a Cayman
Islands limited liability company.

“HK Process Agent” has the meaning set forth in Section 10.28.

“Holdings” as defined in the preamble hereto.

“Hong Kong Collateral Documents” means (a) each document and/or instrument
listed under the heading entitled “Hong Kong Collateral Documents” on Schedule
F-1, and (b) each other document or instrument governed by the laws of Hong Kong
that creates or evidences or which is expressed to create or evidence any Lien
on Collateral granted or required to be granted pursuant to any Credit Document.

“Immaterial Subsidiary” means, at any time, any Restricted Subsidiary (other
than a Borrower, LLC Subsidiary or Lux Holdco) that has been designated by
Holdingsthe Borrower in writing to the Administrative Agent as an “Immaterial
Subsidiary” for purposes of this Agreement (and not subsequently designated by
Holdingsthe Borrower as no longer an Immaterial Subsidiary) that has
(a) contributed 2.50% or less of the Consolidated Adjusted EBITDA of Holdingsthe
Borrower and the Restricted Subsidiaries for the most recently ended Test
Period, and (b) had consolidated assets representing 2.50% or less of the total
consolidated assets of Holdingsthe Borrower and the Restricted Subsidiaries as
of the last day of the most recently ended Test Period; provided, if at any time
and from time to time after the Closing Date, Immaterial Subsidiaries comprise
in the aggregate (x) more than 5.00% of the Consolidated Adjusted EBITDA of
Holdingsthe Borrower and the Restricted Subsidiaries for the most recently ended
Test Period or (y) more than 5.00% of the consolidated assets of Holdingsthe
Borrower and the Restricted Subsidiaries as of the last day of the most recently
ended Test Period, then the BorrowersBorrower shall, promptly, (i) designate in
writing to the Administrative Agent that one or more of such Restricted
Subsidiaries is no longer an Immaterial Subsidiary for purposes of this
Agreement to the extent required such that the foregoing condition ceases to be
true and (ii) comply with the provisions of Section 5.11 applicable to such
Restricted Subsidiaries; and provided, further that Holdings may designatedthe
Borrower may designate and redesignate a Restricted Subsidiary as an Immaterial
Subsidiary at any time, subject to the terms set forth in this definition.

“Incremental Facility” as defined in Section 2.25

“Incremental Increase Date” as defined in Section 2.25(b).

 

36



--------------------------------------------------------------------------------

“Incremental Incurrence-Based Amount” has the meaning set forth in the
definition of “Maximum Incremental Facilities Amount”.

“Incremental Revolving Credit Commitments” as defined in Section 2.25(a).

“Incremental Revolving Lender” as defined in Section 2.25(b).

“Incremental Revolving Loan” as defined in Section 2.25(d).

“Incremental Term Loan” as defined in Section 2.25(e).

“Incremental Term Loan Commitments” as defined in Section 2.25(a).

“Incremental Term Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Incremental Term
Loans of such Lender.

“Incremental Term Loan Lender” as defined in Section 2.25(b).

“Incremental Term Loan Note” means a promissory note in the form of Exhibit B-4
or otherwise acceptable to the Administrative Agent.

“Indebtedness”, as applied to any Person, means, without duplication,
(i) indebtedness for borrowed money; (ii) that portion of obligations with
respect to Capital Leases that is required to be classified as a liability on a
balance sheet in conformity with GAAP; (iii) notes payable, drafts accepted,
bonds, debentures, indentures, credit agreements and similar instruments
representing extensions of credit, regardless of whether representing
obligations for borrowed money; (iv) any obligation owed for all or any part of
the deferred purchase price of property or services (excluding (x) any such
obligations incurred under ERISA, (y) accounts payable incurred in the ordinary
course of business that are not overdue by more than ninety days, unless such
payables are being actively contested pursuant to appropriate proceedings and
(z) earn-out obligations and other contingent consideration obligations incurred
in connection with any Permitted Acquisition or other Investment other than
Earn-out Indebtedness that is (a) due (or remains unpaid) for more than ninety
day from the date of incurrence of the obligation in respect thereof, unless
such amount is being actively contested pursuant to appropriate proceedings, or
(b) evidenced by a note or similar written instrument); (v) indebtedness secured
by a Lien on any property or asset owned or held by that Person regardless of
whether the indebtedness secured thereby shall have been assumed by that Person
or is nonrecourse to the credit of that Person; provided that, if such Person
has not assumed such obligations, then the amount of Indebtedness of such Person
for purposes of this clause (v) shall be equal to the lesser of the amount of
the obligations of the holder of such obligations and the fair market value of
the assets of such Person which secure such obligations; (vi) the face amount of
any letter of credit or similar instrument issued for the account of that Person
or as to which that Person is otherwise liable for reimbursement of drawings;
(vii) Disqualified Equity Interests; (viii) the direct or indirect guaranty of
obligations of another of the nature described in any of the forgoing clauses
(i) through (vii); provided that the amount of any such guaranty shall be deemed
to be the lower of (a) the amount equal to the stated or determinable amount of
the primary obligation at such time in respect of which such guaranty is made
and (b) the maximum amount for which such Person may be liable pursuant to the
terms of the instrument embodying such guaranty, unless such primary obligation
and the maximum amount for which such Person may be liable are not stated or
determinable, in which case the amount of such guaranty shall be such Person’s
maximum reasonably anticipated liability in respect thereof as determined by the
BorrowersBorrower in good faith; (ix) solely for purposes of Section 6.1 and
8.1(a), net obligations of such Person under any Swap Contract, provided, the
amount of any net obligation under any Swap Contract on any date shall be deemed
to be the Swap Termination Value thereof as of such date; and (x) Purchase Money
Indebtedness.

 

37



--------------------------------------------------------------------------------

“Indemnified Taxes” means (i) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (ii) to the extent not otherwise
described in (i), Other Taxes.

“Indemnitee” as defined in Section 10.3(a).

“Installment” as defined in Section 2.12.

“Installment Date” as defined in Section 2.12

“Intellectual Property Security Agreement” has the meaning assigned to that term
in the Pledge and Security Agreement.

“Intercreditor Agreement” means the Intercreditor Agreement, dated as of the
Closing Date, among the Administrative Agent, the Second Lien Administrative
Agent and the Credit Parties(a) an intercreditor agreement, substantially in the
form of Exhibit M or (b) any other intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent.

“Interest Payment Date” means with respect to (i) any Base Rate Loan, the last
Business Day of each March, June, September and December of each year,
commencing on September 30, 2017, and the final maturity date of such Loan; and
(ii) any Eurodollar Loan, the last day of each Interest Period applicable to
such Loan and the final maturity date of such Loan; provided, in the case of
each Interest Period of longer than three months, the term “Interest Payment
Date” shall also include each date that is three months, or an integral multiple
thereof, after the commencement of such Interest Period.

“Interest Period” means, in connection with a Eurodollar Loan, an interest
period of one, two, three or six months (or, with the consent of all affected
Lenders, twelve months or a period of less than one month), as selected by the
BorrowersBorrower in the applicable Funding Notice or Conversion/Continuation
Notice, (i) initially, commencing on the Credit Date or Conversion/Continuation
Date thereof, as the case may be; and (ii) thereafter, commencing on the day on
which the immediately preceding Interest Period expires; provided, (a) if an
Interest Period would otherwise expire on a day that is not a Business Day, such
Interest Period shall expire on the next succeeding Business Day unless no
further Business Day occurs in such month, in which case such Interest Period
shall expire on the immediately preceding Business Day; (b) any Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period) shall, subject to clauses (c) and (d) of this definition,
end on the last Business Day of a calendar month; (c) no Interest Period with
respect to any portion of any Class of Term Loans shall extend beyond such
Class’s Term Loan Maturity Date, (d) no Interest Period with respect to any
portion of the Revolving Loans shall extend beyond the Revolving Credit
Commitment Termination Date and (e) the BorrowersBorrower shall be permitted to
select an Interest Period ending on September 30, 2017, pursuant to a
Conversion/Continuation Notice delivered to the Administrative Agent on or about
the Closing Date (the “Specified Notice”).

“Interim IPO/Reorganization Subsidiary” means any Subsidiary of Holdings formed
on or prior to the Sixth Amendment Effective Date pursuant to any of the
intermediate reorganization transactions described in clauses (e) and (f) of the
definition of Qualified Borrower IPO/Reorganization Transactions.

“Internally Generated Cash” means, with respect to any period, any cash of
Holdingsthe Borrower or any of its Restricted Subsidiaries generated during such
period, it being understood and agreed that any cash (i) that constitutes any
portion of the Available Amount (other than the initial $20,000,000 starter
basket), (ii) that constitutes Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds, or (iii) that is the proceeds of (a) any
incurrence of long term Indebtedness, (b) any issuance of Equity Interests or
(c) any contribution of capital, in each case, shall not constitute Internally
Generated Cash.

 

38



--------------------------------------------------------------------------------

“Interpolated Screen Rate” means, with respect to any Eurodollar Loan for any
Interest Period, a rate per annum which results from interpolating on a linear
basis between (a) the applicable Screen Rate for the longest maturity for which
a Screen Rate is available that is shorter than such Interest Period and (b) the
applicable Screen Rate for the shortest maturity for which a Screen Rate is
available that is longer than such Interest Period, in each case as of 11:00
a.m., London time, on the Quotation Day.

“Intra-Group Liabilities” as defined in Section 7.15.

“Investment” means (i) any purchase or other acquisition by Holdings, anythe
Borrower or any of the Restricted Subsidiaries of, or of a beneficial interest
in, any of the Securities of any other Person; (ii) any redemption, retirement,
purchase or other acquisition for value, by Holdings, anythe Borrower or any of
the Restricted Subsidiaries from any Person, of any Equity Interests of such
Person; (iii) any loan, advance or capital contribution by Holdings, anythe
Borrower or any of the Restricted Subsidiaries to any other Person; (iv) any
guarantee or assumption of Indebtedness or other obligations by Holdings, anythe
Borrower or any of the Restricted Subsidiaries; and (v) the purchase or other
acquisition by Holdings, anythe Borrower or any of the Restricted Subsidiaries
(in one or a series of related transactions) of all or substantially all of the
property or assets or business of another person or assets constituting a
business unit, line of business or division of such Person. For purposes of
covenant compliance, the amount of any Investment at any time shall be the
amount actually invested (measured at the time made), without adjustment for
subsequent increases or decreases in the value of such Investment, but reduced
by the amount of actual Returns on such Investment.

“IRS” means the United States Internal Revenue Service.

“Issuance Notice” means an Issuance Notice substantially in the form of Exhibit
A-3 or otherwise in form reasonably acceptable to the Administrative Agent.

“Issuing Bank” means (a) Macquarie Capital Funding LLC, BNP Paribas, any
respective Affiliate thereof and any financial institution designated by
Macquarie Capital Funding LLC or BNP Paribas, in its capacity as issuer of any
Letter of Credit hereunder, (b) Bank of America, solely if Bank of America
becomes a Revolving Lender and (c) any other Lender (and any financial
institution designated by such Lender) that becomes an Issuing Bank under
Section 2.4(j), as an Issuing Bank hereunder, together with its permitted
successors and assigns in such capacity. If there is more than one Issuing Bank
at any time, references herein and in the other Credit Documents to the Issuing
Bank shall be deemed to refer to the Issuing Bank in respect of the applicable
Letter of Credit or to all Issuing Banks, as the context may require.

“Joinder Agreement” means an agreement substantially in the form of Exhibit K or
otherwise in form reasonably acceptable to the Administrative Agent.

“Junior Financing” means (a) any Second Lien Term Facility Indebtedness, (b) any
Permitted Unsecured Refinancing Debt, (cb) any Permitted Second Priority
Refinancing Debt, (dc) any Additional Ratio Debt that is secured by a Lien that
is contractually junior to the Lien on the Collateral securing the Obligations
or is contractually subordinated to the Obligations and (ed) any other
Indebtedness for borrowed money that is contractually junior to the Lien on the
Collateral securing the Obligations or is unsecured (or unsecured and
contractually subordinated to the Obligations).

“Junior Financing Documents” means any documentation governing any Junior
Financing.

 

39



--------------------------------------------------------------------------------

“Latest Maturity Date” means, as of any date of determination, the latest final
maturity or expiration date applicable to any Loan or Commitment hereunder at
such time.

“Laws” means any and all federal, state, local and foreign statutes, laws,
judicial decisions, regulations, guidances, guidelines, ordinances, rules,
judgments, orders, decrees, codes, plans, injunctions, permits, concessions,
grants, franchises, governmental agreements and governmental restrictions,
whether now or hereafter in effect.

“Lead Arrangers” means, collectively, Macquarie Capital (USA) Inc. and BNP
Paribas Securities Corp.

“Lender” means each Person listed on the signature pages hereto as a Lender, and
any other Person (other than a natural Person) that becomes a party hereto
pursuant to an Assignment and Assumption Agreement, an Extension Amendment, a
Joinder Agreement or a Refinancing Amendment.

“Lender Affiliated Parties” as defined in Section 10.22.

“Lender Party” as defined in Section 10.17.

“Letter of Credit” means (i) a commercial or standby letter of credit issued or
to be issued by the Issuing Bank pursuant to this Agreement; provided that
Macquarie Capital Funding LLC (and any of its Affiliates), as an Issuing Bank,
shall only be required to issue standby letters of credit and (ii) all Existing
Letters of Credit.

“Letter of Credit Obligations” means, as at any date of determination, the sum
of (i) the maximum aggregate Dollar Amount that is, or at any time thereafter
may become, available for drawing under all Letters of Credit then outstanding,
plus (ii) the aggregate Dollar Amount of all drawings under Letters of Credit
honored by the Issuing Bank and not theretofore reimbursed by or on behalf of
the BorrowersBorrower .

“Letter of Credit Sub-limit” means, as of any date of determination, the lower
of (i) a Dollar Amount equal to $5,000,000, and (ii) the aggregate amount of the
Revolving Credit Commitments as of such date minus the Total Utilization of
Revolving Credit Commitments as of such date, (a) up to $2,750,000 of which
Macquarie Capital Funding LLC, in its capacity as an Issuing Bank, has agreed to
provide as of the Closing Date, subject to any adjustment or reduction pursuant
to the terms and conditions hereof (the “Macquarie Lender LC Cap”) and (b) up to
$2,250,000 of which BNP Paribas, in its capacity as an Issuing Bank, has agreed
to provide as of the Closing Date, subject to any adjustment or reduction
pursuant to the terms and conditions hereof (the “BNPP LC Cap”).

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or similar encumbrance (including any conditional sale or other title retention
agreement, and any lease in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing.

“Limited Condition Acquisition” means any contractually committed Permitted
Acquisition the consummation of which by Holdingsthe Borrower or any Restricted
Subsidiary is not conditioned on the availability of, or on obtaining, third
party financing.

“Limited Recourse Pledge and Security Agreement” means the First Lien Limited
Recourse Pledge and Security Agreement substantially in the form of Exhibit I.

 

40



--------------------------------------------------------------------------------

“LLC Subsidiary” means Corsair Group (US), LLC (f/k/a EagleTree-Carbide Holdings
(US), LLC), a Delaware limited liability company.

“Loan” means a Term Loan, a Revolving Loan, a Swing Line Loan and an Incremental
Term Loan.

“Lux Borrower” as defined in the preamble hereto.

“Lux Holdco” means Corsair Holdings (Lux) S.à r.l. (f/k/a EagleTree-Carbide
Holdings S.à r.l.), a Luxembourg private limited liability company (société à
responsabilité limitée), with registered office at 48, boulevard Grande-Duchesse
Charlotte, L-1330 Luxembourg, and registered with the Luxembourg Register of
Commerce and Companies under number B216.685.

“Lux Subsidiary” means Corsair Acquisition (Lux) S.à r.l., a Luxembourg private
limited liability company (société à responsabilité limitée) with registered
office at 48, Boulevard Grande-Duchesse Charlotte, L - 1330 Luxembourg, Grand
Duchy of Luxembourg and registered with the Luxembourg Commerce and Companies
register under number B216.833.

“Luxembourg Collateral Documents” means (a) each document and/or instrument
listed under the heading entitled “Luxembourg Collateral Documents” on Schedule
F-1, and (b) each other document or instrument governed by the laws of
Luxembourg that creates or evidences or which is expressed to create or evidence
any Lien on Collateral granted or required to be granted pursuant to any Credit
Document.

“Luxembourg Guarantor” as defined in Section 7.15.

“Macquarie Lender LC Cap” as defined in the definition of “Letter of Credit
Sub-Limit”.

“Management Agreement” means the Management Services Agreement, dated as of
August 28, 2017, among EagleTree-Carbide Co-Invest, LP, a Cayman Islands
exempted limited partnership, LLC Subsidiary, U.S.the Borrower, Holdings, Lux
Holdco, Lux BorrowerSubsidiary, and EagleTree Capital, LP, a Delaware limited
partnership, as the same may be amended, restated, modified, supplemented,
extended, increased, renewed, refunded, replaced, restructured or refinanced
from time to time.

“Mandatory 1L IPO Prepayment Amount” as defined in Section 2.14(g).

“Margin Stock” as defined in Regulation U of the Board of Governors as in effect
from time to time.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (i) on the Closing Date, a “Material Adverse
Effect” as defined in the Closing Date Acquisition Agreement, and (ii) after the
Closing Date, a material adverse effect on and/or with respect to (a) the
business, operations, properties, assets or condition of Holdingsthe Borrower
and its Restricted Subsidiaries, taken as a whole; (b) the ability of the Credit
Parties, taken as a whole, to fully and timely perform their Obligations;
(c) the legality, validity, binding effect or enforceability against the Credit
Parties, taken as a whole, of the Credit Documents; or (d) the rights, remedies
and benefits available to, or conferred upon, any Agent, the Issuing Bank and
any other Secured Party under the Credit Documents, taken as a whole.

“Material Real Estate Asset” means any fee-owned Real Estate Asset having a fair
market value in excess of $5,000,000 that is not an Excluded Asset (other than
by reason of clause (iii)(A) of the definition thereof).

 

41



--------------------------------------------------------------------------------

“Maximum Incremental Facilities Amount” means, at any date of determination, the
sum of (i) the result of (a) $50,000,000, minus (b) the sum of (1) the aggregate
principal amount of Incremental Term Loans and Incremental Revolving Credit
Commitments made or obtained pursuant to Section 2.26 prior to such date in
reliance on this clause (i), plus (2) the aggregate principal amount of Second
Lien Additional Indebtedness incurred prior to the Sixth Amendment Effective
Date in reliance on this clause (i) (or any comparable clause) of the definition
of “Maximum Incremental Facilities Amount” (or any comparable definition) in the
Second Lien Credit Agreement (it being understood that any such amount in the
Second Lien Credit Agreement shall not exceed the applicable amount set forth in
this clause (i)) (such amount, the “Shared Fixed Incremental Amount”) plus
(ii) an additional unlimited amount provided that upon giving effect to the
incurrence of such additional Indebtedness, the Consolidated First Lien Net
Leverage Ratio is equal to or less than 4.00:1.00, (x) determined on a Pro Forma
Basis as of the last day of the Test Period most recently ended prior to the
date of the incurrence of such additional amount of Indebtedness, as if such
additional amount of Indebtedness had been incurred on the first day of such
Test Period and (y) calculated without the proceeds of such additional
Indebtedness being netted from the Indebtedness for such calculation and, in the
case of any such additional Indebtedness in the form of an Incremental Revolving
Credit Commitments, assuming the full utilization thereof, whether or not
actually utilized (such additional amount, the “Incremental Incurrence-Based
Amount”).

For purposes of determining the Maximum Incremental Facilities Amount,
(1) (x) the BorrowersBorrower may elect to utilize the Incremental
Incurrence-Based Amount prior to the Shared Fixed Incremental Amount regardless
of whether there is capacity available under the Shared Fixed Incremental Amount
and (y) if the Shared Fixed Incremental Amount and the Incremental
Incurrence-Based Amount are each available for utilization and the Borrowers
doBorrower does not make an election, the BorrowersBorrower will be deemed to
have elected to utilize the Incremental Incurrence-Based Amount before the
Shared Fixed Incremental Amount and (2) in the case of any Incremental Term Loan
the proceeds of which are to be used to finance a Limited Condition Acquisition,
compliance with the Consolidated First Lien Net Leverage Ratio for calculation
of the Incremental Incurrence-Based Amount may instead be determined, at the
option of the BorrowersBorrower , as of the time of entry into the applicable
definitive acquisition agreement (as opposed to at the time of incurrence of
such Incremental Term Loan) and shall be calculated on a Pro Forma Basis as of
the then most recent Test Period.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
103 % of the Fronting Exposure and the Letter of Credit Obligations of the
Issuing Bank with respect to Letters of Credit issued and outstanding at such
time (calculated, in the case of any Letters of Credit denominated in any
Alternative Currency, based on the Dollar Amount thereof) and (ii) otherwise, an
amount determined by the Administrative Agent and the Issuing Bank in their
reasonable discretion.

“Minimum Extension Condition” as defined in Section 2.24(d).

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, deed to secure debt or similar
security instrument, in form reasonably acceptable to the Collateral Agent.

“Mortgaged Property” means each Material Real Estate Asset for which a Mortgage
is required pursuant to Section 5.11 and/or Section 5.12.

“Multiemployer Plan” means any employee pension benefit plan which is a
“multiemployer plan” as defined in Section 4001(a)(3) of ERISA which is
contributed to by, or required to be contributed to by, Holdings, anythe
Borrower, any of the Restricted Subsidiaries or any ERISA Affiliate.

 

42



--------------------------------------------------------------------------------

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.

“Narrative Report” means, with respect to the financial statements for which
such narrative report is prepared, a narrative report describing the operations
of Holdingsthe Borrower and its Restricted Subsidiaries in the form prepared for
presentation to senior management thereof for the applicable Fiscal Quarter or
Fiscal Year and for the period from the beginning of the then current Fiscal
Year to the end of such period to which such financial statements relate.

“Net Asset Sale Proceeds” means, with respect to any Asset Sale, an amount equal
to (i) cash payments (including any cash received by way of release from escrow
or deferred payment pursuant to, or by monetization of, a note receivable or
otherwise, but only as and when so received) received by Holdings, anythe
Borrower or any of the Restricted Subsidiaries from such Asset Sale, minus
(ii) any bona fide direct costs incurred in connection with such Asset Sale,
including (a) sales, transfer, income, gains or other taxes payable (or
estimated in good faith by Holdingsthe Borrower to become payable) in connection
with such Asset Sale, (b) payment of the outstanding principal amount of,
premium or penalty, if any, and interest on any Indebtedness (other than the
Loans, any Junior Financing, any Credit Agreement Refinancing Indebtedness or
any Second Lien Term Facility Indebtedness) that is secured by a Lien on the
Equity Interests or assets in question and that is required to be repaid under
the terms thereof as a result of such Asset Sale, (c) a reasonable reserve
established in accordance with GAAP against any adjustment to the sale price or
any liabilities (other than any taxes deducted pursuant to clause (a) above)
(x) related to any of the applicable assets and (y) retained by the
BorrowersBorrower or applicable Restricted Subsidiary, including, without
limitation, pension and other post-employment benefit liabilities related to
environmental matters or for any indemnification payments (fixed or contingent)
attributable to seller’s indemnities and representations and warranties to
purchaser in respect of such Asset Sale undertaken by Holdings, anythe Borrower
or any of the Restricted Subsidiaries in connection with such Asset Sale;
provided, upon release of any such reserve, the amount released shall be
considered Net Asset Sale Proceeds, (d) the out of pocket expenses, costs and
fees incurred with respect to legal, investment banking, brokerage, advisor and
accounting and other professional fees, sales commissions and disbursements,
survey costs, title insurance premiums and related search and recording charges,
in each case actually incurred in connection with such sale or disposition and
payable to a Person that is not an Affiliate of Holdingsthe Borrower, (e) in the
case of any Asset Sale by a non-wholly-owned Restricted Subsidiary, the pro rata
portion of the Net Asset Sale Proceeds thereof (calculated without regard to
this clause (e)) attributable to minority interests and not available for
distribution to or for the account of anythe Borrower or a wholly-owned
Restricted Subsidiary as a result thereof and (f) in the case of any such cash
payments received (or subsequently received) by any Foreign Subsidiary, any
taxes that would be payable (or estimated in good faith by Holdingsthe Borrower
to become payable) in connection with the repatriation of such cash proceeds to
anythe Borrower or any Guarantor Subsidiary.

“Net Insurance/Condemnation Proceeds” means an amount equal to (i) any cash
payments or proceeds received by Holdings, anythe Borrower or any of the
Restricted Subsidiaries (a) under any casualty insurance policy in respect of a
covered loss thereunder or (b) as a result of the taking of any assets of
Holdings, anythe Borrower or any of the Restricted Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, minus (ii) (a) any actual and reasonable costs incurred by Holdings,
anythe Borrower or any of the Restricted Subsidiaries in connection with the
adjustment or settlement of any claims of Holdings, suchthe Borrower or such
Restricted Subsidiary in respect thereof, (b) any bona fide direct costs
incurred in connection with any taking of such assets as referred to in clause
(i)(b) of this definition, including sales, transfer, income, gains or other
taxes payable (or estimated in good faith by the BorrowersBorrower to become
payable) in connection therewith; provided that to the extent that any such
estimate is in excess of the actual amount paid, such excess shall constitute
Net Insurance/Condemnation Proceeds, (c) payment of the outstanding principal
amount of, premium or

 

43



--------------------------------------------------------------------------------

penalty, if any, and interest on any Indebtedness (other than the Loans, any
Junior Financing, any Credit Agreement Refinancing Indebtedness or any Second
Lien Term Facility Indebtedness) that is secured by a Lien on the assets in
question and that is required to be repaid under the terms thereof as a result
of such casualty or condemnation, (d) amounts required to be turned over to
landlords (or their mortgagees) pursuant to the terms of any lease to which
Holdings, anythe Borrower or any of the Restricted Subsidiaries is party, (e) in
the case of any casualty event or governmental taking involving an asset of a
non-wholly-owned Restricted Subsidiary, the pro rata portion of the Net
Insurance/Condemnation Proceeds (calculated without regard to this clause (e))
attributable to minority interests and not available for distribution to or for
the account of anythe Borrower or a wholly-owned Restricted Subsidiary as a
result thereof and (f) in the case of any such cash payments or proceeds
received (or subsequently received) by any Foreign Subsidiary, any taxes that
would be payable (or estimated by Holdingsthe Borrower to become payable) in
connection with the repatriation of such cash proceeds to anythe Borrower or any
Guarantor Subsidiary.

“Net Mark-to-Market Exposure” of a Person means, as of any date of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Swap Contracts or other Indebtedness of the
type described in clause (ix) of the definition thereof. As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Swap Contract or such other Indebtedness as of the date
of determination (assuming the Swap Contract or such other Indebtedness were to
be terminated as of that date), and “unrealized profits” means the fair market
value of the gain to such Person of replacing such Swap Contract or such other
Indebtedness as of the date of determination (assuming such Swap Contract or
such other Indebtedness were to be terminated as of that date).

“New 2018 Replacement Term Loan” has the meaning assigned to such term in the
Fourth Amendment.

“New 2018 Replacement Term Lender” has the meaning assigned to such term in the
Fourth Amendment.

“NFIP” means the National Flood Insurance Program created by the U.S. Congress
pursuant to the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973, as revised by the National Flood Insurance Reform Act of
1994, the Flood Insurance Reform Act of 2004 and the Biggert-Waters Flood
Insurance Reform Act of 2012, as amended, that mandates the purchase of flood
insurance to cover real property improvements located in Special Flood Hazard
Areas in participating communities and provides protection to property owners
through a federal insurance program.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders (or all
Lenders of a Class) or all affected (or adversely affected) Lenders (or all
affected (or adversely affected) Lenders of a Class) in accordance with the
terms of Section 10.5(b) or 10.5(c) and (ii) has been approved by the Required
Lenders.

“Non-Debt Fund Affiliate” means any Affiliate of Holdingsthe Borrower (other
than Holdings, LLC Subsidiary or any of their Subsidiaries), but excluding
(i) any Debt Fund Affiliate and (ii) any natural person.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Public Information” means information which has not been disseminated in a
manner making it available to investors generally, within the meaning of
Regulation FD.

 

44



--------------------------------------------------------------------------------

“Non-U.S. Person” means any Person that is organized under the laws of any
jurisdiction other than the United States or any state thereof or the District
of Columbia.

“Note” means a Term Loan Note, a Revolving Loan Note, a Swing Line Note or an
Incremental Term Loan Note.

“Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.

“Notice Office” means the office of the Administrative Agent set forth on
Appendix B hereto, or such other office as the Administrative Agent may
hereafter designate in writing as such to the other parties hereto.

“NY Process Agent” has the meaning set forth in Section 10.28.

“Obligations” means all obligations (including monetary obligations incurred
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) of
every nature of each Credit Party from time to time owed to any Agent (including
any former Agent), any Lender, the Issuing Bank and any Eligible Counterparty
under any Credit Document or Secured Swap Contract, and all Cash Management
Obligations, in each case, whether for principal, interest (including interest
which, but for the filing of a petition in any proceeding under any Debtor
Relief Law with respect to such Credit Party, would have accrued on any
Obligation, whether or not a claim is allowed against such Credit Party for such
interest in such proceeding), reimbursement of amounts drawn under Letters of
Credit, payments for early termination of Secured Swap Contracts, fees,
expenses, indemnification or otherwise; provided that, notwithstanding the
above, the Obligations shall exclude all Excluded Swap Obligations.

“Obligee Guarantor” as defined in Section 7.7.

“OFAC” means the US Department of Treasury Office of Foreign Assets Control, or
any successor thereto.

“OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to any of the rules and regulations of
OFAC or pursuant to any applicable executive orders, including Executive Order
No. 13224, as that list may be amended from time to time.

“Organizational Documents” means (i) with respect to any corporation, its
certificate or articles of incorporation or organization and its by-laws or
memorandum and articles of association (or in the case of a Foreign Subsidiary
that is an incorporated company or similar corporate entity, the appropriate
equivalent documents); (ii) with respect to any limited partnership, its
certificate of limited partnership and its partnership agreement (or in the case
of a Foreign Subsidiary that is a limited partnership or similar entity, the
appropriate equivalent documents); (iii) with respect to any exempted limited
partnership, its certificate of registration and its exempted limited
partnership agreement; (iv) with respect to any general partnership, its
partnership agreement (or in the case of a Foreign Subsidiary that is a general
partnership or similar entity, the appropriate equivalent documents) and
(v) with respect to any limited liability company, its articles of organization
or certificate of registration and its operating agreement or limited liability
company agreement (or in the case of a Foreign Subsidiary that is a limited
liability company or similar entity, the appropriate equivalent documents). In
the event any term or condition of this Agreement or any other Credit Document
requires any Organizational Document to be certified by a Governmental
Authority, the reference to any such “Organizational Document” shall only be to
a document of a type customarily certified by such Governmental Authority.

 

45



--------------------------------------------------------------------------------

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Revolving Commitments” means one or more Classes of Revolving Credit
Commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Loan Exposure” means, with respect to any Lender, as of any
date of determination, the outstanding principal amount of the Other Revolving
Loans of such Lender.

“Other Revolving Loans” means one or more Classes of Revolving Loans that result
from a Refinancing Amendment.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.23).

“Other Term Loan Commitments” means one or more Classes of Term Loan Commitments
hereunder that result from a Refinancing Amendment.

“Other Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Other Term Loans of such
Lender.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the Federal Funds Effective Rate and (b) with respect to any amount
denominated in any Alternative Currency, the rate of interest per annum at which
overnight deposits in such currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of the Administrative Agent in the applicable
offshore interbank market for such currency to major banks in such interbank
market.

“Parallel Liability” means a Credit Party’s undertaking pursuant to 10.27.

“Parent” means any Person controlled by the Sponsor and its Controlled
Investment Affiliates that, directly or indirectly, controls Holdings and/or LLC
Subsidiary.

“Participant” as defined in Section 10.6(f).

“Participant Register” as defined in Section 10.6(f).

“PATRIOT Act” means USA PATRIOT Improvement and Reauthorization Act, Title III
of Pub. L. 109-177.

 

46



--------------------------------------------------------------------------------

“Payment Office” means the office or account of the Administrative Agent set
forth on Appendix B hereto, or such other office or account as the
Administrative Agent may hereafter designate in writing as such to the other
parties hereto.

“Payoff Cash Collateral” as defined in Section 3.1(i)(iii).

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any “employee benefit plan” as defined in Section 3(3) of
ERISA, other than a Multiemployer Plan, which is subject to Section 412 of the
Code or Section 302 of ERISA and which is sponsored, maintained or contributed
to by, or required to be contributed to by, Holdings, anythe Borrower, any of
the Restricted Subsidiaries, or any ERISA Affiliate, but excluding any Foreign
Pension Plan.

“Permitted 2L IPO Prepayment Amount” as defined in Section 5.23.

“Permitted Acquisition” means an acquisition by anythe Borrower or any
Restricted Subsidiary (other than LLC Subsidiary),, whether by purchase, merger
or otherwise, of all or substantially all of the assets of, at least a majority
of the Equity Interests of, or all or substantially all of a business line or
unit or a division of, any Person (including any Investment that increases
anythe Borrower’s direct or indirect equity ownership in any joint venture),
that satisfies each of the following conditions:

(i) (a) in the case of a Limited Condition Acquisition, (1) no Default or Event
of Default shall exist as of the date the definitive acquisition agreement for
such Limited Condition Acquisition is entered into and (2) immediately prior to,
and after giving effect thereto, no Event of Default under Section 8.1(a),
8.1(f) or 8.1(g) shall have occurred and be continuing or would result
therefrom, and (b) in the case of any other Permitted Acquisition, immediately
prior to, and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing or would result therefrom;

(ii) the aggregate amount of Investments by Credit Parties with respect to all
Permitted Acquisitions in (a) assets (other than Equity Interests) that are not
(or do not become at the time of such acquisition) directly owned by a Credit
Party plus (b) Equity Interests of Persons (other than Persons who are
designated as Unrestricted Subsidiaries) that are not Credit Parties and do not
become Credit Parties in accordance with Section 5.11, together with Investments
made pursuant to Section 6.6(e)(i)(x), shall not exceed (x) $15,000,000 at any
time outstanding, plus (y) so long as (I) no Event of Default shall have
occurred and be continuing or shall be caused thereby and (II) on a Pro Forma
Basis immediately after giving effect to such Permitted Acquisition, the
Consolidated Total Net Leverage Ratio shall not exceed 5.25:1.00, as
demonstrated by a Pro Forma Compliance Certificate delivered to the
Administrative Agent (A) in the case of a Limited Condition Acquisition, on or
before the date of the definitive agreement for such Limited Condition
Acquisition is signed as of the date of signing and (B) in the case of any other
Permitted Acquisition, on or before the consummation of such Permitted
Acquisition as of the date of such Permitted Acquisition, the then Available
Amount;

(iii) upon giving effect to such acquisition, Holdingsthe Borrower and its
Restricted Subsidiaries, including any Subsidiary acquired in such acquisition,
shall be in compliance with Section 6.12; and

 

47



--------------------------------------------------------------------------------

(iv) such acquisition shall be consensual and shall have been approved by the
subject Person’s Board of Directors or the requisite holders of the Equity
Interests thereof.

“Permitted Encumbrance” means each of the following Liens (but excluding any
such Lien imposed pursuant to Section 401(a)(29) or 430(k) of the Code or by any
section of ERISA, any such Lien imposed by a Governmental Authority in
connection with any Foreign Pension Plan):

(i) Liens for Taxes if the applicable Person is in compliance with Section 5.3
with respect thereto and statutory Liens for Taxes not yet due and payable;

(ii) statutory or common law Liens of landlords, sub-landlords, carriers,
warehousemen, mechanics, materialmen, repairmen, construction contractors or
other like Liens, so long as, in each case, such Liens (a) secure amounts not
overdue for a period of more than 30 days, or if more than 30 days overdue, are
unfiled (or if filed have been discharged or stayed) and no other action has
been taken to enforce such Liens or (b) that are being contested in good faith
and by appropriate actions, if reserves with respect thereto are maintained on
the books of the applicable Person in accordance with GAAP;

(iii) (a) pledges, deposits or Liens in the ordinary course of business in
connection with workers’ compensation, payroll taxes, unemployment insurance and
other social security legislation and (b) pledges and deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to Holdings, LLC Subsidiary, anythe Borrower or any of
the Restricted Subsidiaries;

(iv) pledges or deposits to secure the performance of bids, trade contracts,
utilities, governmental contracts and leases (other than Indebtedness for
borrowed money), statutory obligations, surety, stay, customs and appeal bonds,
performance bonds and other obligations of a like nature (including those to
secure health, safety and environmental obligations) incurred in the ordinary
course of business, so long as (a) any Liens that secure surety bonds attach
only to the contracts in respect of which such surety bonds are posted and
related assets and, as to any other properties, such Liens are junior to the
Liens in favor of the Collateral Agent on the same properties that constitute
Collateral under the Collateral Documents, and (b) no foreclosure, sale or
similar proceedings have been commenced with respect to any portion of the
Collateral on account thereof;

(v) covenants, conditions, easements, rights-of-way, building codes,
restrictions (including zoning restrictions), encroachments, licenses,
protrusions and other similar encumbrances and minor title defects, in each case
affecting real property and that do not in the aggregate materially interfere
with the ordinary conduct of the business of Holdingsthe Borrower and its
Restricted Subsidiaries, taken as a whole, and any exceptions on the Title
Policies issued in connection with the Mortgaged Properties;

(vi) Liens (a) in favor of customs and revenue authorities arising as a matter
of Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (b) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

 

48



--------------------------------------------------------------------------------

(vii) Liens (a) of a collection bank (including those arising under
Section 4-208 of the Uniform Commercial Code) on items in the course of
collection, (b) attaching to commodity trading accounts or other commodities
brokerage accounts incurred in the ordinary course of business, (c) in favor of
a banking or other financial institution arising as a matter of Law or under
customary general terms and conditions encumbering deposits or other funds
maintained with a financial institution (including the right of set-off) and
that are within the general parameters customary in the banking industry or
arising pursuant to such banking institutions general terms and conditions, and
(d) that are contractual rights of setoff or rights of pledge relating to
purchase orders and other agreements entered into with customers of the Borrower
or any Restricted Subsidiary in the ordinary course of business;

(viii) any interest or title of a lessor, sub-lessor, licensor or sub-licensor
under leases, subleases, licenses or sublicenses entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of business;

(ix) leases, licenses, subleases or sublicenses and Liens on the property
covered thereby, in each case, granted to others in the ordinary course of
business which do not (i) interfere in any material respect with the business of
anythe Borrower and its Restricted SubsidiarySubsidiaries, taken as a whole, or
(ii) secure any Indebtedness;

(x) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business permitted by this
Agreement;

(xi) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(xii) Liens that are contractual rights of set-off or rights of pledge
(a) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (b) relating to pooled deposit or sweep accounts of
Holdings, anythe Borrower or any of the Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of Holdings, anythe Borrower or any of the Restricted Subsidiaries
or (c) relating to purchase orders and other agreements entered into with
customers of the Borrower or any Restricted Subsidiary in the ordinary course of
business;

(xiii) Liens on any cash earnest money deposits made by Holdings, anythe
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

(xiv) Liens consisting of an agreement to dispose of any property in an Asset
Sale permitted hereunder, to the extent that such Asset Sale would have been
permitted on the date of the creation of such Lien;

(xv) ground leases in respect of real property on which Facilities owned or
leased by anythe Borrower or any of the Restricted Subsidiaries are located;

(xvi) (a) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies in all material respects, and (b) any zoning or similar law or right
reserved to or vested in any Governmental Authority to control or regulate the
use of any real property that does not materially interfere with the ordinary
conduct of the business of Holdingsthe Borrower and its Restricted Subsidiaries,
taken as a whole;

 

49



--------------------------------------------------------------------------------

(xvii) Liens arising from precautionary Uniform Commercial Code financing
statement or similar filings;

(xviii) Liens on insurance policies and the proceeds thereof securing the
financing of the premiums with respect thereto;

(xix) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(xx) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any Restricted Subsidiary to secure the performance of the
Borrower’s or such Restricted Subsidiary’s obligations under the terms of the
lease for such premises;

(xxi) in the case of any non-wholly owned Restricted Subsidiary, any put and
call arrangements or restrictions on disposition related to its Equity Interests
set forth in its Organizational Documents or any related joint venture or
similar agreement;

(xxii) Liens on property subject to any sale-leaseback transaction permitted
hereunder and general intangibles related thereto;

(xxiii) Liens arising by operation of law in the United States under Article 2
of the UCC in favor of a reclaiming seller of goods or buyer of goods; and

(xxiv) with respect to any Foreign Credit Party or other Restricted Subsidiary
that is a Non-U.S. Person (and assets thereof), other Liens (a) arising
mandatorily by Law, (b) substantially equivalent to any Lien or other
restriction described in any of the foregoing clauses (i) through (xxiii) or
(c) customary in the jurisdiction of such Person and not securing Indebtedness
for borrowed money.

“Permitted First Priority Refinancing Debt” means secured Indebtedness incurred
by the BorrowersBorrower ; provided that (i) such Indebtedness is secured by the
Collateral on a pari passu basis (but without regard to the control of remedies)
with the Obligations and is not secured by any property or assets of Holdings,
anythe Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness and
(iii) such Indebtedness is not at any time guaranteed by any Person other than a
Guarantor (and any guaranty by Holdings or LLC Subsidiary shall be limited in
recourse on the same basis as their Guaranty hereunder).

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Permitted Obligations” means each of the following:

(i) Indebtedness that may be deemed to exist pursuant to any guaranties,
performance, completion, bid, surety, statutory, appeal or similar obligations
(including letters of credit) incurred in the ordinary course of business or in
respect of workers’ compensation claims, health, disability or other employee
benefits or property, casualty or liability insurance or self-insurance or other
Indebtedness with respect to reimbursement-type obligations regarding workers’
compensation claims;

 

50



--------------------------------------------------------------------------------

(ii) Cash Management Obligations and other Indebtedness of Holdings, anythe
Borrower or any of its Restricted Subsidiaries in respect of netting services,
overdraft protections and otherwise in connection with deposit, securities, and
commodities accounts arising in the ordinary course of business;

(iii) Cash Management Obligations and other Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft or similar
instrument drawn against insufficient funds in the ordinary course of business;
provided, such Indebtedness is extinguished within five Business Days after its
incurrence;

(iv) Indebtedness consisting of (a) unpaid insurance premiums (not in excess of
one year’s premiums) owing to insurance companies and insurance brokers incurred
in connection with the financing of insurance premiums or (b) take or pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business;

(v) guaranties in the ordinary course of business of the obligations of
suppliers, customers, franchisees and licensees of the Restricted Subsidiaries;

(vi) endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;

(vii) Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Dutch Civil Code (Burgerlijk Wetboek) in respect of a
Credit Party incorporated in The Netherlands and any residual liability with
respect to such guarantees arising under Section 2:404 of the Dutch Civil Code
or any fiscal unity (fiscal eenheid) entered into; and

(viii) in respect of any Non-U.S. Person, (a) Indebtedness substantially
equivalent to any Indebtedness described in any of the foregoing clauses
(i) through (vii) or (b) arising as a matter of law in the jurisdiction of such
Person.

“Permitted Refinancing” as defined in Section 6.1(q).

“Permitted Second Priority Refinancing Debt” means any secured Indebtedness
incurred by the BorrowersBorrower ; provided that (i) such Indebtedness is
secured by the Collateral on a second priority (or other junior priority) basis
to the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and is not secured by any property or
assets of Holdings, anythe Borrower or any Restricted Subsidiary other than the
Collateral, (ii) such Indebtedness is secured by the Collateral on a pari passu
(or junior priority) basis to the Liens securing the Second Lien Obligations,
(iii) such Indebtedness constitutes Credit Agreement Refinancing Indebtedness
and (iviii ) such Indebtedness is not at any time guaranteed by any Person other
than a Guarantor (and any guaranty by Holdings or LLC Subsidiary shall be
limited in recourse on the same basis as their Guaranty hereunder).

“Permitted Unsecured Refinancing Debt” means any unsecured Indebtedness incurred
by the BorrowersBorrower ; provided that (i) such Indebtedness constitutes
Credit Agreement Refinancing Indebtedness and (ii) such Indebtedness in not at
any time guaranteed by any Person other than a Guarantor (and any guaranty by
Holdings or LLC Subsidiary shall be limited in recourse on the same basis as
their Guaranty hereunder).

 

51



--------------------------------------------------------------------------------

“Person” means and includes corporations, limited partnerships, exempted limited
partnerships, general partnerships, limited liability companies, limited
liability partnerships, joint stock companies, joint ventures, associations,
companies, trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Platform” as defined in Section 10.1(d)(i).

“Pledge and Security Agreement” means the First Lien Pledge and Security
Agreement substantially in the form of Exhibit H.

“Pledged Intercompany Indebtedness” means all loans made by Holdings or LLC
Subsidiary to a Restricted Subsidiary in accordance with the terms of this
Agreement.

“Pledged Lux Holdco Equity Interests” means the Equity Interests of Lux Holdco,
and the certificates, if any, representing such Equity Interests, and any
interest of any holder of such Equity Interests in the entries on the books of
Lux Holdco of such Equity Interests or on the books of any securities
intermediary pertaining to such Equity Interests, and all proceeds thereof.

“Pledged U.S. Borrower Equity Interests” means the Equity Interests of U.S.
Borrower, and the certificates, if any, representing such Equity Interests, and
any interest of any holder of such Equity Interests in the entries on the books
of U.S. Borrower of such Equity Interests or on the books of any securities
intermediary pertaining to such Equity Interests, and all proceeds thereof.

“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to publish
for any reason such rate of interest, “Prime Rate” means the prime lending rate
as set forth on the Bloomberg page PRIMBB Index (or successor page) for such day
(or such other service as reasonably determined in good faith by the
Administrative Agent from time to time for purposes of providing quotations of
prime lending interest rates). The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any customer.

“Pro Forma Basis” as determined in accordance with Section 1.7.

“Pro Forma Compliance Certificate” means a Pro Forma Compliance Certificate
substantially in the form of Exhibit C-2.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of such Lender by (b) the aggregate Term
Loan Exposure of all of the Lenders; (ii) with respect to all payments,
computations and other matters relating to the Revolving Credit Commitment or
Revolving Loans of any Lender or any Letters of Credit issued or participations
purchased therein by any Lender or any participations in any Swing Line Loans
purchased by any Lender, the percentage obtained by dividing (a) the Revolving
Credit Exposure of such Lender by (b) the aggregate Revolving Credit Exposure of
all of the Lenders; and (iii) with respect to all payments, computations, and
other matters relating to Incremental Term Loan Commitments or Incremental Term
Loans of a particular Series, the percentage obtained by dividing (a) the
Incremental Term Loan Exposure of such Lender with respect to that Series by
(b) the aggregate Incremental Term Loan Exposure of all of the Lenders with
respect to that Series. For all other purposes with respect to each Lender, “Pro
Rata Share” means the percentage obtained by dividing (A) an amount equal to the
sum of the Term Loan Exposure, the Revolving Credit Exposure and the Incremental
Term Loan Exposure of such Lender, by (B) an amount equal to the sum of the
aggregate Term Loan Exposure, the aggregate Revolving Credit Exposure and the
aggregate Incremental Term Loan Exposure of all of the Lenders.

 

52



--------------------------------------------------------------------------------

“Projections” means the projections of Holdings and its Restricted Subsidiaries
on a quarterly basis for the first eight Fiscal Quarters ending after the
Closing Date and on annual basis thereafter to and including 2022.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” means a Lender that does not wish to receive material Non-Public
Information with respect to Holdings, anythe Borrower or the Restricted
Subsidiaries or any of their Securities.

“Purchase Money Indebtedness” means Indebtedness of anythe Borrower or any other
Restricted Subsidiaries incurred for the purpose of financing all or any part of
the purchase price or cost of acquisition, repair, construction or improvement
of property or assets used or useful in the business of anythe Borrower or any
other Restricted Subsidiaries.

“Qualified Borrower IPO” means the issuance by the U.S. Borrower of its common
equity Securities in an underwritten primary public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement filed with the Securities and Exchange
Commission in accordance with the Securities Act (whether alone or in connection
with a secondary public offering).

“Qualified Borrower IPO/Reorganization Amendment” means an amendment to the
Credit Agreement to be entered into by the Administrative Agent and the U.S.
Borrower only, which amendment will effectuate the following and be effective
upon or after the consummation of the Qualified Borrower IPO:

(a) amend the definition of Change of Control (i) to reference the Qualified
Borrower IPO and (ii) to reflect the ownership by the U.S. Borrower of Corsair
Components, Lux Holdco and the other Restricted Subsidiaries after giving effect
to the Qualified Borrower IPO;

(b) amend Section 4 (Representations and Warranties) to apply only to the U.S.
Borrower and its Restricted Subsidiaries;

(c) amend (i) Section 5 (Affirmative Covenants) to apply only to the U.S.
Borrower and its Restricted Subsidiaries, including Section 5.1 (Financial
Statements and Other Reports and Notices) and (ii) Section 5.11 (Subsidiaries)
to exclude Subsidiaries formed during the intermediate steps of the Qualified
Borrower IPO/Reorganization Transactions;

(d) amend (i) Section 6 (Negative Covenants) to apply only to the U.S. Borrower
and its Restricted Subsidiaries, (ii) Section 6.4 (Restricted Payments) to
permit the U.S. Borrower to pay dividends within 60 days after the date of their
declaration (if such dividends could have been paid on such date in compliance
with Section 6.4), (iii) Sections 6.8 (Fundamental Changes), 6.9 (Asset Sales)
and 6.11 (Transactions with Affiliates) to expressly permit the Qualified
Borrower IPO/Reorganization Transactions and (iv) Section 6.13 (Permitted
Activities of Holdings, LLC Subsidiary and Lux Holdco) to exclude Holdings and
LLC Subsidiary;

 

53



--------------------------------------------------------------------------------

(e) amend Section 7 (Guaranty) to exclude Holdings, LLC Subsidiary and each
other Guarantor Subsidiary released from its Guaranty as described in the
definition of Qualified Borrower IPO/Reorganization Transactions;

(f) amend Section 8 (Events of Default) to exclude as Events of Default any
termination of any Guaranty and/or Collateral Document described in the
definition of Qualified Borrower IPO/Reorganization Transactions; and

(g) amend the Schedules to this Agreement and the other Credit Documents to
reflect the U.S. Borrower and its Restricted Subsidiaries after giving effect to
the Qualified Borrower IPO.

“Qualified Borrower IPO/Reorganization Transactions” means the consummation of
the following transactions after the Fourth Amendment Effective Date in
connection with the Qualified Borrower IPO:

(a) the release of each of Holdings and LLC Subsidiary as a “Guarantor” under
the Credit Agreement and the other Credit Documents, and the discharge and
release of each of Holdings and LLC Subsidiary from all obligations with respect
thereto;

(b) the termination of (i) the Limited Recourse Pledge and Security Agreement,
among Holdings, LLC Subsidiary and the Collateral Agent and (ii) the First
Ranking Share Pledge Agreement, among Holdings, LLC Subsidiary, Cortland Capital
Market Services LLC and Lux Holdco;

(c) the dissolution of LLC Subsidiary;

(d) the consummation of the Qualified Borrower IPO;

(e) transfers such that the U.S. Borrower shall (i) directly or indirectly own
and control 100% on a fully diluted basis all of the Equity Interests of Corsair
Components, Inc. and Lux Holdco and (ii) directly or indirectly own and control
100% on a fully diluted basis all of the Equity Interests of each other
Restricted Subsidiary;

(f) the consummation of all other transactions in respect of changes to the
organizational structure and capital structure of Holdings, LLC Subsidiary, the
Borrower, the Released Borrowers, and their other Subsidiaries, in each case, as
in effect on the Fourth Amendment Effective Date (as set forth on Schedule III
to the Fourth Amendment), such that immediately after giving effect to such
transactions and the other Qualified Borrower IPO/Reorganization Transactions,
the organizational structure and capital structure of the U.S. Borrower and its
Subsidiaries, in each case, shall be substantially as set forth on Schedule IV
to the Fourth Amendment; and

(g) in the case of any Subsidiary of the U.S. Borrower that is an Excluded Tax
Subsidiary upon or after giving effect to the consummation of the Qualified
Borrower IPO, (i) the release of such Subsidiary as a Credit Party under the
Credit Agreement and any of the other Credit Documents, and the discharge and
release of such Subsidiary from all obligations with respect thereto, (ii) the
termination of all obligations of, and Liens granted by, such Subsidiary under
any Collateral Document to which such Subsidiary is a party and (iii) the
release of all Liens on Equity Interests thereof other than Liens described in
Section 5.11(e).

 

54



--------------------------------------------------------------------------------

“Qualified Borrower Jurisdictions” means and includes the United States, Hong
Kong and Luxembourg, in each case, including any states, provinces or other
similar local units therein. Furthermore, from time to time after the Closing
Date, the Borrowers may request (by written notice to the Administrative Agent)
that one or more additional jurisdictions be added to the list of Qualified
Borrower Jurisdictions. In such event, such jurisdictions shall be added to (and
thereafter form part of) the list of Qualified Borrower Jurisdictions, so long
as, in each case, the respective jurisdiction to be added is a jurisdiction
reasonably satisfactory to the Administrative Agent.

“Qualified Cash” means all (i) unrestricted cash owned by Holdings, anythe
Borrower or any Restricted Subsidiary, as reflected on a balance sheet prepared
as of such date on a consolidated basis in accordance with GAAP but without
giving pro forma effect to the receipt of the proceeds of any Indebtedness that
is incurred on such date and the use thereof for the application to the payment
of Indebtedness is not prohibited by law or any contract to which anythe
Borrower or any Restricted Subsidiary is a party and (ii) cash restricted in
favor of the Obligations (which may also include cash securing other
Indebtedness permitted hereunder that is secured by a Lien permitted hereunder
on the Collateral along with the Obligations).

“Qualified ECP Credit Party” means, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other Person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualified IPO” means the issuance by Holdings of its Securities in an
underwritten primary public offering (other than a public offering pursuant to a
registration statement on Form S-8) pursuant to an effective registration
statement filed with the Securities and Exchange Commission in accordance with
the Securities Act (whether alone or in connection with a secondary public
offering).

“Qualified Jurisdictions” means and includes the United States, the Cayman
Islands, Hong Kong, the Netherlands and Luxembourg, in each case, including any
states, provinces or other similar local units therein. Furthermore, from time
to time after the Closing Date, the BorrowersBorrower may request (by written
notice to the Administrative Agent) that one or more additional jurisdictions be
added to the list of Qualified Jurisdictions. In such event, such jurisdictions
shall be added to (and thereafter form part of) the list of Qualified
Jurisdictions, so long as, in each case, the respective jurisdiction to be added
is a jurisdiction reasonably satisfactory to the Administrative Agent (it being
agreed that (a) such determination shall be based upon, without limitation,
(i) the amount and enforceability of the Guaranty that may be entered into by
such Person organized in such jurisdiction, (ii) the security interests (and
enforceability thereof) that may be granted with respect to assets (or various
classes of assets) located in such jurisdiction and (iii) any political risk
associated with such jurisdiction and (b) the United Kingdom and Germany are
reasonably satisfactory to the Administrative Agent).

“Quotation Day” means, with respect to any Interest Period, the day two Business
Days prior to the first day of such Interest Period.

 

55



--------------------------------------------------------------------------------

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by Holdings, anythe Borrower or any
Restricted Subsidiaries in any real property.

“Recipient” means (a) the Administrative Agent, (b) the Collateral Agent,
(c) any Lender, (d) any Issuing Bank and (e) the Swing Line Lender, as
applicable.

“Refinanced Debt” as defined in the definition of “Credit Agreement Refinancing
Indebtedness”.

“Refinancing Amendment” means an amendment to this Agreement in form and
substance reasonably satisfactory to the Administrative Agent and the
BorrowersBorrower executed by each of (a) the BorrowersBorrower and the
Guarantors, (b) the Administrative Agent, and (c) each Additional Lender and
Lender that agrees to provide any portion of the Credit Agreement Refinancing
Indebtedness being incurred pursuant thereto, in accordance with Section 2.26.

“Refunded Swing Line Loans” as defined in Section 2.3(g).

“Register” as defined in Section 10.6(d).

“Regulation” as defined in Section 7.15.

“Regulation D” means Regulation D of the Board of Governors, as in effect from
time to time.

“Regulation FD” means Regulation FD as promulgated by the Securities and
Exchange Commission under the Securities Act and Exchange Act as in effect from
time to time.

“Reimbursement Date” as defined in Section 2.4(d).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, advisors, trustees,
administrators and managers of such Person and of such Person’s Affiliates.

“Related Transactions” means the Closing Date Acquisition and the other
transactions consummated (or to be consummated) pursuant to the Closing Date
Acquisition Documents and the payment of the Transaction Costs.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Released Borrower” has the meaning assigned to such term in the Sixth
Amendment.

“Released Credit Party” means each Released Borrower and each Released
Guarantor.

“Released Guarantor” has the meaning assigned to such term in the Sixth
Amendment.

“Remaining Obligations” means, as of any date of determination, the Obligations
that as of such date of determination are (i) Obligations under the Credit
Documents that survive termination of the Credit Documents, but as of such date
of determination are not due and payable and for which no claims have been made,
(ii) Obligations in respect of Secured Swap Contracts and (iii) Cash Management
Obligations.

 

56



--------------------------------------------------------------------------------

“Removal Effective Date” as defined in Section 9.6(b).

“Repricing Event” as defined in Section 2.11(h).

“Required Lenders” means one or more Lenders having or holding Term Loan
Exposure, Incremental Term Loan Exposure and/or Revolving Credit Exposure and
representing more than 50% of the sum of (i) the aggregate Term Loan Exposure of
all of the Lenders, (ii) the aggregate Revolving Credit Exposure of all of the
Lenders, and (iii) the aggregate Incremental Term Loan Exposure of all Lenders;
provided, (a) the Term Loan Exposure, Incremental Term Loan Exposure and/or
Revolving Credit Exposure, as applicable, of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time; (b) any determination
of Required Lenders with respect to Affiliated Lenders shall be subject to
Section 10.6(c); (c) at any time that there are two or more Lenders party to
this Agreement (other than Affiliated Lenders), the term “Required Lenders” must
include at least two Lenders (Lenders that are Affiliates or Approved Funds of
each other shall be deemed to be a single Lender for purposes of this clause
(c)) neither of which are Affiliated Lenders; and (d) as of any date of
determination, and notwithstanding anything herein to the contrary, in
determining whether the Required Lenders have consented to any action pursuant
to Section 10.5, the amount of Term Loan Exposure, Incremental Term Loan
Exposure and Revolving Credit Exposure then held by all Debt Fund Affiliates
shall not exceed the lesser of (x) the actual aggregate amount of Term Loan
Exposure, Incremental Term Loan Exposure and Revolving Credit Exposure then held
by all Debt Fund Affiliates, and (y) 49.9% of the aggregate amount of the
aggregate Term Loan Exposure, Incremental Term Loan Exposure and Revolving
Credit Exposure then held by all of the Lenders.

“Required Revolving Lenders” means one or more Lenders having or holding
Revolving Credit Exposure and representing more than 50% of the aggregate
Revolving Credit Exposure of all of the Lenders; provided, (i) the Revolving
Credit Exposure of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time and (ii) at any time that there are two or more
Lenders party to this Agreement holding Revolving Credit Exposure, the term
“Required Lenders” must include at least two Lenders holding Revolving Credit
Exposure (Lenders that are Affiliates or Approved Funds of each other shall be
deemed to be a single Lender for purposes of this clause (ii)).

“Required Prepayment Date” as defined in Section 2.15(d).

“Resignation Effective Date” as defined in Section 9.6(a).

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
anythe Borrower or any of the Restricted Subsidiaries, or any payment (whether
in cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such Equity Interest, or on
account of any return of capital to anythe Borrower’s or any Restricted
Subsidiary’s stockholders, partners or members (or the equivalent Persons
thereof).

“Restricted Subsidiary” means (i) LLC Subsidiary and (ii) each Subsidiary of
Holdingsthe Borrower that is not an Unrestricted Subsidiary.

“Retained Declined Proceeds” as defined in Section 2.15(d).

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from an Asset Sale or otherwise) and other amounts received or realized
in respect of such Investment, in each case on an after-tax basis, including any
amount received by Holdingsthe Borrower or any Restricted Subsidiary upon
(i) the

 

57



--------------------------------------------------------------------------------

redesignation of an Unrestricted Subsidiary as a Restricted Subsidiary, (ii) the
merger of an Unrestricted Subsidiary into athe Borrower or a Restricted
Subsidiary (so long as suchthe Borrower or such Restricted Subsidiary is the
surviving entity), or (iii) the transfer of assets by an Unrestricted Subsidiary
to athe Borrower or a Restricted Subsidiary (up to the fair market value thereof
as determined in good faith by suchthe Borrower).

“Revolving Credit Commitment” means the commitment of a Lender to make or
otherwise fund any Revolving Loan and to acquire participations in Letters of
Credit and Swing Line Loans hereunder and “Revolving Credit Commitments” means
such commitments of all of the Lenders in the aggregate. The amount of each
Lender’s Revolving Credit Commitment, if any, is set forth on Appendix A-2 or in
the applicable Assignment and Assumption Agreement or Joinder Agreement, if
applicable subject to any adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Credit Commitments as
of the Closing Date is $50,000,000.

“Revolving Credit Commitment Period” means the period from the Closing Date to
but excluding the Revolving Credit Commitment Termination Date.

“Revolving Credit Commitment Termination Date” means the earliest to occur of
(i) other than with respect to Extended Revolving Credit Commitments, August 28,
2022, (ii) the date the Revolving Credit Commitments are permanently reduced to
zero pursuant to Section 2.13(b) or 2.14, (iii) the date of the termination of
the Revolving Credit Commitments pursuant to Section 8.2, and (iv) solely with
respect to any Extended Revolving Credit Commitments, the applicable Extended
Maturity Date.

“Revolving Credit Exposure” means, with respect to any Lender as of any date of
determination, (i) prior to the termination of the Revolving Credit Commitments,
such Lender’s Revolving Credit Commitment; and (ii) after the termination of the
Revolving Credit Commitments, the sum, without duplication, of (a) the aggregate
outstanding principal Dollar Amount of the Revolving Loans of such Lender,
(b) in the case of the Issuing Bank, the aggregate Dollar Amount of Letter of
Credit Obligations in respect of all Letters of Credit issued by such Lender
(net of any participations by the Lenders in such Letters of Credit), (c) the
aggregate Dollar Amount of all participations by such Lender in any outstanding
Letters of Credit or any unreimbursed drawing under any Letter of Credit, (d) in
the case of the Swing Line Lender, the aggregate outstanding principal amount of
all Swing Line Loans (net of any participations therein by the Lenders), and
(e) the aggregate amount of all participations therein by such Lender in any
outstanding Swing Line Loans.

“Revolving Credit Limit” means, as of any date of determination, the aggregate
amount of the Revolving Credit Commitments as of such date.

“Revolving Lender” means, any Lender that has a Revolving Credit Commitment or
had made a Revolving Loan.

“Revolving Loan” means a Loan made by a Lender to the BorrowersBorrower pursuant
to Section 2.2(a), and unless the context shall otherwise require, the term
“Revolving Loan” shall include any Incremental Revolving Loan incurred pursuant
to section 2.25 and any Other Revolving Loan incurred pursuant to Section 2.26.

“Revolving Loan Note” means a promissory note in the form of Exhibit B-2 or
otherwise acceptable to the Administrative Agent.

“S&P” means S&P Global Inc., and any successor thereto.

 

58



--------------------------------------------------------------------------------

“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions broadly restricting
or prohibiting dealings with such country, territory or government.

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (i) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by the Office of Foreign Assets Control of the U.S. Department of the
Treasury, the U.S. Department of State, or the U.S. Department of Commerce), the
United Nations Security Council, the European Union or any of its member states,
Her Majesty’s Treasury (including the Consolidated List of Financial Sanctions
Targets and the Investments Ban List) or Switzerland, (ii) any Person organized
under the laws or a resident of, or any Governmental Authority or governmental
instrumentality of, a Sanctioned Country or (iii) any Person directly or
indirectly owned by, controlled by, or acting for the benefit or on behalf of,
any Person described in clauses (i) or (ii) hereof.

“Sanctions” means (a) economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by (i) the U.S. government, including those administered by the Office of
Foreign Assets Control of the U.S. Department of the Treasury, the U.S.
Department of State, or the U.S. Department of Commerce; (ii) the United Nations
Security Council; (iii) the European Union or any of its member states; (iv) the
United Kingdom of Great Britain and Northern Ireland; (v) Her Majesty’s
Treasury; and (vi) Switzerland; or (b) any corresponding requirements of Law of
jurisdictions in which Holdingsthe Borrower or any Restricted Subsidiary
operate, in which the proceeds of any Loan or Letter of Credit will be used or
from which repayment of the Obligations is derived.

“Scheduled Unavailability Date” as defined in Section 2.18(a)(ii).

“Screen Rate” means, in respect of the Eurodollar Base Rate for any Interest
Period, a rate per annum equal to (i) with respect to any Eurodollar Loan
denominated in Dollars, the London interbank market rate offered to major London
banks for deposits in Dollars with a term equivalent to such Interest Period as
displayed on the applicable Bloomberg LIBOR screen (or such other page as may
replace such page on such service for the purpose of displaying the rates at
which Dollar deposits are offered by leading banks in the London interbank
deposit market) and (ii) with respect to any Eurodollar Loan denominated in any
Alternative Currency, the London interbank market rate offered to major London
banks for deposits in such Alternative Currency with a term equivalent to such
Interest Period as displayed on the applicable Bloomberg screen (or such other
page as may replace such page on such service for the purpose of displaying the
rates at which deposits in such Alternative Currency are offered by leading
banks in the London interbank deposit market); provided that if any Screen Rate
described in preceding clauses (i) or (ii) shall be less than zero, such rate
shall be deemed to be zero for all purposes of this Agreement. If no such Screen
Rate shall be available for a particular Interest Period but Screen Rates shall
be available for maturities both longer and shorter than such Interest Period,
than the Screen Rate for such Interest Period shall be the Interpolated Screen
Rate; provided that if any Interpolated Screen Rate shall be less than 0%, such
rate shall be deemed to be 0% for purposes of this Agreement; provided, further,
that if there shall at any time no longer exist an applicable Bloomberg LIBOR
screen, “Eurodollar Loan” shall mean, with respect to each day during each
Interest Period pertaining to Eurodollar Loans, the rate per annum equal to the
rate at which major London banks are offered deposits in the applicable currency
at approximately 11:00 a.m., London, England time, on the relevant Quotation Day
in the London interbank market for delivery on the first day of such Interest
Period for the number of days comprised therein and in an amount comparable to
the amount of such Eurodollar Loan to be outstanding during such Interest
Period. If the Screen Rate cannot reasonably be determined by the Administrative
Agent in accordance with the foregoing sentences, then the Administrative Agent
may utilize a comparable or successor rate (as approved by the Administrative
Agent and the BorrowersBorrower ) as the Screen Rate, in accordance with the
provisions set forth in Section 2.18(a).

 

59



--------------------------------------------------------------------------------

“SCUF Acquisition Agreement” means the Agreement and Plan of Merger, dated as of
November 6, 2019, among Corsair Memory, Inc., as buyer, Sonic Merger Company, a
Delaware limited liability company and wholly owned subsidiary of Corsair
Memory, Inc., SCUF Holdings, Inc., and H.I.G. Growth – Scuf, LLC, as
representative, and the U.S. Borrower (together with all exhibits, schedules and
disclosure letters thereto), as amended by Amendment No. 1 thereto, dated as of
December 9, 2019.

“Second Lien Additional Indebtedness” means, collectively, any Second Lien
Incremental Term Loans and any Second Lien Other Term Loans.

“Second Lien Administrative Agent” means Macquarie Capital Funding LLC, in its
capacity as administrative agent and collateral agent under the Second Lien
Credit Documents, or any successor administrative agent and collateral agent
under the Second Lien Credit Agreement.

“Second Lien Credit Agreement” means that certain Second Lien Credit Agreement,
dated as of the date hereofAugust 28, 2017, among the Borrower, the Released
Borrowers, the Guarantors, the Released Guarantors, the lenders party thereto
from time to time and the Second Lien Administrative Agent, as the same may be
amended, restated, modified, supplemented, extended, increased, renewed,
refunded, replaced, restructured or refinanced from time to time in one or more
agreements (in each case with the same or new lenders, investors or agents),
including any agreement extending the maturity thereof or otherwise
restructuring all or any portion of the Indebtedness thereunder or increasing
the amount loaned or issued thereunder or altering the maturity thereof with new
lenders or a different agent, in each case as and to the extent permitted by
this Agreement and the Intercreditor Agreement.which Second Lien Credit
Agreement has been terminated, and all obligations thereunder repaid in full, as
of September 4, 2020.

“Second Lien Credit Agreement Refinancing Indebtedness” means “Credit Agreement
Refinancing Indebtedness” (or any comparable term) as defined in the Second Lien
Credit Agreement, as the same may be subsequently amended or restated in
accordance with this Agreement and the terms of the Intercreditor Agreement.

“Second Lien Credit Documents” means the Second Lien Credit Agreement and all
security agreements, guarantees, pledge agreements, notes and other agreements
or instruments executed in connection therewith, including all “Credit
Documents” (or any comparable term) (as defined in the Second Lien Credit
Agreement).

“Second Lien Creditors” shall have the meaning assigned to that term in the
Intercreditor Agreement.

“Second Lien Incremental Term Loans” means the “Incremental Term Loans” (or any
comparable term) as defined in the Second Lien Credit Agreement.

“Second Lien Obligations” means the “Obligations” (or any comparable term) as
defined in the Second Lien Credit Agreement.

“Second Lien Other Term Loans” means the “Other Term Loans” (or any comparable
term) as defined in the Second Lien Credit Agreement.

“Second Lien Term Facility” means the second lien term loan facility under the
Second Lien Credit Agreement.

“Second Lien Term Facility Indebtedness” means the Second Lien Term Loans, any
Second Lien Additional Indebtedness, and any Second Lien Credit Agreement
Refinancing Indebtedness.

 

60



--------------------------------------------------------------------------------

“Second Lien Term Loans” means the “Term Loans” (or any comparable term) as
defined in the Second Lien Credit Agreement.

“Secured Parties” has the meaning assigned to that term in the Pledge and
Security Agreement.

“Secured Swap Contract” means any Swap Contract permitted under Section 6.1 that
is entered into by and between anythe Borrower or any Guarantor Subsidiary and
any Eligible Counterparty, to the extent designated by suchthe Borrower and such
Eligible Counterparty as a “Secured Swap Contract” in writing to the
Administrative Agent. The designation of any Secured Swap Contract shall not
create in favor of such Eligible Counterparty any rights in connection with the
management or release of Collateral or of the obligations of any Guarantor under
the Credit Documents.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.

“Securities Act” means the Securities Act of 1933, and any successor statute.

“Securities and Exchange Commission” means the US Securities and Exchange
Commission, or any successor thereto.

“Securitization” means a public or private offering by a Lender or any of its
Affiliates or their respective successors and assigns, of Securities which
represent an interest in, or which are collateralized, in whole or in part, by
the Loans.

“Securitization Party” means any Person that is a trustee, collateral manager,
servicer, backup servicer, noteholder or other security holder, secured party,
counterparty to a Securitization related Swap Contract, or other participant in
a Securitization.

“Seller 1” as defined in the recitals hereto.

“Series” as defined in Section 2.25(e).

“Shared Fixed Incremental Amount” has the meaning set forth in the definition of
“Maximum Incremental Facilities Amount”.

“Sixth Amendment” means Amendment No. 6 to the First Lien Credit and Guaranty
Agreement, dated as of September 25, 2020, by and among Holdings, the Borrower,
the Released Borrowers, certain Subsidiaries of Holdings party thereto, as
Guarantors, the Administrative Agent and the Collateral Agent.

“Sixth Amendment Effective Date” has the meaning assigned to such term in the
Sixth Amendment.

“Solvency Certificate” means a certificate substantially in the form of Exhibit
L or otherwise acceptable to the Administrative Agent.

 

61



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person on any date of determination, that
on such date (i) the sum of the debt (including contingent and subordinated
liabilities) of such Person and its Subsidiaries, taken as a whole, does not
exceed either the fair value or the present fair saleable value of the assets of
such Person and its Subsidiaries, taken as a whole; (ii) such person and its
subsidiaries, taken as a whole, are not engaged in, and are not about to engage
in, business for which they have unreasonably small capital; and (iii) such
Person and its Subsidiaries, taken as a whole, do not intend to incur, or
believe that they will incur, debts (including current obligations and
contingent and subordinated liabilities) beyond their ability to pay such debt
as they mature and become due in the ordinary course of business. For the
purposes hereof, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

“SPC” as defined in Section 10.6(h).

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least a one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“Specified Notice” as defined in the definition of “Interest Period”.

“Specified Representations” means the representations and warranties in Sections
4.1(a), 4.1(b) (solely as to due authorization, execution, delivery and
performance of the Credit Documents), 4.3 (with respect to Foreign Credit
Parties, only to the extent that such concept is applicable thereto), 4.4(a)
(solely as to the entry into and performance of the Credit Documents, the
provision of any Guaranty, the granting of Liens on the Collateral, and the
creation, validity and perfection of Liens under the Collateral Documents), 4.6,
4.16, 4.17, 4.21, 4.22(b) (solely as to compliance with the Patriot Act),
Sections 4.22(b) and 4.22(c) (solely as to the use of proceeds not violating
OFAC, FCPA and other AML Laws, Anti-Corruption Laws, Anti-Terrorism Laws and
applicable Sanctions).

“Sponsor” means EagleTree Capital, LP.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than 50% of the total voting power of shares of Equity Interests
entitled (without regard to the occurrence of any contingency) to vote in the
election of the Person or Persons (whether members of the Board of Directors,
managers, trustees or other Persons performing similar functions) having the
power to direct or cause the direction of the management and policies thereof is
at the time owned or controlled, directly or indirectly, by that Person or one
or more of the other Subsidiaries of that Person or a combination thereof;
provided, in determining the percentage of ownership interests of any Person
controlled by another Person, no ownership interest in the nature of a
“qualifying share” of the former Person shall be deemed to be outstanding.
Unless the context requires otherwise, “Subsidiary” refers to a Subsidiary of
Holdings. Notwithstanding anything to the contrary contained herein, LLC
Subsidiary shall be treated as and deemed a Subsidiary of Holdings for all
purposes of the Credit Documents; provided, however, so long as LLC Subsidiary
is in compliance with the applicable provisions of Section 6.13, the financial
statements delivered hereunder do not need to expressly include the results of
operations or assets or liabilities of LLC Subsidiary (although if any expenses,
charges, losses, gains or income of LLC Subsidiary are included in, or excluded
from, the calculation of Consolidated Net Income or Consolidated Adjusted
EBITDA, such amounts shall be separately identified either in a footnote to such
financial statements or in the applicable Compliance Certificate).the Borrower.

“Successor Eurodollar Rate” as defined in Section 2.18(a).

 

62



--------------------------------------------------------------------------------

“Successor Eurodollar Rate Conforming Changes” means, with respect to any
proposed Successor Eurodollar Rate, any conforming changes to the definition of
Adjusted Eurodollar Rate, Eurodollar Base Rate, Screen Rate, Interest Period,
timing and frequency of determining rates and making payments of interest and
other administrative matters as may be appropriate, in the discretion of the
Administrative Agent in consultation with the Borrower Representative, to
reflect the adoption of such Successor Eurodollar Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent reasonably
determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such Successor Eurodollar Rate exists, in such other manner of administration as
the Administrative Agent reasonably determines is reasonably necessary in
connection with the administration of this Agreement).

“Swap Contract” means (i) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (ii) any and all
transactions of any kind, and the related confirmations, which are subject to
the terms and conditions of, or governed by, any form of master agreement
published by the International Swaps and Derivatives Association, Inc., any
International Foreign Exchange Master Agreement, or any other master agreement
(any such master agreement, together with any related schedules, a “Master
Agreement”), including any such obligations or liabilities under any Master
Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (i) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (ii) for any date prior to
the date referenced in clause (i), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Lender” means Macquarie Capital Funding LLC in its capacity as the
Swing Line Lender hereunder, together with its permitted successors and assigns
in such capacity.

“Swing Line Loan” means a Loan made by the Swing Line Lender to the
BorrowersBorrower pursuant to Section 2.3.

“Swing Line Loan Outstandings” means, at any time of calculation, then existing
aggregate outstanding principal amount of Swing Line Loans.

“Swing Line Note” means a promissory note in the form of Exhibit B-3 or
otherwise acceptable to the Administrative Agent.

 

63



--------------------------------------------------------------------------------

“Swing Line Sub-limit” means, as of any date of determination, the lower of the
following amounts: (i) $5,000,000, and (ii) the aggregate amount of the
Revolving Credit Commitments as of such date minus the Total Utilization of
Revolving Credit Commitments as of such date.

“Syndication Agents” means, collectively, BNP Paribas Securities Corp. and Fifth
Third Bank.

“Syndication Amendment” as defined in Section 5.17.

“Syndication Date” as defined in Section 5.17.

“Targets” means, collectively, Corsair Components, Inc., a Delaware corporation,
and Corsair Components Coöperatief U.A., a Dutch cooperative.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Loan” means the initial term loan made by the Lenders on the Closing Date
to the Borrower and the Released Borrowers pursuant to Section 2.1(a), the 2018
Replacement Term Loans made by the 2018 Replacement Term Lenders on the Fourth
Amendment Effective Date and, unless the context shall otherwise require,
Incremental Term Loans incurred pursuant to Section 2.25, Extended Term Loans
incurred pursuant to Section 2.24 and Other Term Loans incurred pursuant to
Section 2.26.

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all of
the Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment,
if any, is set forth on Appendix A-1 or in the applicable Assignment and
Assumption Agreement, subject to any adjustment or reduction pursuant to the
terms and conditions hereof. The aggregate amount of the Term Loan Commitments
as of (i) the Closing Date is $235,000,000, (ii) the Fourth Amendment Effective
Date is $327,125,000, and (iii) the Fifth Amendment Effective Date is
$115,000,000.

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

“Term Loan Lender” means any Lender that has a Term Loan Commitment or that
holds a Term Loan.

“Term Loan Maturity Date” means the earlier of (i) other than with respect to
Extended Term Loans, August 28, 2024, (ii) the date that all Term Loans shall
become due and payable in full hereunder, whether by acceleration or otherwise,
(iii) with respect to any Extended Term Loans, the Extended Maturity Date
applicable to such Extended Term Loans and (iv) with respect to any Other Term
Loans, the maturity date applicable to such Other Term Loans.

“Term Loan Note” means a promissory note in the form of Exhibit B-1.

“Test Period” means the most recently ended four Fiscal Quarter period for which
financial statements have been (or are required to be) delivered to the
Administrative Agent pursuant to Section 5.1(a) or 5.1(b), as applicable.

 

64



--------------------------------------------------------------------------------

“Title Policy” means, with respect to any Mortgaged Property, an ALTA mortgagee
title insurance policy or unconditional commitment therefor issued by one or
more title companies reasonably satisfactory to the Collateral Agent with
respect to such Mortgaged Property, in an amount not less than the fair market
value of such Mortgaged Property, in form and substance reasonably satisfactory
to the Collateral Agent.

“Total Utilization of Revolving Credit Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal Dollar Amount of all
outstanding Revolving Loans (other than Revolving Loans made for the purpose of
repaying any Refunded Swing Line Loans or reimbursing the Issuing Bank for any
amount drawn under any Letter of Credit, but not yet so applied), (ii) the
aggregate principal amount of all outstanding Swing Line Loans, and (iii) the
Letter of Credit Obligations.

“Trade Date” as defined in Section 10.6(l).

“Transaction Costs” means the fees, costs and expenses incurred by Holdings,
anythe Borrower, the Released Borrowers and any Restricted Subsidiary in
connection with the consummation of the transactions to occur on the Closing
Date contemplated by the Credit Documents and the Closing Date Acquisition
Documents.

“Transformative Acquisition” means any Permitted Acquisition or other similar
Investment by anythe Borrower or any Restricted Subsidiary that is not permitted
by the terms of this Agreement immediately prior to the consummation of such
Permitted Acquisition or similar Investment.

“Type of Loan” means (i) with respect to Term Loans, Incremental Term Loans or
Revolving Loans, a Base Rate Loan or a Eurodollar Loan, and (ii) with respect to
Swing Line Loans, a Base Rate Loan.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided, if by reason of mandatory provisions of Law, the
perfection, the effect of perfection or non-perfection or the priority of the
security interests of the Collateral Agent in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York, the
term “UCC” means the Uniform Commercial Code as in effect in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“Undisclosed Administration” means, in relation to a Lender or its direct or
indirect parent company, the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian, or other similar official
by a supervisory authority or regulator under or based on the law in the country
where such Lender or such parent company is subject to home jurisdiction, if
applicable law requires that such appointment not be disclosed.

“Unrestricted Subsidiary” means a direct or indirect Subsidiary of Holdingsthe
Borrower designated as an Unrestricted Subsidiary pursuant to Section 5.15;
provided, in no event may any Borrower, LLC Subsidiary or Lux Holdco be
designated as an Unrestricted Subsidiary. As of the Closing. As of the Sixth
Amendment Effective Date, there are no Unrestricted Subsidiaries.

“U.S. Borrower” as defined in the preamble hereto.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
paragraph (ii)(B)(iii) of Section 2.20(g).

 

65



--------------------------------------------------------------------------------

“Waivable Mandatory Prepayment” as defined in Section 2.15(d).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.

“Weighted Average Yield” means, with respect to any Loan on any date of
determination, the weighted average yield to maturity (as determined in good
faith by the Administrative Agent), in each case, based on the interest rate
applicable to such Loan on such date (including any interest rate floor and
margin) and giving effect to all upfront or similar fees (including original
issue discount where the amount of such discount is equated to interest based on
an assumed four-year life to maturity or, if the actual maturity date falls
earlier than four years, the lesser number of years) payable with respect to
such Loan (but excluding such upfront or similar fees to the extent they
constitute commitment, arrangement or similar fees that are not distributed to
Lenders generally).

“Withholding Agent” means anythe Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Accounting Terms. Except as otherwise expressly provided herein, all
accounting terms not otherwise defined herein shall have the meanings assigned
to them in conformity with GAAP. Financial statements and other information
required to be delivered by Holdingsthe Borrower to the Lenders pursuant to
Section 5.1(a) and 5.1(b) shall be prepared in accordance with GAAP as in effect
at the time of such preparation (and delivered together with the reconciliation
statements provided for in Section 5.1(d), if applicable). If at any time any
change in GAAP would affect the computation of any financial ratio or financial
requirement set forth in any Credit Document, and either the BorrowersBorrower
or the Required Lenders shall so request, the Administrative Agent, the Lenders
and the BorrowersBorrower shall negotiate in good faith to amend such ratio or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Lenders); provided, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the BorrowersBorrower
shall provide to the Administrative Agent financial statements and other
documents required under this Agreement which include a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP. Subject to the foregoing, calculations in connection with
the definitions, covenants and other provisions hereof shall utilize accounting
principles and policies in conformity with those used to prepare the Historical
Financial Statements.

1.3 Interpretation, Etc. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as

 

66



--------------------------------------------------------------------------------

from time to time amended, restated, supplemented or otherwise modified (subject
to any restrictions on such amendments, supplements or modifications set forth
in any Credit Document), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Sections, Appendices, Exhibits
and Schedules shall be construed to refer to Sections of, and Appendices,
Exhibits and Schedules to, this Agreement, (e) any reference to any Law herein
shall, unless otherwise specified, refer to such Law as amended, modified or
supplemented from time to time, (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, Securities,
accounts and contract rights and (g) any reference to EagleTree-Carbide
HoldingsCorsair Group (Cayman), LP, whether acting in its capacity as a Released
Guarantor or otherwise, shall be construed as a reference to the partnership
acting at all times through its general partner, EagleTree-Carbide (GP), LLC.

1.4 Certifications. Any certificate or other writing required hereunder or under
any other Credit Document to be certified by any officer or other authorized
representative of any Person (or of the general partner of any Person that is a
partnership) shall be deemed to be executed and delivered by the individual
holding such office solely in such individual’s capacity as an officer or other
authorized representative of such Person (or of such general partner) and not in
such officer’s or other authorized representative’s individual capacity.

1.5 Timing of Performance. Subject to Section 2.16(f), when the performance of
any covenant, duty or obligation under any Credit Document is required to be
performed on a day which is not a Business Day, the date of such performance
shall extend to the immediately succeeding Business Day.

1.6 Cashless Rollovers. Notwithstanding anything to the contrary contained in
this Agreement, any Lender may exchange, continue or rollover all or a portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement, pursuant to a
cashless settlement mechanism approved by the BorrowersBorrower , the
Administrative Agent and such Lender.

1.7 Pro Forma Calculations and Adjustments.

(a) For purposes of calculating the compliance of any transaction with any
provision hereof that requires such compliance to be on a “Pro Forma Basis”,
such transaction shall be deemed to have occurred as of the first day of the
most recently ended Test Period.

(b) In connection with the calculation of any ratio hereunder upon giving effect
to a transaction on a “Pro Forma Basis”, (i) any Indebtedness incurred, acquired
or assumed, or repaid, by Holdingsthe Borrower or any Restricted Subsidiary in
connection with such transaction (or any other transaction which occurred during
the relevant Test Period (which, in the case of (A) any period prior to the
consummation of the Qualified Borrower IPO, such relevant Test Period shall
include any Indebtedness incurred, acquired, assumed or repaid by Holdings in
connection with any such transaction, in each case, prior to the consummation of
the Qualified Borrower IPO and (B) any period prior to the Sixth Amendment
Effective Date, such relevant Test Period shall include any Indebtedness
incurred, acquired, assumed or repaid by any Released Credit Party in connection
with any such transaction, in each case, prior to the Sixth Amendment Effective
Date) shall be deemed to have been incurred, acquired or assumed, or repaid, as
the case may be, as of the first day of the relevant Test Period, (ii) if such
Indebtedness has a floating or formula rate, then the rate of interest for such
Indebtedness for the applicable

 

67



--------------------------------------------------------------------------------

period for purposes of the calculations contemplated by this definition shall be
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of such calculations, (iii) such
calculation shall be made without regard to the netting of any cash proceeds of
(A) Indebtedness incurred by the Borrower or any Restricted Subsidiary,
(B) Indebtedness incurred by Holdings or any Restricted Subsidiaryprior to the
consummation of the Qualified Borrower IPO and (C) Indebtedness incurred by any
Released Credit Party prior to the Sixth Amendment Effective Date, in each case,
in connection with such transaction (but without limiting the pro forma effect
of any prepayment of Indebtedness with such cash proceeds), (iv) if any
Indebtedness incurred, acquired or assumed is in the nature of a revolving
credit facility, the entire principal amount of such facility shall be deemed to
have been drawn, and (v) the calculation of such ratio shall be made giving pro
forma effect to the transaction consummated (or anticipated to be consummated,
if applicable) in connection with the incurrence, acquisition or assumption of
such Indebtedness.

(c) Notwithstanding anything in this Agreement or any other Credit Document to
the contrary, if any Indebtedness (other than with respect to the incurrence of
Revolving Loans) is incurred, acquired, or assumed in connection with a Limited
Condition Acquisition, then compliance with any applicable ratio, test or other
basket hereunder on a Pro Forma Basis may be determined, at the option of the
BorrowersBorrower , either (x) as of the time of entry into the applicable
acquisition agreement or (y) at the time of incurrence, acquisition or
assumption, as applicable, of such Indebtedness; provided, if the Borrowers
electBorrower elects to have such determination occur at the time of entry into
such applicable acquisition agreement, the Indebtedness to be incurred (and any
associated Lien) shall be deemed incurred at the time of such determination and
outstanding thereafter for purposes of determining compliance on a Pro Forma
Basis with any applicable ratio, test or other basket tested after such time of
entry, which ratio, test or other basket shall be calculated both (I) on a Pro
Forma Basis assuming such Limited Condition Acquisition and other transactions
in connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated and (II) on a Pro Forma Basis assuming
such Limited Condition Acquisition and the other transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have not been consummated (and Indebtedness not incurred) until such
time as either (i) such acquisition agreement is terminated without actually
consummating such Limited Condition Acquisition, or (ii) such Limited Condition
Acquisition is consummated. For the avoidance of doubt no pro forma adjustments
for Limited Condition Acquisitions pursuant to this Section 1.7 will apply for
purposes of determining compliance with Section 6.7 hereof.

1.8 Currency Equivalents, Generally.

(a) Except as expressly provided herein, any amount specified in this Agreement
or any other Credit Document to be in Dollars shall also include the equivalent
of such amount in any currency other than Dollars, such equivalent amount to be
determined at the applicable Exchange Rate; provided that the determination of
the Dollar Amount of any Loan or Letter of Credit denominated in an Alternative
Currency shall be made in accordance with Section 2.28; provided that if any
basket amount expressed in Dollars is exceeded solely as a result of
fluctuations in applicable currency exchange rates after the last time such
basket was utilized, such basket will not be deemed to have been exceeded solely
as a result of such fluctuations in currency exchange rates. In addition, if any
Indebtedness is incurred to refinance other Indebtedness denominated in a
currency other than Dollars, and such refinancing would cause the applicable
dollar-denominated restriction in Section 6.1 to be exceeded if calculated at
the applicable Dollar Amount on the date of such refinancing, such
dollar-denominated restrictions shall be deemed not to have been exceeded so
long as the principal amount of such refinancing Indebtedness does not exceed
the sum of (i) the outstanding or committed principal amount, as applicable of
such Indebtedness being refinanced plus (ii) the aggregate amount of fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such refinancing.

 

68



--------------------------------------------------------------------------------

(b) For purposes of determining the Consolidated First Lien Net Leverage Ratio,
the Consolidated Secured Net Leverage Ratio and the Consolidated Total Net
Leverage Ratio, amounts denominated in a currency other than Dollars will be
converted to Dollars for the purposes of (i) testing the financial covenant
under Section 6.7, at the Exchange Rate in respect thereof as of the last day of
the Fiscal Quarter for which such measurement is being made, and
(ii) calculating the Consolidated First Lien Net Leverage Ratio, the
Consolidated Secured Net Leverage Ratio and the Consolidated Total Net Leverage
Ratio (other than for the purposes of determining compliance with Section 6.7),
at the Exchange Rate as of the date of calculation, and will, in the case of
Indebtedness, reflect the currency translation effects, determined in accordance
with GAAP, of Swap Contracts permitted hereunder for currency exchange risks
with respect to the applicable currency in effect on the date of determination
of the Dollar Amount of such Indebtedness.

(c) For the purposes of determining the Dollar Amount of any amount specified in
Section 2 on any date, any amount in a currency other than Dollars shall be
converted to Dollars at the Exchange Rate as of the most recent Exchange Rate
Reset Date occurring on or prior to such date.

1.9 Available Amount Transactions. If more than one action occurs on a given
date the permissibility of the taking of which is determined hereunder by
reference to the amount of the Available Amount immediately prior to the taking
of such action, the permissibility of the taking of each such action shall be
determined independently and in no event may any two or more such actions be
treated as occurring simultaneously.

1.10 Financial Definitions. Notwithstanding anything to the contrary in this
Agreement, for the purposes of calculating or otherwise determining for any
period and/or date of determination any of Consolidated Adjusted EBTDA,
Consolidated Excess Cash Flow, Consolidated First Lien Debt, the Consolidated
First Lien Net Leverage Ratio, Consolidated Net Income, Consolidated Secured
Lien Debt, the Consolidated Secured Net Leverage Ratio, Consolidated Total Debt,
the Consolidated Total Net Leverage Ratio, Consolidated Working Capital, Funded
Indebtedness, Internally Generated Cash, Qualified Cash, and any other
definitions set forth in the definitions of any of the foregoing, (i) in the
case of any such calculation and/or determination to be made in respect of any
period and/or date of determination prior to the consummation of the Qualified
Borrower IPO, such calculation and/or determination shall include Holdings and
its Subsidiaries at such time (if, and to the same extent that, such Persons
would have been included in such calculation and/or determination immediately
prior to the Qualified Borrower IPO) and (ii) in the case of any such
calculation and/or determination to be made in respect of any period and/or date
of determination prior to the Sixth Amendment Effective Date, such calculation
and/or determination shall include the Released Credit Parties (if, and to the
same extent that, the Released Credit Parties would have been included in such
calculation and/or determination immediately prior to the Sixth Amendment
Effective Date).

1.11 Mandatory Prepayments. Notwithstanding anything to the contrary in this
Agreement, for the purposes of calculating or otherwise determining for any
period and/or date of determination any mandatory prepayment required under
Section 2.14 and/or Section 2.15 (including the definitions of Net Asset Sale
Proceeds, Net Insurance/Condemnation Proceeds, and any definitions set forth in
the definitions of each of the foregoing) (i) in the case of any such
calculation and/or determination to be made in respect of any period and/or date
of determination prior to the consummation of the Qualified Borrower IPO, such
calculation and/or determination shall include Holdings and its Subsidiaries at
such time (if, and to the same extent that, such Persons would have been
included in such calculation and/or determination immediately prior to the
Qualified Borrower IPO) and (ii) in the case of any such calculation and/or
determination to be made in respect of any period and/or date of determination
prior to the Sixth Amendment Effective Date, such calculation and/or
determination shall include the Released Credit Parties (if, and to the same
extent that, the Released Credit Parties would have been included in such
calculation and/or determination immediately prior to the Sixth Amendment
Effective Date).

 

69



--------------------------------------------------------------------------------

1.10 Luxembourg Terms. In this Agreement and any other Credit Document, where it
relates to an entity incorporated in Luxembourg, a reference to: winding up,
administration or dissolution includes, without limitation, any procedure or
proceeding in relation to an entity becoming bankrupt (faillite), insolvency,
voluntary or judicial liquidation, composition with creditors (concordat
préventif de faillite), moratorium or reprieve from payment (sursis de
paiement), controlled management (gestion contrôlée), fraudulent conveyance
(actio pauliana), general settlement with creditors, reorganisation or any other
similar proceedings affecting the rights of creditors generally under Luxembourg
law, and shall be construed so as to include any equivalent or analogous
liquidation or reorganisation proceedings;

(b) an agent includes, without limitation, a “mandataire”;

(c) a receiver, administrative receiver, administrator or the like includes,
without limitation, a juge délégué, commissaire, juge-commissaire, liquidateur
or curateur or any other person performing the same function of each of the
foregoing;

(d) a matured obligation includes, without limitation, any exigible, certaine
and liquide obligation;

(e) security or a security interest includes, without limitation, any
hypothèque, nantissement, privilège, accord de transfert de propriété à titre de
garantie, gage sur fonds de commerce or sûreté réelle whatsoever whether granted
or arising by operation of law;

(f) a person being unable to pay its debts includes, without limitation, that
person being in a state of cessation of payments (cessation de paiements);

(g) an attachment includes a saisie;

(h) by-laws or constitutional documents includes its up-to-date (restated)
articles of association (statuts); and

(i) a director, officer or manager includes a gérant or an administrateur.

1.11 Dutch Terms. In this Agreement and any other Credit Document, where it
relates to an entity incorporated in The Netherlands, a reference to:

(a) “The Netherlands” means the European part of the Kingdom of the Netherlands
and Dutch means in or of The Netherlands;

(b) “works council” means each works council (ondernemingsraad) or central or
group works council (centrale of groeps ondernemingsraad) having jurisdiction
over that person;

(c) a “necessary action to authorise” includes any action required to comply
with the Works Councils Act of The Netherlands (Wet op de ondernemingsraden),
followed by an unconditional positive advice (advies) from the works council of
that person;

(d) “financial assistance” includes any act contemplated by Section 2:98c of the
Dutch Civil Code;

 

70



--------------------------------------------------------------------------------

(e) “constitutional documents” means the articles of association (statuten) and
deed of incorporation (akte van oprichting) and an up-to-date extract of
registration of the Trade Register of the Dutch Chamber of Commerce;

(f) a “security interest” or “security” includes any mortgage (hypotheek),
pledge (pandrecht), retention of title arrangement (eigendomsvoorbehoud), right
of retention (recht van retentie), right to reclaim goods (recht van reclame)
and any right in rem (beperkt recht) created for the purpose of granting
security (goederenrechtelijke zekerheid);

(g) a “winding-up”, “administration” or “dissolution” includes declared bankrupt
(failliet verklaard) or dissolved (ontbonden);

(h) a “moratorium” includes (voorlopige) surseance van betaling and a moratorium
is declared includes surseance verleend;

(i) any “procedure” or “step” taken in connection with insolvency proceedings
includes that person having filed a notice under Section 36 of the Tax
Collection Act of The Netherlands (Invorderingswet 1990);

(j) a “liquidator” includes a curator or a beoogd curator;

(k) an “administrator” includes a bewindvoerder or a beoogd bewindvoerder;

(l) an “attachment” includes a beslag;

(m) “negligence” means schuld;

(n) “gross negligence” means grove schuld; and

(o) “wilful misconduct” means opzet.

SECTION 2. LOANS AND LETTERS OF CREDIT

2.1 Term Loans.

(a) Term Loan Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Closing Date, a Term Loan denominated in
Dollars to the Borrower and the Released Borrowers on a joint and several basis
in an amount equal to such Lender’s Term Loan Commitment. The Borrower and the
Released Borrowers may make only one borrowing under each Term Loan Commitment.
Each Lender’s Term Loan Commitment shall terminate immediately and without
further action on the Closing Date after giving effect to the funding of such
Lender’s Term Loan Commitment on such date. The Term Loans shall only be
denominated in Dollars and may be Base Rate Loans or Eurodollar Loans as further
provided herein. Subject to the terms and conditions set forth in the Fourth
Amendment and this Agreement (as amended thereby), (x) each New 2018 Replacement
Term Lender severally agrees to make to the Borrower and the Released Borrowers
on the Fourth Amendment Effective Date New 2018 Replacement Term Loans in an
aggregate amount not to exceed the amount of such New 2018 Replacement Term
Lender’s 2018 Replacement Term Loan Commitment and (y) each 2018 Converting Term
Lender severally agrees, that, pursuant to the 2018 Replacement Term Loan
Conversion, without any further action by any party to this Agreement, the
portion of such 2018 Converting Term Lender’s Term Loans equal to such 2018
Converting Term Lender’s 2018 Replacement Term Loan Conversion Amount shall
automatically be converted into 2018 Replacement Term Loans in a like principal
amount on the Fourth Amendment Effective Date.

 

71



--------------------------------------------------------------------------------

(b) Repayments and Prepayments. Any amount of the Term Loans that is
subsequently repaid or prepaid may not be reborrowed.

(c) Maturity. Subject to Sections 2.13(a), 2.14, 2.24, 2.25 and 2.26, all
amounts owed hereunder with respect to the Term Loans shall be paid in full no
later than the Term Loan Maturity Date.

(d) Funding Notice. The Borrower Representative shall have delivered to the
Administrative Agent a fully executed Funding Notice no later than 12:00 noon
(New York City time) on the Business Day prior to the Closing Date or such later
date or time as is otherwise agreed by the Administrative Agent (or, in the case
of a request for Eurodollar Loans, three Business Days prior to the Closing Date
or such later date or time as is otherwise agreed by the Administrative Agent)
and, promptly upon receipt thereof, the Administrative Agent shall have notified
each Lender of the proposed borrowing.

(e) Funding to the Administrative Agent. Each Lender shall make its Term Loan
available to the Administrative Agent not later than 12:00 noon (New York City
time) on the Closing Date, by wire transfer of same day funds in Dollars, at the
Payment Office.

(f) Availability of Funds. Upon satisfaction or waiver of the conditions
precedent specified herein, the Administrative Agent shall make the proceeds of
the Term Loans available to the Borrower and the Released Borrowers on the
Closing Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such requested Loans received by the Administrative Agent from
the Lenders to be credited to the account of the Borrower and the Released
Borrowers at the Payment Office or to such other account as may be designated in
writing to the Administrative Agent by the Borrower and the Released Borrowers.

2.2 Revolving Loans.

(a) Revolving Credit Commitments. During the Revolving Credit Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans denominated in Dollars or in one or more Alternative Currencies
to the Borrowers on a joint and several basisBorrower in an aggregate Dollar
Amount up to but not exceeding such Lender’s Revolving Credit Commitment;
provided, after giving effect to the making of any Revolving Loans in no event
shall the Total Utilization of Revolving Credit Commitments exceed the Revolving
Credit Limit. The Revolving Loans may be denominated in Dollars and in
Alternative Currencies and may be Base Rate Loans (if denominated in Dollars) or
Eurodollar Loans (if denominated in Dollars or in an Alternative Currency) as
further provided herein.

(b) Repayments and Prepayments. Amounts borrowed pursuant to this Section 2.2
may be repaid and reborrowed during the Revolving Credit Commitment Period.

(c) Maturity. Each Lender’s Revolving Credit Commitment shall expire on the
Revolving Credit Commitment Termination Date and all Revolving Loans and all
other amounts owed hereunder with respect to the Revolving Loans and the
Revolving Credit Commitments shall be paid in full no later than such date.

(d) Minimum Amounts. Except pursuant to Section 2.4(d), Revolving Loans that are
Base Rate Loans shall be made in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount, and Revolving Loans
that are Eurodollar Loans shall be in an aggregate minimum Dollar Amount of
$500,000 and integral multiples of a Dollar Amount of $100,000 in excess of that
amount.

 

72



--------------------------------------------------------------------------------

(e) Notice to the Administrative Agent. Whenever the Borrowers desireBorrower
desires that the Lenders make Revolving Loans, the Borrower Representative shall
deliver to the Administrative Agent at the Notice Office a fully executed and
delivered Funding Notice no later than 12:00 noon (New York City time) at least
three Business Days in advance of the proposed Credit Date (or with respect to
any Revolving Loans to be made on the Closing Date, such later date or time as
is otherwise agreed by the Administrative Agent) in the case of a Eurodollar
Loan, and at least one Business Day in advance of the proposed Credit Date (or
with respect to any Revolving Loans to be made on the Closing Date, such later
date or time as is otherwise agreed by the Administrative Agent) in the case of
a Revolving Loan that is a Base Rate Loan. Except as otherwise provided herein,
a Funding Notice for a Revolving Loan that is a Eurodollar Loan shall be
irrevocable on and after the date of receipt thereof by the Administrative
Agent, and the BorrowersBorrower shall be bound to make a borrowing in
accordance therewith.

(f) Notice to Lenders. Notice of receipt of each Funding Notice in respect of
Revolving Loans, together with the amount of each Lender’s Pro Rata Share
thereof, if any, together with the applicable interest rate, shall be provided
by the Administrative Agent to each applicable Lender in accordance with
Section 10.1(a) with reasonable promptness.

(g) Availability of Funds. Each Lender shall make the amount of its Revolving
Loan available to the Administrative Agent not later than 2:00 p.m. (New York
City time) on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Payment Office. Except as provided herein, upon satisfaction or
waiver of the conditions precedent specified herein, the Administrative Agent
shall make the proceeds of such Revolving Loans available to the
BorrowersBorrower on the applicable Credit Date by causing an amount of same day
funds in Dollars (in the case of any Revolving Loans denominated in Dollars)
and/or the applicable Alternative Currency (in the case of any Revolving Loans
denominated in such Alternative Currency) in an amount equal to the proceeds of
all requested Revolving Loans received by the Administrative Agent from the
Lenders to be credited to the account of the BorrowersBorrower at the Payment
Office or such other account as may be designated in writing to the
Administrative Agent by the BorrowersBorrower .

2.3 Swing Line Loans.

(a) Swing Line Loans. During the Revolving Credit Commitment Period, subject to
the terms and conditions hereof, the Swing Line Lender hereby agrees to make
Swing Line Loans in Dollars to the BorrowersBorrower ; provided, after giving
effect to the making of any Swing Line Loan, in no event shall (x) the Swing
Line Loan Outstandings exceed the Swing Line Sub-limit then in effect or (y) the
Total Utilization of Revolving Credit Commitments exceed the Revolving Credit
Limit. Each Swing Line Loan shall only be denominated in Dollars and shall only
be a Base Rate Loan.

(b) Repayments and Prepayments. Amounts borrowed pursuant to this Section 2.3
may be repaid and reborrowed during the Revolving Credit Commitment Period.

(c) Maturity. The Swing Line Lender’s obligation to make Swing Line Loans
pursuant to this Section 2.3 shall expire on the Revolving Credit Commitment
Termination Date and all Swing Line Loans and all other amounts owed hereunder
with respect to the Swing Line Loans shall be paid in full no later than such
date.

(d) Minimum Amounts. Swing Line Loans shall be made in an aggregate minimum
Dollar Amount of $100,000 and integral multiples a Dollar Amount of $100,000 in
excess of that amount.

 

73



--------------------------------------------------------------------------------

(e) Notice to Swing Line Lender. Whenever the Borrowers desireBorrower desires
that the Swing Line Lender make a Swing Line Loan, the Borrower Representative
shall deliver to the Administrative Agent a Funding Notice no later than 1:00
p.m. (New York City time) on the proposed Credit Date.

(f) Availability of Funds. The Swing Line Lender shall make the amount of its
Swing Line Loan available to the Administrative Agent not later than 3:00 p.m.
(New York City time) on the applicable Credit Date by wire transfer of same day
funds in Dollars, at the Payment Office. Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein, the
Administrative Agent shall make the proceeds of such Swing Line Loans available
to the BorrowersBorrower on the applicable Credit Date by causing an amount of
same day funds in Dollars equal to the proceeds of all such Swing Line Loans
received by the Administrative Agent from the Swing Line Lender to be credited
to the account of the BorrowersBorrower at the Payment Office, or to such other
account as may be designated in writing to the Administrative Agent by the
BorrowersBorrower .

(g) Refunded Swing Line Loans. With respect to any Swing Line Loans which have
not been voluntarily prepaid by the BorrowersBorrower pursuant to Section 2.13,
the Swing Line Lender may at any time in its sole and absolute discretion,
deliver to the Administrative Agent (with a copy to the Borrower
Representative), no later than 11:00 a.m. (New York City time) at least one
Business Day in advance of the proposed Credit Date, a notice (which shall be
deemed to be a Funding Notice given by the Borrower Representative) requesting
that each Lender holding a Revolving Credit Commitment make Revolving Loans that
are Base Rate Loans to the BorrowersBorrower on such Credit Date in an amount
equal to the amount of such Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date such notice is given which the Swing Line Lender
requests the Lenders to prepay. Anything contained in this Agreement to the
contrary notwithstanding, (i) the proceeds of such Revolving Loans made by the
Lenders other than the Swing Line Lender shall be immediately delivered by the
Administrative Agent to the Swing Line Lender (and not to the Borrower
Representative) and applied to repay a corresponding portion of the Refunded
Swing Line Loans and (ii) on the day such Revolving Loans are made, the Swing
Line Lender’s Pro Rata Share of the Refunded Swing Line Loans shall be deemed to
be paid with the proceeds of a Revolving Loan made by the Swing Line Lender to
the BorrowersBorrower , and such portion of the Swing Line Loans deemed to be so
paid shall no longer be outstanding as Swing Line Loans and shall no longer be
due under the Swing Line Note of the Swing Line Lender but shall instead
constitute part of the Swing Line Lender’s outstanding Revolving Loans to the
BorrowersBorrower and shall be due to the Swing Line Lender under the Revolving
Loan Note issued by the BorrowersBorrower to the Swing Line Lender. The
BorrowersBorrower hereby authorizes the Administrative Agent and the Swing Line
Lender to charge the Borrowers’Borrower’s accounts with the Administrative Agent
and the Swing Line Lender (up to the amount available in each such account) in
order to immediately pay the Swing Line Lender the amount of the Refunded Swing
Line Loans to the extent the proceeds of such Revolving Loans made by the
Lenders, including the Revolving Loans deemed to be made by the Swing Line
Lender, are not sufficient to repay in full the Refunded Swing Line Loans. If
any portion of any such amount paid (or deemed to be paid) to the Swing Line
Lender should be recovered by or on behalf of the BorrowersBorrower from the
Swing Line Lender in any proceeding under any Debtor Relief Law or otherwise,
the loss of the amount so recovered shall be ratably shared among all of the
Lenders in the manner contemplated by Section 2.17.

(h) Lenders’ Purchase of Participations in Swing Line Loans. If for any reason
Revolving Loans are not made pursuant to Section 2.3(g) in an amount sufficient
to repay any amounts owed to the Swing Line Lender in respect of any outstanding
Swing Line Loans on or before the third Business Day after demand for payment
thereof by the Swing Line Lender, each Lender holding a Revolving Credit
Commitment shall be deemed to, and hereby agrees to, have purchased a
participation in such outstanding Swing Line Loans, and in an amount equal to
its Pro Rata Share of the applicable

 

74



--------------------------------------------------------------------------------

unpaid amount together with accrued interest thereon. Upon one Business Day’s
notice from the Swing Line Lender, each Lender holding a Revolving Credit
Commitment shall deliver to the Swing Line Lender an amount equal to its
respective participation in the applicable unpaid amount in same day funds at
the Payment Office of the Swing Line Lender. In order to evidence such
participation each Lender holding a Revolving Credit Commitment agrees to enter
into a participation agreement at the request of the Swing Line Lender in form
and substance reasonably satisfactory to the Swing Line Lender (but the failure
of any such Lender to enter into such a participation agreement shall have no
effect on the obligations of such Lender to the Swing Line Lender as set forth
herein). In the event any Lender holding a Revolving Credit Commitment fails to
make available to the Swing Line Lender the amount of such Lender’s
participation as provided in this Section, the Swing Line Lender shall be
entitled to recover such amount on demand from such Lender together with
interest thereon for three Business Days at the rate customarily used by the
Swing Line Lender for the correction of errors among banks and thereafter at the
Base Rate, as applicable.

(i) Absolute and Unconditional Obligations. Notwithstanding anything contained
herein to the contrary, (i) each Lender’s obligation to make Revolving Loans for
the purpose of repaying any Refunded Swing Line Loans pursuant to Section 2.3(g)
and each Lender’s obligation to purchase a participation in any unpaid Swing
Line Loans pursuant to Section 2.3(h) shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swing Line Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided, such obligations of each Lender are
subject to the condition that the Swing Line Lender had not received prior
notice from the Borrower Representative or the Required Lenders that any of the
conditions under Section 3.2 to the making of the applicable Refunded Swing Line
Loans or other unpaid Swing Line Loans, were not satisfied at the time such
Refunded Swing Line Loans or unpaid Swing Line Loans were made; and (ii) the
Swing Line Lender shall not be obligated to make any Swing Line Loans (A) if it
has elected not to do so after the occurrence and during the continuation of a
Default or Event of Default, (B) it does not in good faith believe that all
conditions under Section 3.2 to the making of such Swing Line Loan have been
satisfied or waived by the Required Lenders or (C) at a time when any Lender is
a Defaulting Lender unless the Swing Line Lender has entered into arrangements
satisfactory to it and the BorrowersBorrower to eliminate the Swing Line
Lender’s risk with respect to the Defaulting Lender’s participation in such
Swing Line Loan, including by Cash Collateralizing such Defaulting Lender’s Pro
Rata Share of the outstanding Swing Line Loans.

(j) Resignation of Swing Line Lender. The Swing Line Lender may resign as Swing
Line Lender upon thirty days prior written notice to the Administrative Agent,
Lenders and the Borrower Representative. Upon any such notice of resignation,
the Required Lenders shall have the right, upon five Business Days’ notice to
the Borrower Representative, to appoint a successor Swing Line Lender with the
consent of the BorrowersBorrower ; provided, (x) no such consent of the
BorrowersBorrower shall be required while an Event of Default exists and
(y) such consent shall not be unreasonably withheld, delayed or conditioned, and
shall be deemed to have been given unless the BorrowersBorrower shall have
objected to such appointment by written notice to the Administrative Agent
within five (5) Business Days after having received notice thereof; provided,
failing such appointment, the retiring Swing Line Lender may appoint, on behalf
of the Lenders, a successor Swing Line Lender from among the Lenders or any
other financial institution. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
thirtieth day following such written notice. At the time any such resignation
shall become effective, (i) the BorrowersBorrower shall prepay any outstanding
Swing Line Loans made by the resigning Swing Line Lender, (ii) upon such
prepayment, the resigning

 

75



--------------------------------------------------------------------------------

Swing Line Lender shall surrender any Swing Line Note held by it to the
BorrowersBorrower for cancellation, and (iii) the BorrowersBorrower shall issue,
if so requested by the successor Swing Line Lender, a new Swing Line Note to the
successor Swing Line Lender, in the principal amount of the Swing Line Sub-limit
then in effect and with other appropriate insertions. From and after the
effective date of any such resignation, (A) any successor Swing Line Lender
shall have all the rights and obligations of the Swing Line Lender under this
Agreement with respect to Swing Line Loans made thereafter and (B) references
herein to the term “Swing Line Lender” shall be deemed to refer to such
successor or to any previous Swing Line Lender, or to such successor and all
previous Swing Line Lender, as the context shall require.

(k) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments at a time when another tranche or tranches of Revolving Credit
Commitments is or are in effect with a longer maturity date, then on the
earliest occurring maturity date all then outstanding Swing Line Loans shall be
repaid in full on such date (and there shall be no adjustment to the
participations in such Swing Line Loans as a result of the occurrence of such
maturity date); provided, however, that if on the occurrence of such earliest
maturity date (after giving effect to any repayments of Revolving Loans and any
reallocation of Letter of Credit participations as contemplated in
Section 2.4(l)), there shall exist sufficient unutilized Extended Revolving
Credit Commitments so that the respective outstanding Swing Line Loans could be
incurred pursuant the Extended Revolving Credit Commitments which will remain in
effect after the occurrence of such maturity date, then if consented to by the
Swing Line Lender, there shall be an automatic adjustment on such date of the
participations in such Swing Line Loans and same shall be deemed to have been
incurred solely pursuant to the relevant Extended Revolving Credit Commitments,
and such Swing Line Loans shall not be so required to be repaid in full on such
earliest maturity date. For the avoidance of doubt, the commitment of the Swing
Line Lender to act in its capacity as such cannot be extended beyond the
Revolving Credit Commitment Termination Date or increased without its prior
written consent.

2.4 Letters of Credit.

(a) Letters of Credit. During the Revolving Credit Commitment Period, subject to
the terms and conditions hereof, the Issuing Bank agrees to issue Letters of
Credit for the joint and several account of the Borrowers (on a joint and
several basis)Borrower or any Restricted Subsidiary (provided, that in the case
of any Letter of Credit issued for the account of a Restricted Subsidiary, the
BorrowersBorrower shall be co-applicant and jointly and severally liable with
respect thereto) in the aggregate amount up to but not exceeding the Dollar
Amount of the Letter of Credit Sub-limit; provided, (i) each Letter of Credit
shall be denominated in Dollars or, at the option of the BorrowersBorrower , in
an Alternative Currency; (ii) the stated amount of each Letter of Credit shall
not be less than a Dollar Amount equal to $250,000 or such lesser amount as is
acceptable to the Issuing Bank; (iii) immediately after giving effect to such
issuance, in no event shall the Dollar Amount of the Total Utilization of
Revolving Credit Commitments exceed the Dollar Amount of the Revolving Credit
Limit then in effect; (iv) immediately after giving effect to such issuance, in
no event shall the Dollar Amount of the Letter of Credit Obligations exceed the
Dollar Amount of the Letter of Credit Sub-limit then in effect; (v) immediately
after giving effect to such issuance, in no event shall the aggregate Dollar
Amount of all Letters of Credit issued by Macquarie Capital Funding LLC, in its
capacity as an Issuing Bank, exceed the Macquarie Lender LC Cap (unless agreed
to in writing by Macquarie Capital Funding LLC in its sole discretion);
(vi) immediately after giving effect to such issuance, in no event shall the
aggregate Dollar Amount of all Letters of Credit issued by BNP Paribas, in its
capacity as an Issuing Bank, exceed the BNPP LC Cap (unless agreed to in writing
by BNP Paribas in its sole discretion); (vii) in no event shall any standby
Letter of Credit have an expiration date later than the earlier of (A) the date
that is the fifth Business Day prior to the scheduled Revolving Credit
Commitment Termination Date and (B) the date which is one year from the date of
issuance of such standby Letter of Credit; and (viii) in no event shall any
commercial or trade Letter of

 

76



--------------------------------------------------------------------------------

Credit (A) have an expiration date later than the earlier of (1) the date that
is the fifth Business Day prior to the Revolving Credit Commitment Termination
Date and (2) the date that is one hundred eighty days from the date of issuance
of such commercial Letter of Credit or (B) be issued if such commercial Letter
of Credit is otherwise unacceptable to the Issuing Bank in its reasonable
discretion. Subject to the foregoing, the Issuing Bank may agree that a standby
Letter of Credit will automatically be extended for one or more successive
periods not to exceed one year (but, absent the consent of the Issuing Bank, not
beyond the date that is five Business Days prior to the scheduled Revolving
Credit Commitment Termination Date unless Cash Collateralized or backstopped
pursuant to arrangements reasonably satisfactory to the Issuing Bank thereof)
each, unless the Issuing Bank elects not to extend for any such additional
period; provided, the Issuing Bank shall not extend any such Letter of Credit if
it has received written notice that an Event of Default has occurred and is
continuing at the time the Issuing Bank must elect to allow such extension.

(b) Notice of Issuance. Whenever the Borrowers desireBorrower desires the
issuance of a Letter of Credit, the Borrower Representative shall deliver to the
Issuing Bank, with a copy to the Administrative Agent, an Issuance Notice no
later than 12:00 noon (New York City time) at least five Business Days, or such
shorter period as may be agreed to by the Issuing Bank in any particular
instance, in advance of the proposed date of issuance. Upon satisfaction or
waiver of the conditions set forth in Section 3.2, the Issuing Bank shall issue
the requested Letter of Credit only in accordance with the Issuing Bank’s
standard operating procedures. Upon the issuance of any Letter of Credit or
amendment or modification to a Letter of Credit, the Issuing Bank shall promptly
notify the Administrative Agent who shall notify each Lender with a Revolving
Credit Commitment of such issuance, which notice shall be accompanied by a copy
of such Letter of Credit or amendment or modification to a Letter of Credit and
the amount of such Lender’s respective participation in such Letter of Credit
pursuant to Section 2.4(e).

(c) Responsibility of the Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the
BorrowersBorrower and the Issuing Bank, the Borrowers assumeBorrower assumes all
risks of the acts and omissions of, or misuse of the Letters of Credit issued by
the Issuing Bank, by the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, neither the Issuing Bank nor
the Administrative Agent shall be responsible for (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms;
(vi) any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under any such Letter of Credit or of the proceeds
thereof; (vii) the misapplication by the beneficiary of any such Letter of
Credit of the proceeds of any drawing under such Letter of Credit; or (viii) any
consequences arising from causes beyond the control of the Issuing Bank,
including any Governmental Acts; none of the above shall affect or impair, or
prevent the vesting of, any of the Issuing Bank’s rights or powers hereunder.
Notwithstanding anything to the contrary contained in this Section 2.4(c), the
BorrowersBorrower shall retain any and all rights it may have against the
Issuing Bank for any liability to the extent arising out of the gross negligence
or willful misconduct of, or material breach by, the Issuing Bank as determined
by a final, non-appealable judgment of a court of competent jurisdiction.

 

77



--------------------------------------------------------------------------------

(d) Reimbursement by Borrower of Amounts Drawn or Paid Under Letters of Credit.
If the Issuing Bank has determined to honor a drawing under a Letter of Credit,
it shall immediately notify the Borrower Representative and the Administrative
Agent, and the BorrowersBorrower shall reimburse the Issuing Bank on or before
the Business Day immediately following the date on which such drawing is honored
(the “Reimbursement Date”) in a Dollar Amount and in same day funds equal to the
amount of such honored drawing; provided, anything contained herein to the
contrary notwithstanding, (i) unless the Borrower Representative shall have
notified the Administrative Agent and the Issuing Bank prior to 10:00 a.m. (New
York City time) on the date such drawing is honored that the Borrowers
intendBorrower intends to reimburse the Issuing Bank for the Dollar Amount of
such honored drawing with funds other than the proceeds of Revolving Loans, the
Borrower Representative shall be deemed to have given a timely Funding Notice to
the Administrative Agent requesting each Lender with a Revolving Credit
Commitment to make Revolving Loans that (A) are Base Rate Loans (in the case of
any applicable Letter of Credit that is denominated in Dollars) or
(B) Eurodollar Loans (in the case of any applicable Letter of Credit that is
denominated in an Alternative Currency), in either case, on the Reimbursement
Date in a Dollar Amount equal to the amount of such honored drawing, and
(ii) regardless of whether the conditions specified in Section 3.2 are
satisfied, each Lender with a Revolving Credit Commitment shall, on the
Reimbursement Date, make Revolving Loans that are (A) Base Rate Loans (in the
case of any applicable Letter of Credit that is denominated in Dollars) or
(B) Eurodollar Loans (in the case of any applicable Letter of Credit that is
denominated in an Alternative Currency), in either case, in the Dollar Amount of
such honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for the Dollar Amount of such
honored drawing; and provided further, if for any reason proceeds of Revolving
Loans are not received by the Issuing Bank on the Reimbursement Date in an
amount equal to the Dollar Amount of such honored drawing, the BorrowersBorrower
shall reimburse the Issuing Bank, on demand, in an amount equal to the Dollar
Amount in Dollars and in same day funds equal to the excess of the Dollar Amount
of such honored drawing over the aggregate amount of such Revolving Loans, if
any, which are so received. Nothing in this Section 2.4(d) shall be deemed to
relieve any Lender with a Revolving Credit Commitment from its obligation to
make Revolving Loans on the terms and conditions set forth herein, and the
BorrowersBorrower shall retain any and all rights it may have against any Lender
resulting from the failure of such Lender to make such Revolving Loans under
this Section 2.4(d).

(e) Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender having a Revolving Credit
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the Issuing Bank a participation in such Letter of Credit and any
drawings honored thereunder in a Dollar Amount equal to such Lender’s Pro Rata
Share (with respect to the Revolving Credit Commitments) of the maximum amount
which is or at any time may become available to be drawn thereunder. In the
event that the BorrowersBorrower shall fail for any reason to reimburse the
Issuing Bank as provided in Section 2.4(d), the Issuing Bank shall promptly
notify each Lender with a Revolving Credit Commitment of the unreimbursed amount
of such honored drawing and of such Lender’s respective participation therein
based on such Lender’s Pro Rata Share of the Revolving Credit Commitments. Each
Lender with a Revolving Credit Commitment shall make available to the Issuing
Bank a Dollar Amount equal to its respective participation, in same day funds,
at the office of the Issuing Bank specified in such notice, not later than 12:00
noon (New York City time) on the first Business Day (under the Laws of the
jurisdiction in which such office of the Issuing Bank is located) after the date
notified by the Issuing Bank. In the event that any Lender with a Revolving
Credit Commitment fails to make available to the Issuing Bank on such Business
Day the Dollar Amount of such Lender’s participation in such Letter of Credit as
provided in this Section 2.4(e), the Issuing Bank shall be entitled to recover
such Dollar Amount on demand from such Lender together with interest thereon for
three Business Days at the rate customarily used by the Issuing Bank for the
correction of errors among

 

78



--------------------------------------------------------------------------------

banks and thereafter at the Base Rate. Nothing in this Section 2.4(e) shall be
deemed to prejudice the right of any Lender with a Revolving Credit Commitment
to recover from the Issuing Bank any amounts made available by such Lender to
the Issuing Bank pursuant to this Section in the event that it is determined
that the payment with respect to a Letter of Credit in respect of which payment
was made by such Lender constituted gross negligence or willful misconduct on
the part of the Issuing Bank. In the event the Issuing Bank shall have been
reimbursed by other Lenders pursuant to this Section 2.4(e) for all or any
portion of any drawing honored by the Issuing Bank under a Letter of Credit, the
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under this Section 2.4(e) with respect to such honored drawing such
Lender’s Pro Rata Share of all payments subsequently received by the Issuing
Bank from the BorrowersBorrower in reimbursement of such honored drawing when
such payments are received. Any such distribution shall be made to a Lender at
its primary address set forth below its name on Appendix B or at such other
address as such Lender may request.

(f) Obligations Absolute. The obligation of the BorrowersBorrower to reimburse
the Issuing Bank for drawings honored under the Letters of Credit issued by it
and to repay any Revolving Loans made by the Lenders pursuant to Section 2.4(d)
and the obligations of the Lenders under Section 2.4(e) shall be unconditional
and irrevocable and shall be paid strictly in accordance with the terms hereof
under all circumstances including any of the following circumstances: (i) any
lack of validity or enforceability of any Letter of Credit; (ii) the existence
of any claim, set-off, defense or other right which the BorrowersBorrower or any
Lender may have at any time against a beneficiary or any transferee of any
Letter of Credit (or any Persons for whom any such transferee may be acting),
the Issuing Bank, Lender or any other Person or, in the case of a Lender,
against the BorrowersBorrower , whether in connection herewith, the transactions
contemplated herein or any unrelated transaction (including any underlying
transaction between the BorrowersBorrower or any Restricted Subsidiary and the
beneficiary for which any Letter of Credit was procured); (iii) any draft or
other document presented under any Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; (iv) payment by the Issuing Bank
under any Letter of Credit against presentation of a draft or other document
which does not substantially comply with the terms of such Letter of Credit;
(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings, the
BorrowersBorrower or any of the Restricted Subsidiaries; (vi) any breach hereof
or any other Credit Document by any party thereto; (vii) any other circumstance
or happening whatsoever, whether or not similar to any of the foregoing; or
(viii) the fact that an Event of Default or a Default shall have occurred and be
continuing; provided, in each case, that payment by the Issuing Bank under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of the Issuing Bank under the circumstances in question as
determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(g) Indemnification. Without duplication of any obligation of the
BorrowersBorrower under Section 10.2 or 10.3, in addition to amounts payable as
provided herein, the BorrowersBorrower hereby agreeagrees to protect, indemnify,
pay and save harmless the Issuing Bank from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable fees, expenses and disbursements of external counsel) which the
Issuing Bank incurs or is subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit by the Issuing Bank, other than as a
result of (A) the gross negligence or willful misconduct of the Issuing Bank as
determined by a final, non-appealable judgment of a court of competent
jurisdiction or (B) the wrongful dishonor by the Issuing Bank of a proper demand
for payment made under any Letter of Credit issued by it, or (ii) the failure of
the Issuing Bank to honor a drawing under any such Letter of Credit as a result
of any Governmental Act.

 

79



--------------------------------------------------------------------------------

(h) Cash Collateralization - BorrowersBorrower . If any Letter of Credit is
outstanding at the time that the Borrowers prepay, or areBorrower prepays, or is
required to repay, the Obligations (other than the Remaining Obligations) or the
Revolving Credit Commitments are terminated, the BorrowersBorrower shall Cash
Collateralize the Issuing Bank’s Letter of Credit Obligations in a Dollar Amount
not less than the Minimum Collateral Amount, to reimburse payments of drafts
drawn under such Letters of Credit and pay any fees and expenses related
thereto. Upon termination of any such Letter of Credit, such deposit shall be
refunded to the BorrowersBorrower to the extent not previously applied by the
Administrative Agent in the manner described herein.

(i) Cash Collateralization - Defaulting Lenders. At any time that there shall
exist a Defaulting Lender, within three Business Days following the written
request of the Administrative Agent or the Issuing Bank (with a copy to the
Administrative Agent) the BorrowersBorrower shall Cash Collateralize the Issuing
Bank’s Fronting Exposure with respect to such Defaulting Lender (determined
after giving effect to Section 2.22(a)(iv) and any Cash Collateral provided by
such Defaulting Lender) in a Dollar Amount not less than the Minimum Collateral
Amount.

(i) Grant of Security Interest. The BorrowersBorrower , and to the extent
provided by any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a First Priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of Letter of Credit Obligations, to be applied pursuant to clause
(ii) below.

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.4(i) or Section 2.22 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender’s obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.4(i)
following (A) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or
(B) the determination by the Administrative Agent and the Issuing Bank that
there exists excess Cash Collateral; provided, subject to Section 2.22(a)(v),
the Person providing Cash Collateral and the Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations; provided further, to the extent that such Cash Collateral was
provided by the BorrowersBorrower , such Cash Collateral shall remain subject to
the security interest granted pursuant to the Credit Documents.

(j) Additional Issuing Banks. The BorrowersBorrower may, at any time and from
time to time with the consent of the Administrative Agent (which consent shall
not be unreasonably withheld) and such Lender, designate one or more additional
Lenders having a Revolving Credit Commitment at such time to act as an Issuing
Bank under the terms of this Agreement. Any such Lender designated as an Issuing
Bank pursuant to this subsection 2.4(j) shall be deemed to be an “Issuing Bank”
(in addition to being a Lender) in respect of Letters of Credit issued or to be
issued by such Lender, and, with respect to such Letters of Credit, such term
shall thereafter apply to the other Issuing Bank or Issuing Banks and such
Lender.

 

80



--------------------------------------------------------------------------------

(k) Resignation of the Issuing Bank. The Issuing Bank may resign as the Issuing
Bank upon thirty days prior written notice to the Administrative Agent, Lenders
and the Borrower Representative. Upon any such notice of resignation, the
Required Lenders shall have the right, upon five Business Days’ notice to the
Borrower Representative, to appoint a successor Issuing Bank with the consent of
the BorrowersBorrower ; provided, (x) no such consent of the BorrowersBorrower
shall be required while an Event of Default exists and (y) such consent shall
not be unreasonably withheld, delayed or conditioned, and shall be deemed to
have been given unless the BorrowersBorrower shall have objected to such
appointment by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof; provided, failing such
appointment, the retiring Issuing Bank may appoint, on behalf of the Lenders, a
successor Issuing Bank from among the Lenders or any other financial
institution. Whether or not a successor has been appointed, such resignation
shall become effective in accordance with such notice on the thirtieth day
following such written notice. At the time any such resignation shall become
effective, the BorrowersBorrower shall pay all unpaid fees accrued for the
account of the replaced the Issuing Bank. From and after the effective date of
any such resignation, (i) any successor to the Issuing Bank shall have all the
rights and obligations of the Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous the
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the resignation of the Issuing Bank hereunder, the
resigning Issuing Bank shall remain a party hereto to the extent that Letters of
Credit issued by it remain outstanding and shall continue to have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit issued by it prior to such resignation, but shall not be required to
issue additional Letters of Credit.

(l) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date in respect of any tranche of Revolving Credit Commitments occurs prior to
the expiration of any Letter of Credit, then (i) if consented to by the Issuing
Bank which issued such Letter of Credit, if one or more other tranches of
Revolving Credit Commitments in respect of which the maturity date shall not
have occurred are then in effect, such Letters of Credit shall automatically be
deemed to have been issued (including for purposes of the obligations of the
Revolving Lenders to purchase participations therein and to make Revolving Loans
and payments in respect thereof pursuant to this Section 2.4) under (and ratably
participated in by Lenders pursuant to) the Revolving Credit Commitments in
respect of such non-terminating tranches up to an aggregate amount not to exceed
the aggregate principal amount of the unutilized Revolving Credit Commitments
thereunder at such time (it being understood that no partial face amount of any
Letter of Credit may be so reallocated) and (ii) to the extent not reallocated
pursuant to immediately preceding clause (i), the BorrowersBorrower shall Cash
Collateralize any such Letter of Credit in accordance with the terms hereof. If,
for any reason, such Cash Collateral is not provided or the reallocation does
not occur, the Lenders under the maturing tranche shall continue to be
responsible for their participating interests in the Letters of Credit. Except
to the extent of reallocations of participations pursuant to clause (i) of the
second preceding sentence, the occurrence of a maturity date with respect to a
given tranche of Revolving Credit Commitments shall have no effect upon (and
shall not diminish) the percentage participations of the Lenders in any Letter
of Credit issued before such maturity date. Commencing with the maturity date of
any tranche of Revolving Credit Commitments, the sub-limit for Letters of Credit
shall be agreed with the Lenders under the extended tranches. For the avoidance
of doubt, notwithstanding anything contained herein, the commitment of any
Issuing Bank to act in its capacity as such cannot be extended beyond the
Revolving Credit Commitment Termination Date (as such Extended Maturity Date is
in effect at the Closing Date) or increased without its prior written consent.

(m) Existing Letters of Credit. Set forth on Schedule L-1 is a list of letters
of credit that were originally issued by Bank of America under the Existing
Credit Agreement and which remain outstanding on the Closing Date (the “Existing
Letters of Credit”) (and setting forth, with respect to each such letter of
credit, (i) the letter of credit number, (ii) the name(s) of the account party
or account parties, (iii) the stated amount, (iv) the currency in which the
letter of credit is denominated, (v) the name of the beneficiary and (vi) the
expiry date. Notwithstanding anything to the contrary herein, if Bank of America
becomes a Revolving Lender, each Existing Letter of Credit that is outstanding
on such date, including any extension or renewal thereof, shall constitute a
Letter of Credit for all purposes of this Agreement and shall be deemed issued
for the account of the BorrowersBorrower on such date that Bank of America
becomes a Revolving Lender.

 

81



--------------------------------------------------------------------------------

2.5 Pro Rata Shares; Availability of Funds.

(a) Pro Rata Shares. All Loans shall be made, and all participations purchased,
by the applicable Lenders simultaneously and proportionately to their respective
Pro Rata Shares, it being understood that (i) the failure of any Lender to fund
any such Loan shall not relieve any other Lender of its obligation hereunder and
(ii) no Lender shall be responsible for any default by any other Lender in such
other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby nor shall any Term Loan Commitment or any
Revolving Credit Commitment or any Incremental Term Loan Commitment of any
Lender be increased or decreased as a result of a default by any other Lender in
such other Lender’s obligation to make a Loan requested hereunder or purchase a
participation required hereby.

(b) Availability of Funds. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Credit Extension that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Credit Extension, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section 2.2
and may, in reliance upon such assumption, make available to the
BorrowersBorrower a corresponding amount. In such event, if a Lender has not in
fact made its share of the applicable Credit Extension available to the
Administrative Agent, then the applicable Lender and the BorrowersBorrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the BorrowersBorrower to but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, the greater of the applicable Overnight Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, and (ii) in the case of a payment to be made by the
BorrowersBorrower , the interest rate applicable to Base Rate Loans. If the
BorrowersBorrower and such Lender shall pay such interest to the Administrative
Agent for the same or an overlapping period, the Administrative Agent shall
promptly remit to the BorrowersBorrower the amount of such interest paid by the
BorrowersBorrower for such period. If such Lender pays its share of the
applicable Credit Extension to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Credit Extension. Any
payment by the BorrowersBorrower shall be without prejudice to any claim the
BorrowersBorrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. Nothing in this Section 2.5(b) shall be
deemed to relieve any Lender from its obligation to fulfill its Term Loan
Commitments, Revolving Credit Commitments or Incremental Term Loan Commitments
hereunder or to prejudice any rights that the BorrowersBorrower may have against
any Lender as a result of any default by such Lender hereunder.

2.6 Use of Proceeds.

(a) The proceeds of the Term Loans shall be applied by the Borrower and the
Released Borrowers on the Closing Date (i) to repay and discharge in full the
Existing Indebtedness, (ii) to consummate the Closing Date Acquisition and the
other Related Transactions and (iii) to pay fees and expenses in connection with
the foregoing and this Agreement.

 

82



--------------------------------------------------------------------------------

(b) The proceeds of the Revolving Loans made and Letters of Credit issued on the
Closing Date, if any, may be applied by the Borrower and the Released Borrowers
to consummate the Closing Date Acquisition and the other Related Transactions,
but shall be limited to (i) an amount necessary to provide back to back support
for, or to replace, existing letters of credit, (ii) an amount by which the
Estimated Net Working Capital exceeds the Target Net Working Capital Amount
(each as defined in the Closing Date Acquisition Agreement as originally in
effect) and (iii) any additional original issue discount or upfront fees with
respect to the Loans hereunder imposed pursuant to the “Flex Provisions” of the
Fee Letter.

(c) The BorrowersBorrower shall use the proceeds of any Credit Extension after
the Closing Date for working capital and general corporate purposes, including
Permitted Acquisitions, other Investments permitted hereunder, Capital
Expenditures, associated costs and expenses and Restricted Payments permitted by
Section 6.4.

(d) No portion of the proceeds of any Credit Extension shall be used in any
manner that causes such Credit Extension or the application of such proceeds to
violate Regulation T, Regulation U or Regulation X of the Board of Governors or
any other regulation thereof or to violate the Exchange Act.

(e) The BorrowersBorrower shall not request any Loan or Letter of Credit, nor
use, and shall procure that its Restricted Subsidiaries and its or their
respective directors, officers, employees, controlled Affiliates and agents not
use, directly or indirectly, the proceeds of any Loan or Letter of Credit, or
lend, contribute or otherwise make available such proceeds to any Restricted
Subsidiary, other Affiliate, joint venture partner or other Person, (i) in
violation of any Anti-Corruption Laws or AML Laws, (ii) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or involving any goods
originating in or with a Sanctioned Person or Sanctioned Country in each case in
violation of Sanctions, or (iii) in any manner that would result in the
violation of any Sanctions by such Person.

2.7 Evidence of Debt; Notes.

(a) Evidence of Debt. Each Lender shall maintain on its internal records an
account or accounts evidencing the Indebtedness of the BorrowersBorrower to such
Lender, including the amounts of the Loans made by it and each repayment and
prepayment in respect thereof. Any such recordation shall be conclusive and
binding on the BorrowersBorrower , absent manifest error; provided, failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Credit Commitments or the Borrowers’Borrower’s
Obligations in respect of any applicable Loans; and provided further, in the
event of any inconsistency between the Register and any Lender’s records, the
recordations in the Register shall govern.

(b) Notes. If so requested by any Lender (or the Administrative Agent on behalf
of such Lender) by written notice to the Borrower Representative (with a copy to
the Administrative Agent) at least two Business Days prior to the Closing Date,
or at any time thereafter, the BorrowersBorrower shall execute and deliver to
such Lender (and/or, if applicable and if so specified in such notice, to any
Person who is an assignee of such Lender pursuant to Section 10.6) on the
Closing Date (or, if such notice is delivered after the Closing Date, promptly
after the Borrower Representative’sBorrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s applicable Loan.

2.8 Interest on Loans.

(a) Interest. Except as otherwise set forth herein, each Loan shall bear
interest on the unpaid principal amount thereof from the date made to the date
of repayment thereof (whether by acceleration or otherwise) at an interest rate
determined for the Class of such Loan equal to (i) in the case of any Swing Line
Loan, the Base Rate, plus the Applicable Margin for Base Rate Loans, (ii) in the
case of any Loan (other than a Swing Line Loan) denominated in Dollars, the Base
Rate or the Adjusted Eurodollar Rate, plus, in each case, the Applicable Margin
for the Type of such Loan and (iii) in the case of any Revolving Loan
denominated in an Alternative Currency, the applicable Adjusted Eurodollar Rate,
plus the Applicable Margin for Eurodollar Loans.

 

83



--------------------------------------------------------------------------------

(b) Interest Rate Election. The basis for determining the rate of interest with
respect to any Loan and the Interest Period with respect to any Eurodollar Loan,
shall be selected by the BorrowersBorrower and notified to the Administrative
Agent pursuant to the applicable Funding Notice or Conversion/Continuation
Notice, as the case may be; provided that, (i) Swing Line Loans may only be made
and maintained as Base Rate Loans, (ii) Loans (other than Swing Line Loans) that
are denominated in Dollars may be made and maintained as Base Rate Loans or
Eurodollar Loans, and (iii) Revolving Loans that are denominated in an
Alternative Currency may only be made and maintained as Eurodollar Loans. If any
Loan that is denominated in Dollars is outstanding with respect to which a
Funding Notice or Conversion/Continuation Notice has not been delivered to the
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then such Loan shall be a
Base Rate Loan.

(c) Interest Periods. In connection with Eurodollar Loans, there shall be no
more than eight Interest Periods outstanding at any time (or such greater number
as may be acceptable to the Administrative Agent in its sole discretion). If the
Borrower Representative fails to specify whether a Loan should be a Base Rate
Loan or a Eurodollar Loan in the applicable Funding Notice or
Conversion/Continuation Notice, (x) such Loan (if outstanding as a Eurodollar
Loan other than a Revolving Loan denominated in an Alternative Currency) will be
automatically converted into a Base Rate Loan on the last day of then-current
Interest Period for such Loan (or if outstanding as a Base Rate Loan will remain
as, or (if not then outstanding) will be made as, a Base Rate Loan) or (y) such
Loan, if a Revolving Loan denominated in an Alternative Currency, will continue
as a Eurodollar Loan with an Interest Period of one month. If the Borrower
Representative fails to specify an Interest Period for any Eurodollar Loan in
the applicable Funding Notice or Conversion/Continuation Notice, the
BorrowersBorrower shall be deemed to have selected an Interest Period of one
month. On each Quotation Day, the Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive and binding
upon all parties) the interest rate that shall apply to Eurodollar Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof (in writing) to the Borrower
Representative and each Lender.

(d) Computation of Interest. Interest payable pursuant to Section 2.8(a) shall
be computed (i) in the case of Base Rate Loans determined by reference to
clauses (i), (ii) and (iv) of the definition of Base Rate, on the basis of a
365-day or 366-day year, as the case may be, and (ii) in the case of Base Rate
Loans determined by reference to clause (iii) of the definition of Base Rate and
all Eurodollar Loans, on the basis of a 360-day year, in each case, for the
actual number of days elapsed in the period during which it accrues. In
computing interest on any Loan, the date of the making of such Loan or the first
day of an Interest Period applicable to such Loan or, with respect to a Base
Rate Loan being converted from a Eurodollar Loan, the date of conversion of such
Eurodollar Loan to such Base Rate Loan, as the case may be, shall be included,
and the date of payment of such Loan or the expiration date of an Interest
Period applicable to such Loan or, with respect to a Base Rate Loan being
converted to a Eurodollar Loan, the date of conversion of such Base Rate Loan to
such Eurodollar Loan, as the case may be, shall be excluded; provided, if a Loan
is repaid on the same day on which it is made, one day’s interest shall be paid
on that Loan.

(e) Interest Payable. Except as otherwise set forth herein, interest on each
Loan shall accrue on a daily basis and be payable in arrears (i) on each
Interest Payment Date applicable to that Loan; (ii) concurrently with any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; and (iii) at maturity, including final maturity;
provided, with respect to any voluntary prepayment of a Revolving Loan
outstanding as a Base Rate Loan, accrued interest shall instead be payable on
the applicable Interest Payment Date.

 

84



--------------------------------------------------------------------------------

(f) Interest on Letters of Credit. The Borrowers agree on a joint and several
basisBorrower agrees to pay to the Administrative Agent for the benefit of the
Issuing Bank, with respect to drawings honored under any Letter of Credit,
interest on the amount paid by the Issuing Bank in respect of each such honored
drawing from the date such drawing is honored to but excluding the date such
amount is reimbursed by or on behalf of the BorrowersBorrower at a rate equal to
(i) for the period from the date such drawing is honored to but excluding the
applicable Reimbursement Date, the rate of interest otherwise payable hereunder
with respect to (A) in the case of any Letter of Credit that is denominated in
Dollars, Revolving Loans that are Base Rate Loans or (B) in the case of any
Letter of Credit that is denominated in an Alternative Currency, Revolving Loans
that are Eurodollar Loans and (ii) thereafter, a rate which is 2.00% per annum
in excess of the rate of interest otherwise payable hereunder with respect to
(A) in the case of any Letter of Credit that is denominated in Dollars,
Revolving Loans that are Base Rate Loans or (B) in the case of any Letter of
Credit that is denominated in an Alternative Currency, Revolving Loans that are
Eurodollar Loans. Interest payable pursuant to this Section 2.8(f) shall be
computed (x) in the case of interest accruing at the Base Rate determined by
reference to clause (i), (ii) or (iv) of the definition of Base Rate, on the
basis of a 365-day or 366-day year, as the case may be, and (x) in the case of
interest accruing at the Base Rate determined by reference to clause (iii) of
the definition of Base Rate and all interest accruing at the Eurodollar Rate, on
the basis of a 360-day year, in each case, for the actual number of days elapsed
in the period during which it accrues, and shall be payable on demand or, if no
demand is made, on the date on which the related drawing under a Letter of
Credit is reimbursed in full. Promptly upon receipt by the Issuing Bank of any
payment of interest pursuant to this Section 2.8(f), the Issuing Bank shall
distribute to each Lender, out of the interest received by the Issuing Bank in
respect of the period from the date such drawing is honored to but excluding the
date on which the Issuing Bank is reimbursed for the amount of such drawing
(including any such reimbursement out of the proceeds of any Revolving Loans),
the amount that such Lender would have been entitled to receive in respect of
the letter of credit fee that would have been payable in respect of such Letter
of Credit for such period if no drawing had been honored under such Letter of
Credit. In the event the Issuing Bank shall have been reimbursed by the Lenders
for all or any portion of such honored drawing, the Issuing Bank shall
distribute to each Lender which has paid all amounts payable by it under
Section 2.4(e) with respect to such honored drawing such Lender’s Pro Rata Share
of any interest received by the Issuing Bank in respect of that portion of such
honored drawing so reimbursed by the Lenders for the period from the date on
which the Issuing Bank was so reimbursed by the Lenders to but excluding the
date on which such portion of such honored drawing is reimbursed by the
BorrowersBorrower .

2.9 Conversion and Continuation.

(a) Conversion. Subject to Section 2.18 and so long as no Default or Event of
Default shall have occurred and then be continuing, the BorrowersBorrower shall
have the option to convert at any time all or any part of any Term Loan,
Revolving Loan or Incremental Term Loan equal to $500,000 (or the Dollar Amount
thereof in the case of a Revolving Loan) and integral multiples of $100,000 (or
the Dollar Amount thereof in the case of a Revolving Loan) in excess of that
amount from one Type of Loan to another Type of Loan; provided, that (i) a
Eurodollar Loan may not be converted on a date other than the expiration date of
the Interest Period applicable to such Eurodollar Loan unless the
BorrowersBorrower shall pay all amounts due under Section 2.18 in connection
with any such conversion and (ii) a Eurodollar Loan denominated in an
Alternative Currency may not be converted into a Base Rate Loan.

(b) Continuation. Subject to Section 2.18 and so long as no Default or Event of
Default shall have occurred and then be continuing, the BorrowersBorrower shall
also have the option, upon the expiration of any Interest Period applicable to
any Eurodollar Loan, to continue all or any portion of such Loan equal to a
Dollar Amount of $500,000 and integral multiples of a Dollar Amount of $100,000
in excess of that amount as a Eurodollar Loan.

 

85



--------------------------------------------------------------------------------

(c) Conversion/Continuation Notice. The Borrower Representative shall deliver a
Conversion/Continuation Notice to the Administrative Agent at the Notice Office
no later than 11:00 a.m. (New York City time) at least one Business Day in
advance of the proposed conversion date (in the case of a conversion to a Base
Rate Loan) and, other than in the case of the conversion set forth in the
Specified Notice, at least three Business Days in advance of the proposed
Conversion/Continuation Date (in the case of a conversion to, or a continuation
of, a Eurodollar Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any
Eurodollar Loans shall be irrevocable on and after the date of receipt thereof
by the Administrative Agent, and the BorrowersBorrower shall be bound to effect
a conversion or continuation in accordance therewith.

2.10 Default Interest. Upon the occurrence and continuance of an Event of
Default under any of Sections 8.1(a) (but, in the case of such Section 8.1(a),
only in respect of principal, premium, interest, regularly accruing fees and
unreimbursed amounts in respect of Letters of Credit), 8.1(f) or 8.1(g), the
principal amount of all Loans and, to the extent permitted by applicable Law,
any interest payments on the Loans or any fees or other amounts owed hereunder
not paid when due, in each case whether at stated maturity, by notice of
prepayment, by acceleration or otherwise, shall bear interest (including
post-petition interest in any proceeding under any Debtor Relief Law) from the
date of such Event of Default, payable on demand at a rate that is 2.00% per
annum in excess of the interest rate otherwise payable hereunder with respect to
the applicable Loans (or, in the case of any such fees (other than fees payable
pursuant to Section 2.11(b)) and other amounts, at a rate which is 2.00% per
annum in excess of the interest rate otherwise payable hereunder for Revolving
Loans outstanding as Base Rate Loans); provided, in the case of Eurodollar
Loans, upon the expiration of the Interest Period in effect at the time any such
increase in interest rate is effective such Eurodollar Loans shall thereupon
become Base Rate Loans and shall thereafter bear interest payable upon demand at
a rate which is 2.00% per annum in excess of the interest rate otherwise payable
hereunder for such Base Rate Loans. Payment or acceptance of the increased rates
of interest provided for in this Section 2.10 is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Agent
or any Lender.

2.11 Fees.

(a) Commitment Fees. The Borrowers agree on a joint and several basisBorrower
agrees to pay to the Lenders having Revolving Credit Exposure commitment fees
equal to (i) the average of the daily difference between (A) the Revolving
Credit Commitments, and (B) the sum of (1) the aggregate principal Dollar Amount
of outstanding Revolving Loans (but not any outstanding Swing Line Loans), plus
(2) the Letter of Credit Obligations, times (ii) 0.50%, per annum.

(b) Letter of Credit Fees. The Borrowers agree on a joint and several
basisBorrower agrees to pay to the Administrative Agent for the benefit of the
Lenders having Revolving Credit Exposure letter of credit fees equal to (i) the
Applicable Margin for Revolving Loans that are Eurodollar Loans, times (ii) the
average aggregate daily maximum Dollar Amount available to be drawn under all
such Letters of Credit (regardless of whether any conditions for drawing could
then be met and determined as of the close of business on any date of
determination); provided, during any period during which default rate interest
is applicable under Section 2.10, the percentage referred to in the foregoing
clause (i) shall be the Applicable Margin for Revolving Loans that are
Eurodollar Loans plus 2.00%, per annum.

 

86



--------------------------------------------------------------------------------

(c) Fronting Fees. The Borrowers agree on a joint and several basisBorrower
agrees to pay directly to the Issuing Bank, for its own account, a fronting fee
equal to (i) 0.125%, per annum, times (ii) the average aggregate daily maximum
Dollar Amount available to be drawn under all Letters of Credit (determined as
of the close of business on any date of determination).

(d) Documentary and Processing Charges. The Borrowers agree on a joint and
several basisBorrower agrees to pay directly to the Issuing Bank, for its own
account, such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with the Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(e) Computation and Payment of Fees. All fees referred to in Sections 2.11(a),
2.11(b) and 2.11(c) shall be (i) calculated on the basis of a 360-day year and
the actual number of days elapsed and (ii) payable quarterly in arrears on the
last Business Day of each March, June, September and December of each year
during the Revolving Credit Commitment Period, commencing on September 30, 2017,
and on the Revolving Credit Commitment Termination Date.

(f) Payment to Lenders. All fees referred to in Sections 2.11(a) and 2.11(b)
shall be paid when due to the Administrative Agent at the Payment Office and
upon receipt thereof, the Administrative Agent shall promptly distribute to each
Lender its Pro Rata Share thereof.

(g) Fees to the Lead Arrangers, Agents and Lenders. In addition to any of the
foregoing fees, the Borrowers agree on a joint and several basisBorrower agrees
to pay to the Lead Arrangers, the Administrative Agent, the Collateral Agent and
the Lenders the fees set forth in the Fee Letter and the 2019 Incremental Fee
Letter in accordance therewith and such other fees in the amounts and at the
times separately agreed upon.

(h) Repricing Event. If the BorrowersBorrower in connection with any Repricing
Event, (i) makes a prepayment of the Term Loans pursuant to Section 2.13(a)
(with any replacement of a Non-Consenting Lender pursuant to Section 2.23 being
deemed, for this purpose, to constitute a prepayment for this purpose),
(ii) makes a prepayment of the Term Loans pursuant to Section 2.14(d) or
(iii) effects any amendment with respect to the Term Loans, in each case, on or
prior to the six-month anniversary of the Fifth Amendment Effective Date, the
BorrowersBorrower shall pay to each Term Loan Lender (A) with respect to clauses
(i) and (ii), a prepayment premium in an amount equal to 1.00% of the principal
amount of the Term Loans held by such Term Loan Lender that are prepaid, and
(B) with respect to clause (iii), a prepayment premium in an amount equal to
1.00% of the principal amount of the Term Loans held by such Term Loan Lender
(including Term Loans held by any Non-Consenting Lender immediately prior to
such Non-Consenting Lender being replaced pursuant to Section 2.23 immediately),
regardless of whether such Term Loan Lender consented to such amendment. As used
herein, “Repricing Event” means (x) any prepayment of the Term Loans, in whole
or in part, with the proceeds of, or any conversion of the Term Loans into, any
new or replacement tranche of term loans or debt Securities, in each case, with
a Weighted Average Yield less than the Weighted Average Yield applicable to the
Term Loans or (y) any amendment to this Agreement that reduces the Weighted
Average Yield applicable to the Term Loans (in each case in clauses (x) and (y),
other than in connection with a Qualified IPO, a Change of Control or a
Transformative Acquisition).

2.12 Installments. The principal amounts of the Term Loans shall be repaid in
installments (each, an “Installment”) in the aggregate amounts set forth below
on the date correlative thereto (each, an “Installment Date”); provided that,
(x) Installments with respect to any Series of Incremental Term Loans shall be
paid in accordance with the terms set forth in the applicable Joinder Agreement,
(y) Installments with respect to any Series of Extended Term Loans shall be paid
in accordance with the terms set forth in the applicable Extension Amendment and
(z) Installments with respect to any Other Term Loans shall be paid in
accordance with the terms set forth in the applicable Refinancing Amendment:

 

87



--------------------------------------------------------------------------------

Installment Date

   Installment

December 31, 2019

   $1,192,765.72

March 31, 2020

   $1,192,765.72

June 30, 2020

   $1,192,765.72

September 30, 2020

   $1,192,765.72

December 31, 2020

   $1,192,765.72

March 31, 2021

   $1,192,765.72

June 30, 2021

   $1,192,765.72

September 30, 2021

   $1,192,765.72

December 31, 2021

   $1,192,765.72

March 31, 2022

   $1,192,765.72

June 30, 2022

   $1,192,765.72

September 30, 2022

   $1,192,765.72

December 31, 2022

   $1,192,765.72

March 31, 2023

   $1,192,765.72

June 30, 2023

   $1,192,765.72

September 30, 2023

   $1,192,765.72

December 31, 2023

   $1,192,765.72

March 31, 2024

   $1,192,765.72

June 30, 2024

   $1,192,765.72

Term Loan Maturity Date:

   Remaining principal amount
of outstanding Term Loans

Notwithstanding the foregoing, (a) such Installments shall be reduced in
connection with any voluntary or mandatory prepayments of the Term Loans in
accordance with Sections 2.13, 2.14 and 10.6(k), as applicable, and (b) the Term
Loans, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Term Loan Maturity Date
with respect thereto. If such Installment Date is not a Business Day, then the
Installment Date shall be the immediately preceding Business Day.

 

88



--------------------------------------------------------------------------------

2.13 Voluntary Prepayments/Commitment Reductions.

(a) Voluntary Prepayments. Any time and from time to time, with respect to any
Type of Loan, the BorrowersBorrower may prepay, without premium or penalty (but
subject to Sections 2.11(h) and 2.18(c)), any Loan on any Business Day in whole
or in part, in an aggregate minimum amount of and integral multiples in excess
of that amount, and upon prior written as set forth in the following table:

 

Class of Loans

   Minimum Dollar
Amount      Integral Multiple
Dollar Amount      Prior Notice

Base Rate Loans (other than Swing Line Loans)

   $ 500,000      $ 100,000      One Business Day

Eurodollar Loans

   $ 500,000      $ 100,000      Three Business
Days

Swing Line Loans

   $ 100,000      $ 100,000      Same Day

in each case, given to the Administrative Agent or the Swing Line Lender, as the
case may be, by 12:00 noon (New York City time) on the date required (and the
Administrative Agent will promptly transmit such notice for Term Loan, Revolving
Loans or Incremental Term Loans, as the case may be, by telefacsimile or e-mail
to each applicable Lender) or the Swing Line Lender, as the case may be. Upon
the giving of any such notice, the principal Dollar Amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein; provided, such prepayment obligation may be conditioned on
the occurrence of any subsequent event (including a Change of Control or
refinancing transaction).

(b) Voluntary Commitment Reductions.

The BorrowersBorrower may, upon not less than three Business Days’ prior written
notice to the Administrative Agent (which such notice the Administrative Agent
will promptly transmit by telefacsimile or e-mail to each applicable Lender), at
any time and from time to time terminate in whole or permanently reduce in part,
without premium or penalty, the Revolving Credit Commitments in an amount up to
the amount by which the Revolving Credit Commitments exceed the Total
Utilization of Revolving Credit Commitments at the time of such proposed
termination or reduction; provided, any such partial reduction of the Revolving
Credit Commitments shall be in an aggregate minimum amount of $500,000 and
integral multiples of $100,000 in excess of that amount. The
Borrowers’Borrower’s notice to the Administrative Agent shall designate the date
(which shall be a Business Day) of such termination or reduction and the amount
of any partial reduction, and such termination or reduction of the Revolving
Credit Commitments shall be effective on the date specified in the
Borrowers’Borrower’s notice and shall reduce the Revolving Credit Commitment of
each Lender proportionately to its Pro Rata Share thereof; provided, such
commitment reduction notice may be conditioned on the occurrence of any
subsequent event (including a Change of Control or refinancing transaction).

2.14 Mandatory Prepayments/Commitment Reductions.

(a) Asset Sales. No later than the fifth Business Day following the date of
receipt by Holdings, anythe Borrower or any of the Restricted Subsidiaries of
any Net Asset Sale Proceeds received pursuant to Section 6.9(h), 6.9(i), 6.9(j)
or 6.9(p) in excess of (i) with respect to a single transaction or series of
related transactions, $2,000,000 or (ii) $5,000,000 in the aggregate in any
Fiscal Year, the BorrowersBorrower shall prepay the Loans and/or certain other
Obligations as set forth in Section 2.15(b) in an aggregate amount equal to such
Net Asset Sale Proceeds; provided, so long as no Event of Default shall have
occurred and be continuing, the BorrowersBorrower shall have the option,
directly or through one or more of the Restricted Subsidiaries, to invest such
Net Asset Sale Proceeds within 365 days of receipt thereof in productive assets
(other than working capital assets) useful in businesses not prohibited

 

89



--------------------------------------------------------------------------------

under Section 6.12; provided further, (x) if athe Borrower or a Restricted
Subsidiary enters into a legally binding commitment (and has provided the
Administrative Agent a copy of such binding commitment) to invest such Net Asset
Sale Proceeds within such 365-day period, such 365-day period shall extend by an
additional 180-day period and (y) if all or any portion of such Net Asset Sale
Proceeds are not so reinvested (and/or committed to be reinvested and then
actually reinvested) within the time period set forth above in this
Section 2.14(a), such remaining portion shall be applied not later than the last
day of such period (or any earlier date on which Holdingsthe Borrower or such
Restricted Subsidiary determines not to so reinvest such Net Asset Sale
Proceeds) as provided above in this Section 2.14(a) without regard to this
proviso or the immediately preceding proviso.

(b) Insurance/Condemnation Proceeds. No later than the fifth Business Day
following the date of receipt by Holdings, anythe Borrower or any of the
Restricted Subsidiaries, or the Administrative Agent as lender loss payee, of
any Net Insurance/Condemnation Proceeds in excess of $1,000,000 in the aggregate
in any Fiscal Year, the BorrowersBorrower shall prepay the Loans and/or certain
other Obligations as set forth in Section 2.15(b) in an aggregate amount equal
to such Net Insurance/Condemnation Proceeds; provided, so long as no Event of
Default shall have occurred and be continuing, the BorrowersBorrower shall have
the option, directly or through one or more of the Restricted Subsidiaries to
invest such Net Insurance/Condemnation Proceeds within 365 days of receipt
thereof (x) to repair, restore or replace damaged property or property affected
by loss, destruction, damage, condemnation, confiscation, requisition, seizure
or taking and/or (y) in productive assets (other than working capital assets)
useful in businesses not prohibited under Section 6.12, which investment may
include the repair, restoration or replacement of the applicable assets thereof;
provided further, (x) if the BorrowersBorrower or a Restricted Subsidiary enters
into a legally binding commitment (and have provided the Administrative Agent
with a copy of such binding commitment) to invest such Net
Insurance/Condemnation Proceeds within such 365-day period, such 365-day period
shall extend by an additional 180-day period and (y) if all or any portion of
such Net Insurance/Condemnation Proceeds are not so reinvested (and/or committed
to be reinvested and then actually reinvested) within the time period set forth
above in this Section 2.14(b), such remaining portion shall be applied not later
than the last day of such period (or any earlier date on which Holdingsthe
Borrower or such Restricted Subsidiary determines not to so reinvest such Net
Insurance/Condemnation Proceeds) as provided above in this Section 2.14(b)
without regard to this proviso or the immediately preceding proviso.

(c) [Reserved].

(d) Issuance of Debt. No later than the fifth Business Day following receipt of
cash proceeds from the incurrence of any Indebtedness by Holdings, anythe
Borrower or any of the Restricted Subsidiaries (other than with respect to any
Indebtedness permitted to be incurred pursuant to Section 6.1 (other than
Section 6.1(r) (in respect of the Loans) or pursuant to Section 2.26), the
BorrowersBorrower shall prepay the Loans and/or certain other Obligations as set
forth in Section 2.15(b) in an aggregate amount equal to 100% of the cash
proceeds from such incurrence, net of any underwriting discounts and commissions
and other reasonable costs and expenses associated therewith, including
reasonable legal fees and expenses.

(e) Consolidated Excess Cash Flow. If there shall be Consolidated Excess Cash
Flow for any Fiscal Year beginning with the Fiscal Year ending December 31,
2018, the BorrowersBorrower shall, within ten Business Days of the date on which
the Borrowers areBorrower is required to deliver the financial statements of
Holdingsthe Borrower and its Restricted Subsidiaries pursuant to Section 5.1(b),
prepay the Loans and/or certain other Obligations as set forth in
Section 2.15(b) in an aggregate amount equal to (i) 50% of such Consolidated
Excess Cash Flow minus (ii) voluntary prepayments of the Loans made during such
Fiscal Year (excluding repayments of Revolving Loans or Swing Line Loans except
to the extent the Revolving Credit Commitments are permanently reduced in
connection with such

 

90



--------------------------------------------------------------------------------

repayments) paid from Internally Generated Cash (provided that such reduction as
a result of prepayments made pursuant to Section 10.6(k) shall be limited to the
actual amount of cash used to prepay principal of Term Loans (as opposed to the
face amount thereof)); provided, if, as of the last day of the most recently
ended Fiscal Year, the Consolidated Total Net Leverage Ratio (determined for
such Fiscal Year by reference to the Compliance Certificate delivered pursuant
to Section 5.1(c) calculating the Consolidated Total Net Leverage Ratio as of
the last day of such Fiscal Year) shall be (A) less than or equal to 4.50:1.00
but greater than 4.00:1.00, the BorrowersBorrower shall only be required to make
the prepayments and/or reductions otherwise required hereby in an amount equal
to (1) 25% of such Consolidated Excess Cash Flow minus (2) voluntary repayments
of the Loans made during such Fiscal Year (excluding repayments of Revolving
Loans or Swing Line Loans except to the extent the Revolving Credit Commitments
are permanently reduced in connection with such repayments) paid from Internally
Generated Cash (provided that such reduction as a result of prepayments made
pursuant to Section 10.6(k) shall be limited to the actual amount of cash used
to prepay principal of Term Loans (as opposed to the face amount thereof)) and
(B) less than or equal to 4.00:1.00, the BorrowersBorrower shall not be required
to make the prepayments and/or reductions otherwise required by this
Section 2.14(e).

(f) Revolving Credit Limit. The BorrowersBorrower shall from time to time prepay
first, the Swing Line Loans, and second, the Revolving Loans to the extent
necessary so that the Total Utilization of Revolving Credit Commitments shall
not at any time exceed the Revolving Credit Limit then in effect (other than to
the extent such excess is due to currency fluctuations, which shall be governed
by Section 2.28).

(g) Qualified Borrower IPO Prepayment. No later than the fifth Business Day
following the consummation of the Qualified Borrower IPO, the Borrower and/or
the Released Borrowers shall prepay the Loans in an amount (the “Mandatory 1L
IPO Prepayment Amount”) equal to 50% of the positive difference between (x) the
aggregate amount of the net cash proceeds received by (or contributed to) the
U.S. Borrower from the Qualified Borrower IPO, minus, (y) the Permitted 2L IPO
Prepayment Amount (for the avoidance of doubt, it is understood and agreed that
any prepayment of the Loans pursuant to this clause (g) shall not constitute a
Repricing Event).

(h) Prepayment Certificate. Concurrently with any prepayment of the Loans and/or
certain other Obligations pursuant to Sections 2.14(a) through 2.14(f), the
BorrowersBorrower shall deliver to the Administrative Agent a certificate of an
Authorized Officer of the Borrower Representative demonstrating the calculation
of the amount of the applicable net proceeds or Consolidated Excess Cash Flow,
as the case may be. If the BorrowersBorrower subsequently determinedetermines
that the actual amount received exceeded the amount set forth in such
certificate, the BorrowersBorrower shall promptly (but in any event within three
Business Days) make an additional prepayment of the Loans and/or certain other
obligations in an amount equal to such excess, and the BorrowersBorrower shall
concurrently therewith deliver to the Administrative Agent a certificate of an
Authorized Officer of the Borrower Representative demonstrating the derivation
of such excess.

(i) Constraints on Upstreaming. Notwithstanding any other provisions of this
Section 2.14, all prepayments referred to in Sections 2.14(a) through 2.14(e)
attributable to any Foreign Subsidiary are subject to permissibility under local
law (e.g., financial assistance, thin capitalization, corporate benefit,
restrictions on upstreaming of cash intra-group and the fiduciary and statutory
duties of the directors of the relevant subsidiaries). Further, there will be no
requirement to make any prepayment to the extent that Holdingsthe Borrower or
its Restricted Subsidiaries would suffer material adverse costs or tax
consequences as a result of upstreaming cash to make such prepayments (including
the imposition of withholding taxes) (as determined by the Borrower
Representative in good faith). The non-application of any such prepayment
amounts as a result of the foregoing provisions will not constitute an Event of
Default and such amounts shall be available to repay local foreign indebtedness,
if any, and for working

 

91



--------------------------------------------------------------------------------

capital purposes of the applicable Foreign Subsidiary. The BorrowersBorrower and
each Foreign Subsidiary will undertake to use commercially reasonable efforts to
overcome or eliminate any such restrictions and/or minimize any such costs of
prepayment (subject to the considerations above) to make the relevant prepayment
(all as determined in accordance with the Borrowers’Borrower’s reasonable
business judgment). Notwithstanding the foregoing, any prepayments required
after application of the above provision shall be net of any costs, expenses or
taxes incurred by Holdings (or its direct or indirect members) or the
Borrowersthe Borrower and the Restricted Subsidiaries and arising as a result of
compliance with the preceding sentence, and the BorrowersBorrower and the
Restricted Subsidiaries shall be permitted to make, directly or indirectly,
dividends or distributions to their Affiliates in an amount sufficient to cover
such tax liability, costs or expenses. For the avoidance of doubt, nothing in
this Agreement (including this Section 2.14) shall require the BorrowersBorrower
or any of the Restricted Subsidiaries to cause any amounts to be repatriated,
whether directly or indirectly, and whether such repatriation is actual or
deemed under Section 956 of the Code, to the United States (whether or not such
amount are used in or excluded from the determination of the amount of any
mandatory prepayment hereunder).

2.15 Application of Prepayments.

(a) Application of Voluntary Prepayments by Type of Loans. Any prepayment of any
Loan pursuant to Section 2.13(a) shall be applied as specified by the
BorrowersBorrower in the applicable notice of prepayment; provided, any such
prepayment of the Term Loans, the Incremental Term Loans, the Extended Term
Loans and the Other Term Loans shall be applied (x) to prepay the Term Loans,
the Incremental Term Loans, the Extended Term Loans and the Other Term Loans on
a pro rata basis (in accordance with the respective outstanding principal
amounts thereof) (unless any Lenders under any such Class incurred after the
Closing Date elect to be prepaid on a less than ratable basis) and (y) to the
remaining Installments of principal of the Term Loans, the Extended Term Loans,
the Other Term Loans and the Incremental Term Loans as directed by the
BorrowersBorrower (or, in the absence of such direction, in direct order of
maturity). If the Borrowers failBorrower fails to specify the Loans to which any
such prepayment shall be applied, such prepayment shall be applied as follows:

first, to repay outstanding Swing Line Loans to the full extent thereof;

second, to repay outstanding Revolving Loans to the full extent thereof; and

third, to prepay the Term Loans, the Extended Term Loans, the Other Term Loans
and the Incremental Term Loans on a pro rata basis (unless any Lenders under any
Extended Term Loans, Other Term Loans or Incremental Term Loans have elected to
be paid on a less than ratable basis), and shall be further applied on a pro
rata basis to the first eight remaining Installments of principal of the Term
Loans, the Extended Term Loans, the Other Term Loans and the Incremental Term
Loans in direct order of maturity, and then on a pro rata basis to all such
remaining Installments.

(b) Application of Mandatory Prepayments by Type of Loans. Subject to
Section 2.15(d), any amount required to be paid pursuant to Sections 2.14(a)
through 2.14(e) shall be applied:

first, to prepay the Term Loans, the Extended Term Loans, the Other Term Loans
and the Incremental Term Loans on a pro rata basis (unless any Lenders under any
such Extended Term Loans, Other Term Loans or Incremental Term Loans have
elected to be paid on a less than ratable basis) in the direct order of maturity
to the next eight scheduled Installments of principal of the Term Loans, the
Extended Term Loans, the Other Term Loans and the Incremental Term Loans, and
thereafter, on a pro rata basis to the remaining Installments of principal of
the Term Loans, the Extended Term Loans, the Other Term Loans and the
Incremental Term Loans, respectively;

 

92



--------------------------------------------------------------------------------

second, to prepay the Swing Line Loans to the full extent thereof (without any
reduction to the Revolving Credit Commitments);

third, to prepay the Revolving Loans to the full extent thereof (without any
reduction to the Revolving Credit Commitments);

fourth, to prepay outstanding reimbursement obligations with respect to Letters
of Credit (without any reduction to the Revolving Credit Commitments); and

fifth, to Cash Collateralize all Letters of Credit in accordance with
Section 2.4(h) (without any reduction to the Revolving Credit Commitments).

Notwithstanding anything to the contrary set forth above in this
Section 2.15(b), (i) the net cash proceeds from the incurrence of any Credit
Agreement Refinancing Indebtedness shall be applied as provided in the
definition thereof and, if applicable, Section 2.26 and (ii) the Mandatory 1L
IPO Prepayment Amount shall be applied on a ratable basis to prepay the Term
Loans, the Extended Term Loans, the Other Term Loans and the Incremental Term
Loans in accordance with clause “first” of Section 2.15(b).

(c) Application of Prepayments of Loans to Types of Loans. Considering each
Class of Loans being prepaid separately, any prepayment thereof shall be applied
first to Base Rate Loans to the full extent thereof before application to
Eurodollar Loans, in each case in a manner which minimizes the amount of any
payment required to be made by the BorrowersBorrower pursuant to
Section 2.18(c).

(d) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, so long as any Loans (other than Revolving Loans) are
outstanding, if the Borrowers areBorrower is required to make any mandatory
prepayment (a “Waivable Mandatory Prepayment”) of the Loans (other than
Revolving Loans) (other than pursuant to Section 2.14(d)), not less than three
Business Days prior to the date (the “Required Prepayment Date”) on which the
Borrowers areBorrower is required to make such Waivable Mandatory Prepayment,
the Borrower Representative shall notify the Administrative Agent of the amount
of such prepayment, and the Administrative Agent will promptly thereafter notify
each Lender holding outstanding Term Loans, Extended Term Loans, Incremental
Term Loans or Other Term Loans of the amount of such Lender’s Pro Rata Share of
such Waivable Mandatory Prepayment and such Lender’s option to refuse such
amount. Each such Lender may exercise such option by giving written notice to
the Administrative Agent (who shall notify the Borrower Representative of the
aggregate amount of Retained Declined Proceeds prior to the Required Prepayment
Date) of its election to do so on or before 12:00 p.m. (New York City time) on
the first Business Day prior to the Required Prepayment Date (it being
understood that any Lender which does not notify the Borrower Representative and
the Administrative Agent of its election to exercise such option on or before
the first Business Day prior to the Required Prepayment Date shall be deemed to
have elected, as of such date, not to exercise such option). To the extent
anyThe Borrower shall retain that amount of the Waivable Mandatory Prepayment
with respect to which each Lender, if any, shall have exercised its option to
refuse is not required to be applied to repay the Second Lien Term Facility
Indebtedness, then the Borrowers may retain such amount (any such amount
retained by the BorrowersBorrower , the “Retained Declined Proceeds”).

2.16 General Provisions Regarding Payments.

(a) Payments Due. All payments by the BorrowersBorrower of principal, interest,
fees and other Obligations shall be made without defense, setoff or
counterclaim, and free of any restriction or condition. Except with respect to
Obligations that are funded and expressly denominated in an Alternative
Currency, which shall be repaid in such Alternative Currency (or, to the extent
expressly set forth herein, in the Dollar Amount thereof), all payments by the
BorrowersBorrower shall be made in

 

93



--------------------------------------------------------------------------------

Dollars in same day funds and delivered to the Administrative Agent not later
than 1:00 p.m. (New York City time) on the date due at the Payment Office for
the account of the Lenders. All payments by the BorrowersBorrower required to be
made in an Alternative Currency shall be made in such Alternative Currency in
same day funds and delivered to the Administrative Agent not later than 1:00
p.m. (New York City time) on the date due at the Payment Office for the account
of the Lenders; provided that, if for any reason, the Borrowers areBorrower is
prohibited by applicable Laws from making any required payment hereunder in an
Alternative Currency, the BorrowersBorrower shall make such payment in Dollars
in the Dollar Amount of the Alternative Currency payment amount. For purposes of
computing interest and fees, any funds received by the Administrative Agent
after the time on such due date specified in this Section 2.16(a) may, in the
discretion of the Administrative Agent, be deemed to have been paid by the
BorrowersBorrower on the next succeeding Business Day.

(b) Presumptions by Administrative Agent. Unless the Administrative Agent shall
have received notice from the BorrowersBorrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders or the
Issuing Bank hereunder that the BorrowersBorrower will not make such payment,
the Administrative Agent may assume that the BorrowersBorrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the Borrowers haveBorrower has not in fact
made such payment, then each of the Lenders or the Issuing Bank, as the case may
be, severally agrees to repay to the Administrative Agent forthwith on demand
the amount so distributed to such Lender or the Issuing Bank, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of (x) the applicable Overnight Rate and (y) a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.

(c) Payments to Include Interest. All payments in respect of the principal
amount of any Loan (other than voluntary prepayments of Revolving Loans) shall
include payment of accrued interest on the principal amount being repaid or
prepaid, and all such payments (and, in any event, any payments in respect of
any Loan on a date when interest is due and payable with respect to such Loan)
shall be applied to the payment of interest then due and payable before
application to principal.

(d) Distribution of Payments. The Administrative Agent shall promptly distribute
to each Lender at such address as such Lender shall indicate in writing, such
Lender’s applicable Pro Rata Share of all payments and prepayments of principal
and interest due hereunder, together with all other amounts due thereto,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.

(e) Affected Lender. Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.

(f) Payment Due on Non-Business Day. Subject to the provisos set forth in the
definition of “Interest Period”, whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
Revolving Credit Commitment fees hereunder.

(g) Borrower’s Accounts. The BorrowersBorrower hereby authorizeauthorizes the
Administrative Agent to charge the Borrowers’Borrower’s accounts with the
Administrative Agent in order to cause timely payment to be made to the
Administrative Agent of all principal, interest, fees and expenses due hereunder
(subject to sufficient funds being available in its accounts for that purpose).

 

94



--------------------------------------------------------------------------------

(h) Non-Conforming Payment. If any payment by or on behalf of the
BorrowersBorrower hereunder is not made in same day funds prior to 1:00 p.m.
(New York City time), the Administrative Agent may deem such payment to be a
non-conforming payment and if so, shall give prompt notice thereof to the
Borrower Representative and each applicable Lender. Any non-conforming payment
may constitute or become a Default or Event of Default in accordance with the
terms of Section 8.1(a). Interest shall continue to accrue on any principal as
to which a non-conforming payment is made until such funds become available
funds (but in no event less than the period from the date of such payment to the
next succeeding applicable Business Day) at the rate determined pursuant to
Section 2.10 from the date such amount was due and payable until the date such
amount is paid in full.

2.17 Ratable Sharing. If any Lender shall, by exercising any right of setoff or
counterclaim or otherwise, obtain payment in respect of any principal of,
premium, if any, or interest on any of its Loans or other obligations hereunder
resulting in such Lender receiving payment of a proportion of the aggregate
amount of its Loans and accrued interest thereon or other such obligations
greater than its Pro Rata Share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and such other obligations of the other Lenders, or make such other adjustments
as shall be equitable, so that the benefit of all such payments shall be shared
by the Lenders ratably in accordance with the aggregate amount of principal of
and accrued interest on their respective Loans and other amounts owing them;
provided: (i) if any such participations are purchased and all or any portion of
the payment giving rise thereto is recovered, such participations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and (ii) the provisions of this Section 2.17 shall not be
construed to apply to (A) any payment made by the BorrowersBorrower pursuant to
and in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans or participations in Letters of
Credit to any assignee or Participant, other than to the BorrowersBorrower or
any of the Restricted Subsidiaries (as to which the provisions of this Section
shall apply). Each Credit Party consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of each Credit
Party in the amount of such participation.

2.18 Making or Maintaining Eurodollar Loans.

(a) Inability to Determine Applicable Interest Rate. (i) Notwithstanding
anything to the contrary in this Agreement or any other Credit Document, if the
Administrative Agent in consultation with the Borrower Representative reasonably
determines (which determination by the Administrative Agent shall be conclusive
absent manifest error) that:

(x) adequate and reasonable means do not exist for ascertaining the Adjusted
Eurodollar Rate, the Eurodollar Rate and/or the Screen Rate, as applicable for
any requested Interest Period, including, without limitation, because such
Adjusted Eurodollar Rate, the Eurodollar Rate and/or the Screen Rate is not
available or published on a current basis and such circumstances are unlikely to
be temporary; or

 

95



--------------------------------------------------------------------------------

(y) the administrator of the Adjusted Eurodollar Rate, the Eurodollar Rate
and/or the Screen Rate, as applicable, or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Adjusted Eurodollar Rate, the
Eurodollar Rate and/or the Screen Rate, as applicable, shall no longer be made
available, or used for determining the interest rate of loans (such specific
date, the “Scheduled Unavailability Date”), or

(z) syndicated loans currently being executed, or that include language similar
to that contained in this Section 2.18(a), are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace the
Adjusted Eurodollar Rate, the Eurodollar Rate and/or the Screen Rate, as
applicable,

then, reasonably promptly after such determination by the Administrative Agent,
the Administrative Agent and the BorrowersBorrower may amend this Agreement to
replace the Adjusted Eurodollar Rate, the Eurodollar Rate and/or the Screen
Rate, as applicable, with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “Successor Eurodollar Rate”),
together with any proposed Successor Eurodollar Rate Conforming Changes and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower Representative unless, prior to such time, the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment. Such Successor Eurodollar Rate
shall be applied in a manner consistent with market practice; provided that to
the extent such market practice is not administratively feasible for the
Administrative Agent, such Successor Eurodollar Rate shall be applied in a
manner as otherwise reasonably determined by the Administrative Agent.

(ii) If no Successor Eurodollar Rate has been determined and the circumstances
under clause (a)(x) above exist or the Scheduled Unavailability Date has
occurred (as applicable), the Administrative Agent will promptly notify the
Borrower Representative and each Lender. Thereafter, (x) the obligations of the
Lenders to make or maintain Eurodollar Loans or convert any Loans into
Eurodollar Loans, in each case, shall be suspended (to the extent of the
affected Eurodollar Loans or Interest Periods) and (y) the Adjusted Eurodollar
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrower Representative may revoke any pending
Funding Notice and/or Conversion/Continuation Notice (to the extent of the
affected Eurodollar Loans or Interest Periods) or, failing that, will be deemed
to have converted such request in any such notice into a request for a committed
borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

(iii) Notwithstanding anything else herein, any definition of Successor
Eurodollar Rate shall provide that in no event shall such Successor Eurodollar
Rate be less than 1.00% per annum for purposes of this Agreement.

 

96



--------------------------------------------------------------------------------

(b) Illegality or Impracticability of Eurodollar Loans. If on any date any
Lender (in the case of clause (i) below) or the Required Lenders (in the case of
clause (ii) below) shall have determined in good faith (which determination
shall be final and conclusive and binding upon all parties hereto, absent
manifest error) that the making, maintaining or continuation of its Eurodollar
Loans (whether denominated in Dollars or an Alternative Currency) (i) has become
unlawful as a result of compliance by such Lender in good faith with any Law (or
would conflict with any treaty, governmental rule, regulation, guideline or
order not having the force of law even though the failure to comply therewith
would not be unlawful), or (ii)(A) the Eurodollar Rate for the applicable
Interest Period will not adequately or fairly reflect the cost to such Lenders
of making or maintaining Eurodollar Loans for the subject Interest Period or
(B) it has otherwise become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the
applicable interbank market or the position of the Lenders in that market, then,
and in any such event, the affected Lenders shall each be an “Affected Lender”
and it shall on that day give notice (by e-mail, facsimile or by telephone
confirmed in writing) to the Borrower Representative and the Administrative
Agent of such determination (which notice the Administrative Agent shall
promptly transmit to each other Lender). If the Administrative Agent receives a
notice from (A) any Lender pursuant to clause (i) of the preceding sentence or
(B) a notice from Lenders constituting Required Lenders pursuant to clause
(ii) of the preceding sentence, then (1) the obligation of the Lenders (or, in
the case of any notice pursuant to clause (i) of the preceding sentence, such
Lender) to make Loans as, or to convert Loans to, Eurodollar Loans shall be
suspended until such notice shall be withdrawn by each Affected Lender, (2) to
the extent such determination by the Affected Lender relates to a Eurodollar
Loan denominated in Dollars then being requested by the BorrowersBorrower
pursuant to a Funding Notice or a Conversion/Continuation Notice, the Lenders
(or in the case of any notice pursuant to clause (i) of the preceding sentence,
such Lender) shall make such Loan as (or continue such Loan as or convert such
Loan to, as the case may be) a Base Rate Loan, (3) the Lenders’ (or in the case
of any notice pursuant to clause (i) of the preceding sentence, such Lender’s)
obligations to maintain their respective outstanding Eurodollar Loans (the
“Affected Loans”) shall be terminated at the earlier to occur of the expiration
of the Interest Period then in effect with respect to the Affected Loans or when
required by Law, (4) if the Affected Loans are denominated in Dollars, such
Affected Loans shall automatically convert into Base Rate Loans on the date of
such termination and (5) if the Affected Loans are denominated in an Alternative
Currency, the interest rate with respect to such Affected Loans shall be
determined by an alternative rate mutually acceptable to the BorrowersBorrower
and applicable Affected Lenders on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a Eurodollar Loan then being requested by the Borrower
Representative pursuant to a Funding Notice or a Conversion/Continuation Notice,
the BorrowersBorrower shall have the option, subject to the provisions of
Section 2.18(c), to rescind such Funding Notice or Conversion/Continuation
Notice as to all Lenders by giving written notice to the Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender).

(c) Compensation for Breakage or Non Commencement of Interest Periods. The
BorrowersBorrower shall compensate each Lender, upon written request by such
Lender through the Administrative Agent (which request shall set forth the basis
for requesting such amounts and shall be conclusive and binding in the absence
of manifest error), for all reasonable losses, expenses and liabilities
(including any interest paid or payable by such Lender to Lenders of funds
borrowed by it to make or carry its Eurodollar Loans and any loss, expense or
liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain: (i) if for any reason (other than a default by such
Lender) a borrowing of any Eurodollar Loan does not occur on a date specified
therefor in a Funding Notice, or a conversion to or continuation of any
Eurodollar Loan does not occur on a date specified therefor in a
Conversion/Continuation Notice; (ii) if any prepayment or other principal
payment of, or any conversion of, any of its Eurodollar Loans occurs on a date
prior to the last day of an Interest Period applicable to that Loan; or (iii) if
any prepayment of any of its Eurodollar Loans is not made on any date specified
in a notice of prepayment given by the BorrowersBorrower .

 

97



--------------------------------------------------------------------------------

(d) Booking of Eurodollar Loans. Any Lender may make, carry or transfer
Eurodollar Loans at, to, or for the account of any of its branch offices or the
office of an Affiliate of such Lender.

(e) Assumptions Concerning Funding of Eurodollar Loans. Calculation of all
amounts payable to a Lender under this Section 2.18 and under Section 2.19 shall
be made as though such Lender had actually funded each of its relevant
Eurodollar Loans through the purchase of a Eurodollar deposit bearing interest
at the rate obtained pursuant to the definition of Eurodollar Base Rate in an
amount equal to the amount of such Eurodollar Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
Eurodollar deposit from an offshore office of such Lender to a domestic office
of such Lender in the United States of America; provided, each Lender may fund
each of its Eurodollar Loans in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.18 and under Section 2.19.

2.19 Increased Costs; Capital Adequacy.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted Eurodollar Rate) or
the Issuing Bank;

(ii) subject any Lender or the Issuing Bank to any Taxes (other than Indemnified
Taxes and Excluded Taxes) on its Loans, Letters of Credit, Commitments, or other
obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan or of
maintaining its obligation to make any such Loan, or to increase the cost to
such Lender or the Issuing Bank of participating in, issuing or maintaining any
Letter of Credit (or of maintaining its obligation to participate in or to issue
any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender or the Issuing Bank hereunder (whether of principal, interest or
any other amount) then, upon request of such Lender or the Issuing Bank, the
BorrowersBorrower will pay to such Lender or the Issuing Bank, as the case may
be, such additional amount or amounts as will compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Bank determines in good
faith that any Change in Law affecting such Lender or the Issuing Bank or any
lending office of such Lender or such Lender’s or the Issuing Bank’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s or the Issuing Bank’s
capital or on the capital of such Lender’s or the Issuing Bank’s holding
company, if any, as a consequence of this Agreement, the Commitments of such
Lender or the Loans made by, or participations in Letters of Credit or Swing
Line Loans held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company would have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the BorrowersBorrower
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.

 

98



--------------------------------------------------------------------------------

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender or
the Issuing Bank or its holding company, as the case may be, as specified in
Section 2.19(a) or 2.19(b) and delivered to the Borrower Representative, shall
be conclusive absent manifest error. The BorrowersBorrower shall pay such Lender
or the Issuing Bank, as the case may be, the amount shown as due on any such
certificate and owing under Section 2.19(a) or Section 2.19(b) within ten
Business Days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Bank’s right to demand such compensation;
provided, the BorrowersBorrower shall not be required to compensate a Lender or
the Issuing Bank pursuant to this Section for any increased costs incurred or
reductions suffered more than nine months prior to the date that such Lender or
the Issuing Bank, as the case may be, notifies the BorrowersBorrower of the
Change in Law giving rise to such increased costs or reductions, and of such
Lender’s or the Issuing Bank’s intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the nine-month period referred to above shall be extended to
include the period of retroactive effect thereof).

(e) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Laws, in each case, after the
date hereof, or such Lender’s compliance therewith, disruption of currency or
foreign exchange markets, war or civil disturbance or similar event, the funding
of any Loan in any Alternative Currency or the funding of any Loan in any
Alternative Currency to an office located other than in New York shall be
impossible or, in the reasonable judgment of the applicable Lender such
Alternative Currency is no longer available or readily convertible into Dollars,
or the Dollar Amount of such Alternative Currency is no longer readily
calculable, then, at the election of such Lender, such Lender shall make the
Dollar Amount of such Loan available in Dollars or any Loan in the relevant
Alternative Currency by such Lender shall be made to an office of the
Administrative Agent located in New York, as the case may be, until such time
as, in the reasonable judgment of such Lender, the funding of Loans in the
relevant Alternative Currency is possible, the funding of Loans in the relevant
Alternative Currency to an office located other than in New York is possible,
the relevant Alternative Currency is available and readily convertible into
Dollars or the Dollar Amount of such Alternative Currency is readily calculable,
as applicable.

(f) If payment in respect of any Loan denominated in an Alternative Currency
shall be due in a currency other than Dollars and/or at a place of payment other
than New York and if, by reason of the introduction of or any change in or in
the interpretation of any Law subsequent to the Closing Date, disruption of
currency or foreign exchange markets, war or civil disturbance or similar event,
payment of such Obligations in such currency or such place of payment shall be
impossible or, in the reasonable judgment of an applicable Lender, such
Alternative Currency is no longer available or readily convertible to Dollars,
or the Dollar Amount of such Alternative Currency is no longer readily
calculable, then, at the election of any affected Lender, the BorrowersBorrower
shall make payment of such Loan in Dollars (based upon the Exchange Rate in
effect for the day on which such payment occurs, as determined by the
Administrative Agent in accordance with the terms hereof) and/or in New York.

 

99



--------------------------------------------------------------------------------

2.20 Taxes; Withholding, Etc.

(a) Defined Terms. For purposes of this Section 2.20, the term “Lender” includes
the Issuing Bank and the term “applicable law” includes FATCA.

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Credit Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(c) Payment of Other Taxes by the BorrowersBorrower. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.

(d) Indemnification by the BorrowersBorrower. Without duplication of any
additional amounts paid under this Section 2.20, the Credit Parties shall
jointly and severally indemnify each Recipient, within 10 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.20) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to
Holdingsthe Borrower by a Lender (with a copy to the Administrative Agent), or
by the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any
Credit Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 2.20, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

100



--------------------------------------------------------------------------------

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Credit Document shall deliver to the
Borrower Representative and the Administrative Agent, at the time or times
reasonably requested by the BorrowersBorrower or the Administrative Agent and at
the time or times prescribed by applicable Laws, such properly completed and
executed documentation reasonably requested by the BorrowersBorrower or the
Administrative Agent or prescribed by applicable Laws as will permit (A) such
payments to be made without withholding or at a reduced rate of withholding, or
(B) will permit the BorrowersBorrower or the Administrative Agent to otherwise
establish such Lender’s status for withholding Tax purposes in an applicable
jurisdiction. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
BorrowersBorrower or the Administrative Agent as will enable the
BorrowersBorrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall deliver to Holdingsthe Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the BorrowersBorrower or the Administrative Agent),
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the BorrowersBorrower or
the Administrative Agent), whichever of the following is applicable:

(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(ii) executed copies of IRS Form W-8ECI;

 

101



--------------------------------------------------------------------------------

(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit D-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of athe Borrower or Holdings within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E, as
applicable; or

(iv) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
as applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit D-2 or Exhibit D-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
D-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the BorrowersBorrower or
the Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the
BorrowersBorrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower Representative and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the BorrowersBorrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the BorrowersBorrower or the Administrative Agent as may
be necessary for the BorrowersBorrower and the Administrative Agent to comply
with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(D), “FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify Holdingsthe Borrower and the
Administrative Agent in writing of its legal inability to do so.

 

102



--------------------------------------------------------------------------------

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

2.21 Obligation to Mitigate. If any Lender requests compensation under
Section 2.19, or requires a Credit Party to pay additional amounts to any Lender
or any Governmental Authority for the account of any Lender pursuant to
Section 2.20, then such Lender shall (at the request of the relevant Credit
Party) use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment (a) would eliminate or reduce
amounts payable pursuant to Section 2.19 or 2.20, as the case may be, in the
future, and (b) would not subject such Lender to any material unreimbursed cost
or expense and would not otherwise be materially disadvantageous to such Lender.
The BorrowersBorrower hereby agreeagrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.

2.22 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.4 shall be applied at such time or
times as may be determined by the Administrative Agent

 

103



--------------------------------------------------------------------------------

as follows: first, to the payment of any amounts owing by such Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by such Defaulting Lender to the Issuing Bank or
Swing Line Lender hereunder; third, to Cash Collateralize the Issuing Bank’s
Fronting Exposure with respect to such Defaulting Lender in accordance with
Section 2.4(i); fourth, as the BorrowersBorrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which such Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the BorrowersBorrower, to be held in
a deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the Issuing Bank’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.4(i); sixth, to the
payment of any amounts owing to the Lenders, the Issuing Bank or Swing Line
Lender as a result of any judgment of a court of competent jurisdiction obtained
by any Lender, the Issuing Bank or Swing Line Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; seventh, so long as no Default or Event of Default exists, to
the payment of any amounts owing to the BorrowersBorrower as a result of any
judgment of a court of competent jurisdiction obtained by the BorrowersBorrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided, if
(x) such payment is a payment of the principal amount of any Loans or Letters of
Credit in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 3.2 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and Letter of Credit Obligations owed to, all Non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of, or Letter of
Credit Obligations owed to, such Defaulting Lender until such time as all Loans
and funded and unfunded participations in Letter of Credit Obligations and Swing
Line Loans are held by the Lenders in accordance with their Pro Rata Shares of
the Revolving Credit Commitments without giving effect to Section 2.22(a)(iv).
Any payments, prepayments or other amounts paid or payable to a Defaulting
Lender that are applied (or held) to pay amounts owed by a Defaulting Lender or
to post Cash Collateral pursuant to this Section 2.22(a)(ii) shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any commitment fees in
accordance with Section 2.11(a) for any period during which such Lender is a
Defaulting Lender (and the BorrowersBorrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit fees in
accordance with Section 2.11(b) for any period during which such Lender is a
Defaulting Lender only to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to Section 2.4(i).

 

104



--------------------------------------------------------------------------------

(C) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the BorrowersBorrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letter of Credit Obligations or Swing Line Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing
Bank and the Swing Line Lender, as applicable, the amount of any such fee
otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Bank’s or Swing Line Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swing Line Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Shares (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that such
reallocation does not cause the aggregate Revolving Credit Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving Credit
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from such
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Repayment of Swing Line Loans, Cash Collateral. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
BorrowersBorrower shall, without prejudice to any right or remedy available to
it hereunder or under law, first, prepay Swing Line Loans in an amount equal to
the Swing Line Lender’s Fronting Exposure and second, Cash Collateralize the
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.4(i).

(b) Defaulting Lender Cure. If the BorrowersBorrower , the Administrative Agent
and the Swing Line Lender and the Issuing Bank agree in writing that a Lender is
no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), such Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Loans and funded and unfunded participations in Letters of Credit and
Swing Line Loans to be held by the Lenders in accordance with their Pro Rata
Shares of the Revolving Credit Commitments without giving effect to
Section 2.22(a)(iv), whereupon such Lender will cease to be a Defaulting Lender;
provided, no adjustments will be made retroactively with respect to fees accrued
or payments made by or on behalf of the BorrowersBorrower while such Lender was
a Defaulting Lender; and provided further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from such Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) the Issuing Bank shall not
be required to issue, extend, renew or increase any Letter of Credit unless it
is satisfied that it will have no Fronting Exposure after giving effect thereto.

 

105



--------------------------------------------------------------------------------

(d) Termination of Defaulting Lender. The BorrowersBorrower may terminate the
unused amount of the Revolving Credit Commitment of any Revolving Lender that is
a Defaulting Lender upon not less than five Business Days’ prior notice to the
Administrative Agent (which shall promptly notify the Lenders thereof), and in
such event the provisions of Section 2.22(a)(ii) will apply to all amounts
thereafter paid by the BorrowersBorrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts); provided, (i) no Event of Default shall have
occurred and be continuing, and (ii) such termination shall not be deemed to be
a waiver or release of any claim the BorrowersBorrower, the Administrative
Agent, the Issuing Bank, the Swing Line Lender or any Lender may have against
such Defaulting Lender.

2.23 Replacement Lenders. If any Lender requests compensation under
Section 2.19, or if the Borrowers areBorrower is required to pay additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.20 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with
Section 2.21, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the BorrowersBorrower may, at theirits sole expense and effort,
upon notice to such Lender and the Administrative Agent (which shall be given
within thirty days after such Lender requests such amount or becomes a
Defaulting Lender or Non-Consenting Lender, as the case may be), require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 10.6), all
of its interests, rights (other than its existing rights to payments pursuant to
Section 2.19 or Section 2.20) and obligations under this Agreement and the
related Credit Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided:

(a) the Administrative Agent shall have received the assignment fee (if any)
specified in Section 10.6(b)(iv);

(b) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees, premium (if any) and all other amounts
payable to it hereunder and under the other Credit Documents (including any
amounts under Section 2.18(c) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the BorrowersBorrower
(in the case of all other amounts));

(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.19 or payments required to be made pursuant to Section 2.20,
such assignment will result in a reduction in such compensation or payments
thereafter;

(d) such assignment does not conflict with applicable Law; and

(e) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent;

provided further, a Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the BorrowersBorrower to require such
assignment and delegation cease to apply.

2.24 Extension of Loans.

(a) The BorrowersBorrower may from time to time, pursuant to the provisions of
this Section 2.24, agree with one or more Lenders holding Loans of any Class to
extend the maturity date, and otherwise modify the economic terms of any such
Class or any portion thereof (including, without limitation, by increasing the
interest rate or fees payable and/or modifying the amortization schedule in
respect of any Loans of such Class or any portion thereof) (each such
modification an “Extension”) pursuant to one or more written offers (each an
“Extension Offer”) made from time to time by the

 

106



--------------------------------------------------------------------------------

BorrowersBorrower to all Lenders under any Class that is proposed to be extended
under this Section 2.24, in each case on a pro rata basis (based on the relative
principal amounts of the outstanding Loans of each Lender in such Class) and on
the same terms to each such Lender. In connection with each Extension, the
Borrower Representative will provide notification to the Administrative Agent
(for distribution to the Lenders of the applicable Class), no later than ninety
days prior to the maturity of the applicable Class or Classes to be extended of
the requested new maturity date for the extended Loans of each such Class (each
an “Extended Maturity Date”) and the due date for Lender responses. In
connection with any Extension, each Lender of the applicable Class wishing to
participate in such Extension shall, prior to such due date, provide the
Administrative Agent with a written notice thereof in a form reasonably
satisfactory to the Administrative Agent. Any Lender that does not respond to an
Extension Offer by the applicable due date shall be deemed to have rejected such
Extension. After giving effect to any Extension, the Term Loans, Incremental
Term Loans, Other Term Loans or Revolving Loans so extended shall cease to be a
part of the Class they were a part of immediately prior to the Extension and
shall be a new Class hereunder; provided that subject to the provisions of
Sections 2.3(k) and 2.4(l) to the extent dealing with Swing Line Loans and
Letters of Credit which mature or expire after a maturity date when there exist
Revolving Credit Commitments which have been extended pursuant to this
Section 2.24 (“Extended Revolving Credit Commitments”) with a longer maturity
date, all Swing Line Loans and Letters of Credit shall be participated in on a
pro rata basis by all Lenders with Revolving Credit Commitments and Extended
Revolving Credit Commitments in accordance with their Pro Rata Share of the
Revolving Credit Commitments and Extended Revolving Credit Commitments (and
except as provided in Sections 2.3(k) and 2.4(l), without giving effect to
changes thereto on an earlier maturity date with respect to Swing Line Loans and
Letters of Credit theretofore incurred or issued) and all borrowings under
Revolving Credit Commitments and Extended Revolving Credit Commitments and
repayments thereunder shall be made on a pro rata basis (except for (A) payments
of interest and fees at different rates on Extended Revolving Credit Commitments
(and related outstandings) and (B) repayments required upon the maturity date of
the non-extending Revolving Credit Commitments).

(b) Each Extension shall be subject to the following:

(i) no Event of Default shall have occurred and be continuing at the time any
Extension Offer is delivered to the Lenders or at the time of such Extension;

(ii) except as to interest rates, fees, scheduled amortization and final
maturity date (which, in each case, subject to clause (iv) below, shall be
determined by the BorrowersBorrower and set forth in the relevant Extension
Offer), the Term Loans, Incremental Term Loans, Other Term Loans or Revolving
Loans, as applicable, of any Lender extended pursuant to any Extension shall
have the same terms as the Class of Term Loans, Incremental Term Loans, Other
Term Loans or Revolving Loans, as applicable, subject to the related Extension
Offer; provided, at no time shall there be more than three different Classes of
Term Loans, three different Classes of Incremental Term Loans, Other Term Loans
or three different classes of Revolving Loans;

(iii) (x) the final maturity date of any Term Loans, Incremental Term Loans,
Other Term Loans or Revolving Loans of a Class to be extended pursuant to an
Extension shall be no earlier than the final maturity date of such Class,
(y) the Weighted Average Life to Maturity of any Term Loans, Incremental Term
Loans, Other Term Loans or Revolving Loans of a Class to be extended pursuant to
an Extension shall be no shorter than the then applicable Weighted Average Life
to Maturity of such Class and (z) the amortization schedule applicable to Term
Loans, Incremental Term Loans or Other Term Loans subject to an Extension for
periods prior to the Term Loan Maturity Date (or any Extended Maturity Date in
effect prior to giving effect to such extension) may not be increased;

 

107



--------------------------------------------------------------------------------

(iv) if the aggregate principal amount of Term Loans, Incremental Term Loans,
Other Term Loans or Revolving Loans of a Class in respect of which Lenders shall
have accepted an Extension Offer exceeds the maximum aggregate principal amount
of Term Loans, Incremental Term Loans, Other Term Loans or Revolving Loans, as
the case may be, of such Class offered to be extended by the BorrowersBorrower
pursuant to the relevant Extension Offer, then such Loans of such Class shall be
extended ratably up to such maximum amount based on the relative principal
amounts thereof (not to exceed any Lender’s actual holdings of record) with
respect to which such Lenders accepted such Extension Offer;

(v) all documentation in respect of such Extension shall be consistent with the
foregoing;

(vi) any applicable Minimum Extension Condition shall be satisfied; and

(vii) no Extension shall become effective unless, on the proposed effective date
of such Extension, the conditions set forth in Section 3.2 shall be satisfied
(with all references in such Section to a Credit Date being deemed to be
references to the Extension on the applicable date of such Extension), and the
Administrative Agent shall have received a certificate to that effect dated the
applicable date of such Extension and executed by an Authorized Officer of the
Borrower Representative.

(c) [Reserved].

(d) No Extension Offer is required to be in any minimum amount or any minimum
increment, provided that (i) the BorrowersBorrower may at theirits election
specify as a condition (a “Minimum Extension Condition”) to consummating any
such Extension that a minimum amount (to be determined and specified in the
relevant Extension Offer in the Borrowers’Borrower’s sole discretion and which
may be waived by the BorrowersBorrower) of Loans of any or all applicable
Classes be tendered and (ii) unless another amount is agreed to by the
Administrative Agent, no Class of extended Term Loans shall be in an amount of
less than $5,000,000. For the avoidance of doubt, it is understood and agreed
that the provisions of Section 2.17 and Section 10.6 will not apply to
Extensions of Term Loans, Incremental Term Loans, Other Term Loans or Revolving
Loans, as applicable, pursuant to Extension Offers made pursuant to and in
accordance with the provisions of this Section 2.24, including with respect to
any payment of interest or fees in respect of any Term Loans, Incremental Term
Loans, Other Term Loans or Revolving Loans, as applicable, that have been
extended pursuant to an Extension at a rate or rates different from those paid
or payable in respect of Loans of any other Class, in each case as is set forth
in the relevant Extension Offer. It is further understood and agreed that
Extensions of the Loans pursuant to this Section 2.24 shall not constitute
voluntary or mandatory payments or prepayments for purposes of Section 2.13 or
2.14.

(e) No Lender who rejects any request for an Extension shall be deemed a
Non-Consenting Lender for purposes of Section 2.23.

(f) No consent of any Lender or the Administrative Agent shall be required to
effectuate any Extension, other than (A) the consent of each Lender agreeing to
such Extension with respect to one or more of its Term Loans, Incremental Term
Loans, Other Term Loans and/or Revolving Credit Commitments (or a portion
thereof) and (B) with respect to any Extension of the Revolving Credit
Commitments, the consent of the Issuing Bank and the Swing Line Lender (which
consent shall not be unreasonably withheld or delayed). The Lenders hereby
irrevocably authorize the Administrative Agent to enter into amendments
(collectively, “Extension Amendments”) to this Agreement and the other Credit
Documents as may be necessary in order establish new Classes of Term Loans,
Incremental Term Loans,

 

108



--------------------------------------------------------------------------------

Other Term Loans or Revolving Loans, as applicable, created pursuant to an
Extension and such technical amendments as may be necessary or appropriate in
the reasonable opinion of the Administrative Agent and the BorrowersBorrower in
connection with the establishment of such new Classes, in each case on terms
consistent with this Section 2.24. Notwithstanding the foregoing, the
Administrative Agent shall have the right (but not the obligation) to seek the
advice or concurrence of the Required Lenders with respect to any matter
contemplated by this Section 2.24 and, if the Administrative Agent seeks such
advice or concurrence, the Administrative Agent shall be permitted to enter into
such amendments with the BorrowersBorrower in accordance with any instructions
received from such Required Lenders and shall also be entitled to refrain from
entering into such amendments with the BorrowersBorrower unless and until it
shall have received such advice or concurrence; provided, regardless of whether
there has been a request by the Administrative Agent for any such advice or
concurrence, all such Extension Amendments entered into with the
BorrowersBorrower by the Administrative Agent hereunder shall be binding on the
Lenders. Without limiting the foregoing, in connection with any Extensions, the
appropriate Credit Parties shall (at their expense) amend (and the
Administrative Agent is hereby directed to amend) any Mortgage (or any other
Credit Document that Administrative Agent or Collateral Agent reasonably
requests to be amended to reflect an Extension) that has a maturity date prior
to the latest Extended Maturity Date so that such maturity date is extended to
the then latest Extended Maturity Date (or such later date as may be advised by
local counsel to the Administrative Agent).

(g) In connection with any Extension, the Borrower Representative shall provide
the Administrative Agent at least five Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures, if any, as may be reasonably established by, or
reasonably acceptable to, the Administrative Agent to accomplish the purposes of
this Section 2.24.

2.25 Incremental Loans.

(a) Types of Facilities. The BorrowersBorrower may by written notice by the
Borrower Representative to the Administrative Agent elect to request (i) prior
to the Revolving Credit Commitment Termination Date, an increase to the existing
Revolving Credit Commitments (any such increase, the “Incremental Revolving
Credit Commitments”) and/or (ii) the establishment of one or more new term loan
commitments (the “Incremental Term Loan Commitments”, together with the
Incremental Revolving Credit Commitments, each an “Incremental Facility” and
collectively, the “Incremental Facilities”); provided:

(i) each Incremental Term Loan Commitment shall be in an aggregate principal
amount that is not less than $5,000,000 and shall be in an increment of
$1,000,000 and each Incremental Revolving Credit Commitment shall be in an
aggregate principal Dollar Amount that is not less than $5,000,000 and shall be
in an increment of a Dollar Amount of $1,000,000 (provided, such amount may be
less than $5,000,000 if such amount represents all then remaining availability
under the limit set forth in clause (ii) below); and

(ii) the aggregate amount of the Incremental Facilities requested after the
Closing Date shall not exceed the Maximum Incremental Facilities Amount as in
effect at such time (it being understood that the Maximum Incremental Facilities
Amount shall be calculated as set forth in the definition thereof);

For the avoidance of doubt, no existing Lender shall be obligated to provide any
Incremental Facilities.

(b) Notice. Each notice referred to in Section 2.25(a) shall specify (i) the
date (each, an “Incremental Increase Date”) on which the Borrowers
proposeBorrower proposes that Incremental Revolving Credit Commitments and/or
Incremental Term Loan Commitments shall be effective, which

 

109



--------------------------------------------------------------------------------

shall be a date not less than ten Business Days after the date on which such
notice is delivered to the Administrative Agent and (ii) the identity of each
Lender, other Eligible Assignee or any other Person (each, an “Incremental
Revolving Lender” or an “Incremental Term Loan Lender”, as applicable) to whom
the Borrowers proposeBorrower proposes any portion of such Incremental Revolving
Credit Commitments and/or Incremental Term Loan Commitments be allocated and the
amounts of such allocations; provided, (x) any Eligible Assignee or other Person
identified by the BorrowersBorrower as a proposed Incremental Revolving Lender
shall be acceptable to each of the Administrative Agent, the Issuing Bank and
the Swing Line Lender in its sole discretion and (y) any Eligible Assignee or
other Person identified by the BorrowersBorrower as a proposed Incremental Term
Loan Lender shall be reasonably acceptable to the Administrative Agent.

(c) Conditions to Effectiveness. Each Incremental Revolving Credit Commitment
and/or Incremental Term Loan Commitment shall become effective as of the
applicable Incremental Increase Date; provided:

(i) (a) if the proceeds of such Incremental Term Loans shall be applied to
consummate a Limited Condition Acquisition, no Default or Event of Default shall
exist on such Incremental Increase Date immediately before and immediately after
giving effect to such Incremental Term Loan Commitments and the borrowings
thereunder, provided that the Lenders providing such Incremental Term Loan
Commitments may instead agree that (1) no Default or Event of Default shall
exist at the time that the definitive acquisition agreement is entered into
(determined in accordance with Section 1.7) and (2) on such Incremental Increase
Date both immediately before and immediately after giving effect to such
Incremental Revolving Credit Commitment and/or Incremental Term Loan Commitments
and the borrowings thereunder, no Event of Default under Section 8.1(a) (but, in
the case of such Section 8.1(a), solely if with respect to principal, premium,
interest, regularly accruing fees and unreimbursed amounts in respect of Letters
of Credit), 8.1(f) or 8.1(g) shall have occurred and be continuing or would
result therefrom and (b) in all other cases, no Default or Event of Default
shall exist on such Incremental Increase Date immediately before or immediately
after giving effect to such Incremental Revolving Credit Commitment and/or
Incremental Term Loan Commitments and the borrowings thereunder;

(ii) both immediately before and immediately after giving effect to such
Incremental Revolving Credit Commitments and/or Incremental Term Loan
Commitments and the borrowings thereunder, as of such Incremental Increase Date,
the representations and warranties contained herein and in the other Credit
Documents shall be true and correct in all material respects (except for those
representations and warranties that are qualified by materiality, which shall be
true and correct in all respects) on and as of that Credit Date to the same
extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality, which shall have been true and correct in all
respects) on and as of such earlier date; provided, with respect to this clause
(ii), to the extent that the proceeds of Loans under any Incremental Term Loan
Commitments are to be used to finance a Limited Condition Acquisition, the
availability thereof instead may be subject to customary “SunGard” or “certain
funds” conditionality to the extent agreed by the Lenders providing such Loans;

 

 

110



--------------------------------------------------------------------------------

(iii) if applicable, the Borrower Representative shall have delivered a fully
executed Funding Notice to the Administrative Agent at the Notice Office no
later than 11:00 a.m. (New York City time) at least three Business Days in
advance of the proposed Credit Date in the case of any Incremental Term Loan
that is a Eurodollar Loan, and at least one Business Day in advance of the
proposed Credit Date in the case of an Incremental Term Loan that is a Base Rate
Loan; and

(iv) such Incremental Revolving Credit Commitments and/or Incremental Term Loan
Commitments shall be effected pursuant to one or more Joinder Agreements, each
of which shall be recorded in the Register.

(d) Incremental Revolving Credit Commitments. On any Incremental Increase Date
on which Incremental Revolving Credit Commitments are effected, subject to the
satisfaction of the foregoing terms and conditions, (i) each of the Revolving
Lenders shall assign to each of the Incremental Revolving Lenders, and each of
the Incremental Revolving Lenders shall purchase from each of the Revolving
Lenders, at the principal amount thereof (together with accrued interest), such
interests in the Revolving Loans outstanding on such Incremental Increase Date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans will be held by existing Revolving Lenders
and Incremental Revolving Lenders ratably in accordance with their Revolving
Credit Commitments after giving effect to the addition of such Incremental
Revolving Credit Commitments to the Revolving Credit Commitments, (ii) each
Incremental Revolving Credit Commitment shall be deemed for all purposes a
Revolving Credit Commitment and each Loan made thereunder (an “Incremental
Revolving Loan”) shall be deemed, for all purposes, a Revolving Loan and
(iii) each Incremental Revolving Lender shall become a Lender with respect to
the Incremental Revolving Credit Commitments and all matters relating thereto.

(e) Series of Incremental Term Loans. Any Incremental Term Loans made on an
Incremental Increase Date shall be designated a series (a “Series”) of
Incremental Term Loans for all purposes of this Agreement and such Series may
form part of, and have the same terms as, the initial Term Loans made by the
Lenders on the Closing Date, Extended Term Loans incurred pursuant to
Section 2.24, or any existing Series of Incremental Term Loans incurred pursuant
to Section 2.25 or any existing Series of Other Term Loans pursuant to
Section 2.26. On any Incremental Increase Date on which any Incremental Term
Loan Commitments of any Series are effective, subject to the satisfaction of the
foregoing terms and conditions, (i) each Incremental Term Loan Lender of any
Series shall make a Loan to the BorrowersBorrower (an “Incremental Term Loan”)
in an amount equal to its Incremental Term Loan Commitment of such Series, and
(ii) each Incremental Term Loan Lender of any Series shall become a Lender
hereunder with respect to the Incremental Term Loan Commitment of such Series
and the Incremental Term Loans of such Series made pursuant thereto.

(f) Notice to Lenders. The Administrative Agent shall notify the Lenders,
promptly upon receipt of the Borrower Representative’sBorrower’s notice of an
Incremental Increase Date, of (i) the Incremental Revolving Credit Commitments
and the Incremental Revolving Lenders and the Series of Incremental Term Loan
Commitments and the Incremental Term Loan Lenders of such Series, in each case,
as applicable, and (ii) in the case of each notice to any Revolving Lender, the
respective interests in such Revolving Lender’s Revolving Loans, in each case
subject to the assignments contemplated by this Section.

(g) Terms. The material terms and provisions (other than upfront fees) of the
Incremental Revolving Credit Commitments and Incremental Revolving Loans shall
be identical to the Revolving Credit Commitments and the Revolving Loans and
shall be added to, and constitute a part of, the Revolving Credit Commitments
and the Revolving Loans. The terms of the Incremental Term Loans and Incremental
Term Loan Commitments of any Series shall be mutually agreed by the
BorrowersBorrower and the applicable Incremental Term Loan Lenders; provided
such Series may form

 

111



--------------------------------------------------------------------------------

part of, and have the same terms as, the initial Term Loans made by the Lenders
on the Closing Date, Extended Term Loans incurred pursuant to Section 2.24, any
existing Series of Incremental Term Loans incurred pursuant to Section 2.25 or
any existing Series of Other Term Loans pursuant to Section 2.26; provided
further, in the case of any separate Series:

(i) such Series shall rank pari passu in right of payment, and rank pari passu
in right of security, with the Obligations;

(ii) (A) the maturity date applicable to such Series shall not be earlier than
the then-final scheduled maturity date of the Term Loans with the latest Term
Loan Maturity Date then in effect, and (B) the Weighted Average Life to Maturity
of such Series shall not be shorter than the then applicable Weighted Average
Life to Maturity of the Term Loans with the latest Term Loan Maturity Date then
in effect;

(iii) such Series shall not be (A) secured by a Lien on any property that does
not also secure the Obligations or (B) be guaranteed by any Person other than a
Guarantor (and any guaranty by Holdings or LLC Subsidiary shall be limited in
recourse on the same basis as their Guaranty hereunder);

(iv) such Series shall share on a pro rata basis in all mandatory and voluntary
prepayments of Term Loans unless the Lenders providing such Series agree to
payment on a less than pro rata basis;

(v) if the Weighted Average Yield relating to such Series (which, in the case of
each Series of Incremental Term Loans whenever incurred, shall be determined by
the BorrowersBorrower and the Lenders providing such Series of Incremental Term
Loans) exceeds the Weighted Average Yield relating to the Term Loans on such
date by more than 0.50%, then the Weighted Average Yield relating to the Term
Loans shall be adjusted to be equal to the Weighted Average Yield relating to
such Series minus 0.50%; and

(vi) except as otherwise expressly set forth in the foregoing clauses
(i) through (v), inclusive, the pricing (including interest, fees and premiums)
and optional prepayment terms with respect such Series shall be determined by
the BorrowersBorrower and the lenders providing such Series and be reasonably
satisfactory to the Administrative Agent; provided, (A) such Series may not be
voluntarily or mandatorily prepaid prior to repayment in full of the Obligations
(other than Remaining Obligations), unless accompanied by at least a ratable
payment of the then existing Obligations, and (B) the other terms of such Series
(other than with respect to pricing, margin, maturity and/or fees or as
otherwise contemplated in the foregoing clauses (i) through (v) above) shall be,
when taken as a whole, not materially more favorable (as reasonably determined
by the BorrowersBorrower in good faith) to the lenders or holders providing such
Series than those applicable to the Term Loans (except to the extent (x) such
terms are reasonably acceptable to the Administrative Agent or added in the
Credit Documents for the benefit of the Lenders pursuant to an amendment hereto
or thereto subject solely to the reasonable satisfaction of the Administrative
Agent or (y) such terms are applicable solely to periods after the latest final
Term Loan Maturity Date existing at the time of such incurrence).

(h) Joinder Agreement. Each Joinder Agreement may, without the consent of any
the Lenders, effect such amendments to this Agreement and the other Credit
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.25.

 

112



--------------------------------------------------------------------------------

2.26 Refinancing Facilities

(a) At any time after the Closing Date, the BorrowersBorrower may obtain, from
any Lender or any Additional Lender, Credit Agreement Refinancing Indebtedness
in respect of (i) all or any portion of the Term Loans then outstanding under
this Agreement (which, for purposes of this clause (i), will be deemed to
include any then outstanding Other Term Loans and Other Term Loan Commitments)
or (ii) all or any portion of the Revolving Loans (or unused Revolving Credit
Commitments) under this Agreement (which, for purposes of this clause (ii), will
be deemed to include any then outstanding Other Revolving Loans and Other
Revolving Commitments), in the form of (x) Other Term Loans or Other Term Loan
Commitments or (y) Other Revolving Loans or Other Revolving Commitments, as
applicable, in each case, pursuant to a Refinancing Amendment; provided that
such Credit Agreement Refinancing Indebtedness (A) shall rank pari passu in
right of payment and of security with the other Loans and Commitments hereunder,
(B) will have such pricing, fees, premiums, and interest or optional prepayment
terms as may be agreed by the BorrowersBorrower and the Lenders thereof, (C)(x)
with respect to any Other Revolving Loans or Other Revolving Commitments, will
have a maturity date that is not prior to the maturity date of Revolving Loans
(or unused Revolving Credit Commitments) being refinanced and (y) with respect
to any Other Term Loans or Other Term Loan Commitments, will have a maturity
date that is not prior to the maturity date of, and will have a Weighted Average
Life to Maturity that is not shorter than, the then applicable Weighted Average
Life to Maturity of the Term Loans being refinanced (other than to the extent of
nominal amortization for periods where amortization has been eliminated or
reduced as a result of prepayments of such Term Loans), (D) any Credit Agreement
Refinancing Indebtedness in the form of Other Term Loans or Other Term Loan
Commitments will share ratably in any voluntary and mandatory prepayments or
repayments of Term Loans (unless the Lenders providing the Other Term Loans
agree to participate on a less than pro rata basis in any voluntary or mandatory
prepayments or repayments), (E) will, in the case of any Credit Agreement
Refinancing Indebtedness in the form of Other Revolving Loans or Other Revolving
Commitments, provide that (1) the borrowing and repayment (except for
(i) payments of interest and fees at different rates on Other Revolving
Commitments (and related outstandings), (ii) repayments required upon the
maturity date of the Other Revolving Commitments and (iii) repayments made in
connection with a permanent repayment and termination of commitments (subject to
clause (3) below)) of Loans with respect to Other Revolving Commitments after
the date of obtaining any Other Revolving Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, (2) subject to the
provisions of Section 2.3 and Section 2.4 to the extent dealing with Swing Line
Loans and Letters of Credit which mature or expire after a maturity date when
there exists Incremental Revolving Credit Commitments with a longer maturity
date, all Swing Line Loans and Letters of Credit shall be participated on a pro
rata basis by all Lenders with Other Revolving Commitments in accordance with
their percentage of the Revolving Credit Commitments (and except as provided in
Section 2.3 and Section 2.4, without giving effect to changes thereto on an
earlier maturity date with respect to Swing Line Loans and Letters of Credit
theretofore incurred or issued), (3) the permanent repayment of Revolving Loans
with respect to, and termination of, Other Revolving Commitments after the date
of obtaining any Other Revolving Commitments shall be made on a pro rata basis
with all other Revolving Credit Commitments, except that the BorrowersBorrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (4) assignments and participations of
Other Revolving Commitments and Other Revolving Loans be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Loans, (F) such Credit Agreement Refinancing
Indebtedness shall be subject to thean Intercreditor Agreement, if applicable,
and (G) will have terms and conditions that are not materially more restrictive,
taken as a whole, to Holdingsthe Borrower and its Restricted Subsidiaries than
those applicable to the Refinanced Debt, taken as a whole, as determined in
Holdings’the Borrower’s good faith judgment in consultation with the
Administrative Agent (except for (A) covenants and events of default applicable
only to periods after the Latest Maturity Date in effect at the time of the
incurrence or issuance of any such Credit Agreement Refinancing Indebtedness or
(B) unless the Borrowers enterBorrower enters into an amendment to this
Agreement with the Administrative Agent (which amendment shall not require the

 

113



--------------------------------------------------------------------------------

consent of any other Lender) to add such more restrictive terms for the benefit
of the Lenders). Each Class of Credit Agreement Refinancing Indebtedness
incurred under this Section 2.26 shall be in an aggregate principal amount that
is (x) not less than $10,000,000 in the case of Other Term Loans or $5,000,000
in the case of Other Revolving Loans and (y) an integral multiple of the Dollar
Amount of $1,000,000 in excess thereof. Any Refinancing Amendment may provide
for the issuance of Letters of Credit for the account of the BorrowersBorrower ,
or the provision to the BorrowersBorrower of Swing Line Loans, pursuant to any
Other Revolving Commitments established thereby, in each case on terms
substantially equivalent to the terms applicable to Letters of Credit and Swing
Line Loans under the Revolving Credit Commitments.

(b) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as Other Term Loans, Other Revolving Loans,
Other Revolving Commitments and/or Other Term Loan Commitments). Any Refinancing
Amendment may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Credit Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
BorrowersBorrower , to effect the provisions of this Section. In addition, if so
provided in the relevant Refinancing Amendment and with the consent of the
Issuing Bank, participations in Letters of Credit expiring on or after the
Revolving Credit Commitment Termination Date shall be reallocated from Lenders
holding Revolving Credit Commitments to Lenders holding Extended Revolving
Credit Commitments in accordance with the terms of such Refinancing Amendment;
provided, however, that such participation interests shall, upon receipt thereof
by the relevant Lenders holding Revolving Credit Commitments, be deemed to be
participation interests in respect of such Revolving Credit Commitments and the
terms of such participation interests (including the commission applicable
thereto) shall be adjusted accordingly. For the avoidance of doubt, no existing
Lender shall be obligated to provide any Credit Agreement Refinancing
Indebtedness.

(c) This Section 2.26 shall supersede any provisions in Section 2.5, 2.17 or
10.5 to the contrary.

2.27 Joint and Several Liability of the Borrowers; Borrower
Representative[Reserved].

(a) Notwithstanding anything to the contrary contained herein, each Borrower
hereby accepts joint and several liability hereunder and under the other Credit
Documents in consideration of the financial accommodations to be provided by the
Agents, the Issuing Bank and the Lenders under this Agreement and the other
Credit Documents, for the mutual benefit, directly and indirectly, of each of
the Borrowers and in consideration of the undertakings of the other Borrower to
accept joint and several liability for the Obligations. Each Borrower, jointly
and severally, hereby irrevocably and unconditionally accepts, not merely as a
surety but also as a co-debtor, joint and several liability with the other
Borrower, with respect to the payment and performance of all of the Obligations,
it being the intention of the parties hereto that all of the Obligations shall
be the joint and several obligations of each of the Borrowers without
preferences or distinction among them. If and to the extent that any Borrower
shall fail to make any payment with respect to any of the Obligations as and
when due or to perform any of the Obligations in accordance with the terms
thereof, then in each such event, the other Borrower will make such payment with
respect to, or perform, such Obligations. Subject to the terms and conditions
hereof, the Obligations of each of the Borrowers under the provisions of this
Section 2.27(a) constitute the absolute and unconditional, full recourse
Obligations of each of the Borrowers, enforceable against each such Person to
the full extent of its properties and assets, irrespective of the validity,
regularity or enforceability of this Agreement, the other Credit Documents or
any other circumstances whatsoever.

 

 

114



--------------------------------------------------------------------------------

(b) Each Borrower and Holdings hereby designates U.S. Borrower to act as its
“Borrower Representative” hereunder. The Borrower Representative agrees to act
as agent behalf on each of the Borrowers for the purposes of issuing Funding
Notices and Conversion/Continuation Notices with respect to any Loans (including
any Swing Line Loans) or Letters of Credit or similar notices, giving
instructions with respect to the disbursement of the proceeds of the Loans and
the Letters of Credit, selecting interest rate options, giving and receiving all
other notices and consents hereunder or under any of the other Credit Documents
and taking all other actions and making any other determinations on behalf of
Holdings, any Borrower or the Borrowers under the Credit Documents. The Borrower
Representative hereby accepts such appointment. Each Borrower and Holdings
agrees that each notice, election, representation and warranty, covenant,
agreement, undertaking and determination made on its behalf by the Borrower
Representative shall be deemed for all purposes to have been made by such
Borrower or Holdings, as applicable, and shall be binding upon and enforceable
against such Person to the same extent as if the same had been made directly by
such Person.

2.28 Currency Equivalents.

(a) The Administrative Agent shall determine the Dollar Amount of each Revolving
Loan denominated in an Alternative Currency and Letter of Credit Obligation in
respect of Letters of Credit denominated in an Alternative Currency (i) as of
the date of any Funding Notice or Issuance Notice, as applicable, (ii) as of the
date of any increase to the amount of any then outstanding Letter of Credit,
(iii) as of the first day of each Interest Period applicable thereto, (iv) as of
the end of each Fiscal Quarter of the BorrowersBorrower and (v) as at any other
time as the Administrative Agent may elect, and shall promptly notify the
Borrower Representative and the Lenders of each Dollar Amount so determined by
it. Each such determination shall be based on the Exchange Rate (x) on the date
of the related Funding Notice or Issuance Notice for purposes of the initial
such determination for any Revolving Loan, Other Revolving Loan or Letter of
Credit, (y) on the date of any increase to the amount of any Letter of Credit
and (z) on the fourth Business Day prior to the date as of which such Dollar
Amount is to be determined for purposes of any subsequent determination (any
such date pursuant to clause (x), (y) or (z), an “Exchange Rate Reset Date”). In
addition, for purposes of determining the Required Lenders or Required Revolving
Lenders at any time, the Dollar Amount of each outstanding Revolving Loan and
Letter of Credit shall be determined by the Administrative Agent based on the
Exchange Rate on each such date of determination.

(b) If after giving effect to any such determination of a Dollar Amount for any
outstanding Revolving Loans or Letter of Credit denominated in an Alternative
Currency, the Total Utilization of Revolving Credit Commitments exceeds the
Revolving Credit Limit then in effect by 5.0% or more for a period in excess of
ten Business Days, the BorrowersBorrower shall, within three Business Days’ of
receipt of notice thereof from the Administrative Agent, prepay the applicable
outstanding Dollar Amount of the Revolving Loans denominated in Alternative
Currencies or take other action as the Administrative Agent, in its discretion,
may reasonably agree (including Cash Collateralization of the applicable Letter
of Credit Obligations in amounts from time to time equal to such excess) to the
extent necessary to eliminate any such excess.

2.29 Designation of Borrowers. On or after the Closing Date, the Borrower
Representative may, at any time and from time to time, designate any Subsidiary
that is both a wholly owned Subsidiary and a Restricted Subsidiary as a
“Borrower” by delivery to the Administrative Agent of a Borrower Joinder
executed by such Subsidiary, each other Guarantor and the Borrower
Representative; provided that:

 

115



--------------------------------------------------------------------------------

(a) any such Restricted Subsidiary is organized in a Qualified Borrower
Jurisdiction;

(b) the representations and warranties set forth herein and in each other Credit
Document shall be true and correct in all material respects on and as of the
date of the Borrower Joinder for such proposed Restricted Subsidiary becoming an
additional Borrower with the same effect as though made on and as of each of
such dates (except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date);

(c) no Default or Event of Default shall exist on and as of the date of the
Borrower Joinder for such proposed Restricted Subsidiary becoming an additional
Borrower;

(d) the Administrative Agent and the Lenders shall have received all
documentation and other information that the Administrative Agent or a Lender
has requested in writing of the Borrower Representative with respect to any new
Borrower at least ten days prior to the requested date of such joinder that they
reasonably determine is required by regulatory authorities under applicable
“know your customer” and AML Laws, including the PATRIOT ACT, in each case, at
least three days prior to the date of such joinder (or such shorter period as
the Administrative Agent shall otherwise agree);

(e) such Restricted Subsidiary shall have delivered to the Administrative Agent
a duly authorized, executed and delivered counterpart signature page to a
Borrower Joinder;

(f) if such Restricted Subsidiary is not a Credit Party on the date it becomes
or is to become an additional Borrower pursuant to this Section 2.29, such
Restricted Subsidiary shall have delivered to the Collateral Agent duly
authorized, executed and delivered copies of any Collateral Documents required
to be entered into by such Restricted Subsidiary pursuant to Section 5.11 as
applied to such Restricted Subsidiary becoming a Borrower hereunder and,
regardless of whether such Restricted Subsidiary is a Credit Party on the date
it becomes or is to become an additional Borrower hereunder, Section 5.11 shall
have been satisfied with respect to such Restricted Subsidiary (without giving
effect to any grace periods set forth therein);

(g) the Administrative Agent shall have received, to the extent requested
thereby, customary opinions of counsel reasonably satisfactory to the
Administrative Agent; and (h) the Administrative Agent shall have received:

(i) recent corporate authorizations and Organizational Documents of, and
specimen signatures for, such Restricted Subsidiary, and (to the extent
available) a certificate of good standing for such Restricted Subsidiary as of a
recent date from the Secretary of State or similar Governmental Authority of the
jurisdiction of its organization; and

(ii) a certificate of an authorized signatory of such Restricted Subsidiary
certifying the copies of the foregoing documents provided by it.

Upon receipt thereof the Administrative Agent shall promptly transmit such
Borrower Joinder and the related documents delivered pursuant to this
Section 2.29 to each of the Lenders, and such Restricted Subsidiary shall be
deemed a Borrower for all purposes under this Agreement and the other Credit
Documents.

SECTION 3. CONDITIONS PRECEDENT

3.1 Closing Date. The obligation of any Lender to make a Credit Extension on the
Closing Date is subject to the satisfaction, or waiver in accordance with
Section 10.5, of only the following conditions on or before the Closing Date,
each to the satisfaction of the Administrative Agent in its sole discretion and,
as to any agreement, document or instrument specified below, each in form and
substance reasonably satisfactory to the Administrative Agent:

 

116



--------------------------------------------------------------------------------

(a) Credit Documents. The Administrative Agent shall have received fully
executed (subject, with respect to all Credit Parties other than Lux Borrower,
U.S.Subsidiary, the Borrower and its Restricted Subsidiaries, to Section 3.1(r))
copies of this Agreement, the Notes to be delivered on the Closing Date (if
any), the Pledge and Security Agreement, the Limited Recourse Pledge and
Security Agreement, each Intellectual Property Security Agreement and, subject
to Section 3.1(r), each Closing Date Foreign Collateral Document.

(b) Secretary’s Certificate and Attachments. Subject to Section 3.1(r), the
Administrative Agent shall have received an executed copy of a certificate from
any director, the secretary or assistant secretary of each Credit Party (or
Holdings or its general partner) or any equivalent Person of any other governing
party of such Credit Party (or, with respect thereto, another Person acceptable
to the Administrative Agent), together with all applicable attachments,
certifying as to the following:

(i) Organizational Documents. Attached thereto is a copy of each Organizational
Document of such Credit Party (and in the case of Holdings, including the
Organizational Documents of its general partner) executed and delivered by each
party thereto and, to the extent applicable, certified as of a recent date by
the appropriate governmental official, each dated the Closing Date or a recent
date prior thereto;

(ii) Signature and Incumbency. Set forth therein are the specimen signature and
incumbency of the officers or other authorized representatives of such Credit
Party executing the Credit Documents to which it is a party;

(iii) Resolutions. Attached thereto are copies of resolutions of the Board of
Directors or other governing party of such Credit Party and (in the case of
Corsair (Hong Kong) Limited, its director resolutions and the sole shareholder
resolutions), approving and authorizing the execution, delivery and performance
of this Agreement and the other Credit Documents to which it is a party or by
which it or its assets may be bound as of the Closing Date, certified as of the
Closing Date as being in full force and effect without modification or
amendment;

(iv) Good Standing Certificates. Attached thereto is a good standing certificate
from the applicable Governmental Authority of such Credit Party’s jurisdiction
of incorporation, registration, organization or formation, dated a recent date
prior to the Closing Date (but only if the concept of good standing of such
Credit Party exists in the applicable jurisdiction);

(v) Luxembourg Credit Parties. Attached thereto are copies of (A) a certified
true, complete and up-to-date copy of an excerpt (extrait) issued by the
Luxembourg Register of Commerce and Companies dated no earlier than one Business
Day prior to the date of this Agreement; (B) a certified true, complete and
up-to-date copy of a non-registration certificate (certificat de non-inscription
d’une décision judiciaire) issued by the Luxembourg Register of Commerce and
Companies dated no earlier than one Business Day prior to the date of this
Agreement; and (C) a certificate confirming that the Luxembourg GuarantorLux
Holdco or Lux Subsidiary, as applicable, is not in a state of cessation of
payments (cessation de payments) and has not lost its commercial
creditworthiness nor does it meet or threaten to meet the criteria of bankruptcy
(faillite), voluntary or judicial liquidation (liquidation volontaire ou
judiciaire), composition with

 

117



--------------------------------------------------------------------------------

creditors (concordat préventif de la faillite), suspension of payments (sursis
de paiement), controlled management (gestion contrôlée), fraudulent conveyance
(actio pauliana), general settlement with creditors, reorganization or similar
legal provisions affecting the rights of creditors generally in Luxembourg or
abroad, and no application has been made or is to be made by its managers or
directors or, as far as it is aware, by any other person for the appointment of
a commissaire, juge-commissaire, liquidateur, curateur or similar officer
pursuant to any voluntary or judicial insolvency, winding-up, liquidation or
similar proceedings affecting the rights of creditors generally in Luxembourg or
abroad; and

(vi) Amendment of Corsair (Hong Kong) Limited Articles. Attached thereto is a
copy of the sole shareholder resolutions of Corsair (Hong Kong) Limited,
approving amendments to its respective articles of association to remove any
restriction or inhabitation contained therein against any transfer of its shares
on creation or enforcement of any Lien under any charge over shares in Corsair
(Hong Kong) Limited granted by the owner thereof.

(c) Organizational and Capital Structure. The organizational structure and
capital structure of Holdings, LLC Subsidiary, the Borrower, the Released
Borrowers and their other Subsidiaries, immediately after giving effect to
Closing Date Acquisition Transactions, shall be as set forth on Schedule 4.2.

(d) Funding Notice and Flow of Funds Memorandum. The Administrative Agent shall
have received a fully executed and delivered Funding Notice, no later than 12:00
p.m. (New York City time) at least one Business Day in advance of the Closing
Date (or such later time or date as the Administrative Agent may agree),
together with a flow of funds memorandum attached thereto with respect to the
Related Transactions and any of the other transactions contemplated by the
Credit Documents or the Closing Date Acquisition Documents to occur as of the
Closing Date.

(e) Closing Date Certificate and Attachments. The following shall have occurred
(or shall occur substantially concurrently with the making of the Loans on the
Closing Date), and the Administrative Agent shall have received an executed
Closing Date Certificate, together with all applicable attachments, certifying
as to the following:

(i) Closing Date Acquisition. Substantially concurrently with the initial
funding of the Loans, the Closing Date Acquisition shall have been consummated
in accordance with the terms and conditions of the Closing Date Acquisition
Documents without any waiver, amendment, supplement, consent or other
modification that is materially adverse to the interests of the Lenders or the
Lead Arrangers unless the Lead Arrangers shall have consented thereto; provided
that (A) any decrease in the purchase price shall not be deemed to be materially
adverse to the interests of the Lenders or the Lead Arrangers if such decrease
is less than 10.0% thereof or, to the extent such decrease is 10.0% or more of
the purchase price, such excess shall be allocated to a pro rata reduction in
the Equity Contribution, any amounts to be funded hereunder in respect of the
Term Loans and any amounts to be funded under the Second Lien Term Facility, on
a dollar-for-dollar basis and (B) any increase in the purchase price shall not
be deemed to be materially adverse to the Lenders or the Lead Arrangers if such
increase is funded solely by an increase in the Equity Contribution; provided
further, (1) any change in the definition of “Material Adverse Effect” in the
Closing Date Acquisition Agreement shall be deemed to be materially adverse to
the interests of the Lenders and the Lead Arrangers and (2) any purchase price
adjustment (including any working capital adjustment) expressly contemplated by
the Closing Date Acquisition Agreement (as originally in effect) shall not be
considered an amendment, waiver, supplement, consent or other modification of
the Closing Date Acquisition Agreement.

 

 

118



--------------------------------------------------------------------------------

(ii) Equity Contribution. The Sponsor, Controlled Investment Affiliates thereof
and other co-investors, directly or indirectly (including through one or more
holding companies (including Holdings and LLC Subsidiary)) shall have made (or
will make substantially concurrently with the initial funding of the Loans) cash
equity contributions in the form of common equity to the Borrower and the
Released Borrowers in an aggregate amount equal to at least $197,958,373 (the
“Equity Contribution”).

(iii) No Material Adverse Effect. There shall not have been a “Material Adverse
Effect” (under and as defined in the Closing Date Acquisition Agreement (as
originally in effect)) which has occurred since December 31, 2016.

(iv) Closing Date Acquisition Documents. Attached thereto is a true, complete
and correct copy of each of the material Closing Date Acquisition Documents in
effect as of the Closing Date.

(v) Specified Representations. Compliance with the conditions set forth in
clause (s) of this Section 3.1.

(f) Personal Property Collateral. Subject to Section 3.1(r), the Collateral
Agent shall have received:

(i) Lien Searches. To the extent available in the relevant jurisdiction, the
results of a recent search of all effective UCC financing statements (or
equivalent filings) made with respect to any personal or mixed property of any
Credit Party in the appropriate jurisdictions, together with copies of all such
filings disclosed by such search.

(ii) UCC Financing Statements. UCC financing statements for each Credit Party,
in form and substance reasonably satisfactory to the Administrative Agent and
the Collateral Agent.

(iii) Securities. Originals of Securities as required by the Pledge and Security
Agreement with endorsements, in form and substance reasonably satisfactory to
the Administrative Agent and the Collateral Agent, or provision for the prompt
delivery thereof to the Collateral Agent acceptable to it in its reasonable
discretion shall have been made.

(iv) Instruments, Promissory Notes and Chattel Paper. Originals of instruments,
promissory notes and chattel paper as required by the Pledge and Security
Agreement with endorsements, in form and substance reasonably satisfactory to
the Administrative Agent and the Collateral Agent, or provision for the prompt
delivery thereof to the Collateral Agent acceptable to it in its reasonable
discretion shall have been made.

(g) Financial Statements. The Administrative Agent shall have received (i) the
Historical Financial Statements, (ii) a pro forma estimated consolidated balance
sheet of Holdings and its Subsidiaries as of June 30, 2017, reflecting the
consummation of the Related Transactions, the related financings and the other
transactions contemplated by the Credit Documents to occur on or prior to the
Closing Date and (iii) the Projections.

 

119



--------------------------------------------------------------------------------

(h) Opinions of Counsel. The Administrative Agent and its counsel shall have
received executed copies of the favorable written opinion of (i) Jones Day,
special U.S. counsel for the Credit Parties, (ii) Maples and Calder, special
Cayman Islands counsel for the Credit Parties, (iii) AKD, special Luxembourg
counsel for the Credit Parties, (iv) Loyens & Loeff, special Netherlands counsel
for the Administrative Agent and (v) White & Case LLP, special Hong Kong counsel
for the Administrative Agent, in each case, in customary form, dated the Closing
Date (and each Credit Party hereby instructs such counsel to deliver such
opinions to the Agents and the Lenders).

(i) Existing Indebtedness. On the Closing Date, Holdings, the Borrower, the
Released Borrowers and their other Subsidiaries shall have:

(i) Repayment. Repaid in full all of the Existing Indebtedness to the extent not
previously repaid and terminated.

(ii) Termination. Terminated all commitments under the Existing Indebtedness, if
any, to lend or make other extensions of credit thereunder.

(iii) Release of Liens. Delivered to the Administrative Agent payoff letters and
all other documents or instruments necessary to release all Liens securing the
Existing Indebtedness or other obligations of Holdings, LLC Subsidiary, the
Borrower, the Released Borrowers and their other Subsidiaries thereunder being
repaid on the Closing Date (except as provided in the Payoff Letter with respect
to cash collateral provided to secure obligations owing to Bank of America, N.A.
(or its affiliates) with respect to the existing letters of credit and cash
management products described therein (the “Payoff Cash Collateral”). Without
limiting the foregoing, there shall have been delivered to the Administrative
Agent (or provision for the prompt delivery thereof to the Administrative Agent
reasonably acceptable thereto shall have been made) (A) proper termination
statements (Form UCC-3 or the appropriate equivalent) for filing under the UCC
or equivalent statute or regulation of each jurisdiction where a financing
statement or application for registration (Form UCC-1 or the appropriate
equivalent) was filed with respect to Holdings or any of its Subsidiaries in
connection with the security interests created with respect to the Existing
Indebtedness, (B) terminations or reassignments of any security interest in, or
Lien on, any patents, trademarks, copyrights, or similar interests of Holdings
or any of its Subsidiaries on which filings have been made and (C) terminations
of all mortgages, leasehold mortgages, hypothecs and deeds of trust created with
respect to property of Holdings or any of its Subsidiaries, in each case, to
secure the obligations under the Existing Indebtedness, all of which shall be in
form and substance reasonably satisfactory to the Administrative Agent.

(j) Second Lien Term Facility. (i) The Second Lien Credit Documents required by
the terms of the Second Lien Credit Agreement shall have been duly executed and
delivered by each Credit Party party thereto to the Second Lien Administrative
Agent and shall be in full force and effect and (ii) the Second Lien
Creditorsthere shall have been funded (or will fundhave been funded
substantially concurrently with the initial funding of the Loans) $65,000,000 of
the Second Lien Term Loans pursuant thereto (net of fees and expenses if so
elected by the Second Lien Administrative Agent).

(k) Intercreditor Agreement. On the Closing Date, the Intercreditor Agreement
shall have been duly executed and delivered by each party thereto and shall be
in full force and effect.

(l) Solvency. The Administrative Agent shall have received an executed copy of
the Solvency Certificate.

 

120



--------------------------------------------------------------------------------

(m) Fees and Expenses. The Borrower and the Released Borrowers shall have paid
to the Lead Arrangers, the Administrative Agent, the Collateral Agent and the
Lenders the fees payable to each such Person on the Closing Date referred to in
Section 2.11(g). The Borrower and the Released Borrowers shall have paid all
expenses required to be paid by the Borrower and the Released Borrowers to the
Lead Arrangers, the Administrative Agent, the Collateral Agent and the Lenders
for which reasonably detailed invoices have been presented at least two Business
Days prior to the Closing Date (or such shorter period as may be agreed by the
Borrower and the Released Borrowers). In each case, such amounts may be paid by
being netted against the Second Lien Term Loans and/or the Term Loan.

(n) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in compliance with the terms of Section 5.5.

(o) “Know-Your-Customer”, Etc. The Administrative Agent shall have received, at
least three Business Days prior to the Closing Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including without
limitation the PATRIOT Act, in each case, to the extent requested of Holdings by
the Lead Arrangers and the Lenders in writing (including by email) at least ten
days prior to the Closing Date.

(p) [Reserved].

(q) Representations and Warranties. The Closing Date Acquisition Agreement
Representations shall be true and correct on and as of the Closing Date and the
Specified Representations shall be true and correct in all material respects on
and as of the Closing Date, except in the case of any Specified Representation
which expressly relates to a given date or period, in which case, such
representation and warranty shall be true and correct in all material respects
as of the respective date or for the respective period, as the case may be;
provided that to the extent that any of such representations and warranties are
qualified by or subject to a materiality, “material adverse effect”, “material
adverse change” or similar term or qualification, (x) the definition thereof
shall be a Material Adverse Effect for purposes of any such representations and
warranties made or deemed made on, or as of, the Closing Date (or any date prior
thereto) and (y) such representations and warranties shall be true in all
respects.

(r) Collateral, Approval and Guarantee Requirements. Notwithstanding anything to
the contrary in Section Sections 3.1(a), (b) or (f), (i) to the extent any Lien
on, and/or security interest in, any Collateral is not or cannot be created
and/or perfected on the Closing Date (other than the grant and perfection of
security interests (A) in assets with respect to which a Lien may be perfected
solely by the filing of a financing statement under the UCC or (B) in
certificated Securities of Lux Holdco or a, the Borrower or the Released
Borrowers with respect to which a Lien may be perfected by the delivery of a
stock certificate), then the provision of any such Collateral and any related
Closing Date Foreign Collateral Document and security deliverables in connection
therewith (or legal opinions in respect thereof) shall not constitute a
condition precedent to the availability of the initial Loans on the Closing
Date, but may instead be provided as promptly as practicable after the Closing
Date and in any event within the period specified therefor, if any, in
Section 5.22 and (ii) with respect to any corporate authorizations or any
guarantees and security to be provided by any Foreign Subsidiary (after giving
effect to the Closing Date Acquisition) that is required to become a Guarantor,
if such authorizations, guarantees and security cannot be provided as a result
of any requirement of applicable Laws on the Closing Date because the directors
or managers (or equivalent) of such Foreign Subsidiary have not delivered such
authorizations and/or have not approved the applicable guarantees and security,
and the election or appointment of new directors, managers or officers to
authorize such guarantees and security and deliver such authorizations has not
taken place prior to the initial funding of the Loans on the Closing Date or
such authorization or execution or delivery of any document is delayed due to
time zone complications

 

121



--------------------------------------------------------------------------------

(such approvals, guarantees and security, collectively, the “Delayed Approvals,
Guarantees and Security”), such elections or appointments and/or deliveries
shall take place no later than 5:00 p.m., New York City time, on the Business
Day immediately following the Closing Date as provided in Section 5.22 (or such
later dates as may be agreed to in writing by the Administrative Agent in its
sole discretion), but delivery of the Delayed Approvals, Guarantees and Security
will not constitute a condition precedent under this Section 3.1 to the funding
of the initial Loans on the Closing Date.

Each Lender and each Agent, by delivering its signature page to this Agreement
and, if applicable, funding a Loan on the Closing Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Credit Document and
each other document, agreement, instrument, certificate or opinion required to
be approved by such Lender or such Agent, as the case may be, on the Closing
Date.

3.2 Conditions to Each Subsequent Credit Extension.

(a) Conditions Precedent. The obligation of each Lender to make any Loan (other
than pursuant to Section 2.3(g) or 2.4(d)), and the obligation of the Issuing
Bank to issue any Letter of Credit, on any Credit Date (other than the Closing
Date), are subject to the satisfaction, or waiver in accordance with
Section 10.5, of only the following conditions precedent:

(i) Notice. The Administrative Agent and, if applicable, the Issuing Bank, shall
have received a fully executed and delivered Funding Notice or Issuance Notice,
as the case may be;

(ii) Revolving Credit Limit. Immediately after making the Credit Extensions
requested on such Credit Date, the Total Utilization of Revolving Credit
Commitments shall not exceed the Revolving Credit Limit then in effect;

(iii) Representations and Warranties. Subject to Section 2.25(c)(i) and (ii), if
applicable, as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality, which shall be true and correct in all respects) on
and as of that Credit Date to the same extent as though made on and as of that
date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects (except for those
representations and warranties that are qualified by materiality, which shall
have been true and correct in all respects) on and as of such earlier date; and

(iv) No Default or Event of Default. Subject to Section 2.25(c)(i), if
applicable, as of such Credit Date, no event shall have occurred and be
continuing or would result from the consummation of the applicable Credit
Extension that would constitute a Default or an Event of Default.

In addition, with respect to the issuance of any Letter of Credit, the Issuing
Bank shall have received all other information required by the applicable
Issuance Notice, and such other documents or information as the Issuing Bank may
reasonably require in connection with such issuance.

 

 

122



--------------------------------------------------------------------------------

SECTION 4. REPRESENTATIONS AND WARRANTIES

To induce the Lenders, each Agent and the Issuing Bank to enter into this
Agreement, as amended by the Sixth Amendment, and to make each Credit Extension
to be made thereby, Holdings, the Borrowerspursuant to this Agreement, the
Borrower and the Restricted Subsidiaries represent and warrant to the Lenders,
the Agents and the Issuing Bank, on the ClosingSixth Amendment Effective Date
and on each Credit Date (other than any Credit Date in respect of a Loan made
pursuant to Section 2.3(g) or 2.4(d)), that the following statements are true
and correct (it being understood and agreed that the representations and
warranties made on the Closing Date are deemed to be made concurrently with the
consummation of the Related Transactions):

4.1 Organization; Required Power and Authority; Qualification. Each of Holdings,
the BorrowersBorrower and the Restricted Subsidiaries (a) is duly organized,
incorporated, formed or registered, validly existing and in good standing (to
the extent applicable) under the Laws of its jurisdiction of organization,
incorporation, formation or registration other than (i) as a result of a
transaction permitted under Section 6.8 or 6.9 and (ii) other than with respect
to the BorrowersBorrower , in jurisdictions where the failure to be so qualified
or in good standing (to the extent applicable) has not had, and could not be
reasonably expected to have, a Material Adverse Effect, (b) has all requisite
corporate (or equivalent) power and authority to own and operate its properties,
to lease the property it operates as lessee, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Sixth Amendment and
the other Credit Documents to which it is a party and to carry out the
transactions contemplated thereby, and (c) is qualified to do business and in
good standing (to the extent applicable) in every jurisdiction where its assets
are located and wherever necessary to carry out its business and operations,
except in jurisdictions where the failure to be so qualified or in good standing
(to the extent applicable), either individually or in the aggregate, has not
had, and could not be reasonably expected to have, a Material Adverse Effect.

4.2 Equity Interests and Ownership. The Equity Interests of the Borrowers and
the Restricted Subsidiaries (other than LLC Subsidiary) have been duly
authorized and validly issued and (to the extent required under the applicable
law) are fully paid and non-assessable (in the case of Foreign Subsidiaries, to
the extent such concepts are applicable thereto); provided, that in the case of
stock options or other equity compensation awards, the requirements of this
sentence shall be deemed satisfied if such stock options or other awards have
been duly authorized. Except as set forth on Schedule 4.2 or with respect to LLC
Subsidiary, as of the date hereofSixth Amendment Effective Date, there is no
existing option, warrant, call, right, commitment or other agreement (including
preemptive rights) to which any Borrower or any of the Restricted Subsidiaries
is a party requiring, and there is no Equity Interest of any Borrower or any of
the Restricted Subsidiaries outstanding which upon conversion or exchange would
require, the issuance by any Borrower or any of the Restricted Subsidiaries of
any additional Equity Interests of any Borrower or any of the Restricted
Subsidiaries or other Securities convertible into, exchangeable for or
evidencing the right to subscribe for or purchase, Equity Interests of any
Borrower or any of the Restricted Subsidiaries. Schedule 4.2 correctly sets
forth the ownership interests of Lux Holdco, the Borrowers and the Restricted
Subsidiaries (other than LLC Subsidiary) as of the ClosingSixth Amendment
Effective Date after giving effect to the Closing Date Acquisition Transactions.
The organizational structure and capital structure of Holdings, LLC Subsidiary,
the Borrowers and their other Subsidiaries, immediately after giving effect to
Closing Date AcquisitionQualified Borrower IPO, the other Qualified Borrower
IPO/Reorganization Transactions, is as set forth on Schedule 4.2 and the Sixth
Amendment.

4.3 Due Authorization. Subject to Section 3.1(r), the execution, delivery and
performance of the Sixth Amendment and the other Credit Documents have been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto.

4.4 No Conflict. Subject to Section 3.1(r), the execution, delivery and
performance by each Credit Party of the Sixth Amendment and the other Credit
Documents to which it is party

 

123



--------------------------------------------------------------------------------

and the consummation of the transactions contemplated by the Sixth Amendment,
this Agreement and the other Credit Documents do not and will not (a) violate
any of the Organizational Documents of such Credit Party or otherwise require
any approval of any stockholder, member or partner of such Credit Party, except
for such approvals or consents which have been or will be obtained on or before
the ClosingSixth Amendment Effective Date; (b) violate any provision of any Law
applicable to or otherwise binding on Holdings, anythe Borrower or any of the
Restricted Subsidiaries, except to the extent such violation, either
individually or in the aggregate, could not be reasonably expected to have a
Material Adverse Effect; (c) result in or require the creation or imposition of
any Lien upon any of the properties or assets of Holdings, anythe Borrower or
any of the Restricted Subsidiaries (other than any Liens created under any of
the Credit Documents in favor of the Collateral Agent, on behalf of the Secured
Parties, or Permitted Liens); or (d) conflict with, result in a breach of or
constitute (with due notice or lapse of time or both) a default under, or
otherwise require any approval or consent of any Person under, any Contractual
Obligation of Holdings, anythe Borrower or any of the Restricted Subsidiaries,
except to the extent any such conflict, breach or default, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect, and except for such approvals or consents (i) which have been or will be
obtained on or before the ClosingSixth Amendment Effective Date or (ii) the
failure of which to obtain, either individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.

4.5 Third Party Consents. The execution, delivery and performance by the Credit
Parties of the Sixth Amendment, this Agreement and the other Credit Documents to
which they are parties and the consummation of the transactions contemplated by
the Sixth Amendment, this Agreement and the other Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority or other third Person,
except (a) such as have been obtained and are in full force and effect, (b) for
filings and recordings with respect to the Collateral to be made or otherwise
that have been delivered to the Collateral Agent for filing and/or recordation
and (c) those approvals, consents, registrations or other actions or notices,
the failure of which to obtain or make could not, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

4.6 Binding Obligation. EachThe Sixth Amendment, this Agreement and each other
Credit Document has been duly executed and delivered by each Credit Party that
is a party thereto and is the legally valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by Debtor Relief Laws, by the
principle of good faith and fair dealing, or limiting creditors’ rights
generally or by equitable principles relating to enforceability.

4.7 Historical Financial Statements and Pro Forma Balance Sheet.

(a) The Historical Financial Statements (other than the unqualified audit
opinion described in the definition thereof) were prepared in conformity with
GAAP (in the case of the unaudited Historical Financial Statements, subject to
the absence of year-end and audit adjustments and footnotes and other
presentation items) and fairly present, in all material respects, the financial
position, on a consolidated basis, of the Persons described in such financial
statements as at the respective dates thereof and their consolidated income and
cash flows for the periods covered thereby, except as indicated in any notes
thereto.

(b) The pro forma estimated consolidated balance sheet of Holdings and its
Restricted Subsidiaries as of June 30, 2017, was prepared in good faith, based
on assumptions believed by Holdings to be reasonable as of the date of delivery
thereof, and presents fairly in all material respects on a pro forma basis the
estimated consolidated financial position of Holdings and the Restricted
Subsidiaries for the period covered thereby.

 

124



--------------------------------------------------------------------------------

4.8 Projections. On and as of the Closing Date, the Projections arewere based on
good faith estimates and assumptions made by the management of Holdings;
provided, the Projections are not to be viewed as facts and that actual results
during the period or periods covered by the Projections may differ from such
Projections and that the differences may be material; provided further, as of
the Closing Date, management of Holdings believed that the Projections were
reasonable and attainable.

4.9 No Material Adverse Change. Since December 31, 20162019, no event or change
has occurred that has caused or evidences, or could reasonably be expected to
cause or evidence, either individually or in the aggregate, a Material Adverse
Effect.

4.10 Adverse Proceedings. There are no Adverse Proceedings, either individually
or in the aggregate, that could reasonably be expected to have a Material
Adverse Effect. None of Holdings, anythe Borrower ornor any of the Restricted
Subsidiaries is subject to or in default with respect to any final judgments,
writs, injunctions, decrees, rules or regulations of any Governmental Authority,
domestic or foreign, that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

4.11 Payment of Taxes. Except as otherwise permitted under Section 5.3 or, in
respect of Taxes and Tax returns for periods prior to the Closing Date, as would
not reasonably be expected to result in a Material Adverse Effect, all material
Tax returns and reports of Holdings, the BorrowersBorrower and the Restricted
Subsidiaries required to be filed by any of them have been timely filed or
caused to be timely filed, and all Taxes shown on such Tax returns to be due and
payable and all other material assessments, fees and other governmental charges
upon Holdings, the BorrowersBorrower and the Restricted Subsidiaries and upon
their respective properties, assets, income, businesses and franchises which are
due and payable have been paid or caused to be duly and timely paid when due and
payable, except for those returns, reports, Taxes, assessments, fees and other
governmental charges being actively contested by Holdings, anythe Borrower or
any such Restricted Subsidiary in good faith and by appropriate proceedings and
for which reserves in accordance with GAAP have been set aside on its books.

4.12 Title. Each of Holdings, the BorrowersBorrower and the Restricted
Subsidiaries has (a) good, sufficient and legal title to (in the case of fee
interests in real property), (b) valid leasehold interests in (in the case of
leasehold interests in real or personal property), (c) valid licensed rights in
(in the case of licensed interests in intellectual property), and (d) good title
to (in the case of all other personal property), all of their respective
properties and assets reflected in the most recent financial statements
delivered pursuant to Section 5.1 (or, prior to the initial delivery thereof,
the Historical Financial Statements), in each case except (i) for assets
disposed of since the date of such financial statements in the ordinary course
of business or as otherwise permitted under Section 6.9 or (ii) as could not,
either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens.

4.13 Real Estate Assets. Set forth on Schedule 4.13 is a complete and correct
list as of the Closing Date of (a) all Real Estate Assets, and (b) all leases or
subleases with respect to each Real Estate Asset of any Credit Party, regardless
of whether such Credit Party is the landlord or tenant (whether directly or as
an assignee or successor in interest) under such lease or sublease. As of the
Closing Date, each agreement listed in clause (b) of the immediately preceding
sentence is in

 

125



--------------------------------------------------------------------------------

full force and effect and no Credit Party has knowledge of any default that has
occurred and is continuing thereunder, and each such agreement constitutes the
legally valid and binding obligation of each applicable Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar Laws relating to or limiting creditors’ rights generally or by
equitable principles, in each case, except where the consequences, direct or
indirect, of such default or defaults, or the failure of such agreement to be in
full force and effect or legally valid, binding and enforceable, if any, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

4.14 Environmental Matters. Except as could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, none of
Holdings, anythe Borrower, any of the Restricted Subsidiaries, nor any of their
respective Facilities or operations are subject to any outstanding written
order, consent decree or settlement agreement with any Person relating to any
Environmental Law, any Environmental Claim, or any Hazardous Materials Activity.
None of Holdings, anythe Borrower ornor any of the Restricted Subsidiaries has
received any letter or request for information under Section 104 of the
Comprehensive Environmental Response, Compensation, and Liability Act (42 USC. §
9604) or any comparable state Law, in each case, with respect to any occurrence,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. There are and, to each of Holdings’, and theirthe of
the Borrower’s and its Restricted Subsidiaries’ knowledge, have been, no
conditions, occurrences, or Hazardous Materials Activities which could
reasonably be expected to form the basis of an Environmental Claim against
Holdings, anythe Borrower or any of the Restricted Subsidiaries that, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Except as could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect, none of
Holdings, anythe Borrower ornor any of the Restricted Subsidiaries nor, to their
knowledge, any predecessor of Holdings, anythe Borrower or any of the Restricted
Subsidiaries has filed any notice under any Environmental Law indicating past or
present treatment of Hazardous Materials at any Facility, and none of none of
Holdings’, anythe Borrower’s ornor any of the Restricted Subsidiaries’
operations involves the generation, transportation, treatment, storage or
disposal of hazardous waste, as defined under 40 C.F.R. Parts 260-270 or any
state equivalent. Compliance with all current or reasonably foreseeable future
requirements pursuant to or under Environmental Laws could not be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect. No event or condition has occurred or is occurring with respect to
Holdings, anythe Borrower or any of the Restricted Subsidiaries relating to any
Environmental Law, any Release of Hazardous Materials, or any Hazardous
Materials Activity which either individually or in the aggregate has had, or
could reasonably be expected to have, a Material Adverse Effect.

4.15 No Defaults.

(a) No Default or Event of Default exists.

(b) None of Holdings, anythe Borrower ornor any of the Restricted Subsidiaries
is in default in the performance, observance or fulfillment of any of the
obligations, covenants or conditions contained in any of its Contractual
Obligations (other than the Credit Documents or any other documentation with
respect to any Indebtedness), and no condition exists which, with the giving of
notice or the lapse of time or both, could constitute such a default, except
where the consequences, direct or indirect, of such default or defaults, if any,
could not, either individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.

 

126



--------------------------------------------------------------------------------

4.16 Investment Company Regulation. None of Holdings, anythe Borrower ornor any
of the Restricted Subsidiaries is an “investment company” required to be
registered as such under (and as defined in) the Investment Company Act of 1940.

4.17 Margin Stock. None of Holdings, anythe Borrower ornor any of the Restricted
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of purchasing or carrying any
Margin Stock. No part of the proceeds of any Credit Extension made to or for the
benefit of any Credit Party will be used to purchase or carry any Margin Stock
or to extend credit to others for the purpose of purchasing or carrying any
Margin Stock or for any other purpose that, in any such case, violates the
provisions of Regulation T, U or X of the Board of Governors, as in effect from
time to time or any other regulation thereof or the Exchange Act.

4.18 Employee Matters. None of Holdings, anythe Borrower ornor any of the
Restricted Subsidiaries is engaged in any unfair labor practice that, either
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. There is (a) no unfair labor practice complaint pending
against Holdings, anythe Borrower or any of the Restricted Subsidiaries or, to
the knowledge of Holdings or the BorrowersBorrower , threatened against any of
them before the National Labor Relations Board, and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
pending against Holdings, anythe Borrower or any of the Restricted Subsidiaries
or, to the knowledge of Holdings or the BorrowersBorrower , threatened against
any of them, (b) no strike or work stoppage in existence or threatened involving
Holdings, anythe Borrower or any of the Restricted Subsidiaries, (c) to the
knowledge of Holdings or the BorrowersBorrower , no union representation
question existing with respect to the employees of Holdings, anythe Borrower or
any of the Restricted Subsidiaries and (d) to the knowledge of Holdings or the
BorrowersBorrower , no union organization activity that is taking place, except,
with respect to any matter specified in clause (a), (b), (c) or (d) above,
either individually or in the aggregate, that could not reasonably be likely to
give rise to a Material Adverse Effect.

4.19 Employee Benefit Plans. Except as could not reasonably be expected to
result, either individually or in the aggregate, in a Material Adverse Effect,
(i) each Employee Benefit Plan and Foreign Pension Plan (and each related trust,
insurance contract or fund) has been documented, funded and administered in
compliance with all applicable Laws, including, without limitation, ERISA and
the Code; (ii) the sponsor or adopting employer of each Employee Benefit Plan
which is intended to qualify under Section 401(a) of the Code has received or
timely applied for a favorable determination letter, or is entitled to rely on a
favorable opinion letter, as applicable, from the IRS indicating that such
Employee Benefit Plan is so qualified and nothing has occurred subsequent to the
issuance of such determination letter or opinion letter which would cause such
Employee Benefit Plan to lose its qualified status; (iii) no liability to the
PBGC (other than required premium payments), the IRS, any Employee Benefit Plan
or any Trust established under Title IV of ERISA has been or is expected to be
incurred by any ERISA Party (other than contributions made to an Employee
Benefit Plan or such Trust or expenses paid on their behalf, in each case in the
ordinary course); (iv) no ERISA Event has occurred or is reasonably expected to
occur; (v) the present value of the aggregate benefit liabilities under each
Pension Plan (determined as of the end of the most recent plan year on the basis
of the actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan) did not exceed the aggregate current
value of the assets of such Pension Plan; (vi) no ERISA Party is in “default”
(as defined in Section 4219(c)(5) of ERISA) with respect to payments to a
Multiemployer Plan; (vii) no ERISA Party has incurred any obligation in
connection with the termination of, or withdrawal from, any Foreign Pension
Plan; and (viii) the present value of the accrued benefit liabilities (whether
or not vested) under each

 

127



--------------------------------------------------------------------------------

Foreign Pension Plan, determined as of the end of Holdings’ and the
Borrowers’Borrower’s most recently ended Fiscal Year for which audited financial
statements are available on the basis of the actuarial assumptions described in
Holdings’the Borrower’s audited financial statements for such Fiscal Year, did
not exceed the aggregate of (A) the current value of the assets of such Foreign
Pension Plan allocable to such benefit liabilities and (B) the amount then
reserved on Holdings’the Borrower’s consolidated balance sheet in respect of
such liabilities (and such amount reserved on Holdings’the Borrower’s
consolidated balance sheet does not constitute a material liability to
Holdingsthe Borrower and its Restricted Subsidiaries taken as a whole).

4.20 Certain Fees. Other than as described on Schedule 4.20, no broker’s or
finder’s fee or commission will be payable by Holdings, anythe Borrower or any
Restricted Subsidiary with respect to the transactions contemplated
herebyRelated Transactions except as payable to the Agents and the Lenders.

4.21 Solvency. On and as of the Closing Date, Holdings, the Borrowers and
theirSixth Amendment Effective Date, the Borrower and the Restricted
Subsidiaries are, taken as a whole, Solvent.

4.22 Compliance with Laws.

(a) Generally. Holdings, the BorrowersThe Borrower and the Restricted
Subsidiaries are in compliance with all applicable Laws in respect of the
conduct of their business and the ownership of their property, except such
non-compliance that, either individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

(b) Anti-Terrorism Laws. None of Holdings, anythe Borrower ornor any of the
Restricted Subsidiaries, their Affiliates or any of their respective agents
acting or benefitting in any capacity in connection with the transactions
contemplated by this Agreement is in violation in any material respect of any
applicable Anti-Terrorism Law.

(c) AML Laws; Anti-Corruption Laws and Sanctions. Holdings and LLC Subsidiary
haveThe Borrower has implemented and maintainmaintains in effect policies and
procedures intended to ensure compliance by LLC Subsidiary, Holdingsthe
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents (in each such Person’s capacity as such) with Anti-Corruption Laws,
applicable AML Laws and applicable Sanctions. None of (i) Holdings, LLC
Subsidiary, anythe Borrower, any Subsidiary ornor any of their respective
directors, officers, or employees, or any of their respective controlled
Affiliates (in each case in such person’s capacity as such), or (ii) to the
knowledge of Holdings, LLC Subsidiary or anythe Borrower, any agent of the
Borrowers, Holdings, LLC Subsidiary or anyBorrower or any Subsidiary or other
controlled Affiliate (in each such person’s capacity as such) that will act in
any capacity in connection with or benefit from the credit facility established
hereby, (A) is a Sanctioned Person, or (B) is in violation of applicable AML
Laws, Anti-Corruption Laws or Sanctions in any material respect. No use of
proceeds of any Loan or Letter of Credit made under this Agreement or other
transaction contemplated by this Agreement will cause a violation of AML Laws,
Anti-Corruption Laws or applicable Sanctions by any Person participating in the
transactions contemplated by this Agreement, whether as lender, borrower,
guarantor, agent, or otherwise. Each of Holdings, LLC Subsidiary and the
Borrowers representThe Borrower represents that neither theyit nor any of the
Restricted Subsidiaries, nor any of their parent companies or any Guarantor, or,
to the knowledge of Holdings, LLC Subsidiary and the BorrowersBorrower , any
other controlled or controlling Affiliate is engaged in or intends to engage in
any dealings or transactions with, or for the benefit of, any Sanctioned Person,
or with or in any Sanctioned Country, in violation of Sanctions in any material
respect.

 

128



--------------------------------------------------------------------------------

4.23 Disclosure. No representation or warranty of any Credit Party contained in
any Credit Document or in any other documents, certificates or written
statements furnished to any Agent or the Lenders by or on behalf of Holdings,
anythe Borrower or any of the Restricted Subsidiaries for use in connection with
the transactions contemplated hereby, taken as a whole and as modified by other
information so furnished, contains any untrue statement of a material fact or
omits to state a material fact necessary in order to make the statements
contained herein or therein, taken as a whole and as modified by other
information so furnished, not materially misleading in light of the
circumstances in which the same were made; provided that with respect to
projections and pro forma financial information contained in such materials, the
Credit Parties represent only that such information was based upon good faith
estimates and assumptions believed by Holdings and the BorrowersBorrower to be
reasonable at the time made, it being recognized by the Agents and the Lenders
that such projections as to future events are not to be viewed as facts and that
actual results during the period or periods covered by any such projections may
differ from the projected results.

4.24 Collateral. Subject to Section 3.1(r) and Section 5.22 herein and
Section 4.1 of the Pledge and Security Agreement, (i) when all appropriate
notices are provided and/or filings or recordings are made in the appropriate
offices as may be required under applicable Laws (which notices, filings or
recordings shall be made to the extent required by any Collateral Document) and
(ii) upon the taking of possession or control by the Collateral Agent of such
Collateral with respect to which a security interest may be perfected only by
possession or control (which possession or control shall be given to the
Collateral Agent to the extent required by any Collateral Document), the
security interest of the Collateral Agent in the Collateral will constitute a
valid, perfected First Priority security interest in and continuing Lien on all
of each Credit Party’s right, title and interest in, to and under the
Collateral.

4.25 Status as Senior Indebtedness. The Obligations constitute “Senior
Indebtedness” and “Designated Senior Indebtedness” (or any comparable terms)
under and as defined in the documentation governing any applicable contractually
subordinated Junior Financing Documents.

4.26 Closing Date Acquisition Documents. Holdings, the Borrower and the Released
Borrowers, as applicable, have delivered to the Administrative Agent complete
and correct copies of each Closing Date Acquisition Document and of all material
exhibits and schedules thereto, in each case as of the date hereofClosing Date.

4.27 Intellectual Property; Licenses, Etc. Except as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, each of Holdings, eachthe Borrower and each Restricted
Subsidiary owns, licenses or possesses the right to use, all of the rights to
intellectual property necessary for the operation of its business as currently
conducted without conflict with the rights of any Person. None of Holdings,
anythe Borrower ornor any Restricted Subsidiary, in the operation of their
businesses as currently conducted, infringe upon any intellectual property
rights held by any Person, except for such infringements, either individually or
in the aggregate, which could not reasonably be expected to have a Material
Adverse Effect. No claim or litigation regarding any of the intellectual
property owned by Holdings, anythe Borrower or any Restricted Subsidiary is
pending or, to the knowledge of the BorrowersBorrower , threatened in writing
against Holdings, anythe Borrower or any Restricted Subsidiary, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

129



--------------------------------------------------------------------------------

4.28 Use of Proceeds. The proceeds of the Loans shall be used in a manner
consistent with the uses set forth in Section 2.6.

4.29 Centre of Main Interests and Establishments. For the purposes of The
Council of the European Union Regulation No. 848/2015 on Insolvency Proceedings
(the “2015 Regulation”), (a) the centre of main interest (as that term is used
in Article 2(4) of the 2015 Regulation) of each Foreign Credit Party and each
Restricted Subsidiary thereof is situated in the jurisdiction under whose laws
such Person is organized as at the date of this Agreement or, in the case of a
Foreign Credit Party or a Restricted Subsidiary thereof that becomes a Credit
Party or such a Restricted Subsidiary after the date of this Agreement, as at
the date on which such Person becomes a Credit Party or Restricted Subsidiary;
provided that at any time a Foreign Credit Party is organized under the laws of
more than one jurisdiction, its centre of main interest is situated in either
jurisdiction or both jurisdictions, (b) no Foreign Credit Party or such
Restricted Subsidiary has an “establishment” (as that term is used Article 2(10)
of the 2015 Regulation) in any other jurisdiction,(c) the central administration
of each Foreign Credit Party solely organized under the laws of Luxembourg is
located in Luxembourg, (d) the central administration of each Foreign Credit
Party solely organized under the laws the Netherlands is located in the
Netherlands, and (e) at any time a Foreign Credit Party is organized under the
laws of more than one jurisdiction, its central administration is located in in
either jurisdiction or both jurisdictions.

4.30 UK Pensions.

(a) No Credit Party organized under the laws of England and Wales or any
Restricted Subsidiary thereof is or has been at any time an employer (for the
purposes of sections 38 to 51 of the Pensions Act 2004) of an occupational
pension scheme which is not a money purchase scheme (both terms as defined in
the Pensions Schemes Act 1993), except, in each case, as could not reasonably be
expected to result in a Material Adverse Effect.

(b) No Credit Party organized under the laws of England and Wales or any
Restricted Subsidiary thereof is or has been at any time “connected” with or an
“associate” of (as those terms are used in sections 38 and 43 of the Pensions
Act 2004) such an employer, except, in each case, as could not reasonably be
expected to result in a Material Adverse Effect.

SECTION 5. AFFIRMATIVE COVENANTS

So long as any Commitment is in effect and until payment in full of all
Obligations (other than Remaining Obligations) and cancellation, expiration or
Cash Collateralization of all Letters of Credit, Holdings, eachthe Borrower and
each Restricted Subsidiary shall:

5.1 Financial Statements and Other Reports and Notices. Deliver to the
Administrative Agent:

(a) Quarterly Financial Statements. Starting with the Fiscal Quarter ending
September 30, 20172020, within (x) sixty days after the Fiscal Quarter ending
September 30, 2017 and (y) forty-five days after the end of such Fiscal Quarter
and each of the first three Fiscal Quarters of each Fiscal Year thereafter, the
consolidated balance sheets of Holdingsthe Borrower and its Restricted
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated
statements of income and cash flows of Holdingsthe Borrower and its Restricted
Subsidiaries for such Fiscal Quarter and for the period from the beginning of
the then current Fiscal Year to the end of such Fiscal Quarter, setting forth in
each case in comparative form (which may, with respect to periods prior to the
Closing Date, be by

 

130



--------------------------------------------------------------------------------

reference to the consolidated financial statements of the Acquired Business or
Seller 1) the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan (if
any) for the current Fiscal Year (which, in the case of each of the Fiscal
Quarters ending September 30, 2020, December 31, 2020, March 31, 2021 and
June 30, 2021, shall set forth in each case in comparative form (i) the
corresponding figures for the corresponding periods of the previous Fiscal Year
of Holdings and its Restricted Subsidiaries and (ii) for the Fiscal Quarters
ending September 30, 2020 and December 31, 2020, the corresponding figures from
the Financial Plan (if any) for Holdings and its Restricted Subsidiaries for the
Fiscal Year ending 2020), all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; provided,
(x) the preparation of such financial statements shall be subject to the
requirements of the last sentence of the definition of “Subsidiary” and (y) the
filing by Holdingsthe Borrower of a Form 10-Q (or any successor or comparable
form) with the Securities and Exchange Commission as at the end of and for any
applicable Fiscal Quarter shall be deemed to satisfy the obligations under this
Section 5.1(a) to deliver financial statements and a Narrative Report with
respect to such Fiscal Quarter.

(b) Annual Financial Statements. Starting with the Fiscal Year ending
December 31, 20172020, within (x) one hundred fifty days after the end of the
Fiscal Year ending December 31, 2017 and (y) one hundred five days after the end
of such Fiscal Year and each Fiscal Year thereafter, (i) the consolidated
balance sheets of Holdingsthe Borrower and its Restricted Subsidiaries as at the
end of such Fiscal Year and the related consolidated statements of income,
stockholders’ equity and cash flows of Holdingsthe Borrower and its Restricted
Subsidiaries for such Fiscal Year, setting forth, in each case, in comparative
form (which may, with respect to periods prior to the Closing Date, be by
reference to the consolidated financial statements of the Acquired Business or
Seller 1) the corresponding figures for the previous Fiscal Year and the
corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, (which, in the case of the Fiscal Year ending 2020,
shall set forth in each case in comparative form (i) the corresponding figures
for the Fiscal Year of Holdings and its Restricted Subsidiaries ending 2019 and
(ii) the corresponding figures from the Financial Plan (if any) for Holdings and
its Restricted Subsidiaries for the Fiscal Year ending 2020), in reasonable
detail, together with a Financial Officer Certification and a Narrative Report
with respect thereto; and (ii) with respect to such consolidated financial
statements a report thereon of KPMG LLP or other independent certified public
accountants of recognized standing selected by Holdingsthe Borrower and
reasonably satisfactory to the Administrative Agent, which report shall be
unqualified as to going concern and scope of audit (except for “going concern”
qualifications pertaining to (i) impending debt maturities of Indebtedness under
this Agreement, any Credit Agreement Refinancing Indebtedness, the Second Lien
Credit Agreement, or any other Junior Financing Documents permitted hereunder
occurring within 12 months of such audit or (ii) any potential inability to
satisfy a financial covenant set forth herein or in any other agreement
described in preceding clause (i) on a future date or in a future period), and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of Holdingsthe Borrower
and its Restricted Subsidiaries as at the dates indicated and the results of
their operations and their cash flows for the periods indicated in conformity
with GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements); provided, (x) the preparation of such
financial statements shall be subject to the requirements of the last sentence
of the definition of “Subsidiary and (y) the filing by Holdingsthe Borrower of a
Form 10-K (or any successor or comparable form) with the Securities and Exchange
Commission as at the end of and for any applicable Fiscal Year shall be deemed
to satisfy the obligations under this Section 5.1(b) to deliver financial
statements and a Narrative Report with respect to such Fiscal Year.

(c) Compliance Certificate. (i) Together with each delivery of financial
statements of Holdingsthe Borrower and its Restricted Subsidiaries pursuant to
Sections 5.1(a) and 5.1(b), a duly executed and completed Compliance
Certificate, which shall include (x) a list of all Immaterial Subsidiaries that
are not Guarantor Subsidiaries solely because they are Immaterial Subsidiaries
and shall

 

131



--------------------------------------------------------------------------------

set forth in reasonable detail an estimate of the Consolidated Adjusted EBITDA
and the amount of total consolidated assets, in each case, attributable to each
such Immaterial Subsidiary at the end of such fiscal period and (y) a list of
all Unrestricted Subsidiaries and (ii) whenever required to be delivered
hereunder, a duly executed and completed Pro Forma Compliance Certificate.

(d) Statements of Reconciliation after Change in Accounting Principles. If, as a
result of any change in accounting principles and policies from those used in
the preparation of the Historical Financial Statements, the consolidated
financial statements of Holdingsthe Borrower and its Restricted Subsidiaries
delivered pursuant to Section 5.1(a) or 5.1(b) will differ in any material
respect from the consolidated financial statements that would have been
delivered pursuant to such subdivisions had no such change in accounting
principles and policies been made, then, together with the first delivery of
such financial statements after such change, one or more statements of
reconciliation for all such prior financial statements in form and substance
satisfactory to the Administrative Agent.

(e) Accountants’ Report. Promptly upon receipt thereof, copies of all final
management letters submitted by the independent certified public accountants of
Holdingsthe Borrower referred to in Section 5.1(b) in connection with each
annual, interim or special audit or review of any type of the financial
statements or related internal control systems of Holdingsthe Borrower and its
Restricted Subsidiaries made by such accountants.

(f) Financial Plan. No later than forty-five days after the beginning of each
Fiscal Year, starting with the 20182021 Fiscal Year, a consolidated plan and
financial forecast for such Fiscal Year (such plan and forecast, together with
the equivalent plan or budget for the Fiscal Year in which the Closing Date
occurs, the “Financial Plan”), including (i) a forecasted consolidated balance
sheet and forecasted consolidated statements of income and cash flows of
Holdingsthe Borrower and its Restricted Subsidiaries for each such Fiscal Year
and an explanation of the assumptions on which such forecasts are based and
(ii) forecasted consolidated statements of income and cash flows of Holdingsthe
Borrower and its Restricted Subsidiaries for each Fiscal Quarter of such Fiscal
Year, together with an explanation of the assumptions on which such forecasts
are based.

(g) Annual Insurance Report. By the time of delivery of the financial statements
described in Section 5.1(b) for each Fiscal Year, a certificate from the
Borrower’s insurance broker(s) in form reasonably satisfactory to the
Administrative Agent outlining all material insurance coverage maintained as of
the date of such certificate by Holdingsthe Borrower and its Restricted
Subsidiaries.

(h) Notice of Default and Material Adverse Effect. Promptly upon any officer of
Holdings or anythe Borrower obtaining knowledge (i) of any Default or Event of
Default; or (ii) of the occurrence of any event or change that has caused or
evidences or could reasonably be expected to cause or evidence, either
individually or in the aggregate, a Material Adverse Effect as determined by an
Authorized Officer of Holdingsthe Borrower using the exercise of reasonable
business judgment, a certificate of its Authorized Officer specifying the nature
and period of existence of such condition, event or change, or specifying the
notice given and action taken by any such Person and the nature of such claimed
Event of Default, Default, default, event or condition, and what action the
Borrowers haveBorrower has taken, areis taking and proposeproposes to take with
respect thereto.

(i) Notice of Litigation. Promptly upon any officer of Holdings or anythe
Borrower obtaining knowledge of the institution of any material Adverse
Proceeding not previously disclosed in writing by the BorrowersBorrower to the
Lenders.

(j) Notice of ERISA Events, Etc. (i) Promptly upon (and no later than 15 days
after) any officer of Holdings or anythe Borrower becoming aware (A) of the
occurrence of any ERISA Event,

 

132



--------------------------------------------------------------------------------

a written notice specifying the nature thereof, what action Holdings, anythe
Borrower or any of the Restricted Subsidiaries or any of their respective ERISA
Affiliates has taken, is taking or proposes to take with respect thereto and,
when known, any action taken or threatened by the PBGC with respect thereto;
(B) (x) that a Pension Plan is reasonably expected to be terminated, if such
termination could reasonably be expected to result in a Material Adverse Effect
or (y) that an ERISA Party has received notice that a Multiemployer Plan is
reasonably expected to be terminated; or (C) that Holdingsthe Borrower and its
Restricted Subsidiaries taken as a whole are reasonably expected to incur a
liability outside of the ordinary course with respect to any Employee Benefit
Plan or Foreign Pension Plan that could reasonably be expected to result in a
Material Adverse Effect; and (ii) promptly upon (and no later than 15 days
after) the Administrative Agent’s reasonable request, copies of (X) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Holdings, anythe Borrower or any of the Restricted Subsidiaries with the U.S.
Department of Labor with respect to each Pension Plan sponsored, maintained or
contributed to by Holdings, anythe Borrower or any of the Restricted
Subsidiaries; and (Y) any material notices with respect to any Pension Plan,
Multiemployer Plan or Foreign Pension Plan received by Holdings, anythe Borrower
or any of the Restricted Subsidiaries or any of their respective ERISA
Affiliates from any government agency and all notices received by Holdings,
anythe Borrower or any of the Restricted Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor, in each case concerning an
ERISA Event.

(k) Notice of Change in Board of Directors. At any time after athe Qualified
Borrower IPO, with reasonable promptness, written notice of any change in the
Board of Directors of Holdings or anythe Borrower; provided, the filing by
Holdings or anythe Borrower, as applicable, of a Form 10-K or Form 10-Q (or any
successor or comparable forms) with the Securities and Exchange Commission (or
any successor thereto) as at the end of and for any applicable Fiscal Year or
Fiscal Quarter containing such information shall be deemed to satisfy the
obligations under this Section 5.1(k).

(l) Notices Regarding Other Indebtedness. (i) Reasonably practicably prior to
the execution or effectiveness thereof, drafts of any amendment, modification,
consent or waiver in respect of any Second Lien Credit Documents or any Junior
Financing Documents to the extent any such amendment, modification, consent or
waiver requires (x) the consent of the Administrative Agent or the Required
Lenders or (y) a corresponding amendment, modification, consent or waiver under
this Agreement or any other Credit Document, in each case, under the terms of
theany applicable Intercreditor Agreement or any other the applicable
intercreditor or subordination agreement governing such Junior Financing (and
fully executed copies of same promptly following the execution and delivery
thereof), (ii) promptly after execution or effectiveness thereof, copies of any
amendment, modification, consent or waiver in respect of (A) the Second Lien
Credit Documents or (B) such Junior Financing with an outstanding principal
amount in excess of $10,000,000 to the extent any such amendment, modification,
consent or waiver does not requiresrequire the consent of the Administrative
Agent or a corresponding amendment, modification, consent or waiver under this
Agreement or any other Credit Document under the terms of the applicable
intercreditor or subordination agreement governing such Junior Financing and
(iii) promptly upon receipt thereof, copies of each written notice of default or
event of default received by Holdings, anythe Borrower or any of the Restricted
Subsidiaries with respect to the Second Lien Term Facility and any otherany
Indebtedness of Holdingsthe Borrower or any of its Restricted Subsidiaries with
an outstanding principal amount in excess of $10,000,000.

(m) Environmental Notices, Etc.

(i) Audits, Etc. Promptly following receipt thereof, copies of all environmental
audits, investigations, analyses and reports of any kind or character, whether
prepared by personnel of Holdings, anythe Borrower or any of the Restricted
Subsidiaries or by independent consultants, Governmental Authorities or any
other Persons, with

 

133



--------------------------------------------------------------------------------

respect to environmental matters at any Facility or which relate to any
environmental liabilities of Holdings, LLC Subsidiary, anythe Borrower or any of
the Restricted Subsidiaries which, in any such case, either individually or in
the aggregate, could reasonably be expected to have a Material Adverse Effect;

(ii) Releases, Etc. Promptly upon the occurrence thereof, written notice
describing in reasonable detail (A) any Release required to be reported to any
Governmental Authority under any applicable Environmental Laws which, in any
such case, either individually or in the aggregate, could reasonably be expected
to have a Material Adverse Effect, (B) any remedial action taken by Holdings,
anythe Borrower or any Restricted Subsidiary in response to (1) any Hazardous
Materials Activities the existence of which could reasonably be expected to
result in one or more Environmental Claims having, either individually or in the
aggregate, a Material Adverse Effect, or (2) any Environmental Claims that,
individually or in the aggregate, could reasonably be expected to have Material
Adverse Effect, and (C) Holdings’ or anythe Borrower’s discovery of any
occurrence or condition on any real property adjoining of any Facility that
could reasonably be expected to cause such Facility or any part thereof to be
subject to any restrictions on the ownership, occupancy, transferability or use
thereof under any Environmental Laws and which restrictions, either individually
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect;

(iii) Claims, Etc. Promptly following the sending or receipt thereof by
Holdings, anythe Borrower or any of the Restricted Subsidiaries, a copy of any
and all written communications with respect to (A) any Environmental Claims
that, either individually or in the aggregate, could reasonably be expected to
have a Material Adverse Effect and (B) any Release required to be reported to
any Governmental Authority that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;

(iv) Acquisitions, Etc. Prompt written notice describing in reasonable detail
(A) any proposed acquisition of Equity Interests, assets, or property by
Holdings, anythe Borrower or any of the Restricted Subsidiaries that could
reasonably be expected to (1) expose Holdings, anythe Borrower or any of the
Restricted Subsidiaries to, or result in, Environmental Claims that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (2) affect the ability of Holdings, anythe Borrower
or any of the Restricted Subsidiaries to maintain in full force and effect all
Governmental Authorizations required under any Environmental Laws for their
respective operations other than as would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect and (B) any
proposed action to be taken by Holdings, anythe Borrower or any of the
Restricted Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject Holdings, anythe Borrower or any of the
Restricted Subsidiaries to any additional obligations or requirements under any
Environmental Laws which obligations, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect; and

(v) Other Documents. With reasonable promptness, such other documents and
information as from time to time may be reasonably requested by the
Administrative Agent in relation to any matters disclosed pursuant to this
Section 5.1(m).

(n) Notice Re: OFAC, Sanctions, Etc. Notify the Administrative Agent if (i) any
officer of Holdings, LLC Subsidiary or anythe Borrower has knowledge that
Holdings, anythe Borrower

 

134



--------------------------------------------------------------------------------

or any of the Restricted Subsidiaries is listed on the OFAC Lists or is or
becomes a Sanctioned Person, or (ii) Holdings, anythe Borrower or any of the
Restricted Subsidiaries is convicted on, pleads nolo contendere to, is indicted
on, or is arraigned and held over on, charges involving money laundering or
predicate crimes to money laundering.

(o) Certification of Public Information. Holdings, LLC Subsidiary, the
BorrowersThe Borrower and each Lender acknowledge that certain of the Lenders
may be Public Lenders and, if documents or notices required to be delivered
pursuant to this Section 5.1 or otherwise are being distributed through the
Platform, any document or notice that Holdings or anythe Borrower has indicated
contains Non-Public Information shall not be posted on that portion of the
Platform designated for such Public Lenders. Each of Holdings and eachThe
Borrower, at the request of the Administrative Agent, agrees to clearly
designate information provided to the Administrative Agent by or on behalf of
Holdings or suchthe Borrower which is suitable to make available to Public
Lenders. If Holdings or anythe Borrower has not indicated whether a document or
notice delivered pursuant to this Section 5.1 contains Non-Public Information,
the Administrative Agent reserves the right to post such document or notice
solely on that portion of the Platform designated for Lenders who wish to
receive material Non-Public Information with respect to Holdingsthe Borrower,
its Restricted Subsidiaries and any of the Securities.

(p) Collateral Schedules. At the time of delivery of annual financial statements
pursuant to Section 5.1(b), deliver to the Administrative Agent and the
Collateral Agent a certificate of an Authorized Officer of Holdingsthe Borrower
setting forth the information required supplementing each schedule referred to
in Section 3 of the Pledge and Security Agreement as necessary to ensure that
such schedule is accurate as of the date of the delivery of such certificate or
confirming that there has been no change in such information since the later of
the ClosingSixth Amendment Effective Date and the date of the most recent
certificate delivered pursuant to this subsection. To the extent, if any, such
supplement discloses (i) any application(s) for registration of any intellectual
property before the United States Patent and Trademark Office or the United
States Copyright Office or (ii) any intellectual property registered with the
United States Patent and Trademark Office or the United States Copyright Office,
in either case, that has not been previously disclosed on Schedule 3.2 to the
Pledge and Security Agreement, within five Business Days (or such longer period
as is acceptable to the Administrative Agent in its sole discretion) after the
delivery of any such supplement the applicable Credit Party shall additionally
execute and deliver to the Collateral Agent at such Credit Party’s expense an
Intellectual Property Security Agreement substantially in the form of Exhibit B
to the Pledge and Security Agreement with respect to such intellectual property
(other than any such intellectual property that is an Excluded Asset).

(q) Other Information. (i) Solely after the occurrence of athe Qualified
Borrower IPO, promptly upon their becoming available, copies of (A) all
financial statements, reports, notices and proxy statements sent or made
available generally by Holdings or LLC Subsidiarythe Borrower to its security
holders acting in such capacity or by any Restricted Subsidiary to its security
holders other than Holdingsthe Borrower or another Restricted Subsidiary,
(B) all regular and periodic reports and all registration statements and
prospectuses, if any, filed by Holdings, anythe Borrower or any of the
Restricted Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any other Governmental Authority or private regulatory
authority, and (C) all press releases and other statements made available
generally by Holdings, anythe Borrower or any of the Restricted Subsidiaries to
the public concerning material developments in the business of Holdings, anythe
Borrower or any of the Restricted Subsidiaries; provided that any information,
documents or other items required to be delivered pursuant to any of the
foregoing clauses (A) through (C), in each case, shall be deemed to have been
delivered to the Administrative Agent if such information, document or item, or
one or more annual or quarterly reports containing such information, shall be
publicly available on the website of the Securities and Exchange Commission at
http://www.sec.gov or on the website of Borrower, and (ii) such other
information and data with respect to Holdings, anythe Borrower or any of the
Restricted Subsidiaries as from time to time may be reasonably requested by the
Administrative Agent or any Lender (through the Administrative Agent).

 

135



--------------------------------------------------------------------------------

5.2 Existence. Except as otherwise permitted under Section 6.8 or 6.9, at all
times preserve and keep in full force and effect its existence and all rights
and franchises, licenses and permits material to its business; provided,
Restricted Subsidiaries (other than any Borrower, LLC Subsidiary or Lux Holdco)
shall not be required to preserve any such existence, and the BorrowersBorrower
and the Restricted Subsidiaries shall not be required to preserve any such,
right or franchise, licenses and permits if (x) Holdingsthe Borrower shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, and (y) that the loss thereof could not reasonably
be expected to, either individually or in the aggregate, have a Material Adverse
Effect.

5.3 Payment of Taxes and Claims. Pay all applicable Taxes, except, with respect
to Taxes in respect of periods prior to the Closing Date, as would not
reasonably be expected to result in a Material Adverse Effect, imposed upon it
or any of its properties or assets or in respect of any of its income,
businesses or franchises before any penalty or fine accrues thereon, and all
claims (including claims for labor, services, materials and supplies) for sums
that have become due and payable and that by applicable Law have or may become a
Lien upon any of its properties or assets, prior to the time when any penalty or
fine shall be incurred with respect thereto; provided, no such Tax or claim need
be paid if it is being contested in good faith by appropriate proceedings
promptly instituted and diligently conducted, so long as (a) reserves or other
appropriate provisions, as shall be required in conformity with GAAP shall have
been made therefor, and in the case of any Tax or claim that has or may become a
Lien against any of the Collateral, such contest proceedings conclusively
operate to stay the sale of any portion of the Collateral to satisfy such Tax or
claim or (b) the failure to so pay would not reasonably be expected, either
individually or in the aggregate, to constitute a Material Adverse Effect.

5.4 Maintenance of Properties. Maintain or cause to be maintained in good
repair, working order and condition, ordinary wear and tear excepted, all
properties used or useful in the business of Holdings, the BorrowersBorrower and
the Restricted Subsidiaries and from time to time will make or cause to be made
all appropriate repairs, renewals and replacements thereof, except, in each
case, where the failure to do so could not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.

5.5 Insurance. Maintain or cause to be maintained, with financially sound and
reputable insurers, such liability insurance, property insurance, business
interruption insurance and casualty insurance (including, as applicable, Flood
Insurance) with respect to liabilities, losses or damage in respect of the
assets, properties and businesses of Holdings, the BorrowersBorrower and the
Restricted Subsidiaries as may customarily be carried or maintained under
similar circumstances by similarly situated Persons engaged in similar
businesses (and operating in similar locations), in each case in such amounts
(giving effect to self-insurance), with such deductibles, covering such risks
and otherwise on such terms and conditions as shall be customary for such
Persons which the Borrowers believeBorrower believes (in the good faith judgment
of management of the BorrowersBorrower) is reasonable and prudent in light of
the size and nature of its business). Without limiting the generality of the
foregoing, Holdingsthe Borrower will maintain or cause to be maintained
replacement value casualty insurance on the Collateral under such policies of
insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by similarly situated Persons engaged in similar
businesses which the Borrowers believeBorrower believes (in the good faith
judgment of management of the BorrowersBorrower) is reasonable and prudent in
light of the size

 

136



--------------------------------------------------------------------------------

and nature of its business). Each such policy of property and/or liability
insurance maintained in the United States shall (i) in the case of general
liability insurance policies, name the Collateral Agent, on behalf of the
Secured Parties, as an additional insured thereunder as its interests may appear
and (ii) in the case of each casualty insurance policy, contain a lender loss
payable clause or endorsement, reasonably satisfactory in form and substance to
the Collateral Agent, that names the Collateral Agent, on behalf of the Secured
Parties, as the lender loss payee thereunder for any covered loss and provides
for at least ten days’ (or such lesser period as is reasonably acceptable to the
Collateral Agent) prior written notice to the Collateral Agent of any
modification or cancellation of such policy. If at any time the area in which
any improved Mortgaged Property is located is designated as a Special Flood
Hazard Area, the BorrowersBorrower or the applicable Restricted Subsidiary shall
obtain Flood Insurance.

5.6 Books and Records. Keep proper books of record and accounts in which full,
true and correct entries in conformity in all material respects with GAAP shall
be made of all material dealings and transactions in relation to its business
and activities.

5.7 Inspections. Permit each of the Administrative Agent, any Lender (through
the Administrative Agent) and any authorized representatives designated by the
Administrative Agent to visit and inspect any of the properties of Holdings, the
BorrowersBorrower and the Restricted Subsidiaries, to inspect, copy and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances and accounts with its and their officers and
independent public accountants, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested and, solely with respect to the Administrative Agent and any
authorized representatives designated by it, at the Borrowers’Borrower’s
expense; provided, so long as no Event of Default has occurred and is
continuing, the BorrowersBorrower shall only be obligated to reimburse the
Administrative Agent and any such authorized representative for the expenses of
one such visit and inspection per calendar year. The Administrative Agent and
the Lenders shall give Holdingsthe Borrower the opportunity to participate in
any discussions with Holdings’the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 5.7 or elsewhere in any
Credit Document, none of Holdings, anythe Borrower ornor any of the Restricted
Subsidiaries will be required to disclose or permit the inspection or discussion
of, any document, information or other matter (i) that in Holding’sthe
Borrower’s good faith judgment constitutes non-financial trade secrets or
non-financial proprietary information, (ii) in respect of which in Holding’sthe
Borrower’s good faith judgment disclosure to the Administrative Agent or any
Lender (or their respective representatives or contractors) is prohibited by Law
or any binding agreement or (iii) that in Holding’sthe Borrower’s good faith
judgment is subject to attorney client or similar privilege or constitutes
attorney work product.

5.8 Lenders Calls. (a) Within 120 days after the end of each Fiscal Year,
participate in a call with the Administrative Agent and the Lenders at such time
as may be agreed to by the Borrower Representative and the Administrative Agent
(if requested by the Administrative Agent) and (b) upon the reasonable request
of the Administrative Agent, participate in a call with the Administrative Agent
and the Lenders once during each Fiscal Quarter at such time as may be agreed to
by the Borrower Representative and the Administrative Agent.

5.8 [Reserved].

 

137



--------------------------------------------------------------------------------

5.9 Compliance with Laws.

(a) Generally. Comply with the requirements of all applicable Laws (including
all Environmental Laws), except for any noncompliance which could not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(b) Anti-Terrorism Laws. Comply in all material respects with all Anti-Terrorism
Laws, AML Laws and applicable Sanctions applicable thereto.

(c) Anti-Corruption Laws, AML Laws and Sanctions. Maintain in effect policies
and procedures intended to ensure compliance by Holdingsthe Borrower, its
Restricted Subsidiaries and their respective directors, officers, employees and
agents (in such Person’s capacity as such) with Anti-Corruption Laws, applicable
AML Laws and applicable Sanctions.

5.10 Environmental. Promptly take any and all actions necessary to (a) cure any
violation of applicable Environmental Laws by such Person or its Restricted
Subsidiaries that could reasonably be expected to have, either individually or
in the aggregate, a Material Adverse Effect, and (b) make an appropriate
response to any Environmental Claim against such Person or any of its Restricted
Subsidiaries and discharge any obligations it may have to any Person thereunder
where failure to do so could reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.

5.11 Subsidiaries. Within 45 days (or such longer period as is acceptable to the
Administrative Agent) after the date on which after the ClosingSixth Amendment
Effective Date any Person (for the avoidance of doubt, other than LLCany Interim
IPO/Reorganization Subsidiary) becomes, directly or indirectly, a Restricted
Subsidiary of Holdingsthe Borrower, the BorrowersBorrower shall:

(a) Notice to Administrative Agent. Promptly send to the Administrative Agent
written notice setting forth with respect to such Person (x) the date on which
such Person became a Restricted Subsidiary of Holdingsthe Borrower and (y) all
of the data required to be set forth in Schedules 4.1 and 4.2 with respect to
all Restricted Subsidiaries of Holdingsthe Borrower, and such written notice
shall be deemed to supplement Schedules 4.1 and 4.2 for all purposes hereof;

(b) Counterpart Agreement. With respect to each such Subsidiary (other than an
Excluded Subsidiary), cause such Restricted Subsidiary (i) to become a Guarantor
hereunder by executing and delivering to the Administrative Agent and the
Collateral Agent a Counterpart Agreement and any other comparable agreement in
respect of the Credit Documents, (ii) to become a “Grantor” or to otherwise
grant a lien under appropriate Collateral Documents or such other documents as
are reasonably satisfactory to grant to, and perfect in favor of, the Collateral
Agent, for the benefit of the Secured Parties, a Lien on substantially all
property (other than Excluded Assets) of such Restricted Subsidiary as security
for the Obligations, unless the Administrative Agent shall have reasonably
determined that the cost of compliance by such Restricted Subsidiary with this
Section 5.11(b)(ii) is greater than the value of the security to be afforded
thereby and (iii) to become a party to theany applicable Intercreditor
Agreement;

(c) Corporate Documents. With respect to each such Subsidiary (other than an
Excluded Subsidiary), take all such actions and execute and deliver, or cause to
be executed and delivered, all such applicable documents, instruments,
agreements, and certificates as are similar to those described in
Section 3.1(b)(i) through (iv);

 

138



--------------------------------------------------------------------------------

(d) Collateral Documents.

(i) With respect to each such Subsidiary (other than an Excluded Subsidiary),
deliver all such applicable documents, instruments, agreements, and certificates
as are similar to those described in Section 3.1(f) and to the extent
applicable, Section 5.12 (with respect to any Material Real Estate Assets
located in the United States acquired by a Credit Party other than Holdings or
LLC Subsidiary), and take all of the actions referred to in Section 3.1(f) (and
such other actions to remove restrictions on transfers of Collateral, if any,
that exist in such Subsidiary’s Organizational Documents), in each case,
necessary to grant and to perfect a First Priority Lien in favor of the
Collateral Agent, for the benefit of the Secured Parties, under the applicable
Collateral Documents as are reasonably satisfactory to grant to, and perfect in
favor of, the Collateral Agent, for the benefit of the Secured Parties, a Lien
on substantially all property (other than Excluded Assets) of such Restricted
Subsidiary (including any Material Real Estate Assets) as security for the
Obligations, as applicable, and in the Equity Interests (other than Excluded
Assets) of such Restricted Subsidiary and to the extent applicable, take all of
the other actions referred to in Section 5.12 with respect to any Material Real
Estate Assets, (i) except as otherwise provided in Section 5.11(e) or
(ii) unless the Administrative Agent shall have reasonably determined that the
cost of compliance by such Restricted Subsidiary with this Section 5.11(d) is
greater than the value of the security to be afforded thereby; provided, the
BorrowersBorrower shall have (A) forty-five days (or such longer period as is
acceptable to the Administrative Agent in its sole reasonable discretion) after
the date on which any such Person becomes a Restricted Subsidiary of Holdingsthe
Borrower, to deliver documents of the type referred to in Section 3.1(f), and
the applicable Collateral Documents and (B) ninety days (or such longer period
as is acceptable to the Administrative Agent in its sole reasonable discretion)
after the date on which any Person becomes a Credit Party and owns in fee a
Material Real Estate Asset, to deliver documents of the type referred to in
Section 5.12 or customary Foreign Collateral Documents with respect thereto
necessary or appropriate to perfect a security interest therein under the law of
the jurisdiction thereof; provided, further, that notwithstanding the foregoing,
no Domestic Subsidiary will be required to enter into any Foreign Collateral
Documents governed by the laws of a jurisdiction in which no then existing
Credit Party is organized; and

(ii) notwithstanding anything to the contrary in preceding clause (d)(i), (A) no
Credit Party shall be required to obtain control agreements with respect to any
deposit accounts or securities accounts and (B) the Credit Parties shall not be
required, nor shall the Collateral Agent be authorized to take, absent agreement
of the Borrower, any action in any jurisdiction outside of the United States
(other than a Qualified Jurisdiction in which any then existing Foreign Credit
Party is organized) to create or perfect any security interest with respect to
any assets located outside of the United States (it being understood that,
absent agreement of the Borrower, there shall be no security agreements or
pledge agreements governed under the laws of any jurisdiction outside the United
States (other than a Qualified Jurisdiction in which any then existing Foreign
Credit Party is organized)); and

(e) Excluded Tax Subsidiaries. With respect to each Restricted Subsidiary that
is a first-tier Excluded Tax Subsidiary of a Credit Party, the applicable Credit
Party shall deliver all such applicable documents, instruments, agreements, and
certificates as are necessary, to grant and to perfect a First Priority Lien in
favor of the Collateral Agent, for the benefit of the Secured Parties, under the
Pledge and Security Agreement (but subject to any limitations sets forth
therein) in 65% of each class of the Equity Interests of such first-tier
Excluded Tax Subsidiary entitled to vote (within the meaning of Treas. Reg. Sec.
1.956-2(c)(2)) and 100% of each class of the Equity Interests not entitled to
vote (within the meaning of Treas. Reg. Sec. 1.956-2(c)(2)) of such first-tier
Excluded Tax Subsidiary.

 

139



--------------------------------------------------------------------------------

5.12 Material Real Estate Assets.

(a) With respect to any Material Real Estate Asset located in the United States
acquired by a Credit Party (other than Holdings or LLC Subsidiary) after the
ClosingSixth Amendment Effective Date, or any Real Estate Asset located in the
United States of a Credit Party (other than Holdings or LLC Subsidiary) that
becomes a Material Real Estate Asset after the ClosingSixth Amendment Effective
Date (in each case, for the avoidance of doubt, other than an Excluded Asset),
within 90 days of the acquisition thereof or the date it becomes such a Material
Real Estate Asset (or, in either case, such later date as may be agreed by the
Administrative Agent in its sole reasonable discretion), the BorrowersBorrower
or the applicable Guarantor Subsidiary shall execute and/or deliver, or cause to
be executed and/or delivered, to the Administrative Agent the following, each in
form and substance reasonably satisfactory to the Administrative Agent:

(i) If and to the extent an appraisal is required under FIRREA, an appraisal
complying with FIRREA stating the then current fair market value of such
Mortgaged Property;

(ii) a fully executed and acknowledged Mortgage in form suitable for filing or
recording in all filing or recording offices as are required by law to create a
valid and enforceable First Priority Lien (subject only to Permitted Liens) on
the Mortgaged Property described therein in favor of the Collateral Agent;

(iii) a Title Policy, insuring that the Mortgage is a valid and enforceable
First Priority Lien on the Mortgaged Property, free and clear of all defects,
encumbrances and Liens other than Permitted Liens;

(iv) at the Administrative Agent’s reasonable request, (A) a then current
A.L.T.A. survey in respect of such Mortgaged Property, certified to the
Administrative Agent by a licensed surveyor, or (B) an existing A.L.T.A. survey
with a “no change” affidavit sufficient to allow the issuer of the Title Policy
to issue such policy without a survey exception;

(v) (A) a completed “Life of Loan” standard flood hazard determination form as
to any improved Mortgaged Property, (B) if the improvements located on a
Mortgaged Property are located in a Special Flood Hazard Area, a notification to
the BorrowersBorrower (a “Flood Notice”), including (if applicable) that flood
insurance coverage under the NFIP is not available because the community in
which the Mortgaged Property is located does not participate in the NFIP, and
(C) if the Flood Notice is required to be given (x) documentation evidencing the
Borrowers’Borrower’s receipt of the Flood Notice (e.g., a countersigned Flood
Notice) and (y) evidence of Flood Insurance as required by Section 5.5;

(vi) at the Administrative Agent’s reasonable request, (A) a PZR Zoning Report,
or equivalent zoning report or municipal zoning letter or (B) a zoning
endorsement to the Title Policy;

(vii) If reasonably requested by the Collateral Agent, an opinion of local
counsel in each state in which such Mortgaged Property is located with respect
to the enforceability of the form of Mortgage to be recorded in such state and
such other matters as are customary; and

 

140



--------------------------------------------------------------------------------

(viii) at the Administrative Agent’s reasonable request, an environmental site
assessment prepared by a qualified firm reasonably acceptable to the
Administrative Agent, in form and substance reasonably satisfactory to the
Administrative Agent.

(b) In addition to the obligations set forth in Section 5.12(a), within thirty
(30) days (or such longer period as is acceptable to the Administrative Agent)
after written notice from the Administrative Agent to the Borrower
Representative that any Mortgaged Property located in the United States acquired
by a Credit Party (other than Holdings or LLC Subsidiary) which was not
previously located in an area designated as a Special Flood Hazard Area has been
redesignated as a Special Flood Hazard Area, the Credit Parties shall satisfy
the Flood Insurance requirements of Section 5.5.

(c) At any time if an Event of Default shall have occurred and be continuing,
the Administrative Agent may, or may require the BorrowersBorrower to, in either
case, at the Borrowers’Borrower’s expense, obtain appraisals in form and
substance and from appraisers reasonably satisfactory to the Administrative
Agent stating the then current fair market value of all or any portion of the
personal property of any Credit Party and the fair market value or such other
value as determined by the Administrative Agent (for example, replacement cost
for purposes of Flood Insurance) of any Material Real Estate Asset of any Credit
Party.

5.13 Further Assurances. At any time or from time to time upon the request of
the Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as the Administrative Agent or the Collateral Agent may reasonably
request in order to effect fully the purposes of the Credit Documents. In
furtherance and not in limitation of the foregoing, each Credit Party shall take
such actions as the Administrative Agent or the Collateral Agent may reasonably
request from time to time to ensure that the Obligations are guaranteed by the
Guarantors and are secured by substantially all of the assets of the Credit
Parties and all of the outstanding Equity Interests of the Borrowers’, LLC
Subsidiary’s and Holdings’Borrower’s Subsidiaries owned directly by a Credit
Party (in each case other than Excluded Assets and otherwise subject to the
limitations contained in the Credit Documents with respect thereto).

5.14 [Reserved].

5.15 Unrestricted Subsidiaries.

(a) The BorrowersBorrower may at any time after the ClosingSixth Amendment
Effective Date designate any Subsidiary as an Unrestricted Subsidiary, or
designate any Restricted Subsidiary as an Unrestricted Subsidiary or any
Unrestricted Subsidiary as a Restricted Subsidiary; provided:

(i) immediately before and after such designation, no Event of Default shall
have occurred and be continuing or result therefrom;

(ii) no Unrestricted Subsidiary shall own any Equity Interests in Holdings,
anythe Borrower or any Restricted Subsidiary;

(iii) (x) no Unrestricted Subsidiary shall hold any Indebtedness of, or any Lien
on any property of Holdings, anythe Borrower or any of the Restricted
Subsidiaries and (y) none of Holdings, anythe Borrower nor any of the Restricted
Subsidiaries shall at any time be directly or indirectly liable for any
Indebtedness of any Unrestricted Subsidiary;

 

 

141



--------------------------------------------------------------------------------

(iv) no Subsidiary may be designated as an Unrestricted Subsidiary or continue
as an Unrestricted Subsidiary if it is a “restricted subsidiary” for purposes of
the Second Lien Term Facility Indebtedness, any otherany Junior Financing or any
other Indebtedness of the BorrowersBorrower or the Restricted Subsidiaries
outstanding at such time with an outstanding principal amount in excess of
$5,000,000 (to the extent such other Indebtedness has comparable provisions for
the designation of Unrestricted Subsidiaries); and

(v) no Restricted Subsidiary may be designated an Unrestricted Subsidiary (A) if
it was previously designated an Unrestricted Subsidiary or (B) if it owns
material intellectual property utilized in the business of the Credit Parties
and their Restricted Subsidiaries.

(b) The designation of any Unrestricted Subsidiary as a Restricted Subsidiary
shall constitute the incurrence or making, as applicable, at the time of
designation of any then-existing Investment, Indebtedness or Liens of such
Subsidiary, as applicable, existing at such time; provided that upon the
designation of any Unrestricted Subsidiary as a Restricted Subsidiary,
Holdingsthe Borrower shall be deemed to continue to have an Investment in such
resulting Restricted Subsidiary in an amount (if positive) equal to
(i) Holdings’the Borrower’s Investment in such Restricted Subsidiary at the time
of designation, less (ii) the portion of the fair market value (as reasonably
determined by Holdingsthe Borrower) of the net assets of such Restricted
Subsidiary attributable to Holdings’the Borrower’s or its Restricted
Subsidiary’s (as applicable) Investment therein (as reasonably estimated by
Holdingsthe Borrower).

(c) The designation of any Subsidiary as an Unrestricted Subsidiary shall
(i) constitute an Investment by Holdingsthe Borrower (or its applicable
Restricted Subsidiary) therein at the date of designation in an amount equal to
the fair market value (as reasonably determined by Holdingsthe Borrower) of the
net assets of such Subsidiary attributable to Holdings’the Borrower’s or its
Restricted Subsidiary’s (as applicable) Investment therein (as reasonably
estimated by Holdingsthe Borrower) and (ii) be permitted to the extent such
Investment is permitted under Section 6.6. Neither Holdingsthe Borrower nor any
Restricted Subsidiary may contribute or otherwise sell or transfer to any
Unrestricted Subsidiary any material intellectual property utilized in the
business of the Credit Parties and their Restricted Subsidiaries.

5.16 [Reserved].

5.17 [Reserved].

5.16 UK Pensions. Ensure that no Credit Party organized under the laws of
England or Wales or any Restricted Subsidiary thereof shall become an employer
(for the purposes of sections 38 to 51 of the Pensions Act 2004) of an
occupational pension scheme which is not a money purchase scheme (both terms as
defined in the Pension Schemes Act 1993) or “connected” with or an “associate”
of (as those terms are used in sections 38 or 43 of the Pensions Act 2004) such
an employer, except, in each case, as could not reasonably be expected to result
in a Material Adverse Effect.

5.17 Syndication Cooperation . At any time on and after the Fifth Amendment
Effective Date and ending on the earlier of (a) a “Successful Syndication” (as
defined in the 2019 Incremental Fee Letter) and (b) the date that is ninety days
after the Fifth Amendment Effective

 

142



--------------------------------------------------------------------------------

Date (such earlier date, the “Syndication Date”), Holdings and the Borrowers
shall (i) perform the syndication-related actions described in Sections 3 and 4
of the 2019 Incremental Commitment Letter in accordance with the terms thereof
and (ii) agree to enter into any amendment to this Agreement or other
appropriate document or agreement necessary to implement any of the “Flex
Provisions” (under and as defined in the 2019 Incremental Fee Letter) described
in the 2019 Incremental Fee Letter in accordance with the terms of the 2019
Incremental Fee Letter (any such amendment, a “Syndication Amendment”).

5.18 Use of Proceeds. The BorrowersBorrower shall use the proceeds of any Credit
Extension, whether directly or indirectly, in a manner consistent with the uses
set forth in Section 2.6.

5.19 Beneficial Ownership Regulation. Promptly following any request by the
Administrative Agent therefor, the BorrowersBorrower shall provide information
and documentation reasonably requested by the Administrative Agent or any Lender
(through the Administrative Agent) for purposes of compliance with the
Beneficial Ownership Regulation.

5.20 Centre of Main Interests and Establishments. For purposes of the 2000
Regulation and the 2015 Regulation, each Foreign Credit Party shall, and shall
cause each Restricted Subsidiary thereof to, ensure that its centre of main
interest (as that term is used in Article 3(1) of the 2000 Regulation and
Article 2(4) of the 2015 Regulation) is situated in the jurisdiction under whose
laws such Foreign Credit Party or such Restricted Subsidiary is organized;
provided that at any time a Foreign Credit Party is organized under the laws of
more than one jurisdiction, its central administration may be located in in
either jurisdiction or both jurisdictions.

5.20 [Reserved].

5.21 Maintenance of Ratings The BorrowersBorrower shall use commercially
reasonable efforts to (a) cause the Loans to be continuously rated (but not any
specific rating) by S&P and Moody’s and (b) maintain a public corporate rating
(but not any specific rating) from S&P and a public corporate family rating (but
not any specific rating) from S&P and Moody’s.

5.22 Post-Closing Covenants. Holdings and the Borrowers agree to perform, or
cause to be performed, the actions described on Schedule 5.22 on or before the
dates specified with respect to such items, or such later dates as may be agreed
to in writing by the Administrative Agent in its sole discretion.
Notwithstanding anything to the contrary contained in this Agreement or any
other Credit Document, the parties hereto acknowledge and agree that all
conditions precedent and representations and covenants contained in this
Agreement and the other Credit Documents shall be deemed modified to the extent
appropriate to permit such actions within such time frame rather than on the
Closing Date.[Reserved].

5.23 2L IPO Prepayment. No later than the fifth Business Day following the
consummation of the Qualified Borrower IPO, the Borrower and the Released
Borrowers shall prepay all (but not less than all) of the then outstanding
amount (if any) of Second Lien Term Facility Indebtedness with net cash proceeds
received by (or contributed to) the U.S. Borrower from such Qualified Borrower
IPO (such amount, the “Permitted 2L IPO Prepayment Amount”).

5.24 Specified Equity Contribution. In the case of the Borrower’s and the
Released Borrowers’ payment of any Earn-out Indebtedness incurred pursuant to
Section 1.13(b)(i) and/or (ii) of the SCUF Acquisition Agreement, one or morethe
Borrower and/or the Released Borrowers shall have received cash equity in an
aggregate amount at least equal to, and substantially concurrently with, any
such payments made by the Borrowerssuch Persons.

 

143



--------------------------------------------------------------------------------

SECTION 6. NEGATIVE COVENANTS

So long as any Commitment is in effect and until payment in full of all
Obligations (other than Remaining Obligations) and cancellation, expiration or
Cash Collateralization of all Letters of Credit, none of Holdings, anythe
Borrower ornor any of the Restricted Subsidiaries shall, directly or indirectly:

6.1 Indebtedness. Create, incur, assume or guaranty, or otherwise become or
remain directly or indirectly liable with respect to any Indebtedness, except:

(a) the Obligations;

(b) Permitted Obligations;

(c) Indebtedness of the BorrowersBorrower and the Restricted Subsidiaries
described in Schedule 6.1;

(d) (i) Indebtedness of any Credit Party owing to any other Credit Party,
provided that any such Credit Parties are parties to theany applicable
Intercreditor Agreement or another intercreditor or subordination
agreementarrangement reasonably satisfactory to the Administrative Agent,
(ii) Indebtedness of any Restricted Subsidiary that is not a Credit Party owing
to any other Restricted Subsidiary that is not a Credit Party, and (iii) other
intercompany loans permitted as an Investment under Section 6.6(e) or 6.6(z);
provided that in the case of any such Indebtedness incurred in reliance on any
of preceding clause (i), (ii) or (iii) that is owing to Holdings or LLC
Subsidiary, Holdings or LLC Subsidiary, as applicable, shall, absent the consent
of the Administrative Agent to the contrary, have granted a Lien under
appropriate Collateral Documents (in form and substance reasonably satisfactory
to the Collateral Agent) governed by the laws of its jurisdiction of
organization, as are reasonably satisfactory to grant to, and perfect in favor
of, the Collateral Agent (for the benefit of the Secured Parties) a Lien on such
Indebtedness;

(e) with respect to any Indebtedness otherwise permitted to be incurred pursuant
to this Section 6.1, guaranties of such Indebtedness or guaranties by
Holdingsthe Borrower or a Restricted Subsidiary of such Indebtedness; provided,
that if the Indebtedness being guaranteed is subordinated to the Obligations,
such guarantee shall be contractually subordinated to the Guaranties of the
Obligations on terms, taken as a whole, at least as favorable to the Lenders (as
determined in Holdings’the Borrower’s good faith judgment in consultation with
the Administrative Agent) as those contained in the subordination of such
Indebtedness, taken as a whole;

(f) Indebtedness of Holdings (solely to the extent permitted pursuant to
Section 6.13), anythe Borrower and any Restricted Subsidiary (other than LLC
Subsidiary, except as permitted pursuant to Section 6.13) under Swap Contracts
designed to hedge against any Credit Party’s or any of the Restricted
Subsidiaries’ exposure to interest rates, foreign exchange rates or commodities
pricing risks incurred in the ordinary course of business and not for
speculative purposes;

(g) Indebtedness consisting of promissory notes issued by any Credit Party or
Restricted Subsidiary to current or former employees (including officers) and
members of the Board of Directors of such Credit Party, Holdingsthe Borrower or
any Restricted Subsidiary, their respective estates, spouses or former spouses
to finance the purchase or redemption of Equity Interests of Holdings or any
Parentthe Borrower, in each case, permitted by Section 6.4(l); provided, that
such Indebtedness shall be subordinated in right of payment to the Obligations
(other than Remaining Obligations) on terms reasonably satisfactory to the
Administrative Agent;

 

144



--------------------------------------------------------------------------------

(h) Indebtedness of anythe Borrower and the Restricted Subsidiaries with respect
to Capital Leases and Purchase Money Indebtedness, in each case, incurred prior
to or within 270 days after the acquisition, construction, lease, repair or
improvement of the applicable asset in an aggregate amount not to exceed
$10,000,000 at any time for all such Persons;

(i) Indebtedness of anythe Borrower and the Restricted Subsidiaries and any
Person that becomes a Restricted Subsidiary, in each case, that is assumed or
acquired (but not incurred) in connection with any Permitted Acquisition or
other similar Investment permitted hereunder (other than, for the avoidance of
doubt, as a result of the designation as a Restricted Subsidiary pursuant to
Section 5.15); provided that (i) such Indebtedness was not assumed or acquired
in contemplation of such acquisition, (ii) no Event of Default exists
immediately before and after giving effect to the incurrence of such
Indebtedness, (iii)(A) if such Indebtedness is secured by a first priority Lien
on Collateral that is pari passu with the Lien securing the Obligations or
secured by assets not constituting Collateral after giving effect to the
assumption or acquisition of such Indebtedness, the Consolidated First Lien Net
Leverage Ratio shall be equal to or less than 4.25:1.00, (B) if such
Indebtedness is secured by a Lien that is contractually junior to the Lien on
Collateral securing the Obligations, the Consolidated Secured Net Leverage Ratio
shall be equal to or less than 5.50:1.00 and (C) if such Indebtedness is
unsecured (or unsecured and contractually subordinated to the Obligations), the
Consolidated Total Net Leverage Ratio shall be equal to or less than 5.50:1.00
(in each case, (x) determined on a Pro Forma Basis as of the last day of the
Test Period most recently ended prior to the date of the incurrence of such
additional amount of such Indebtedness, as if such additional amount of
Indebtedness had been incurred on the first day of such Test Period and
(y) calculated without the proceeds of such additional Indebtedness being netted
from the Indebtedness for such calculation and assuming the full utilization
thereof, whether or not actually utilized), (iv) if such Indebtedness is
secured, (A) the lenders or investors providing such Indebtedness or a
representative acting on behalf of such lenders or investors shall have entered
into thean applicable Intercreditor Agreement or another intercreditor or
subordination agreementarrangement reasonably satisfactory to the Administrative
Agent and (B) the obligors (including all borrowers, issuers, guarantors and
other credit support providers) under such Indebtedness or a representative
acting on behalf of such obligors shall have entered into thean applicable
Intercreditor Agreement or another intercreditor or subordination
agreementarrangement reasonably satisfactory to the Administrative Agent and
(v) if such Indebtedness is unsecured, to the extent that the aggregate
principal amount of such Indebtedness plus the aggregate principal amount of all
other unsecured Indebtedness of Holdingsthe Borrower and its Restricted
Subsidiaries then outstanding and incurred in reliance on this Section 6.1(i) or
Section 6.1(n), (q) (solely in respect of Indebtedness originally incurred in
reliance on this Section 6.1(i) or Section (n) or (r)) or (r) equals or exceeds
$25,000,000, (A) the lenders or investors providing such Indebtedness or a
representative acting on behalf of such lenders or investors shall have entered
into thean applicable Intercreditor Agreement or another intercreditor or
subordination agreementarrangement reasonable satisfactory to the Administrative
Agent and (B) the obligors (including all borrowers, issuers, guarantors and
other credit support providers) under such Indebtedness or a representative
acting on behalf of such obligors shall have entered into thean applicable
Intercreditor Agreement or another intercreditor or subordination
agreementarrangement reasonable satisfactory to the Administrative Agent;

(j) Indebtedness incurred by any Credit Party (other than Holdings or LLC
Subsidiary) in connection with a Permitted Acquisition, any other similar
Investment permitted hereunder (including through a merger) or any disposition
permitted hereunder, in each case, constituting indemnification obligations or
obligations in respect of purchase price, including adjustments thereof;

(k) Indebtedness (other than of Holdings or LLC Subsidiary) in an aggregate
amount not to exceed at any time $10,000,000;

(l) Indebtedness of Restricted Subsidiaries that are not Credit Parties in an
aggregate amount not to exceed at any time $10,000,000;

 

145



--------------------------------------------------------------------------------

(m) Indebtedness representing deferred compensation to employees of anythe
Borrower (or any direct or indirect parent thereof) and its Restricted
Subsidiaries incurred in the ordinary course of business;

(n) Additional Ratio Debt; provided that (i)(A) if such Additional Ratio Debt is
in connection with a Limited Condition Acquisition, (x) no Event of Default
shall exist at the time of the signing of the applicable acquisition agreement
and (y) no Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) shall exist
immediately before and after giving effect to the incurrence of such
Indebtedness or (B) if such Additional Ratio Debt is not in connection with a
Limited Condition Acquisition, no Event of Default shall exist immediately
before or after giving effect to such Indebtedness and (ii) the Additional Debt
Requirements are satisfied with respect to such Indebtedness;

(o) Indebtedness supported by a Letter of Credit in a principal amount not to
exceed the face amount of such Letter of Credit;

(p) [Reserved];

(q) any modification, refinancing, refunding, renewal, restructuring,
replacement or extension of any Indebtedness permitted under Section 6.1(c),
6.1(h), 6.1(i), 6.1(n) or this Section 6.1(q) (each, a “Permitted Refinancing”);
provided that:

(i) if such Permitted Refinancing is in connection with a Limited Condition
Acquisition, (x) no Event of Default shall exist at the time of the signing of
the applicable acquisition agreement and (y) no Event of Default under
Section 8.1(a), 8.1(f) or 8.1(g) shall exist immediately before and after giving
effect to the incurrence of such Indebtedness, or if not in connection with a
Limited Condition Acquisition, no Event of Default shall exist immediately
before or after giving effect to such Permitted Refinancing;

(ii) the principal amount (or accreted value, if applicable) thereof does not
exceed the principal amount (or accreted value, if applicable) of the
Indebtedness so modified, refinanced, restructured, refunded, renewed, replaced
or extended except by an amount equal to unpaid accrued interest and premium
thereon plus other amounts owing or paid related to such Indebtedness, and fees
and expenses incurred, in connection with such modification, refinancing,
refunding, renewal, restructuring, replacement or extension plus an amount equal
to any existing commitments unutilized thereunder;

(iii) the Indebtedness so modified, refinanced, restructured, refunded, renewed,
replaced or extended shall be substantially concurrently repaid with the
proceeds thereof;

(iv) other than with respect to a Permitted Refinancing in respect of
Indebtedness permitted pursuant to Section 6.1(h), such modification,
refinancing, refunding, renewal, replacement or extension has a final maturity
date equal to or later than the final maturity date of, and has a Weighted
Average Life to Maturity equal to or greater than the then applicable Weighted
Average Life to Maturity of, the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended;

(v) if such Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is contractually subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal, replacement or
extension is contractually subordinated in right of payment to the Obligations
on terms (a) at least as favorable (taken as a whole) (as reasonably determined
in good faith by Holdingsthe Borrower in consultation with the Administrative
Agent) to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed, replaced or extended
or (b) otherwise reasonably acceptable to the Administrative Agent;

 

146



--------------------------------------------------------------------------------

(vi) if the Indebtedness being modified, refinanced, refunded, renewed, replaced
or extended is unsecured, such modification, refinancing, refunding, renewal,
replacement or extension shall be unsecured;

(vii) such modified, refinanced, refunded, renewed, replaced or extended
Indebtedness shall not be guaranteed by any Person other than such Persons
providing a guarantee in respect of the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended; and

(viii) if the terms of the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended required the debtors and creditors party thereto
to be parties to thean applicable Intercreditor Agreement, then the debtors and
the creditors party to such modified, refinanced, refunded, renewed, replaced or
extended Indebtedness shall become parties to thean applicable Intercreditor
Agreement or another intercreditor or subordination agreementarrangement
reasonably satisfactory to the Administrative Agent.

(r) Permitted First Priority Refinancing Debt, Permitted Second Priority
Refinancing Debt and Permitted Unsecured Refinancing Debt, to the extent that
such Permitted First Priority Refinancing Debt and Permitted Second Priority
Refinancing Debt is, and in the case of any such Permitted Unsecured Refinancing
Debt that, together with all other unsecured Indebtedness outstanding and
incurred in reliance on this Section 6.1(r) or Section 6.1(i), (n) or
(q) (solely in respect of Indebtedness originally incurred in reliance on
Section 6.1(i) or (n) or this Section 6.1(r)), equals or exceeds $25,000,000,
such Permitted Unsecured Refinancing Debt is, subject to the terms and
conditions of thean applicable Intercreditor Agreement or another intercreditor
or subordination agreementarrangement reasonably satisfactory to the
Administrative Agent;

(s) Indebtedness under the Second Lien Credit Agreement in an aggregate
outstanding principal amount not to exceed $65,000,000 (as reduced by any
repayments or prepayment of principal thereof after the Closing Date and
increased by the amount of any interest thereon accreted to principal), plus the
aggregate principal amount of any Second Lien Additional Indebtedness and any
Second Lien Credit Agreement Refinancing Indebtedness incurred after the Closing
Date and permitted to be incurred under the Second Lien Credit Agreement (as in
effect on the date hereof), in each case, to the extent that such Indebtedness
is subject to the terms and conditions of the Intercreditor Agreement;
and[reserved]; and

(t) all premiums (if any), interest (including post-petition interest and
interest accreted to principal), fees, expenses, charges and additional or
contingent interest on obligations described in any of clauses (a) through
(s) above.

For purposes of determining compliance with this Section 6.1, if an item of
Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in Section 6.1(a) through 6.1(t), for the avoidance of
doubt, the BorrowersBorrower may, in theirits sole discretion, classify and
reclassify or later divide, classify or reclassify such item of Indebtedness (or
any portion thereof) and will only be required to include the amount and type of
such Indebtedness in one or more of the above clauses; provided that all
Indebtedness outstanding under the Credit Documents will be deemed to have been
incurred in reliance only on Section 6.1(a). The accrual of interest, the
accretion of accreted value and the payment of interest in the form of
additional Indebtedness shall not be deemed to be an incurrence of Indebtedness
for purposes of this Section 6.1.

 

147



--------------------------------------------------------------------------------

6.2 Liens. Create, incur, assume or permit to exist any Lien on or with respect
to any property or asset of any kind (including any document or instrument in
respect of goods or accounts receivable) of Holdings, anythe Borrower or any of
the Restricted Subsidiaries, whether now owned or hereafter acquired, or any
income or profits therefrom, except:

(a) Liens in favor of the Collateral Agent for the benefit of the Secured
Parties granted pursuant to any Credit Document;

(b) Permitted Encumbrances;

(c) Liens existing on the Closing Date and listed in Schedule 6.2 and any
modifications, replacements, renewals, restructurings, refinancings or
extensions thereof; provided, (i) any such Lien does not extend to any
additional property other than (A) after-acquired property that is affixed or
incorporated into the property covered by such Lien or financed by Indebtedness
permitted under Section 6.1 and (B) proceeds and products thereof and (ii) the
replacement, renewal, extension or refinancing of the obligations secured or
benefited by such Liens, to the extent constituting Indebtedness, is permitted
by Section 6.1;

(d) Liens, if any, in favor of the Issuing Bank and/or the Swing Line Lender to
Cash Collateralize or otherwise secure the obligations of a Defaulting Lender to
fund risk participations hereunder;

(e) Liens (i) securing judgments or orders for the payment of money not
constituting an Event of Default under Section 8.1(h) in existence for less than
45 days after the entry thereof or with respect to which execution has been
stayed or the payment of which is covered in full (subject to a customary
deductible) by insurance maintained with responsible insurance companies,
(ii) arising out of judgments or awards against Holdings, anythe Borrower or any
of the Restricted Subsidiaries with respect to which an appeal or other
proceeding for review is then being pursued and (iii) notices arising out of lis
pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings for which adequate reserves have been made;

(f) Liens securing Indebtedness permitted pursuant to Section 6.1(h); provided
that (i) such Liens are created within 270 days of the acquisition,
construction, repair, lease or improvement (as applicable) of the property
subject to such Liens (ii) the Indebtedness secured thereby does not exceed 100%
of the cost of the applicable property, improvements or equipment at the time of
such acquisition (or construction) plus the amount of any fees or other expenses
incurred in connection therewith, and (iii) such Liens do not at any time extend
to or cover any assets (except for replacements, additions and accessions to
such assets) other than the assets subject to such Capital Leases and the
proceeds and products thereof and customary security deposits; provided,
individual financings of equipment provided by one lender may be cross
collateralized to other financings of equipment provided by such lender;

(g) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 5.15),
but excluding Liens on the Equity Interests of any Person that becomes a
Restricted Subsidiary to the extent such Equity Interests are owned by any
Credit Party; provided, (i) such Lien was not created in contemplation of such
acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien does
not extend to or cover any other assets or property (other than the proceeds,
products and accessions thereof and other than after-acquired property subjected
to a Lien securing Indebtedness and other obligations incurred prior to such
time and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such acquisition), and (iii) the Indebtedness (if any) secured thereby is
permitted under Section 6.1;

 

148



--------------------------------------------------------------------------------

(h) Liens securing Indebtedness subject to a Permitted Refinancing, but only if
the applicable refinanced Indebtedness is permitted by Section 6.1 and is
secured at the time that the applicable refinancing Indebtedness is issued or
incurred; provided, (x) the Lien securing the applicable refinancing
Indebtedness shall be no broader with respect to the type or scope of assets
covered thereby than the Lien that secured the applicable refinanced
Indebtedness at the time of the issuance or incurrence of such refinancing
Indebtedness, and, if applicable, any after-acquired property that is affixed or
incorporated into the property covered by such Lien and the proceeds and
products thereof and (y) if the Indebtedness being modified, refinanced,
refunded, renewed, replaced or extended is secured by Liens that are
contractually junior to the Liens securing the Obligations, such modification,
refinancing, refunding, renewal, replacement or extension Indebtedness shall be
unsecured or secured by Liens that are contractually junior to the Liens
securing the Obligations on terms (a) at least as favorable (taken as a whole)
(as reasonably determined in good faith by Holdingsthe Borrower in consultation
with the Administrative Agent) to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended or (b) otherwise reasonably acceptable to the
Administrative Agent;

(i) Liens securing Indebtedness of anythe Borrower or the Restricted
Subsidiaries in an aggregate amount for all such Persons not to exceed at any
time $5,000,000;

(j) Liens on property of Restricted Subsidiaries that are not Credit Parties
securing Indebtedness of such Restricted Subsidiaries permitted under
Section 6.1(l); provided that such Liens are limited to the assets of any such
Restricted Subsidiary that is not a Credit Party;

(k) Liens securing Indebtedness (and related obligations) permitted under clause
(ii) of the definition of Permitted Obligations;

(l) Liens on Collateral securing Indebtedness (and related obligations)
permitted under Sections 6.1(n) or 6.1(s), subject to thean applicable
Intercreditor Agreement or another intercreditor or subordination
agreementarrangement reasonably satisfactory to the Administrative Agent; and

(m) Liens on the Collateral securing (x) Permitted First Priority Refinancing
Debt, subject to thean applicable Intercreditor Agreement or (y) Permitted
Second Priority Refinancing Debt, subject to thean applicable Intercreditor
Agreement.

For purposes of determining compliance with this Section 6.2, if any Lien meets
the criteria of more than one of the categories of Liens described in
Section 6.2(a) through 6.2(m), for the avoidance of doubt the BorrowersBorrower
may, in theirits sole discretion, classify and reclassify or later divide,
classify or reclassify such Lien (or any portion thereof) and will only be
required to include the amount and type of Lien in one or more of the above
clauses; provided that all Liens created under the Credit Documents will be
deemed to have been created in reliance only on Section 6.2(a) and, if
applicable, Section 6.2(d).

6.3 Payments and Prepayments of Certain Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy (including any
sinking fund payment or similar deposit) prior to the scheduled maturity thereof
in any manner any Junior Financing, except, so long as no Event of Default shall
have occurred and be continuing or shall be caused thereby:

(i) the payment of regularly scheduled principal, interest, mandatory
prepayments, and premiums with respect to the Second Lien Term Facility
Indebtedness, in each case, subject to the terms of the Intercreditor
Agreement[reserved];

 

149



--------------------------------------------------------------------------------

(ii) the payment of regularly scheduled principal, interest, mandatory
prepayments, premiums and ‘AHYDO’ payments with respect to any other Junior
Financing, in each case, subject to the terms of thean applicable Intercreditor
Agreement or any other intercreditor arrangement or subordination arrangement
applicable to such Junior Financing;

(iii) the refinancing thereof with proceeds of any Indebtedness that constitutes
a Permitted Refinancing, to the extent not required to prepay any Loans pursuant
to Section 2.14;

(iv) the conversion or exchange of any Junior Financing to Equity Interests
(other than Disqualified Equity Interests) of Holdings, LLC Subsidiary or any
Parentthe Borrower;

(v) repayments, redemptions, purchases, defeasances and other payments in
respect of any Junior Financing prior to its scheduled maturity in an amount not
to exceed the then Available Amount; provided, on a Pro Forma Basis immediately
after giving effect to the payment thereof, the Consolidated Total Net Leverage
Ratio shall not exceed 5.25:1.00, as demonstrated by a Pro Forma Compliance
Certificate delivered to the Administrative Agent on or before the making of
such payment;

(vi) repayments, redemptions, purchases, defeasances and other payments in
respect of any Junior Financing prior to its scheduled maturity in an unlimited
amount; provided, on a Pro Forma Basis immediately after giving effect to the
payment thereof, the Consolidated Total Net Leverage Ratio shall not exceed
3.75:1.00, as demonstrated by a Pro Forma Compliance Certificate delivered to
the Administrative Agent on or before the making of such payment; and

(vii) repayments, redemptions, purchases, defeasances and other payments in
respect of any Junior Financing prior to its scheduled maturity in an amount not
to exceed $2,000,000; and

(viii) the prepayment of Second Lien Term Facility Indebtedness in accordance
with Section 5.23.

(b) Make any payment on account of Earn-out Indebtedness unless, on a Pro Forma
Basis immediately after giving effect to the payment thereof, no Event of
Default shall have occurred and be continuing or shall be caused thereby.

6.4 Restricted Payments. Declare or make any Restricted Payment except that,
without duplication:

(a) each Restricted Subsidiary may make Restricted Payments to anythe Borrower
and other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to anythe Borrower, any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests) (other than, at any time an Event of Default is continuing, to
any Affiliate of anythe Borrower that is not a Restricted Subsidiary);

 

150



--------------------------------------------------------------------------------

(b) (i) Holdings and LLC Subsidiary may (or may make Restricted Payments to
permit any direct or indirect Parent thereof to)the Borrower may redeem in whole
or in part any of its Equity Interests for another class of its (or such
Parent’s) Equity Interests or rights to acquire its Equity Interests or with
proceeds from substantially concurrent equity contributions or issuances of new
Equity Interests, provided that any terms and provisions material to the
interests of the Lenders, when taken as a whole, contained in such other class
of Equity Interests are, as reasonably determined by Holdingsthe Borrower in its
good faith reasonable judgment in consultation with the Administrative Agent, at
least as advantageous to the Lenders as those contained in the Equity Interests
redeemed thereby and (ii)  anythe Borrower and each Restricted Subsidiary may
declare and make dividend payments or other Restricted Payments payable solely
in the Equity Interests (other than Disqualified Equity Interests) of such
Person (and, in the case of such a Restricted Payment by a non-wholly owned
Restricted Subsidiary, to Holdingsthe Borrower or any Restricted Subsidiary and
to each other owner of Equity Interests of such Restricted Subsidiary based on
their relative ownership interests of the relevant class of Equity Interests);

(c) Holdingsthe Borrower or any of the Restricted Subsidiaries may make
Restricted Payments in respect of or to fund indemnification obligations or
obligations in respect of purchase price payments (including working capital
adjustments or purchase price adjustments) pursuant to any Permitted Acquisition
or other similar permitted Investment;

(d) Holdingsthe Borrower or any of the Restricted Subsidiaries may make
Restricted Payments to finance any Permitted Acquisition or other permitted
Investment; provided that (i) such Restricted Payment shall be made
substantially concurrently with the closing of such Permitted Acquisition or
permitted Investment and (ii) the applicable Borrower shall, immediately
following the closing thereof, cause (x) all property acquired (whether assets
or Equity Interests) to be held by or contributed to a Credit Party or (y) the
merger (to the extent permitted in Section 6.8) of the Person formed or acquired
into it or another Credit Party in order to consummate such Permitted
Acquisition or permitted Investment;

(e) to the extent constituting Restricted Payments, Holdingsthe Borrower or any
of the Restricted Subsidiaries may enter into and consummate transactions
expressly permitted by any provision of Section 6.6 or Section 6.8;

(f) Holdingsthe Borrower or any of the Restricted Subsidiaries may (a) pay cash
in lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Acquisition and (b) honor any conversion
request by a holder of convertible Indebtedness by making cash payments in lieu
of fractional shares in connection with any such conversion;

(g) each Restricted Subsidiary may make Restricted Payments to Holdings and LLC
Subsidiary,the Borrower and, if applicable (but without duplication), Holdings,
LLC Subsidiary and the Borrowersthe Borrower may make Restricted Payments to
theirits equityholders, the proceeds of which shall be used solely:

(i) to pay franchise Taxes and other fees, Taxes (other than income or similar
Taxes) and expenses required to maintain such Person’s corporate existence;

(ii) to pay amounts permitted by Section 6.11(e);

(iii) to pay customary costs, fees and expenses (other than to Affiliates)
related to any unsuccessful equity or debt offering permitted by this Agreement;

(iv) to pay such Person’s operating costs and expenses incurred in the ordinary
course of business and other corporate overhead costs and expenses (including
administrative, legal, accounting and similar expenses provided by third parties
and fees to and reimbursement of expenses of independent directors or managers
or board observers), incurred in the ordinary course of business and
attributable to the ownership or operations of the Credit Parties and their
Restricted Subsidiaries, Transaction Costs, and any indemnification claims made
by directors or officers of Holdings (or its general partner) or LLC
Subsidiarythe Borrower or such equityholder(s) attributable to the ownership or
operations of the BorrowersBorrower and the Restricted Subsidiaries;

 

151



--------------------------------------------------------------------------------

(v) to pay customary salary, bonus and other benefits payable to officers and
employees of Holdings, its general partner and LLC Subsidiary to the extent such
salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrowers and the Restricted Subsidiariesthe Borrower; and

(vi) to the extent constituting Restricted Payments, the payment of fees related
to the Related Transactions and paid on the Closing Date;

(h) so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, Holdingsthe Borrower or any of the Restricted
Subsidiaries may pay dividends and distributions in an unlimited amount;
provided that on a Pro Forma Basis immediately after giving effect to the
payment thereof, the Consolidated Total Net Leverage Ratio shall not exceed
3.75:1.00, in each case, as demonstrated by a Pro Forma Compliance Certificate
delivered to the Administrative Agent on or before the making of such payment;

(i) so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, Holdingsthe Borrower or any of the Restricted
Subsidiaries may pay dividends and distributions in an aggregate amount not to
exceed the Available Amount; provided, on a Pro Forma Basis immediately after
giving effect to such payment, the Consolidated Total Net Leverage Ratio shall
not exceed 5.25:1.00, as demonstrated by a Pro Forma Compliance Certificate
delivered to the Administrative Agent on or before the making of such payment;

(j) so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, Holdingsthe Borrower or any of the Restricted
Subsidiaries may make Restricted Payments to fund the payment of regular cash
dividends on Holdings’the Borrower’s common Equity Interests, following the
consummation of athe Qualified Borrower IPO, not to exceed 6.0% per annum of the
net cash proceeds received by (or contributed to) the BorrowersBorrower from
suchthe Qualified Borrower IPO;

(k) to the extent not otherwise applied pursuant to Section 8.4, to increase the
Available Amount, or to increase the amount permitted under Section 6.4(j),
Holdings, LLC Subsidiary, and the Borrowersthe Borrower may make Restricted
Payments substantially contemporaneously with the net cash proceeds received by
Holdings or LLC Subsidiary, as applicable,the Borrower from the issuance of any
Equity Interests of Holdings or LLC Subsidiary, as applicable, permitted hereby
to the extent contributed to the Borrowersthe Borrower, so long as no Event of
Default shall have occurred and be continuing or shall be caused thereby;

(l) so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, Holdingsthe Borrower and each Restricted Subsidiary may
make Restricted Payments to purchase or redeem (or for the purpose of purchasing
or redeeming) from future, present or former employees (including officers),
consultants, members of the Board of Directors (or any Affiliates, spouses,
former spouses, other immediate family members, successors, executors,
administrators, heirs, legatees or distributees of any of the foregoing) and any
other minority shareholders of Holdings, LLC Subsidiarythe Borrower or any
Subsidiary, on account of the death, termination, resignation or other voluntary
or involuntary cessation of such person’s employment, directorship or
shareholding, shares of Holdings’ or LLC Subsidiary’sthe Borrower’s Equity
Interests (other than Disqualified Equity Interests) held by such person or
options or warrants to acquire such Equity Interests (other than Disqualified
Equity Interests) in an aggregate amount for all such payments not to exceed,
from the Closing Date to the date of

 

152



--------------------------------------------------------------------------------

determination, the sum of (w) $10,000,000 in the aggregate (not to exceed
$5,000,000 in any Fiscal Year), with unused amounts in any Fiscal Year being
carried over to succeeding Fiscal Years subject to a maximum of $5,000,000 being
carried forward in any Fiscal Year, plus (x) the amount of any net cash proceeds
received by or contributed to Holdings or LLC Subsidiary, as applicable,the
Borrower from the issuance and sale since the issue date of Equity Interests of
Holdings or LLC Subsidiary, as applicable,the Borrower to officers, directors,
employees or consultants of Holdings, LLC Subsidiarythe Borrower or any
Subsidiary that have not been used to fund any Restricted Payments under this
clause (l), plus (y) the net cash proceeds of any “key-man” life insurance
policies of any Credit Party or any Restricted Subsidiary that have not been
used to make any repurchases, redemptions or payments under this clause (l),
plus (z) the proceeds of issuances of Equity Interests (other than Disqualified
Equity Interests) to or loans from equity holders for the purpose of funding any
such Restricted Payments, provided that, for the avoidance of doubt,
cancellation of Indebtedness owing to Holdings or LLC Subsidiary (or any direct
or indirect parent thereof) or any of its Subsidiaries from members of
management of Holdings, LLC Subsidiary, any of their direct or indirect parent
companies or any of their Subsidiaries in connection with a repurchase of Equity
Interests of Holdings, LLC Subsidiary or any of their direct or indirect parent
companies will not be deemed to constitute a Restricted Payment for purposes of
this covenant or any other provision of this Agreement;;

(m) Holdingsthe Borrower and each of its Restricted Subsidiaries may make
Restricted Payments for repurchases of Equity Interests in the ordinary course
of business deemed to occur upon exercise of stock options or warrants if such
Equity Interests are applied in payment of all or a portion of the exercise
price of such options or warrants or tax withholding obligations with respect
thereto;

(n) Restricted Payments described in the penultimate sentence of
Section 2.14(i); and

(o) so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, Holdingsthe Borrower or any of the Restricted
Subsidiaries may pay dividends and distributions in an aggregate amount not to
exceed $10,000,000.; and

(p) the Borrower may pay cash dividends to the holders of its Equity Interests
within 60 days after the date of their declaration if such dividends could have
been paid on the date of their declaration in compliance with this Section 6.4.

6.5 Burdensome Agreements. Create or otherwise cause or suffer to exist or
become effective any consensual encumbrance or restriction of any kind on the
ability of anythe Borrower or any of the Restricted Subsidiaries to:

(a) pay dividends or make any other distributions on any of such Restricted
Subsidiary’s Equity Interests owned by Holdings, anythe Borrower or any other
Restricted Subsidiary;

(b) repay or prepay any Indebtedness owed by such Restricted Subsidiary to
Holdings, LLC Subsidiary, anythe Borrower or any other Restricted Subsidiary;

(c) make loans or advances to Holdings, anythe Borrower or any other Restricted
Subsidiary; or

(d) transfer any of its property or assets to anythe Borrower or any other
Restricted Subsidiary;

provided, notwithstanding anything herein to the contrary, this Section 6.5
shall not apply to Contractual Obligations that:

 

153



--------------------------------------------------------------------------------

(i) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary and the restriction or condition set forth in such
agreement does not apply to anythe Borrower or any other Restricted Subsidiary
that previously was a Restricted Subsidiary;

(ii) relate to Indebtedness of a Restricted Subsidiary that is not a Credit
Party which is permitted by Section 6.1 and which does not apply to any Credit
Party;

(iii) are customary restrictions that arise in connection with (x) any Permitted
Lien and relate to the property subject to such Lien or (y) arise in connection
with any disposition permitted by Section 6.8 or 6.9 and relate solely to the
assets or Person subject to such disposition;

(iv) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures and other non-wholly-owned Subsidiaries
permitted under Section 6.6 and applicable solely to such joint venture or
non-wholly-owned Subsidiary and its equity entered into in the ordinary course
of business;

(v) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 6.1 but solely to the extent any negative
pledge relates to the property financed by such Indebtedness and the proceeds,
accessions and products thereof;

(vi) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto;

(vii) are customary provisions restricting subletting, transfer or assignment of
any lease governing a leasehold interest of anythe Borrower or any of the
Restricted Subsidiaries;

(viii) are customary provisions restricting assignment or transfer of any lease,
license or agreement;

(ix) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(x) arise in connection with cash or other deposits permitted under Sections 6.2
and 6.6 and limited to such cash or deposit;

(xi) are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

(xii) are restrictions regarding licensing or sublicensing by anythe Borrower
and the Restricted Subsidiaries of intellectual property in the ordinary course
of business;

(xiii) are restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder;

 

154



--------------------------------------------------------------------------------

(xiv) are restrictions or conditions in connection with any item of Indebtedness
permitted pursuant to Section 6.1 to the extent such restrictions or conditions
with respect to such Indebtedness are not materially more restrictive, taken as
a whole, to Holdingsthe Borrower and its Restricted Subsidiaries than the
restrictions and conditions in the Credit Documents (except for (A) covenants
and events of default applicable only to periods after the Latest Maturity Date
in effect at the time of the incurrence or issuance of any such Indebtedness or
(B) unless the Borrowers enterBorrower enters into an amendment to this
Agreement with the Administrative Agent (which amendment shall not require the
consent of any other Lender) to add such more restrictive terms for the benefit
of the Lenders) and such restrictions or conditions do not prohibit compliance
with Sections 5.11 and 5.12; or

(xv) are restrictions imposed by (A) the Credit Documents, (B) any Junior
Financing Documents or (C) applicable Law.

6.6 Investments. Make or own any Investment in any Person except Investments in
or constituting:

(a) cash and Cash Equivalents (and assets that were Cash Equivalents when such
Investment was made);

(b) Equity Interests of any Borrower owned by Holdings or LLC
Subsidiary[reserved];

(c) Equity Interests of any Restricted Subsidiary of Holdings or LLC
Subsidiarythe Borrower as of the ClosingSixth Amendment Effective Date;

(d) Equity Interests of any Guarantor Subsidiary;

(e) Investments (i) by anythe Borrower or any Restricted Subsidiary in any
Unrestricted Subsidiaries or joint ventures or any Restricted Subsidiaries that
are not Credit Parties, the aggregate amount of which, together with Investments
made pursuant to clause (ii)(b)(x) of the term Permitted Acquisition, shall not
exceed (x) $10,000,000 at any one time outstanding, plus (y) so long as no Event
of Default shall have occurred and be continuing or shall be caused thereby, the
then Available Amount; provided, in the case of this clause (i)(y) only, on a
Pro Forma Basis immediately after giving effect to such Investment, the
Consolidated Total Net Leverage Ratio shall not exceed 5.25:1.00, as
demonstrated by a Pro Forma Compliance Certificate delivered to the
Administrative Agent on or before the making of such payment and (ii) by any
Credit Party in any other Credit Party (other than, unless a loan, Holdings or
LLC Subsidiary);

(f) Investments by any Restricted Subsidiary that is not a Credit Party in any
other Restricted Subsidiary that is not a Credit Party;

(g) Investments consisting of accounts receivable arising and trade credit
granted in the ordinary course of business;

(h) promissory notes, securities and other non-cash consideration received in
connection with Asset Sales permitted by Section 6.9;

(i) (i) Investments received in satisfaction or partial satisfaction of
obligations owing from financially troubled account debtors or pursuant to any
plan of reorganization or similar arrangement upon or in connection with the
bankruptcy or insolvency of such account debtors or trade creditors,
(ii) deposits, prepayments and other credits to suppliers made in the ordinary
course of business and (iii) Investments received in settlement of bona fide
disputes with trade creditors or customers;

 

155



--------------------------------------------------------------------------------

(j) Investments made in the ordinary course of business consisting of negotiable
instruments held for collection in the ordinary course of business and lease,
utility and other similar deposits in the ordinary course of business;

(k) intercompany loans to the extent permitted under Section 6.1(d);

(l) Capital Expenditures;

(m) Investments in Swap Contracts permitted under Section 6.1(f);

(n) ordinary course of business advances, loans or extensions of credit (i) by
anythe Borrower or any of the Restricted Subsidiaries in compliance with
applicable Laws to officers, non-affiliated members of the Board of Directors,
and employees of Holdings, the general partner of Holdings, anythe Borrower or
any of the Restricted Subsidiaries for travel, entertainment or relocation, out
of pocket or other business-related expenses in the ordinary course of business,
(ii) constituting advances of payroll payments or commissions payments to
employees or (iii) for purposes not described in the foregoing clauses (i) and
(ii), in an aggregate principal amount outstanding not to exceed $1,000,000;

(o) loans by anythe Borrower or any of the Restricted Subsidiaries in compliance
with applicable Laws to officers, non-affiliated members of the Board of
Directors, and employees of Holdings, the general partner of Holdings, anythe
Borrower or any of the Restricted Subsidiaries the proceeds of which shall be
used to purchase the Equity Interests of Holdings or LLC Subsidiarythe Borrower
in an aggregate amount for all such loans not to exceed $2,000,000 at any one
time outstanding; provided, any such loan shall be matched by the applicable
officer, non-affiliated director, or employee, as the case may be, on a
dollar-for-dollar basis in respect of the purchase price for such Equity
Interests;

(p) Investments described in Schedule 6.6 and modifications, replacements,
renewals, reinvestments or extensions thereof; provided that the amount of any
Investment permitted pursuant to this Section 6.6(p) is not increased from the
amount of such Investment on the Closing Date except pursuant to the terms of
such Investment as of the Closing Date or as otherwise permitted by this
Section 6.6;

(q) Permitted Acquisitions;

(r) asset purchases (including purchases of inventory, supplies and materials)
and the licensing or contribution of intellectual property pursuant to
arrangements with other Persons, in each case in the ordinary course of business
consistent with past practice;

(s) Investments held by a Restricted Subsidiary acquired after the Closing Date
or of a Person merged into or consolidated with anythe Borrower or any
Restricted Subsidiary in compliance with Section 6.8 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(t) Investments to the extent that payment for such Investments is made solely
with Equity Interests that are not Disqualified Equity Interests of Holdings,
LLC Subsidiary or any Parent after athe Borrower after the Qualified Borrower
IPO of Holdings, LLC Subsidiary or such Parent, as the case may be);

(u) guarantee obligations of anythe Borrower or any Restricted Subsidiary in
respect of leases (other than Capital Leases) or other obligations that do not
constitute Indebtedness, in each case entered into in the ordinary course of
business;

 

156



--------------------------------------------------------------------------------

(v) contributions to a “rabbi” trust for the benefit of employees or other
grantor trust subject to claims of creditors in the case of a bankruptcy of
anythe Borrower;

(w) additional Investments at any one time outstanding in an unlimited amount
provided that (i)(A) to the extent that any such Investment is made in
connection with a Limited Condition Acquisition, (x) no Event of Default shall
exist at the time of the signing of the applicable acquisition agreement and
(y) no Event of Default under Section 8.1(a), 8.1(f) or 8.1(g) shall exist
immediately before and after giving effect to such Investment or (B) if such
Investment is not in connection with a Limited Condition Acquisition, no Event
of Default shall exist immediately before or after giving effect to such
Investment; and (ii) on a Pro Forma Basis immediately after giving effect to
such Investment, the Consolidated Total Net Leverage Ratio shall not exceed
5.00:1.00, as demonstrated by a Pro Forma Compliance Certificate delivered to
the Administrative Agent on or before the making of such payment;

(x) additional Investments at any one time outstanding in an amount not to
exceed the then Available Amount; provided that (i)(A) to the extent that any
such Investment is made in connection with a Limited Condition Acquisition,
(x) no Event of Default shall exist at the time of the signing of the applicable
acquisition agreement and (y) no Event of Default under Section 8.1(a), 8.1(f)
or 8.1(g) shall exist immediately before and after giving effect to such
Investment or (B) if such Investment is not in connection with a Limited
Condition Acquisition, no Event of Default shall exist immediately before or
after giving effect to such Investment and (ii) on a Pro Forma Basis immediately
after giving effect to such Investment, the Consolidated Total Net Leverage
Ratio shall not exceed 5.25:1.00, as demonstrated by a Pro Forma Compliance
Certificate delivered to the Administrative Agent on or before the making of
such Investment;

(y) Investments consisting of Indebtedness, Liens, fundamental changes, Asset
Sales and Restricted Payments permitted under Section 6.1, Section 6.2,
Section 6.8, Section 6.9 and Section 6.4, respectively; provided, however, that
no Investments may be made solely pursuant to this Section 6.6(y); and

(z) so long as no Event of Default shall have occurred and be continuing or
shall be caused thereby, additional Investments in an aggregate amount not to
exceed $7,500,000 at any one time outstanding.

Notwithstanding the foregoing, in no event shall Holdings, anythe Borrower ornor
any of the Restricted Subsidiaries make any Investment for a primary purpose of
effectuating any Restricted Payment not otherwise permitted under the terms of
Section 6.4. For purposes of determining compliance with this Section 6.6, if
any Investment meets the criteria of more than one of the categories of
Investments described in Section 6.6(a) through 6.6(z), for the avoidance of
doubt the BorrowersBorrower may, in theirits sole discretion, classify and
reclassify or later divide, classify or reclassify such Investment (or any
portion thereof) and will only be required to include the amount and type of
Investment in one or more of the above clauses.

6.7 Financial Covenant. If, as of the last day of any Fiscal Quarter (beginning
with the Fiscal Quarter ending December 31, 2017), the sum of (a)(i) the
aggregate outstanding principal Dollar Amount of all Revolving Loans, plus
(ii) the aggregate Dollar Amount of all Letter of Credit Obligations in respect
of all Letters of Credit (excluding Letters of Credit to the extent cash
collateralized and undrawn Letters of Credit in an aggregate amount not to
exceed $5,000,000) plus (iii) the aggregate outstanding principal amount of all
Swing Line Loans, exceeds (b) 35.0% of the Revolving Credit Limit in effect on
such date, permit the Consolidated Total Net Leverage Ratio to be greater than
8.00:1.00 as of the last day of such Fiscal Quarter.

 

157



--------------------------------------------------------------------------------

6.8 Fundamental Changes. Merge (other than to effectuate a Permitted
Acquisition), dissolve, liquidate, consolidate with or into another Person, or
dispose of (whether in one transaction or in a series of related transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to or in favor of any Person (other than as part of the Related Transactions),
except:

(a) any Restricted Subsidiary (other than LLC Subsidiary) may be merged with or
into anythe Borrower or any Guarantor Subsidiary, or be liquidated, wound up or
dissolved, or all or any part of its business, property or assets may be
conveyed, sold, leased, transferred or otherwise disposed of, in one transaction
or a series of transactions, to anythe Borrower or any Guarantor Subsidiary;
provided, in the case of such a merger, anythe Borrower or such Guarantor
Subsidiary, as applicable, shall be the continuing or surviving Person;

(b) any Restricted Subsidiary that is not a Guarantor may be merged with or into
another Restricted Subsidiary, or be liquidated, wound up or dissolved, or all
or any part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to another Restricted Subsidiary; provided, in the case of a
merger between a Restricted Subsidiary that is not a Guarantor and a Guarantor
Subsidiary, the Guarantor Subsidiary shall be the continuing or surviving
Person;

(c) (i) any Restricted Subsidiary (other than any Borrower) may change its legal
form, in each case, if in either case, Holdingsthe Borrower determines in good
faith that such action is in the best interests of Holdingsthe Borrower and its
Restricted Subsidiaries and is not materially disadvantageous to the Lenders and
(ii)  anythe Borrower may change its legal form if Holdingsthe Borrower
determines in good faith that such action is in the best interests of
Holdingsthe Borrower and its Restricted Subsidiaries, and the Administrative
Agent reasonably determines it is not disadvantageous to the Lenders;

(d) Holdings and the Targets may consummate the Closing Date Acquisition in
accordance with the Closing Date Acquisition Documents; and

(e) Asset Sales permitted by Section 6.9.; and

(f) the Qualified Borrower IPO/Reorganization Transactions.

6.9 Asset Sales. Sell, lease or sub-lease (as lessor or sublessor), sell and
leaseback, assign, convey, license (as licensor or sublicensor), transfer or
otherwise dispose to, or exchange any property with (any of the foregoing, an
“Asset Sale”), any Person (other than anythe Borrower or any Guarantor
Subsidiary, or an Asset Sale between Restricted Subsidiaries that are not Credit
Parties), in one transaction or a series of transactions, of all or any part of
Holdings’, anythe Borrower’s or any of the Restricted Subsidiaries’ businesses,
assets or properties of any kind, whether real, personal, or mixed and whether
tangible or intangible, whether now owned or hereafter acquired, leased or
licensed, including the Equity Interests of any Borrower or any of the
Restricted Subsidiaries (and, for the avoidance of doubt, any issuance by
Holdings or LLC Subsidiarythe Borrower of Equity Interests shall not be
considered an Asset Sale), except:

(a) the liquidation or other disposition of cash and Cash Equivalents in the
ordinary course of business;

(b) the sale, lease, sublease, assignment, conveyance, transfer, license,
exchange or disposition of inventory or other assets, including the
non-exclusive license (as licensor or sublicensor) of intellectual property, in
each case, in the ordinary course of business;

 

158



--------------------------------------------------------------------------------

(c) the sale or discount, in each case without recourse and in the ordinary
course of business, by the Borrower or its Restricted Subsidiaries of accounts
receivable or notes receivable arising in the ordinary course of business, but
only in connection with the compromise or collection thereof or in connection
with the bankruptcy or reorganization of the applicable account debtors and
dispositions of any securities received in any such bankruptcy or
reorganization;

(d) the sale, lease, assignment, conveyance, transfer, license, exchange or
disposition of used, worn out, obsolete or surplus property by the Borrower or
its Restricted Subsidiaries, including the abandonment or other disposition of
intellectual property, in each case, which, in the reasonable judgment of
Holdingsthe Borrower, is immaterial, no longer economically practicable to
maintain, or not useful in the conduct of the business of the Borrower and the
Restricted Subsidiaries, taken as a whole;

(e) the sale, lease, assignment, conveyance, transfer, license, exchange or
disposition of property (including Real Estate Assets) to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property, (ii) the proceeds of such disposition are reasonably
promptly applied to the purchase price of such replacement property, or
(iii) such transaction is part of a sale lease-back of such property permitted
by Section 6.10;

(f) any conveyance, transfer, lease, exchange or disposition of assets which
would constitute a Restricted Payment permitted under Section 6.4, an Investment
permitted under Section 6.6, a transaction permitted under Section 6.8 or a Lien
permitted under Section 6.2;

(g) the sale, lease, assignment, conveyance, transfer, license, exchange or
disposition of assets subject to an event that results in the receipt of Net
Insurance/Condemnation Proceeds;

(h) Asset Sales, so long as the Net Asset Sale Proceeds thereof, when aggregated
with the Net Asset Sale Proceeds of all other Asset Sales made within the same
Fiscal Year in accordance with this clause (h), are less than $1,000,000;

(i) any Asset Sale for fair market value (as determined in good faith by the
BorrowersBorrower ), provided that, in the reasonable judgment of the
BorrowersBorrower, the Consolidated Adjusted EBITDA as of the end of the most
recent Test Period prior to such Asset Sale directly attributable to the assets
subject to such Asset Sale, when aggregated with the Consolidated Adjusted
EBITDA as of the end of the most recent Test Period prior to such Asset Sale
directly attributable to the assets sold pursuant to all other Asset Sales made
since the Closing Date in reliance on this clause (i), is less than the greater
of (x) $7,500,000 and (y) 15% of Consolidated Adjusted EBITDA as of the end of
the most recent Test Period prior to such Asset Sale (without giving effect to
such Asset Sale); provided further, that (i) no Event of Default exists or would
arise as a result of such Asset Sale and (ii) with respect to any Asset Sale
pursuant to this clause (i) for a purchase price in excess of $3,000,000, the
Person making such Asset Sale shall receive not less than 75% of such
consideration (including by way of relief from, or by any other Person assuming
responsibility for, any liabilities, contingent or otherwise) in the form of
cash or Cash Equivalents; provided that for the purposes of this subclause (ii),
the following shall be deemed to be cash: (A) the assumption by the transferee
of Indebtedness or other liabilities contingent or otherwise of any Credit Party
(other than Junior Financing) and the release of the BorrowersBorrower or such
Restricted Subsidiary from liability on such Indebtedness or other liability in
connection with such Asset Sale, (B) securities, notes or other obligations
received by any Credit Party or applicable Restricted Subsidiary from the
transferee due under the terms thereof to be converted into cash or Cash
Equivalents within 180 days following the closing of such Asset Sale and (C) any
Designated Non-Cash Consideration received by the Person making such Asset Sale
having an aggregate fair market value, taken together with all other Designated
Non-Cash Consideration received pursuant to this Section 6.9(i) that is at that
time outstanding, not in excess of $1,500,000 (with the fair market value of
each item of Designated Non-Cash Consideration being measured at the time
received and without giving effect to subsequent changes in value)) and (iii) no
sales of the Equity Interests of any Restricted Subsidiary that is a Guarantor
shall be permitted unless all of the Equity Interests of such Restricted
Subsidiary are sold;

 

159



--------------------------------------------------------------------------------

(j) Asset Sales of non-core assets acquired in connection with Permitted
Acquisitions or other similar Investments; provided, (i) the aggregate amount of
such sales shall not exceed 10 % of the purchase price of the applicable
acquired entity or business, (ii) each such sale is in an arm’s-length
transaction and (iii) such Net Asset Sale Proceeds shall be in an amount at
least equal to the fair market value of the asset(s) subject to such Asset Sale
(as determined in good faith by Holdingsthe Borrower);

(k) Asset Sales permitted pursuant to Sections 6.8(a) and 6.8(b);

(l) dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(m) dispositions of property to anythe Borrower or a Restricted Subsidiary;
provided that if the transferor of such property is a Credit Party and the
transferee thereof is not, to the extent such transaction constitutes an
Investment, such transaction is permitted under Section 6.6;

(n) the unwinding of any Swap Contract pursuant to its terms;

(o) the surrender or waiver of contractual rights and the settlement or waiver
of contractual or litigation claims in the ordinary course of business or in the
commercially reasonable judgment of the Borrowers; andBorrower;

(p) any sale of Equity Interests in, or Indebtedness or other Securities of, an
Unrestricted Subsidiary.; and

(q) the Qualified Borrower IPO/Reorganization Transactions.

6.10 Sales and Lease-Backs. Other than with respect to Capital Lease obligations
permitted by Sections 6.1(h) and 6.2(f), become or remain liable as lessee or as
a guarantor or other surety with respect to any lease of any property (whether
real, personal or mixed), whether now owned or hereafter acquired, which such
Person (a) has sold or transferred or is to sell or to transfer to any other
Person (other than anythe Borrower or any Guarantor Subsidiary), or (b) intends
to use for substantially the same purpose as any other property which has been
or is to be sold or transferred by such Person to any Person (other than anythe
Borrower or any Guarantor Subsidiary) in connection with such lease.

6.11 Transactions with Affiliates. Enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property, the rendering
of any service or the payment of any advisory, consulting and/or management fee)
with any Affiliate of Holdingsthe Borrower, on terms that are less favorable to
Holdings, anythe Borrower or any of the Restricted Subsidiaries, as the case may
be, than those that would reasonably be expected to be obtained at the time from
a Person who is not such an Affiliate in a comparable arms-length transaction;
provided that the foregoing restriction shall not apply to:

(a) any transaction among Holdings, anythe Borrower and any wholly owned
Restricted Subsidiary not otherwise prohibited hereby (including any Person that
becomes a wholly owned Restricted Subsidiary as a result of or in connection
with such transaction);

(b) reasonable and customary indemnities provided to, and reasonable and
customary fees and reimbursements paid to, members of the Board of Directors of
Holdings, Holdings’ general partner, anythe Borrower and any Restricted
Subsidiary;

 

160



--------------------------------------------------------------------------------

(c) reasonable and customary employment, compensation and severance arrangements
for officers and other employees of Holdings, anythe Borrower and any Restricted
Subsidiary entered into in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements;

(d) equity issuances, repurchases, redemptions, retirements or other
acquisitions or retirement of Equity Interests and other Restricted Payments to
the extent permitted under Section 6.4 and loans and other transactions by and
among Holdings, anythe Borrower and/or one or more Restricted Subsidiaries to
the extent otherwise permitted under, and subject to the limitations otherwise
contained in, Section 6;

(e) (i) so long as no Event of Default has occurred and is continuing, the
payment of management, monitoring, consulting, advisory and other fees
(including transaction and termination fees), in each case, pursuant to the
Management Agreement (without giving effect to any changes thereto after the
Closing Date that are materially adverse to the interests of the Agents or the
Lenders as reasonably determined by the Administrative Agent (it being
understood and agreed that any increase in management, monitoring, consulting,
advisory and other fees (including transaction and termination fees) shall be
deemed to be materially adverse to the interests of the Agents or the Lenders));
provided that, for the avoidance of doubt, upon the occurrence and during the
continuance of an Event of Default, such amounts may accrue, but not be payable
in cash during such period, but all such accrued amounts (plus accrued interest,
if any, with respect thereto) may be payable in cash upon the cure or waiver of
such Event of Default, and (ii) indemnifications and reimbursement of expenses
of the Sponsor and its Affiliates in connection with management, monitoring,
consulting and advisory services provided by them to Holdings, anythe Borrower
and any Restricted Subsidiary, including pursuant to the Management Agreement,
if any;

(f) to the extent permitted by Sections 6.4(g)(i), payments by anythe Borrower,
Holdings, and any Restricted Subsidiary pursuant to tax sharing agreements among
any such Persons on customary terms to the extent attributable to the ownership
or operation of such Persons;

(g) Holdings, the Borrowers and the Targets may consummate the Closing Date
Acquisition in accordance with the Closing Date Acquisition Documents and pay
fees and expenses related thereto; andthe Qualified Borrower IPO/Reorganization
Transactions; and

(h) the issuance of Equity Interests (that are not Disqualified Equity
Interests) to any officer, director, manager, employee or consultant of
Holdings, Holdings’ general partner, LLC Subsidiarythe Borrower or any of the
Restricted Subsidiaries or any direct or indirect parent of Holdings or LLC
Subsidiary.

6.12 Conduct of Business. Engage in any material business other than the
businesses engaged in thereby on the Closing Date, similar, related, ancillary
or complementary (including synergistically) businesses and reasonable
extensions, developments and expansions thereof.

6.13 [Reserved].

6.13 Permitted Activities of Holdings, LLC Subsidiary and Lux Holdco.
Notwithstanding anything to the contrary contained herein, none of Holdings, LLC
Subsidiary or Lux Holdco shall:

(a) incur, directly or indirectly, any Indebtedness or any other material
obligation or liability whatsoever other than (i) the Obligations,
(ii) obligations under the Closing Date Acquisition Documents, (iii) obligations
permitted thereof under Section 6.1 and (iv) obligations incidental to the
transactions contemplated hereby and the nature of their existence as holding
companies in respect of the Borrowers and the other Restricted Subsidiaries;

 

161



--------------------------------------------------------------------------------

(b) create or suffer to exist any Lien upon any property or assets now owned or
hereafter acquired by it other than as permitted pursuant to Section 6.2;

(c) consolidate with or merge with or into, or convey, transfer or lease all or
substantially all its assets to, any Person other than, with respect to Lux
Holdco, as permitted by Section 6.8;

(d) (i) in the case of Holdings or LLC Subsidiary, sell or otherwise dispose of
any Equity Interests of U.S. Borrower or Lux Holdco and (ii) in the case of Lux
Holdco, sell or otherwise dispose of any Equity Interests of Lux Borrower (other
than to Holdings and/or LLC Subsidiary);

(e) create or acquire any direct Restricted Subsidiary or make or own any direct
Investment in any Person other than (i) in the case of Holdings or LLC
Subsidiary, ownership of Equity Interests of U.S. Borrower, Lux Borrower and Lux
Holdco, (ii) in the case of Lux Holdco, its ownership of Equity Interests of Lux
Borrower and (iii) in each case, intercompany loans otherwise permitted hereby
and cash and Cash Equivalents;

(f) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons; or

(g) engage in any business or activity or own any assets other than (i) in the
case of Holdings or LLC Subsidiary, its ownership of the Equity Interests of
U.S. Borrower, Lux Borrower and Lux Holdco and activities incidental thereto,
including payment of dividends and other amounts in respect of its Equity
Interests, in each case, solely as permitted pursuant to this Agreement, (ii) in
the case of Lux Holdco, its ownership of the Equity Interests of Lux Borrower
and activities incidental thereto, including payment of dividends and other
amounts in respect of its Equity Interests, in each case, solely as permitted
pursuant to this Agreement, (iii) the maintenance of its legal existence
(including the ability to incur fees, costs and expenses relating to such
maintenance), (iv) the performance of its obligations as a Guarantor, (v) any
public offering of its common stock or any other issuance or sale of its Equity
Interests, (vi) if applicable, participating in tax, accounting and other
administrative matters as a member of the consolidated group of Holdings, the
Borrowers and the Restricted Subsidiaries, (vii) making or receipt of any
Restricted Payments or Investments permitted to be made or received, or
Indebtedness incurred, as applicable, pursuant to this Agreement,
(viii) providing indemnification to officers and directors in the ordinary
course of business, (ix) activities required to comply with applicable Laws,
(x) the maintenance and administration of equity option and equity ownership
plans, (xi) the obtainment of, and the payment of any fees and expenses for,
management, consulting, investment banking and advisory services, in each case,
to the extent permitted by this Agreement, (xii) concurrently with any issuance
of Qualified Equity Interests, the redemption, purchase or retirement of any
Equity Interests of Holdings, LLC Subsidiary or Lux Holdco, as applicable, using
the proceeds of, or conversion or exchange of any Equity Interests of Holdings,
LLC Subsidiary or Lux Holdco, as applicable, for such Qualified Equity Interests
and (xiii) any activities incidental or reasonably related to the foregoing.

6.14 Amendments or Waivers of Organizational Documents and Certain Other
Documents.

(a) Except as permitted in Sections 3.1(b)(vi) and 5.22 or otherwise
contemplated under this Agreement, agree to any amendment, restatement,
supplement or other modification to, or waiver of, any of its Organizational
Documents, in each case, in a manner materially adverse to the Agents or the
Lenders.

(b) Agree to any amendment, restatement, supplement or other modification to, or
waiver of, any Second Lien Credit Document, in each case, in violation of the
Intercreditor Agreement[Reserved].

 

162



--------------------------------------------------------------------------------

(c) Agree to any amendment, restatement, supplement or other modification to, or
waiver of, any Junior Financing Documents, in each case, (i) in violation of
theany applicable Intercreditor Agreement, if applicable thereto or (ii) in
violation of any other applicable subordination or intercreditor
agreementarrangement in respect of such Junior Financing.

6.15 Fiscal Year. Change its Fiscal Year-end from December 31.

6.16 Use of Proceeds. The BorrowersBorrower shall not request any Loan or Letter
of Credit, nor use, and shall procure that its Restricted Subsidiaries and its
or their respective directors, officers, employees, controlled Affiliates and
agents not use, directly or indirectly, the proceeds of any Loan or Letter of
Credit, or lend, contribute or otherwise make available such proceeds to any
Restricted Subsidiary, other Affiliate, joint venture partner or other Person,
(i) in violation of any Anti-Corruption Laws or AML Laws, (ii) for the purpose
of funding, financing or facilitating any activities, business or transaction of
or with any Sanctioned Person, or in any Sanctioned Country, or involving any
goods originating in or with a Sanctioned Person or Sanctioned Country in each
case in violation of Sanctions, or (iii) in any manner that would result in the
violation of any Sanctions by such Person.

6.17 Prohibition on Division/Series Transaction. For the avoidance of doubt,
notwithstanding anything to the contrary contained in this Section 6 or any
other provision in this Agreement or any other Credit Document, (a) no Credit
Party shall enter into (or agree to enter into) any Division/Series Transaction,
or permit any of its Subsidiaries to enter into (or agree to enter into), any
Division/Series Transaction and (b) none of the provisions in this Section 6 nor
any other provision in this Agreement nor any other Credit Document, shall be
deemed to permit any Division/Series Transaction, in the case of each of
preceding clauses (a) and/or (b), without written consent obtained in compliance
with Section 10.5.

SECTION 7. GUARANTY

7.1 Guaranty of the Obligations. The Guarantors (for the avoidance of doubt,
excluding any Released Credit Party) jointly and severally hereby irrevocably
and unconditionally guaranty to the Administrative Agent for the ratable benefit
of the Beneficiaries the due and punctual payment in full of all Obligations
when the same shall become due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including amounts
that would become due but for the operation of the automatic stay under
Section 362(a) of the Bankruptcy Code, 11 USC. § 362(a), but excluding, with
respect to any Guarantor at any time, Excluded Swap Obligations with respect to
such Guarantor at such time) (collectively, the “Guaranteed Obligations”).

7.2 Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (x) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (y) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors times (b) the aggregate
amount paid or distributed on or before such date by all Funding Guarantors
under this Guaranty in respect of the Guaranteed Obligations. “Fair

 

163



--------------------------------------------------------------------------------

Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing Guarantor under this Guaranty that would not render its
obligations hereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of state Law; provided, solely for purposes of
calculating the “Fair Share Contribution Amount” with respect to any
Contributing Guarantor for purposes of this Section 7.2, any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(i) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including
in respect of this Section 7.2), minus (ii) the aggregate amount of all payments
received on or before such date by such Contributing Guarantor from the other
Contributing Guarantors as contributions under this Section 7.2. The amounts
payable as contributions hereunder shall be determined as of the date on which
the related payment or distribution is made by the applicable Funding Guarantor.
The allocation among Contributing Guarantors of their obligations as set forth
in this Section 7.2 shall not be construed in any way to limit the liability of
any Contributing Guarantor hereunder. Each Guarantor is a third party
beneficiary to the contribution agreement set forth in this Section 7.2.

7.3 Payment by Guarantors. Guarantors hereby jointly and severally agree, in
furtherance of the foregoing and not in limitation of any other right which any
Beneficiary may have at law or in equity against any Guarantor by virtue hereof,
that upon the failure of the BorrowersBorrower or any other Guarantor to pay any
of the Guaranteed Obligations when and as the same shall become due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code, 11 USC. § 362(a)),
Guarantors will upon demand pay, or cause to be paid, in cash, to the
Administrative Agent for the ratable benefit of Beneficiaries, an amount equal
to the sum of the unpaid principal amount of all Guaranteed Obligations then due
as aforesaid, accrued and unpaid interest on such Guaranteed Obligations
(including interest which, but for anythe Borrower’s becoming the subject of a
proceeding under any Debtor Relief Law, would have accrued on such Guaranteed
Obligations, whether or not a claim is allowed against suchthe Borrower for such
interest in such proceeding) and all other Guaranteed Obligations then owed to
Beneficiaries as aforesaid.

7.4 Liability of Guarantors Absolute. Each Guarantor agrees that its obligations
hereunder are irrevocable, absolute, independent and unconditional and shall not
be affected by any circumstance which constitutes a legal or equitable discharge
of a guarantor or surety other than payment in full of the Guaranteed
Obligations (other than Remaining Obligations) and the termination of all
Revolving Credit Commitments and the expiration, cancellation or Cash
Collateralization of all Letters of Credit. In furtherance of the foregoing and
without limiting the generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability;

(b) this Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

 

164



--------------------------------------------------------------------------------

(c) the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between anythe
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

(d) the obligations of each Guarantor hereunder are independent of the
obligations of anythe Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of anythe Borrower, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against anythe Borrower or any of such
other Guarantors and whether or not anythe Borrower is joined in any such action
or actions;

(e) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(f) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Swap Contract and any applicable security agreement, including
foreclosure on any such security pursuant to one or more judicial or nonjudicial
sales, whether or not every aspect of any such sale is commercially reasonable,
and even though such action operates to impair or extinguish any right of
reimbursement or subrogation or other right or remedy of any Guarantor against
anythe Borrower or any security for the Guaranteed Obligations; and
(vi) exercise any other rights available to it under the Credit Documents or the
Swap Contracts; and

(g) this Guaranty and the obligations of Guarantors hereunder shall be valid and
enforceable and shall not be subject to any reduction, limitation, impairment,
discharge or termination for any reason (other than payment in full of the
Guaranteed Obligations (other than Remaining Obligations) and the termination of
all Revolving Credit Commitments and the expiration, cancellation or Cash
Collateralization of all Letters of Credit), including the occurrence of any of
the following, whether or not any Guarantor shall have had notice or knowledge
of any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether arising under the Credit
Documents or the Swap Contracts, at law, in equity or otherwise) with respect to
the Guaranteed Obligations or any agreement relating thereto, or with respect

 

165



--------------------------------------------------------------------------------

to any other guaranty of or security for the payment of the Guaranteed
Obligations; (ii) any rescission, waiver, amendment or modification of, or any
consent to departure from, any of the terms or provisions (including provisions
relating to events of default) hereof, any of the other Credit Documents, any of
the Swap Contracts or any agreement or instrument executed pursuant thereto, or
of any other guaranty or security for the Guaranteed Obligations, in each case
whether or not in accordance with the terms hereof or such Credit Document, such
Swap Contract or any agreement relating to such other guaranty or security;
(iii) the Guaranteed Obligations, or any agreement relating thereto, at any time
being found to be illegal, invalid or unenforceable in any respect; (iv) the
application of payments received from any source (other than payments received
pursuant to the other Credit Documents or any of the Swap Contracts or from the
proceeds of any security for the Guaranteed Obligations, except to the extent
such security also serves as collateral for indebtedness other than the
Guaranteed Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations; (v) any Beneficiary’s
consent to the change, reorganization or termination of the corporate structure
or existence of Holdings, anythe Borrower or any of the Restricted Subsidiaries
and to any corresponding restructuring of the Guaranteed Obligations; (vi) any
failure to perfect or continue perfection of a security interest in any
collateral which secures any of the Guaranteed Obligations; (vii) any defenses,
set-offs or counterclaims which anythe Borrower may allege or assert against any
Beneficiary in respect of the Guaranteed Obligations, including failure of
consideration, breach of warranty, payment, statute of frauds, statute of
limitations, accord and satisfaction and usury; and (viii) any other act or
thing or omission, or delay to do any other act or thing, which may or might in
any manner or to any extent vary the risk of any Guarantor as an obligor in
respect of the Guaranteed Obligations.

7.5 Waivers by Guarantors. Each Guarantor hereby waives, for the benefit of the
Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against anythe
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations or any other Person, (ii) proceed against or exhaust any security
held from anythe Borrower, any such other guarantor or any other Person,
(iii) proceed against or have resort to any balance of any deposit account or
credit on the books of any Beneficiary in favor of anythe Borrower or any other
Person, or (iv) pursue any other remedy in the power of any Beneficiary
whatsoever; (b) any defense arising by reason of the incapacity, lack of
authority or any disability or other defense of anythe Borrower or any other
Guarantor including any defense based on or arising out of the lack of validity
or the unenforceability of the Guaranteed Obligations or any agreement or
instrument relating thereto or by reason of the cessation of the liability of
anythe Borrower or any other Guarantor from any cause other than payment in full
of the Guaranteed Obligations; (c) any defense based upon any statute or rule of
law which provides that the obligation of a surety must be neither larger in
amount nor in other respects more burdensome than that of the principal; (d) any
defense based upon any Beneficiary’s errors or omissions in the administration
of the Guaranteed Obligations, except behavior which amounts to bad faith or
gross negligence; (e) (i) any principles or provisions of Law, statutory or
otherwise, which are or might be in conflict with the terms hereof and any legal
or equitable discharge of such Guarantor’s obligations hereunder, (ii) the
benefit of any statute of limitations affecting such Guarantor’s liability
hereunder or the enforcement hereof, (iii) any rights to set-offs, recoupments
and counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or
any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, the Swap Contracts or
any agreement or instrument related thereto, notices of any renewal, extension
or modification of the Guaranteed Obligations or any agreement related thereto,
notices of any extension of credit to the BorrowersBorrower and notices of any
of the matters referred to in Section 7.4 and any right to consent to any
thereof; and (g) any defenses or benefits that may be derived from or afforded
by Law which limit the liability of or exonerate guarantors or sureties, or
which may conflict with the terms hereof.

 

166



--------------------------------------------------------------------------------

7.6 Guarantors’ Rights of Subrogation, Contribution, Etc. Until the Guaranteed
Obligations (other than Remaining Obligations) shall have been paid in full and
the Revolving Credit Commitments shall have terminated and all Letters of Credit
shall have expired or been cancelled or Cash Collateralized, each Guarantor
hereby waives any claim, right or remedy, direct or indirect, that such
Guarantor now has or may hereafter have against anythe Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right or remedy arises in equity, under contract, by statute, under
common law or otherwise and including (a) any right of subrogation,
reimbursement or indemnification that such Guarantor now has or may hereafter
have against anythe Borrower with respect to the Guaranteed Obligations, (b) any
right to enforce, or to participate in, any claim, right or remedy that any
Beneficiary now has or may hereafter have against anythe Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
(other than Remaining Obligations) shall have been paid in full and the
Revolving Credit Commitments shall have terminated and all Letters of Credit
shall have expired or been cancelled or Cash Collateralized, each Guarantor
shall withhold exercise of any right of contribution such Guarantor may have
against any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, including any such right of contribution as contemplated by
Section 7.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
anythe Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against anythe
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations (other than Remaining Obligations) shall
not have been finally and paid in full, such amount shall be held in trust for
the Administrative Agent on behalf of Beneficiaries and shall forthwith be paid
over to the Administrative Agent for the benefit of Beneficiaries to be credited
and applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with the terms hereof.

7.7 Subordination of Other Obligations. Any Indebtedness of anythe Borrower or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any such indebtedness collected or received by the Obligee Guarantor after an
Event of Default has occurred and is continuing shall be held in trust for the
Administrative Agent on behalf of Beneficiaries and shall forthwith be paid over
to the Administrative Agent for the benefit of Beneficiaries to be credited and
applied against the Guaranteed Obligations but without affecting, impairing or
limiting in any manner the liability of the Obligee Guarantor under any other
provision hereof.

7.8 Continuing Guaranty. This Guaranty is a continuing guaranty and shall remain
in effect until all of the Guaranteed Obligations (other than Remaining
Obligations) shall have been paid in full and the Revolving Credit Commitments
shall have terminated and all Letters of Credit shall have expired or been
cancelled. Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

7.9 Authority of Guarantors or the BorrowersBorrower. It is not necessary for
any Beneficiary to inquire into the capacity or powers of any Guarantor or
anythe Borrower or the officers, members of the Board of Directors or any agents
acting or purporting to act on behalf of any of them.

 

167



--------------------------------------------------------------------------------

7.10 Financial Condition of the BorrowersBorrower. Any Credit Extension may be
made to the BorrowersBorrower or continued from time to time, and any Swap
Contracts may be entered into from time to time, in each case without notice to
or authorization from any Guarantor regardless of the financial or other
condition of the BorrowersBorrower at the time of any such grant or continuation
or at the time such Swap Contract is entered into, as the case may be. No
Beneficiary shall have any obligation to disclose or discuss with any Guarantor
its assessment, or any Guarantor’s assessment, of the financial condition of the
BorrowersBorrower. Each Guarantor has adequate means to obtain information from
the BorrowersBorrower on a continuing basis concerning the financial condition
of the BorrowersBorrower and their ability to perform its obligations under the
Credit Documents and the Swap Contracts, and each Guarantor assumes the
responsibility for being and keeping informed of the financial condition of the
BorrowersBorrower and of all circumstances bearing upon the risk of nonpayment
of the Guaranteed Obligations. Each Guarantor hereby waives and relinquishes any
duty on the part of any Beneficiary to disclose any matter, fact or thing
relating to the business, operations or conditions of the BorrowersBorrower now
known or hereafter known by any Beneficiary.

7.11 Bankruptcy, Etc.

(a) Until the Guaranteed Obligations (other than Remaining Obligations) shall
have been paid in full and the Revolving Credit Commitments shall have
terminated and all Letters of Credit shall have expired or been cancelled or
Cash Collateralized, without the prior written consent of the Administrative
Agent acting pursuant to the instructions of the Required Lenders, commence or
join with any other Person in commencing any proceeding under any Debtor Relief
Law of or against anythe Borrower or any other Guarantor. The obligations of the
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of anythe Borrower or any other Guarantor or by any
defense which anythe Borrower or any other Guarantor may have by reason of the
order, decree or decision of any court or administrative body resulting from any
such proceeding.

(b) Each Guarantor acknowledges and agrees that any interest on any portion of
the Guaranteed Obligations which accrues after the commencement of any case or
proceeding referred to in clause (a) above (or, if interest on any portion of
the Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
which are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order which may relieve anythe Borrower of any
portion of such Guaranteed Obligations. Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay the Administrative Agent, or allow the claim
of the Administrative Agent in respect of, any such interest accruing after the
date on which such case or proceeding is commenced.

(c) If all or any portion of the Guaranteed Obligations are paid by anythe
Borrower, the obligations of Guarantors hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from any Beneficiary as a preference, fraudulent transfer or
otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

 

168



--------------------------------------------------------------------------------

7.12 Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such sale or disposition, and the
Administrative Agent agrees to take all actions reasonably requested by the
BorrowersBorrower or such Guarantor to evidence the discharge and release of
such Guarantor; provided that (a) any such action shall be without recourse to,
or representation or warranty by, the Administrative Agent, (b) any document
executed by the Administrative Agent shall be in form and substance reasonably
satisfactory to the Administrative Agent and (c) the Administrative Agent shall
not be required to take any such action that, in its reasonable opinion or the
reasonable opinion of its counsel, could reasonably be expected to expose the
Administrative Agent to undue liability or that is contrary to any Credit
Document or applicable law.

7.13 Keepwell Agreement. Each Qualified ECP Credit Party, jointly and severally,
hereby absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by any other Credit
Party hereunder to honor all of such Credit Party’s obligations under this
Agreement in respect of Swap Contracts (provided, each Qualified ECP Credit
Party shall only be liable under this Section 7.13 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 7.13, or otherwise under this Agreement, voidable under
applicable law, including applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Credit Party under this Section 7.13 shall remain in full force
and effect until all of the Guaranteed Obligations and all other amounts payable
under this Agreement shall have been paid in full and all Commitments have
terminated or expired or been cancelled. Each Qualified ECP Credit Party intends
that this Section 7.13 constitute, and this Section 7.13 shall be deemed to
constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

7.14 Limited Recourse to Holdings and LLC SubsidiaryNotwithstanding anything to
the contrary contained in any Credit Document, the liability of Holdings and LLC
Subsidiary under the Credit Documents, including this Section 7, and the
recourse of the Collateral Agent (on behalf of the Beneficiaries) against
Holdings and LLC Subsidiary under the Credit Documents, including this
Section 7, shall be limited solely to (a) in the case of Holdings, (i) the
Equity Interests of U.S. Borrower, Lux Holdco and (if any) Lux Borrower owned by
Holdings and (ii) any Indebtedness owing to Holdings from any Restricted
Subsidiary, in each case, pledged by Holdings to the Collateral Agent for the
benefit of the Secured Parties pursuant to the Limited Recourse Pledge and
Security Agreement or any similarly limited recourse Cayman Collateral Document
or Luxembourg Collateral Document and (b) in the case of LLC Subsidiary, (i) the
Equity Interests of U.S. Borrower, Lux Holdco and (if any) Lux Borrower owned by
LLC Subsidiary and (ii) any Indebtedness owing to LLC Subsidiary from Holdings
or any Restricted Subsidiary, in each case, pledged by LLC Subsidiary to the
Collateral Agent for the benefit of the Secured Parties pursuant to the Limited
Recourse Pledge and Security Agreement or any similarly limited recourse Cayman
Collateral Document or Luxembourg Collateral Document.

7.15 Luxembourg Limitation Language.

(a) Notwithstanding anything to the contrary contained in any Credit Document,
including this Section 7, to the extent that the guarantee provided herein is
granted by a Guarantor incorporated in the Grand Duchy of Luxembourg (a
“Luxembourg Guarantor”), the maximum liability of a Luxembourg Guarantor under
this Agreement or any other Credit Document for the obligations of a Borrower
which is not a direct or indirect Subsidiary of such Luxembourg Guarantor shall
be limited to an amount not exceeding the greater of:

 

169



--------------------------------------------------------------------------------

(i) 95% of such Luxembourg Guarantor’s own funds (capitaux propres), as referred
to in annex I to the grand-ducal regulation dated 18 December 2015 defining the
form and content of the presentation of balance sheet and profit and loss
account, and enforcing the Luxembourg law dated 19 December 2002 concerning the
trade and companies register and the accounting and annual accounts of
undertakings (the “Regulation”) as increased by the amount of any subordinated
debt (including any Intra-Group Liabilities (as defined below), each as
reflected in such Luxembourg Guarantor’s latest duly approved annual accounts
and other relevant documents available to the Administrative Agent at the date
of this Agreement; and

(ii) 95% of such Luxembourg Guarantor’s own funds (capitaux propres), as
referred to the Regulation as increased by the amount of any subordinated debt
(including any Intra-Group Liabilities (as defined below), each as reflected in
such Luxembourg Guarantor’s latest duly approved annual accounts and other
relevant documents available to the Administrative Agent at the time the
guarantee is called.

(b) For the purposes of this Section 7.15, “Intra-Group Liabilities” means all
existing liabilities owed by a Luxembourg Guarantor to any Affiliate of such
Luxembourg Guarantor. The above limitation shall not apply to any amounts
borrowed by, or made available to, in any form whatsoever, under any Credit
Documents or Second Lien Credit Documents (or any document entered into in
connection therewith), any Luxembourg Guarantor or any of its (current or
future) direct or indirect Subsidiaries.

SECTION 8. EVENTS OF DEFAULT

8.1 Events of Default. The occurrence of any one or more of the following
conditions or events shall constitute an “Event of Default”:

(a) Failure to Make Payments When Due. Failure by the BorrowersBorrower to pay
(i) when due (x) any principal of any Loan, whether at stated maturity, by
acceleration, by notice of voluntary prepayment, by mandatory prepayment or
otherwise, or (y) any amount payable to the Issuing Bank in reimbursement of any
drawing under a Letter of Credit or any Cash Collateralization of a Letter of
Credit or Swing Line Loan as required pursuant to Section 2.3, Section 2.4 or
Section 2.22(a)(v); or (ii) any interest on any Loan or any fee or any other
amount due hereunder or under any other Credit Document (other than an amount
referred to in clause (i) above) within three Business Days after the date due;
or

(b) Default in Other Agreements. (i) Failure of Holdings, anythe Borrower or any
of the Restricted Subsidiaries to pay when due any principal of or interest on
or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in Section 8.1(a)) in an individual or
aggregate principal amount (or Net Mark-to-Market Exposure, as applicable) of
$10,000,000 or more beyond the grace period, if any, provided therefor; or
(ii) breach or default by Holdings, anythe Borrower or any of the Restricted
Subsidiaries with respect to any other term of (A) one or more items of
Indebtedness (other than Indebtedness referred to in Section 8.1(a)) in the
individual or aggregate principal amounts (or Net Mark-to-Market Exposure, as
applicable) referred to in clause (i) above or (B) any loan agreement, mortgage,
indenture or other agreement relating to such item(s) of Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Indebtedness (or a trustee on behalf of such holder or holders), to cause, that
Indebtedness to become or be declared due and payable (or subject to a
compulsory repurchase or

 

170



--------------------------------------------------------------------------------

redemption) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; provided that this clause (b)(ii)
shall not apply to secured Indebtedness (other than Indebtedness under any
Junior Financing Documents) that becomes due as a result of the voluntary sale
or transfer of the property or assets securing such Indebtedness, if such sale
or transfer is permitted hereunder; or

(c) Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 2.6, Section 5.1(h),
Section 5.2 (as it relates to the existence of any Credit Party), Section 5.17,
Section 5.18, Section 5.22, Section 5.24 or Section 6; provided, that a Default
under Section 6.7 (a “Financial Covenant Event of Default”) shall not constitute
an Event of Default with respect to the Term Loans, Incremental Term Loans or
any Credit Agreement Refinancing Indebtedness (unless consisting of revolving
credit facilities) (i) unless and until the Required Revolving Lenders shall
have terminated their Revolving Credit Commitments and declared all amounts
outstanding under the Revolving Loans to be due and payable or (ii) such Default
results in a default under Section 8.1(b)(ii)); or

(d) Breach of Representations, Etc. Any representation, warranty or
certification made or deemed made by any Credit Party in any Credit Document or
in any statement or certificate at any time given by such Credit Party in
writing pursuant hereto or thereto or in connection herewith or therewith shall
be incorrect or misleading in any material respect (except for those
representations and warranties that are qualified by materiality, which shall be
true and correct in all respects) as of the date made or deemed made; or,
including any representation, warranty or certification made or deemed made
prior to the Sixth Amendment Effective Date by any Released Borrower, any
Released Guarantor and/or any other Credit Party in any Credit Document and/or
in any such statement or certificate, in each case, as in effect prior to the
Sixth Amendment Effective Date; or

(e) Other Defaults Under Credit Documents. Any Credit Party shall default in the
performance of or compliance with any term contained herein or any of the other
Credit Documents, other than any such term referred to in any other clause of
this Section 8.1, and such default shall not have been remedied or waived within
thirty days after the earlier of (i) an officer of Holdings or anythe Borrower
becoming aware of such default or (ii) receipt by the Borrower Representative of
notice from the Administrative Agent or the Required Lenders of such default; or

(f) Involuntary Bankruptcy; Appointment of Receiver, Etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
Holdings, anythe Borrower or any of the Restricted Subsidiaries in an
involuntary case under any Debtor Relief Law now or hereafter in effect, which
decree or order is not stayed; or any other similar relief shall be granted
under any applicable federal, state or foreign Law; or (ii) an involuntary case
shall be commenced against Holdings, anythe Borrower or any of the Restricted
Subsidiaries under any Debtor Relief Law now or hereafter in effect; or a decree
or order of a court having jurisdiction in the premises for the appointment of a
receiver, liquidator, sequestrator, trustee, custodian or other officer having
similar powers over Holdings, anythe Borrower or any of the Restricted
Subsidiaries, or over all or a substantial part of its property, shall have been
entered; or there shall have occurred the involuntary appointment of an interim
receiver, trustee or other custodian of Holdings, anythe Borrower or any of the
Restricted Subsidiaries for all or a substantial part of its property; or a
warrant of attachment, execution or similar process shall have been issued
against any substantial part of the property of Holdings, anythe Borrower or any
of the Restricted Subsidiaries, and any such event described in this clause
(ii) shall continue for sixty days without having been dismissed, bonded or
discharged; or (iii) a moratorium under the laws of the United Kingdom is
declared in respect of any Indebtedness of a Foreign Credit Party organized
under the laws of England and Wales; or

 

171



--------------------------------------------------------------------------------

(g) Voluntary Bankruptcy; Appointment of Receiver, Etc. (i) Holdings, anyThe
Borrower or any of the Restricted Subsidiaries shall commence a voluntary case
under any Debtor Relief Law now or hereafter in effect, or shall consent to the
entry of an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such Law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or Holdings, anythe
Borrower or any of the Restricted Subsidiaries shall make any general assignment
for the benefit of creditors; (ii) Holdings, anythe Borrower or any of the
Restricted Subsidiaries shall be unable, or shall fail generally, or shall admit
in writing its inability, to pay generally its debts as they become due; or
(iii) the Board of Directors of Holdings, anythe Borrower or any of the
Restricted Subsidiaries (or any committee thereof) shall adopt any resolution or
otherwise formally approve any of the actions referred to herein or in
Section 8.1(f); or (iv) Holdings or any Restricted Subsidiary shall consent to a
moratorium under the laws of the United Kingdom in respect of any Indebtedness
of a Foreign Credit Party organized under the laws of England and Wales; or

(h) Judgments and Attachments. Any money judgment, writ or warrant of attachment
or similar process involving (i) in an individual or aggregate amount at any
time in excess of $10,000,000 (in each case to the extent not covered by
insurance as to which a solvent and unaffiliated insurance company has not
denied, in writing, coverage or by applicable indemnity coverage from a
non-Affiliated third party) shall be entered or filed against Holdings, anythe
Borrower or any of the Restricted Subsidiaries or any of their respective assets
and shall remain undischarged, unvacated, unbonded or unstayed for a period of
sixty days; or

(i) Employee Benefit Plans. There shall occur one or more ERISA Events (directly
or in connection with one or more other events) which individually or in the
aggregate results in or could reasonably be expected to result in liability of
Holdings, anythe Borrower or any of the Restricted Subsidiaries in excess of
$10,000,000 in the aggregate during the term hereof; or

(j) Change of Control. A Change of Control shall occur; or

(k) Guaranties, Collateral Documents and other Credit Documents. At any time
after the execution and delivery thereof, subject to Section 3.1(r) and 5.22,
(i) the Guaranty for any reason, other than the satisfaction in full of all
Obligations (other than Remaining Obligations) and the termination of all
Revolving Credit Commitments and the expiration, cancellation or Cash
Collateralization of all Letters of Credit, shall cease to be in full force and
effect (other than in accordance with the terms of this Agreement) or shall be
declared to be null and void by a Governmental Authority of competent
jurisdiction; provided that this clause (i) shall not apply to any Guaranty
released pursuant to the terms of the Sixth Amendment or the release of any
other Guaranty described in the definition of Qualified Borrower
IPO/Reorganization Transactions, or (ii) this Agreement or any material
provision of any Collateral Document ceases to be in full force and effect
(other than by reason of a release of Collateral in accordance with the terms
hereof or thereof or the satisfaction in full of the Obligations (other than
Remaining Obligations) and the termination of all Revolving Credit Commitments
and the expiration, cancellation or Cash Collateralization of all Letters of
Credit in accordance with the terms hereof) or shall be declared null and void
by a Governmental Authority of competent jurisdiction, or the Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any material
portion of Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of the Collateral Agent or any Secured Party to
take any action within its control; provided that this clause (ii) shall not
apply to any Collateral Document terminated pursuant to the terms of the Sixth
Amendment or the termination of any other Collateral Document described in the
definition of Qualified Borrower IPO/Reorganization Transactions, or (iii) any
Credit Party shall contest the validity or enforceability of any provision of
any Credit Document in writing or deny in writing that it has any further
liability, including with respect to future advances by the Lenders, under any
Credit Document to which it is a party, or (iv) any Credit Party shall contest
the

validity or perfection of any Lien in any material Collateral purported to be
covered by the Collateral Documents; or

 

172



--------------------------------------------------------------------------------

(l) Junior Financing. (i) With respect to any of the Second Lien Obligations
permitted hereunder or the guarantees thereof, the Obligations cease to
constitute First Priority Indebtedness under the Intercreditor Agreement, or the
Intercreditor Agreement shall be invalidated or otherwise cease to be a legal,
valid and binding obligation of the parties thereto, enforceable in accordance
with its terms, (ii) with respect to any other Junior Financing permitted
hereunder or the guarantees thereof that is or are unsecured, if any, such
Junior Financing shall cease, for any reason (other than repayment or
refinancing thereof in compliance with this Agreement), to be validly
subordinated to the Obligations to the extent, if any, provided in the Junior
Financing Documents in respect thereof, or Holdings, anythe Borrower or any of
the Restricted Subsidiaries or any Affiliate thereof, the trustee in respect of
such Junior Financing or the holders of at least 51% in aggregate principal
amount of such Junior Financing shall so claim or (iiiii) with respect to any
Junior Financing permitted hereunder or guarantees thereof that is or are
secured, the Obligations shall cease to constitute First Priority Indebtedness
under the intercreditor agreement applicable thereto, if any, or such
intercreditor agreement shall be invalidated or otherwise cease to be legal,
valid and binding obligations of the parties thereto, enforceable in accordance
with its terms (other than as results from repayment or refinancing of such
Junior Financing in compliance with this Agreement).

8.2 Acceleration. (a) Upon the occurrence of any Event of Default (other than
any Event of Default described in Section 8.1(f) or 8.1(g) with respect to
anythe Borrower), at the request of (or with the consent of) the Required
Lenders (or, if a Financial Covenant Event of Default occurs and is continuing,
solely at the request of, or with the consent of, the Required Revolving Lenders
only, and in such case, without limiting Section 8.1(c), only with respect to
the Revolving Loans, Letters of Credit and Swing Line Loans), take any or all of
the following actions, upon notice to the Borrower Representative by the
Administrative Agent, and (b) upon the occurrence of any Event of Default
described in Section 8.1(f) or 8.1(g) with respect to anythe Borrower,
automatically:

(i) the Commitments and the obligation of the Issuing Bank to issue any Letter
of Credit shall immediately terminate;

(ii) the aggregate principal of all Loans, all accrued and unpaid interest
thereon, all fees and all other Obligations under this Agreement and the other
Credit Documents, together with an amount equal to the Minimum Collateral Amount
(regardless of whether any beneficiary under any such Letter of Credit shall
have presented, or shall be entitled at such time to present, the drafts or
other documents or certificates required to draw under such Letters of Credit),
shall become due and payable immediately, without presentment, demand, protest
or further notice of any kind, all of which are hereby expressly waived by each
Credit Party; provided, the foregoing shall not affect in any way the
obligations of the Lenders under Section 2.3(g) or Section 2.4(e);

(iii) the BorrowersBorrower shall immediately comply with the terms of
Section 2.4(h) with respect to the deposit of Cash Collateral to secure the
existing Letter of Credit Obligations and future payment of related fees; and

(iv) the Administrative Agent may (and at the direction of the Required Lenders,
shall), and may (and at the direction of the Required Lenders, shall) cause the
Collateral Agent to, exercise any and all of its other rights and remedies under
applicable Law (including the UCC) or at equity, hereunder and under the other
Credit Documents.

 

173



--------------------------------------------------------------------------------

8.3 Application of Payments and Proceeds. Upon the occurrence and during the
continuance of an Event of Default and after the acceleration of the principal
amount of any of the Loans, subject to the terms of any applicable Intercreditor
Agreement and any other applicable intercreditor agreementarrangement , all
payments and proceeds in respect of any of the Obligations received by any Agent
or any Lender under any Credit Document, including any proceeds of any sale of,
or other realization upon, all or any part of the Collateral, shall be applied
as follows:

first, to all fees, costs, indemnities, liabilities, obligations and expenses
(other than principal, interest or premiums) incurred by or owing to the
Administrative Agent, the Collateral Agent, any receiver or delegate, or the
Issuing Bank with respect to this Agreement, the other Credit Documents or the
Collateral;

second, to all fees, costs, indemnities, liabilities, obligations and expenses
(other than principal, interest or premiums) incurred by or owing to any Lender
with respect to this Agreement, the other Credit Documents or the Collateral;

third, to accrued and unpaid interest on the Obligations (including any interest
which, but for the provisions of the Bankruptcy Code, would have accrued on such
amounts);

fourth, to the principal amount of the Obligations (including any premiums
therein), including Obligations with respect to the deposit of Cash Collateral
to secure the existing Letter of Credit Obligations and future payment of
related fees in compliance with Section 2.4(h), Obligations with respect to any
Secured Swap Contract, and all Cash Management Obligations;

fifth, to any other Indebtedness or obligations of any Credit Party owing to the
Administrative Agent, the Collateral Agent, the Issuing Bank or any Lender under
the Credit Documents; and

sixth, to the BorrowersBorrower or to whoever may be lawfully entitled to
receive such balance or as a court of competent jurisdiction may direct.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to the application to the next
succeeding category, and (b) each of the Persons entitled to receive a payment
in any particular category shall receive an amount equal to its pro rata share
of amounts available to be applied pursuant thereto for such category. Subject
to Section 2.4, amounts used to Cash Collateralize the aggregate undrawn amount
of Letters of Credit pursuant to clause Fourth above shall be applied to satisfy
drawings under such Letters of Credit as they occur. If any amount remains on
deposit as Cash Collateral after all Letters of Credit have either been fully
drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above and, if no Obligations remain
outstanding, to the BorrowersBorrower . Each Credit Party irrevocably waives the
right to direct the application of any and all payments at any time or times
thereafter received by the Administrative Agent or the Collateral Agent from or
on behalf of any Credit Party, provided such application is consistent with the
foregoing.

8.4 Cure Right.

(a) Notwithstanding anything to the contrary contained in Sections 8.1 and 8.2,
if Holdingsthe Borrower fails to comply with the Financial Covenant as of the
end of any Fiscal Quarter, until the expiration of the tenth Business Day
subsequent to the date the Compliance Certificate for such Fiscal Quarter is
required to be delivered pursuant to Section 5.1(c) (the last day of such period
being the “Anticipated Cure Deadline”), each of Holdings and LLC Subsidiarythe
Borrower shall have the right

 

174



--------------------------------------------------------------------------------

to issue Qualified Equity Interests for cash (the net cash proceeds received
thereof, the “Cure Amount” and, such right, the “Cure Right”); provided, (i) no
more than five Cure Rights may be exercised during the term of this Agreement;
(ii) no more than two Cure Rights may be exercised during any consecutive four
Fiscal Quarters; (iii) no Cure Amount shall exceed the amount necessary to cause
compliance with the Financial Covenant for the period then ended; and (iv) such
Cure Amount shall have been contributed to the capital of the BorrowersBorrower
.

(b) Upon the receipt by the BorrowersBorrower of the cash proceeds of any
capital contribution or issuance referred to in Section 8.4(a), Consolidated
Adjusted EBITDA for the Fiscal Quarter as to which such Cure Right is exercised
(the “Cure Right Fiscal Quarter”) shall be deemed to have been increased by the
Cure Amount in determining the Financial Covenant for such Cure Right Fiscal
Quarter and for any subsequent period that includes such Cure Right Fiscal
Quarter; provided, (i) no increase in Consolidated Adjusted EBITDA on account of
the exercise of any Cure Right shall be applicable for any other purpose under
this Agreement or any other Credit Document, including determining the
availability or amount of any covenant basket, carve-out or compliance on a Pro
Forma Basis with the Financial Covenant or any other ratio and (ii) there shall
be no pro forma or other reduction of Indebtedness (including any Loans and
including by way of cash netting) as a result of any Cure Amount in determining
the Financial Covenant (or any other leverage based test) for the applicable
Cure Right Fiscal Quarter and for any subsequent period that includes such Cure
Right Fiscal Quarter.

(c) If after giving effect to the recalculations set forth in Section 8.4(b)
Holdingsthe Borrower shall then be in compliance with the Financial Covenant,
Holdingsthe Borrower shall be deemed to have satisfied the requirements of such
covenant as of the relevant date of determination with the same effect as though
there had been no failure to comply therewith at such date, and the applicable
Event of Default with respect to any such covenant that had occurred shall be
deemed cured for all purposes of this Agreement and the other Credit Documents.

(d) Upon receipt by the Administrative Agent of written notice, on or prior to
the Anticipated Cure Deadline, that Holdings or LLC Subsidiarythe Borrower
intends to exercise the Cure Right in respect of a Fiscal Quarter, none of the
Administrative Agent, the Collateral Agent or the Lenders shall be permitted to
accelerate Loans held by them, to terminate the Revolving Credit Commitments, to
impose default rate interest or to exercise remedies against the Collateral
solely on the basis of a failure to comply with the requirements of the
Financial Covenant, unless such failure is not cured pursuant to the exercise of
the Cure Right on or prior to the Anticipated Cure Deadline.

8.5 Exclusion of Immaterial Subsidiaries. Solely for the purpose of determining
whether a Default has occurred under Section 8.1(b), 8.1(f), 8.1(h) or 8.1(i),
any reference in any such clause to any Restricted Subsidiary or Credit Party
shall be deemed not to include any Restricted Subsidiary that is an Immaterial
Subsidiary or at any such time could, upon designation by Holdingsthe Borrower,
become an Immaterial Subsidiary affected by any event or circumstances referred
to in any such clause unless the Consolidated Adjusted EBITDA of such Restricted
Subsidiary together with the Consolidated Adjusted EBITDA of all other
Subsidiaries affected by such event or circumstance referred to in such clause,
shall exceed 5.00% of the Consolidated Adjusted EBITDA of Holdingsthe Borrower
and its Restricted Subsidiaries.

SECTION 9. AGENTS

9.1 Appointment and Authority. Each of the Lenders and the Issuing Bank, by
accepting the benefits of this Agreement and the other Credit Documents, hereby
irrevocably appoints Macquarie Capital Funding LLC to act on its behalf as the
Administrative Agent hereunder and under the other Credit Documents and
authorizes the Administrative Agent (including through its agents or employees)
to take such actions on its behalf and to exercise such powers and perform

 

175



--------------------------------------------------------------------------------

such duties as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Each of the Lenders and the Issuing Bank, by accepting the benefits of
this Agreement and the other Credit Documents, hereby irrevocably appoints
(i) Macquarie Capital Funding LLC to act on its behalf as the Collateral Agent
hereunder and under the other Credit Documents and authorizes Macquarie Capital
Funding LLC (in its capacity as a Collateral Agent) to take such actions on its
behalf and to exercise such powers as are delegated to Macquarie Capital Funding
LLC (in its capacity as a Collateral Agent) by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto and
(ii) Cortland Capital Market Services LLC to act on its behalf as the Collateral
Agent under the Foreign Collateral Documents and authorizes Cortland Capital
Market Services LLC (in its capacity as a Collateral Agent) to take such actions
on its behalf and to exercise such powers as are delegated to Cortland Capital
Market Services LLC (in its capacity as a Collateral Agent) by the terms
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as expressly set forth in Sections 9.6(a) and 9.6(b), the
provisions of this Section are solely for the benefit of the Agents, the Lenders
and the Issuing Bank, and neither Holdings, anythe Borrower ornor any of the
Restricted Subsidiaries shall have rights as a third-party beneficiary of any of
such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Credit Documents (or any other similar term) with
reference to an Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. Each Lender and the Issuing Bank irrevocably authorizes the
Administrative Agent and the Collateral Agent to execute and deliver theany
applicable Intercreditor Agreement and any other applicable intercreditor or
subordination agreementarrangement and to take such action, and to exercise the
powers, rights and remedies granted to the Administrative Agent and the
Collateral Agent thereunder and with respect thereto.

9.2 Rights as a Lender. The Person serving as an Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not an Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as an Agent hereunder in its
individual capacity. Such Person and its Affiliates may issue letters of credit
for the account of, accept deposits from, lend money to, own Securities of, act
as the financial advisor or in any other advisory capacity for, and generally
engage in any kind of business with, Holdings, anythe Borrower or any of the
Restricted Subsidiaries or other Affiliate thereof as if such Person were not an
Agent hereunder and without any duty to account therefor to the Lenders. The
Lenders acknowledge that, pursuant to such activities, the Agents and their
respective Affiliates may receive information regarding any Credit Party or any
Affiliate of a Credit Party (including information that may be subject to
confidentiality obligations in favor of such Credit Party or such Affiliate) and
acknowledge that the Agents shall be under no obligation to provide such
information to them.

9.3 Exculpatory Provisions.

(a) No Agent shall have any duties or obligations except those expressly set
forth herein and in the other Credit Documents, and its duties hereunder (in the
case of Macquarie Capital Funding LLC) or under any Foreign Collateral Document
(in the case of Cortland Capital Market Services LLC) shall be administrative
and ministerial in nature. Without limiting the generality of the foregoing, no
Agent:

(i) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

 

176



--------------------------------------------------------------------------------

(ii) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Credit Documents); provided, (A) no Agent shall be required to take any
such action that, in its opinion or the opinion of its counsel, may expose such
Agent to liability or that is contrary to any Credit Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law and (B) Cortland Capital Market Services LLC, in its
capacity as a Collateral Agent, may take, and rely on, any instructions provided
to it from the Administrative Agent; and

(iii) shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, or be liable for the failure to disclose,
any information relating to anythe Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as an Agent or any of its
Affiliates in any capacity.

(b) No Agent shall be liable to any Lender or Issuing Bank for any action taken
or not taken by such Agent (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as such Agent shall believe in good faith shall be necessary,
under the circumstances as provided in Sections 10.5 and Sections 8.1, 8.2 and
8.3) or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment or a material breach of such Agent’s obligations hereunder. Each Agent
shall be fully justified in failing or refusing to take any discretionary action
(or any other action which is inconsistent with the Administrative Agent’s
duties and obligations under Section 9.3(a)(ii)) under any Credit Document
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate and, if it so requests, it shall first be indemnified to
its satisfaction by the Lenders against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.

(c) No Agent shall be deemed to have knowledge or notice of any Default or Event
of Default unless and until notice describing such Default and stating that such
notice is a “notice of default” is given to such Agent in writing by the
Borrower Representative, a Lender or the Issuing Bank.

(d) No Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Credit Document, (ii) the contents of any
certificate, report or other document referred to, provided for in, or delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements, other terms or
conditions or obligations set forth herein or therein or the occurrence of any
Default, (iv) the validity, enforceability, effectiveness, sufficiency or
genuineness of this Agreement, any other Credit Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Section 3 or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to such Agent.

(e) No Agent shall be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions
hereof relating to Disqualified Lender. Without limiting the generality of the
foregoing, no Agent shall (i) be obligated to ascertain, monitor or inquire as
to whether any Lender or participant or prospective Lender or participant is a
Disqualified Lender or (ii) have any liability with respect to or arising out of
any assignment or participation of loans, or disclosure of confidential
information, to, or the restrictions on any exercise of rights or remedies of,
any Disqualified Lender.

 

177



--------------------------------------------------------------------------------

9.4 Reliance by Agents. Each Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. Each Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the Issuing Bank, each Agent may
presume that such condition is satisfactory to such Lender or the Issuing Bank
unless such Agent shall have received notice to the contrary from such Lender or
the Issuing Bank prior to the making of such Loan or the issuance of such Letter
of Credit. Each Agent may consult with legal counsel (who may be counsel for the
BorrowersBorrower), independent accountants and other experts selected by it,
and shall not be liable for any action taken or not taken by it in accordance
with the advice of any such counsel, accountants or experts.

9.5 Delegation of Duties. Each Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Credit Document
(including for purposes of holding or enforcing any Lien on the Collateral (or
any portion thereof) granted under the Collateral Documents or of exercising any
rights and remedies thereunder) by or through any one or more Affiliates,
agents, employees, attorneys-in-fact, separate trustees or co-trustees, or
sub-agents as shall be deemed necessary or advisable by such Agent, and shall be
entitled to advice of counsel, both internal and external, and other consultants
or experts concerning all matters pertaining to such duties. Each Agent and any
such sub-agent may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Section and the indemnity provisions of Section 10.3 shall
apply to any such sub-agent, separate trustee or co-trustee, and to the Related
Parties of each Agent and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the Loans and
Commitments as well as activities as such Agent. No Agent shall be responsible
for the negligence or misconduct of any sub-agents, separate trustees or
co-trustees, except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents,
separate trustees or co-trustees.

9.6 Resignation of the Administrative Agent.

(a) Each Agent may at any time give notice of its resignation to the Lenders,
the Issuing Bank and the Borrower Representative. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right to appoint from
among the Lenders a successor with the consent of the BorrowersBorrower;
provided, (x) no such consent of the BorrowersBorrower shall be required while
an Event of Default under clause (f) or (g) of Section 8.1 (with respect to
Holdings or the BorrowersBorrower ) exists and (y) such consent shall not be
unreasonably withheld, delayed or conditioned, and shall be deemed to have been
given unless the BorrowersBorrower shall have objected to such appointment by
written notice to the Administrative Agent within seven Business Days after
having received notice thereof. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days after the retiring Agent gives notice of its resignation (or
such earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Agent may (but shall not be obligated to),
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date and the Lenders shall perform all of
the duties of the resigning Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided above.

 

178



--------------------------------------------------------------------------------

(b) If a Person serving as an Agent is a Defaulting Lender pursuant to clause
(iv) of the definition thereof, the Required Lenders may, to the extent
permitted by applicable law, by notice in writing to the Borrower Representative
and such Person remove such Person as an Agent and, with the consent of the
BorrowersBorrower (provided, (x) no such consent of the BorrowersBorrower shall
be required while an Event of Default under clause (f) or (g) of Section 8.1
(with respect to Holdings or the BorrowersBorrower ) exists and (y) such consent
shall not be unreasonably withheld, delayed or conditioned, and shall be deemed
to have been given unless the BorrowersBorrower shall have objected to such
appointment by written notice to the Administrative Agent within seven Business
Days after having received notice thereof), appoint from among the Lenders a
successor. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty days (or such
earlier day as shall be agreed by the Required Lenders) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents,
(except that in the case of any Collateral held by the Collateral Agent on
behalf of the Secured Parties, the retiring or removed the Collateral Agent
shall continue to hold such Collateral until such time as a successor Collateral
Agent is appointed) and (ii) all payments, communications and determinations
provided to be made by, to or through such Agent shall instead be made by or to
each Lender and the Issuing Bank directly, until such time, if any, as the
Required Lenders appoint a successor Agent as provided for above. Upon the
acceptance of a successor’s appointment as an Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring or removed Agent, and the retiring or removed Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Credit Documents. The term “Administrative Agent” means such successor
administrative agent and the term “Collateral Agent” means such successor
collateral agent. The fees payable by the BorrowersBorrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the BorrowersBorrower and such successor. After the retiring or removed
Agent’s resignation or removal hereunder and under the other Credit Documents,
the provisions of this Section and Sections 10.2 and 10.3 shall continue in
effect for the benefit of such retiring or removed Agent, its sub agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Agent was acting as an
Agent.

Any resignation by Macquarie Capital Funding LLC as Administrative Agent
pursuant to this Section shall also constitute its (or its Affiliate’s)
resignation as Issuing Bank and Swing Line Lender in accordance with
Section 2.3(j) and Section 2.4(k).

9.7 Non-Reliance on Agents and Other Lenders. Each Lender and the Issuing Bank
acknowledges that no Agent, Lender or any of their Related Parties has made any
representation or warranty to it, and that no act by any Agent hereafter taken,
including any consent to and acceptance of any assignment or review of the
affairs of any Credit Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty to any Lender or Issuing Bank as to
any matter, including whether such Agent has disclosed material information in
their possession. Each Lender and the Issuing Bank represents that it has,
independently and without reliance upon either Agent or any other Lender or any
of their Related Parties and based on such documents and information as it has
deemed appropriate, made its own appraisal of an investigation into the
business, prospects, operations, property financial and other condition and
creditworthiness of the Credit Parties and

 

179



--------------------------------------------------------------------------------

their respective Subsidiaries and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the BorrowersBorrower and the
other Credit Parties hereunder. Each Lender and the Issuing Bank also
acknowledges that it will, independently and without reliance upon any Agent or
any other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own credit analysis, appraisals and decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the BorrowersBorrower and the other Credit Parties. Except
for notices, reports and other documents expressly required to be furnished to
the Lenders by any Agent pursuant to the Credit Documents, such Agent shall not
have any duty or responsibility to provide any Lender with any other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Credit Parties or any of their
respective Affiliates which may come into the possession of any Agent. Without
limiting the foregoing, each Lender and the Issuing Bank acknowledges and agrees
that neither such Lender or the Issuing Bank, nor any of its respective
Affiliates, participants or assignees, may rely on the Administrative Agent to
carry out such Lender’s, Issuing Bank’s Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the PATRIOT Act or the regulations thereunder, including the
regulations contained in 31 C.F.R. 103.121 (as hereafter amended or replaced,
the “CIP Regulations”), or any other Anti-Terrorism Law, including any programs
involving any of the following items relating to or in connection with any of
the Credit Parties, their Affiliates or their agents, the Credit Documents or
the transactions hereunder or contemplated hereby: (a) any identity verification
procedures, (b) any recordkeeping, (c) comparisons with government lists,
(d) customer notices or (e) other procedures required under the CIP Regulations
or such other Laws.

9.8 No Other Duties, Etc. Anything herein to the contrary notwithstanding, no
Lead Arranger or Syndication Agent listed on the cover page hereof shall have
any powers, duties or responsibilities under this Agreement or any of the other
Credit Documents, except in its capacity, as applicable, as an Agent, a Lender
or the Issuing Bank hereunder. Without limiting the foregoing, none of the
Persons so identified shall have or be deemed to have pursuant to this Agreement
any fiduciary relationship with any Lender. Each Lender acknowledges that it has
not relied, and will not rely, on any of the Persons so identified in deciding
to enter into this Agreement or in taking or not taking action hereunder.

9.9 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Credit Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Letter of Credit shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the BorrowersBorrower ) shall
be entitled and empowered (but not obligated) by intervention in such proceeding
or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, Letter of Credit Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Bank and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Issuing Bank and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the
Administrative Agent under Sections 2.4, 2.11, 10.2 and 10.3) allowed in such
judicial proceeding; and

 

180



--------------------------------------------------------------------------------

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and the Issuing
Bank to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders and the Issuing Bank, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 2.4, 2.11, 10.2 and 10.3.

9.10 Collateral Documents and Guaranty.

(a) The Secured Parties irrevocably authorize the Collateral Agent, at its
option and in its discretion,

(i) to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (v) upon termination of all Commitments and
payment in full of all Obligations (other than Remaining Obligations) and the
expiration, termination or Cash Collateralization of all Letters of Credit,
(w) that is sold or otherwise disposed of or to be sold or otherwise disposed of
as part of or in connection with any sale or other disposition permitted under
the Credit Documents to any Person other than a Credit Party (provided that if
requested by the Administrative Agent, the BorrowersBorrower shall provide a
certification that such disposition is permitted by this Agreement), (x) subject
to Section 10.5, if approved, authorized or ratified in writing by the requisite
lenders under this Agreement, (y) if the property subject to such Lien is owned
by a Guarantor, upon release of such Guarantor from its obligations under its
Guaranty pursuant to clause (iii) below or (z) to the extent the property
subject to such Lien becomes an Excluded Asset;

(ii) to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by Section 6.2(f) or 6.2(g); and

(iii) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Restricted Subsidiary as a result of a transaction
permitted under the Credit Documents.

Upon request by the Collateral Agent at any time, the Lenders will confirm in
writing the Collateral Agent’s authority to release or subordinate its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10(a). If any
Collateral is disposed of as permitted by Section 6.9 to any Person other than a
Credit Party, such Collateral shall be sold free and clear of the Liens created
by the Credit Documents and the Administrative Agent or the Collateral Agent, as
applicable, shall, at the expense of the BorrowersBorrower , take any and all
actions reasonably requested by the BorrowersBorrower to effect the foregoing
(provided that if requested by the Administrative Agent, the BorrowersBorrower
shall provide a certification that such disposition is permitted by this
Agreement).

(b) Anything contained in any of the Credit Documents to the contrary
notwithstanding, each Credit Party, the Administrative Agent, the Collateral
Agent and each Secured Party hereby agree that (i) no Secured Party shall have
any right individually to realize upon any of the Collateral or to enforce the
Guaranty, it being understood and agreed that all powers, rights and remedies
hereunder and under any of the Credit Documents may be exercised solely by the
Administrative Agent or the Collateral Agent, as applicable, for the benefit of
the Secured Parties in accordance with the terms hereof and thereof and all
powers, rights and remedies under the Collateral Documents may be exercised
solely

 

181



--------------------------------------------------------------------------------

by the Collateral Agent for the benefit of the Secured Parties in accordance
with the terms thereof, and (ii) in the event of a foreclosure or similar
enforcement action by the Collateral Agent on any of the Collateral pursuant to
a public or private sale or other disposition (including pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code),
the Collateral Agent (or any Lender, except with respect to a “credit bid”
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and the Collateral Agent, as
agent for and representative of Secured Parties (but not any Lender or Lenders
in its or their respective individual capacities) shall be entitled, upon
instructions from Required Lenders, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any Collateral
payable by the Collateral Agent at such sale or other disposition.

(c) Neither the Administrative Agent nor the Collateral Agent shall be
responsible for or have a duty to ascertain or inquire into (including any
representation or warranty regarding) the existence, value or collectability of
the Collateral, the existence, priority or perfection of the Collateral Agent’s
Lien thereon, or any certificate prepared by any Credit Party in connection
therewith, and neither the Administrative Agent nor the Collateral Agent shall
be responsible or liable to the Lenders for any failure to monitor or maintain
any portion of the Collateral.

(d) No Secured Swap Contract or Cash Management Obligation will create (or be
deemed to create) in favor of any Eligible Counterparty or Cash Management Bank,
as applicable, that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Guarantor
under the Credit Documents except as expressly provided in Section 8.3 and
Section 10.5(d)(iv). By accepting the benefits of the Collateral, each Eligible
Counterparty and each Cash Management Bank shall be deemed to have appointed the
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a Secured Party, subject to the limitations set forth in this clause (d).
Notwithstanding any other provision of this Section 9 to the contrary, the
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Cash Management
Obligations or Obligations arising under Secured Swap Contracts unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may reasonably
request, from the applicable Cash Management Bank or Eligible Counterparty, as
the case may be.

9.11 Withholding Taxes. To the extent required by any applicable Law, the
Administrative Agent may deduct or withhold from any payment to any Lender an
amount equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered, was not properly executed or was
invalid or because such Lender failed to notify the Administrative Agent of a
change in circumstance which rendered the exemption from, or reduction of,
withholding Tax ineffective or for any other reason, such Lender shall indemnify
and hold harmless the Administrative Agent fully for all amounts paid, directly
or indirectly, by the Administrative Agent as Tax or otherwise, including any
penalties, additions to Tax or interest and together with all expenses
(including legal expenses, allocated internal costs and out-of-pocket expenses)
incurred, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Credit Document against any
amount due the Administrative Agent under this Section 9.11. The agreements in
this Section 9.11 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender, the termination

 

182



--------------------------------------------------------------------------------

of this Agreement and the repayment, satisfaction or discharge of all other
obligations. For the avoidance of doubt, (a) the term “Lender” shall, for
purposes of this Section 9.11, include the Issuing Bank and any Swing Line
Lender and (b) this Section 9.11 shall not limit or expand the obligations of
the BorrowersBorrower or any other Credit Party under Section 2.20 or any other
provision of this Agreement.

9.12 Collateral Held in Trust. Unless expressly provided to the contrary in any
Credit Document, each Collateral Agent declares that it shall hold the
Collateral in trust for the Beneficiaries on the terms contained in this
Agreement.

MISCELLANEOUS

10.1 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.1(b)), all notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, if to an Agent, the
Issuing Bank or the Swing Line Lender, to it at its address (or facsimile
number) set forth in its Administrative Questionnaire as set forth on Appendix
B, or if to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire. Notices sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received; notices sent by facsimile shall be deemed to have been
given when sent (except that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices delivered through electronic
communications, to the extent provided in Section 10.1(b), shall be effective as
provided in Section 10.1(b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Bank hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided, the foregoing shall
not apply to Notices to any Lender or the Issuing Bank if such Lender or the
Issuing Bank, as applicable, has notified the Administrative Agent that it is
incapable of receiving Notices by electronic communication. The Administrative
Agent or the Borrower Representative may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided, approval of such procedures may
be limited to particular notices or communications. Unless the Administrative
Agent otherwise prescribes, (i) notices and other communications sent to an
e-mail address shall be deemed received upon the sender’s receipt of an
acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement), and (ii) notices or communications posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient, at its e-mail address as described in the foregoing clause
(i), of notification that such notice or communication is available and
identifying the website address therefore; provided, for both clauses (i) and
(ii) above, if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(c) Change of Address, Etc.

Any party hereto may change its address, e-mail address or facsimile number for
notices and other communications hereunder by notice to the other parties
hereto.

 

183



--------------------------------------------------------------------------------

(d) Platform.

(i) Each Credit Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debt Domain,
IntraLinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including any warranty of
merchantability, fitness for a particular purpose, non-infringement of
third-party rights or freedom from viruses or other code defects, is made by any
Agent Party in connection with the Communications or the Platform. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the BorrowersBorrower or the other Credit
Parties, any Lender or any other Person or entity for damages of any kind,
including direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of
anythe Borrower’s, any Credit Party’s or the Administrative Agent’s transmission
of communications through the Platform. “Communications” means, collectively,
any notice, demand, communication, information, document or other material that
any Credit Party provides to the Administrative Agent pursuant to any Credit
Document or the transactions contemplated therein which is distributed to the
Administrative Agent, any Lender or the Issuing Bank by means of electronic
communications pursuant to this Section, including through the Platform.

10.2 Expenses. The BorrowersBorrower shall pay (a) all reasonable, documented
out of pocket expenses, including any applicable non-refundable value added
taxes (solely to the extent not indemnifiable by the BorrowersBorrower under
Section 2.20), incurred by the Administrative Agent, the Collateral Agent and
each Lead Arranger, the Issuing Bank and each of their Affiliates (limited, in
the case of legal fees and expenses, to the reasonable, documented and invoiced
out-of-pocket fees, disbursements and other charges of one common counsel for
all such Persons and, solely in the case of an actual or reasonably potential
conflict of interest where such Persons affected by such conflict inform the
BorrowersBorrower of such conflict and thereafter, retain their own counsel, one
additional conflicts counsel to each group of similarly affected Persons taken
as a whole and (in either case), to the extent reasonably necessary, one local
counsel, one foreign counsel and one regulatory counsel in each relevant
jurisdiction (which may be a single counsel for multiple jurisdictions) to all
(and/or each group of similarly affected) Persons), joint or several but in each
such case, excluding allocated costs of in-house counsel), in connection with
the syndication of the Loans and Commitments, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Credit
Documents, or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated), (b) all reasonable and documented out of pocket expenses
incurred by the Issuing Bank in connection with the issuance, amendment, renewal
or extension of any Letter of Credit or any demand for payment thereunder, and
(c) all documented or invoiced out of pocket expenses, including any applicable
non-refundable value added taxes (solely to the extent not indemnifiable by the
BorrowersBorrower under Section 2.20), incurred by the Administrative Agent, the
Collateral Agent, any Lead Arranger, any Lender or the Issuing Bank (limited, in
the case of legal fees and expenses, to the reasonable, documented and invoiced
out-of-pocket fees, disbursements and other charges of one common counsel for
all such Persons and, solely in the case of an actual or reasonably potential
conflict of interest where such Persons affected by such conflict inform the
BorrowersBorrower of such conflict and thereafter, retain their own counsel, one
additional conflicts

 

184



--------------------------------------------------------------------------------

counsel to each group of similarly affected Persons taken as a whole and (in
either case), to the extent reasonably necessary, one local counsel, one foreign
counsel and one regulatory counsel in each relevant jurisdiction (which may be a
single counsel for multiple jurisdictions) to all (and/or each group of
similarly affected) Persons), joint or several but in each such case, excluding
allocated costs of in-house counsel) in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Credit Documents, including its rights under this Section, or (B) in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out of pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

10.3 Indemnity; Certain Waivers.

(a) Indemnification by Borrower. The BorrowersBorrower shall indemnify each
Agent (and any sub-agent thereof), each Lead Arranger, each Syndication Agent,
each Lender and the Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related reasonable documented out-of-pocket fees and expenses, including any
applicable non-refundable value added taxes (solely to the extent not
indemnifiable by the BorrowersBorrower under Section 2.20) (limited, in the case
of legal fees and expenses, to the reasonable, documented and invoiced
out-of-pocket fees, disbursements and other charges of one common counsel for
all Indemnitees and, solely in the case of an actual or reasonably potential
conflict of interest where the Indemnitees affected by such conflict inform the
BorrowersBorrower of such conflict and thereafter, retain their own counsel, one
additional conflicts counsel to each group of similarly affected Indemnitees
taken as a whole and (in either case), to the extent reasonably necessary, one
local counsel, one foreign counsel and one regulatory counsel in each relevant
jurisdiction (which may be a single counsel for multiple jurisdictions) to all
(and/or each group of similarly affected) Indemnitees), joint or several but in
each such case, excluding allocated costs of in-house counsel), incurred by any
Indemnitee or asserted against any Indemnitee by any Person (including Holdings,
LLC Subsidiary, anythe Borrower or any of the Restricted Subsidiaries) other
than such Indemnitee and its Related Parties to the extent arising out of, in
connection with, or as a result of (i) the structuring, arrangement or
syndication of the credit facilities provided for herein, (ii) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (iii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iv) any actual or alleged
presence or Release of Hazardous Materials on or from any property owned or
operated by Holdings, anythe Borrower or any Restricted Subsidiary, or any
Environmental Claim related in any way to Holdings, anythe Borrower or any
Restricted Subsidiary, or (v) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory (including any investigation of, preparation
for, or defense of any pending or threatened claim, investigation, litigation or
proceeding), whether brought by a third party or by Holdings, anythe Borrower or
any of the Restricted Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided, such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (w) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee, (x) result from a material
breach of such Indemnitee’s (or any of its Related Parties’) obligations
hereunder or under any other Credit Document, as determined by a court of
competent jurisdiction by a final and nonappealable judgment, (y) result from
disputes solely among such Indemnitees (other than any claims against an
Indemnitee acting in its capacity as the Administrative Agent, Collateral Agent,
a Lead Arranger, a Syndication Agent or any such agent hereunder) and not
arising out of any act or omission of Sponsor, Holdings, LLC Subsidiary or any
of its Subsidiaries or their Affiliates or (z) relate to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim.

 

185



--------------------------------------------------------------------------------

(b) Reimbursement by Lenders. To the extent that the BorrowersBorrower for any
reason failfails to indefeasibly pay any amount required under Section 10.2 or
Section 10.3(a) to be paid by it to an Agent (or any sub-agent thereof), the
Issuing Bank, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to such Agent (or any such
sub-agent), the Issuing Bank, the Swing Line Lender or such Related Party, as
the case may be, such Lender’s Pro Rata Share (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided, with respect to such unpaid amounts owed to the
Issuing Bank or Swing Line Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Pro Rata Share
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided further, the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against an Agent (or any such sub-agent), the Issuing
Bank or the Swing Line Lender in its capacity as such, or against any Related
Party of any of the foregoing acting for such Agent (or any such sub-agent), the
Issuing Bank or any the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this Section 10.3(b) are subject to the
provisions of Section 10.12.

(c) Waiver of Consequential Damages, Etc.

To the fullest extent permitted by applicable law, no party hereto shall assert,
and each party hereto hereby waives, any claim against any Indemnitee or any
other party hereto, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Credit Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Credit Documents or the transactions contemplated hereby or thereby.

(d) Payments. All amounts due under Sections 10.2 and Section 10.3 shall be
payable promptly after demand therefor.

(e) Survival. Each party’s obligations under Sections 10.2 and 10.3 shall
survive the termination of the Credit Documents and payment of the obligations
hereunder.

10.4 Set-Off. If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held,
and other obligations (in whatever currency) at any time owing, by such Lender,
the Issuing Bank or any such Affiliate, to or for the credit or the account of
the BorrowersBorrower or any other Credit Party against any and all of the
obligations of the BorrowersBorrower or such Credit Party now or hereafter
existing under this Agreement or any other Credit Document to such Lender or the
Issuing Bank or their respective Affiliates, irrespective of whether or not such
Lender, the Issuing Bank or Affiliate shall have made any demand under this
Agreement or any other Credit Document and although such obligations of the
BorrowersBorrower or such Credit Party may be

 

186



--------------------------------------------------------------------------------

contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the Issuing Bank different from the branch, office or Affiliate
holding such deposit or obligated on such indebtedness; provided, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.22 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the Issuing
Bank, and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have. Each Lender and the Issuing Bank agrees to
notify the Borrower Representative and the Administrative Agent promptly after
any such setoff and application; provided, the failure to give such notice shall
not affect the validity of such setoff and application.

10.5 Amendments and Waivers.

(a) Required Lenders’ Consent. No failure or delay by the Administrative Agent,
any Issuing Bank or any Lender in exercising any right or power under any Credit
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Credit Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. Without limiting the generality of the
foregoing, the making of a Loan or the issuance, amendment, renewal or extension
of a Letter of Credit shall not be construed as a waiver of any Default or Event
of Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time. Subject to the additional requirements of Sections 10.5(b),
10.5(c) and 10.5(d), no amendment, modification, termination or waiver of any
term or condition of any Credit Document, or consent to any departure by any
Credit Party therefrom, shall be effective without the written concurrence of
the Required Lenders (other than (i) as provided in Section 2.24 with respect to
an Extension Amendment or as otherwise contemplated by such section, (ii) as
provided in Section 2.25 with respect to any Joinder Agreement or as otherwise
contemplated by such section, (iii) as provided in Section 2.26 with respect to
any Refinancing Amendment or as otherwise contemplated by such section and
(iv) as contemplated by clause (vii) of the proviso to the definition of Credit
Agreement Refinancing Indebtedness; provided, the Administrative Agent may, with
the consent of the BorrowersBorrower only, (A) amend, modify or supplement this
Agreement and any guarantees, collateral security documents and related
documents executed by any Credit Party to (1) to cure any ambiguity, omission,
defect or inconsistency, in each case, of a technical or immaterial nature,
(2) comply with local Law or advice of local counsel or (3) to cause such
guarantee, collateral security document or other document to be consistent with
this Agreement and the other Credit Documents, so long as (x) in each case, such
amendment, modification or supplement does not directly materially adversely
affect any material right of any Agent, the Issuing Bank or the Lenders, and
(y) with respect to clause (1) above, the Required Lenders shall not have
objected in writing within five Business Days of such amendment, modification or
supplement being posted to the Platform or otherwise delivered to the Required
Lenders, (B) as provided in Section 2.18(a), amend the definition of Adjusted
Eurodollar Rate and other applicable provisions of this Agreement, (C) as
provided in Section 6.5(xiv), amend the applicable provisions of this Agreement
and (D) amend, modify or supplement this Agreement to implement the terms of any
Syndication Amendment, so long as, in the case of this clause (D), any such
amendments, modifications or supplements (x) become effective on or prior to the
Syndication Date and (y) do not directly materially adversely affect any
material right of any Agent, the Issuing Bank or the Lenders.

 

187



--------------------------------------------------------------------------------

(b) Affected Lenders’ Consent. No amendment, modification, termination or waiver
of any term or condition of any Credit Document, or consent to any departure by
any Credit Party therefrom, shall:

(i) extend the scheduled final maturity of any Loan without the written consent
of the Lender holding such Loan (it being understood that a waiver of any
Default, Event of Default, mandatory prepayment or mandatory reduction of the
Commitments shall not constitute a postponement of any maturity date);

(ii) extend the stated Revolving Credit Commitment Termination Date without the
written consent of each Lender holding a Revolving Credit Commitment that is
affected thereby (it being understood that a waiver of any Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute a postponement of any maturity date);

(iii) extend the stated expiration date of any Letter of Credit beyond the
stated Revolving Credit Commitment Termination Date without the written consent
of each Lender holding a Revolving Credit Commitment that is affected thereby;

(iv) reduce or forgive the principal amount of any Loan without the written
consent of the Lender holding such Loan;

(v) reduce or forgive any reimbursement obligation in respect of any Letter of
Credit without the written consent of each Lender holding a Revolving Credit
Commitment;

(vi) increase the Revolving Credit Commitment of any Lender without the written
consent of such Lender; provided, no amendment, modification or waiver of any
condition precedent, covenant, Default or Event of Default shall constitute an
increase in any Revolving Credit Commitment of any Lender;

(vii) waive, reduce, forgive or postpone any scheduled amortization repayment of
the principal amount of any Loan without the written consent of the Lender
holding such Loan (it being understood that a waiver of any Default, Event of
Default, mandatory prepayment or mandatory reduction of the Commitments shall
not constitute a postponement of any maturity date);

(viii) reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.10)
without the written consent of the Lender holding such Loan; provided that any
change to the definition of any ratio used in the calculation of the interest
rate therein or in the component definitions thereof shall not constitute a
reduction of interest, premium or fees;

(ix) reduce any fee or premium payable under any Credit Document without the
written consent of the Lender that is entitled to receive such fee or premium;
provided that any change to the definition of any ratio used in the calculation
of the premium or fees therein or in the component definitions thereof shall not
constitute a reduction of interest, premium or fees;

 

188



--------------------------------------------------------------------------------

(x) extend the time for payment of any interest (other than any interest that is
payable pursuant to Section 2.10) on any Loan without the written consent of the
Lender holding such Loan;

(xi) extend the time for payment of any fee or premium payable under any Credit
Document without the written consent of the Lender that is entitled to receive
such fee or premium; or

(xii) change the currency in which any Loan is denominated without the written
consent of each Lender holding such Loan.

For the avoidance of doubt any amendment or waiver that by its terms affects the
rights or duties of Lenders holding Loans or Commitments of a particular Class
(but not the Lenders holding Loans or Commitments of any other Class) will
require only the requisite percentage in interest of the affected Class of
Lenders that would be required to consent thereto if such Class of Lenders were
the only Class of Lenders.

(c) Consent of all Lenders. Without the written consent of all Lenders, no
amendment, modification, termination or waiver of any term or condition of any
Credit Document, or consent to any departure by any Credit Party therefrom,
shall:

(i) amend, modify, terminate or waive any term or condition of Sections 10.5(a),
10.5(b), this 10.5(c), 10.5(d), 10.6 or the definition of “Affiliated Lender”,
“Debt Fund Affiliate”, “Eligible Assignee” or “Non-Debt Fund Affiliate”;

(ii) amend, modify, terminate or waive any term or condition of this Agreement
or any other Credit Document that specifies the number or percentage of Lenders
required to waive, amend or modify any right thereunder or make any
determination or grant any consent thereunder;

(iii) amend, modify, terminate or waive any provision of the definition of
“Required Lenders” or “Pro Rata Share” or amend, modify or waive any provision
of Section 2.17 in a manner that would alter the pro rata sharing or payments or
setoffs required thereby, without the written consent of each Lender adversely
affected thereby; provided, with the consent of the Required Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
“Required Lenders” or “Pro Rata Share” on substantially the same basis as the
Term Loan Commitments, the Term Loans, the Revolving Credit Commitments and the
Revolving Loans are included on the Closing Date;

(iv) release or subordinate the Liens of the Secured Parties in all or
substantially all of the Collateral, or release any material Guarantor from the
Guaranty (other than pursuant to or in connection with a transaction permitted
under Section 6.8 or 6.9) or subordinate the rights or claims of the
Beneficiaries with respect thereto, in each case, except as expressly provided
in the Credit Documents; provided, in connection with a “credit bid” undertaken
by the Collateral Agent at the direction of the Required Lenders pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code or
other sale or disposition of assets in connection with an enforcement action
with respect to the Collateral permitted pursuant to the Credit Documents, only
the consent of the Required Lenders will be needed for such release; or

 

189



--------------------------------------------------------------------------------

(v) other than pursuant to a transaction permitted by Section 6.8, consent to
the assignment or transfer by any Credit Party of any of its rights and
obligations under any Credit Document.

(d) Other Consents. No amendment, modification, termination or waiver of any
term or condition of any Credit Document, or consent to any departure by any
Credit Party therefrom, shall:

(i) amend, modify, terminate or waive any provision hereof relating to the Swing
Line Sub-limit or the Swing Line Loans without the consent of the Swing Line
Lender;

(ii) alter the required application of any repayments or prepayments as between
Classes pursuant to Section 2.15 or Section 8.3 without the consent of each
Agent, each Issuing Bank and each Lender adversely affected thereby; provided,
Required Lenders may waive, in whole or in part, any prepayment so long as the
application, as between Classes, of any portion of such prepayment which is
still required to be made is not altered;

(iii) amend, modify, terminate or waive any obligation of the Lenders relating
to the purchase of participations in Letters of Credit as provided in
Section 2.4(e) without the written consent of the Administrative Agent and the
Issuing Bank;

(iv) amend, modify or waive any Credit Document so as to alter the ratable
treatment of Obligations arising under the Credit Documents, Obligations arising
under Secured Swap Contracts or Cash Management Obligations, or the definitions
of “Cash Management Bank,” “Cash Management Obligations,” “Eligible
Counterparty,” “Swap Contract,” “Secured Swap Contract,” “Obligations,” or
“Secured Obligations” (as defined in any applicable Collateral Document), in
each case (x) in a manner materially adverse to any Eligible Counterparty with
Obligations then outstanding, without the written consent of such Eligible
Counterparty, or (y) in a manner materially adverse to any Cash Management Bank
with Cash Management Obligations then outstanding without the written consent of
such Cash Management Bank;

(v) amend, modify, terminate or waive any provision of Section 9 as the same
applies to any Agent, or any other provision hereof as the same applies to the
rights, duties or obligations of any Agent, in each case without the consent of
such Agent;

(vi) (x) amend, modify or waive any condition precedent set forth in Section 3.2
as it pertains to any Revolving Loan or Swing Line Loan without the consent of
the Required Revolving Lenders (but without the consent of the Required Lenders
or any other Lender) and, as it pertains to Swing Line Loans, the Swing Line
Lender and (y) amend, modify or waive any condition precedent set forth in
Section 3.2 as it pertains to the issuance of any Letter of Credit by the
Issuing Bank without the consent of the relevant Issuing Bank and the Required
Revolving Lenders (but without the consent of the Required Lenders or any other
Lender);

(vii) (A) amend or otherwise modify Section 6.7 (or for the purposes of
determining compliance with Section 6.7, any defined terms used therein),
(B) waive or consent to any Default or Event of Default resulting from a breach
of Section 6.7 or (C) alter the rights or remedies of the Required Revolving
Lenders arising pursuant to Section 8 as a result of a breach of Section 6.7, in
each case, without the written consent of the Required Revolving Lenders;
provided, however, that the amendments, modifications, waivers and consents
described in this clause (vii) shall not require the consent of any Lenders
other than the Required Revolving Lenders; or

 

190



--------------------------------------------------------------------------------

(viii) amend or otherwise modify the definition of “Required Revolving Lenders”
without the consent of each of the Revolving Lenders.

(e) Delivery and Execution of Amendments, Etc.

(i) The BorrowersBorrower shall, promptly after the effectiveness of any
amendment, modification, waiver or consent to which the Administrative Agent is
not a party, deliver or cause to be delivered to the Administrative Agent a copy
of any such amendment, modification, waiver or consent. The Administrative Agent
shall have no obligation to execute any such amendment, modification, waiver or
consent.

(ii) The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on any Credit Party in any case shall entitle any Credit
Party to any other or further notice or demand in similar or other
circumstances. Any amendment, modification, termination, waiver or consent
effected in accordance with this Section 10.5 shall be binding upon each Lender
at the time outstanding, each future Lender and, if signed by a Credit Party, on
such Credit Party.

10.6 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the
BorrowersBorrower nor any other Credit Party may (other than pursuant to a
transaction permitted by Section 6.8) assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 10.6(b), (ii) by way of participation
in accordance with Section 10.6(f), or (iii) by way of pledge or assignment of a
security interest subject to Section 10.6(i) (and any other attempted assignment
or transfer by any party hereto shall be null and void). Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in Section 10.6(f) and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided, each such assignment shall be subject to the following
conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in Section 10.6(b)(i)(B) in the aggregate or in the case of an assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and

 

191



--------------------------------------------------------------------------------

(B) in any case not described in Section 10.6(b)(i)(A), the aggregate amount of
the Commitment (which for this purpose includes Loans outstanding thereunder)
or, if the applicable Commitment is not then in effect, the principal
outstanding balance of the Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption Agreement
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000 in the case of any assignment in respect of
Revolving Credit Commitments and Revolving Loans, or $1,000,000 in the case of
any assignment in respect of any Term Loan or any Incremental Term Loan, unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower Representative otherwise consents (each
such consent not to be unreasonably withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 10.6(b)(i)(B) and, in addition:

(A) the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed; provided, it shall not be deemed unreasonable
for the Borrower Representative to withhold consent to any assignment to a
Disqualified Lender for any reason) shall be required unless (1) an Event of
Default under Section 8.1(a), 8.1(f) or 8.1(g) (in the case of Section 8.1(f) or
8.1(g), with respect to Holdings, LLC Subsidiary or anythe Borrower) has
occurred and is continuing at the time of such assignment, (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund or (3) such
assignment is to any Person that is not a Disqualified Lender and occurs at any
time prior to the earlier of (x) the date that the primary syndication of the
Loans and Revolving Credit Commitments has been completed, and (y) the ninetieth
day following the Closing Date; provided, the Borrower Representative shall be
deemed to have consented to any such assignment (other than an assignment to a
Disqualified Lender) unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) the
Revolving Credit Commitments and Revolving Loans or any unfunded Commitments
with respect to any Term Loan or Incremental Term Loan if such assignment is to
a Person that is not a Lender with an existing Commitment in respect thereof, an
Affiliate of such Lender or an Approved Fund with respect to such Lender, or
(ii) any Term Loan or any Incremental Term Loan to a Person who is not a Lender,
an Affiliate of a Lender or an Approved Fund; and

 

192



--------------------------------------------------------------------------------

(C) the consent of the Issuing Bank and the Swing Line Lender (in each case,
such consent not to be unreasonably withheld or delayed) shall be required for
any assignment in respect of the Revolving Credit Commitments and Revolving
Loans if such assignment is to a Person that is not a Lender with an existing
Commitment in respect thereof, an Affiliate of such Lender or an Approved Fund
with respect to such Lender.

(iv) Assignment and Assumption Agreement. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption
Agreement, together with all forms, certificates or other evidence each assignee
is required to provide pursuant to Section 2.20(g) and a processing and
recordation fee of $3,500; provided, the Administrative Agent may, in its sole
discretion, elect to waive such processing and recordation fee in the case of
any assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire, including all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including, without limitation, the PATRIOT Act.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) Holdings, LLC Subsidiary, anythe Borrower or any of their Affiliates or
Subsidiaries other than (x) a Debt Fund Affiliate or (y) an Affiliated Lender in
accordance with Section 10.6(c) or 10.6(k) or (B) to any Defaulting Lender or
any of its Subsidiaries, or any Person who, upon becoming a Lender hereunder,
would constitute any of the foregoing Persons described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Representative and the Administrative
Agent, the applicable Pro Rata Share of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, the
Issuing Bank, the Swing Line Lender and each other Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
Pro Rata Share of all Loans and participations in Letters of Credit and Swing
Line Loans. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this Section,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 10.6(d), from and after the recordation date, the assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption Agreement, have the rights and obligations of
a Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption Agreement, be
released from its obligations under this

 

193



--------------------------------------------------------------------------------

Agreement (and, in the case of an Assignment and Assumption Agreement covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.19, 2.20, 10.2 and 10.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender having been
a Defaulting Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section but
otherwise complies with Section 10.6(f) shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 10.6(f).

(c) Assignments to Affiliated Lenders. Notwithstanding anything in this
Agreement to the contrary, any Term Loan Lender may, at any time, assign all or
a portion of its Term Loans on a non-pro rata basis to an Affiliated Lender
through open-market purchases, or in accordance with the procedures set forth on
Appendix C pursuant to an offer made available to all Term Loan Lenders on a pro
rata basis (a “Dutch Auction”), subject to the following limitations:

(i) in connection with an assignment to the Sponsor or any Non-Debt Fund
Affiliate, (A) the Sponsor or such Non-Debt Fund Affiliate shall have identified
itself in writing as an Affiliated Lender to the assigning Term Loan Lender and
the Administrative Agent prior to the execution of such assignment and (B) the
Sponsor or such Non-Debt Fund Affiliate shall be deemed to have represented and
warranted to the assigning Term Loan Lender and the Administrative Agent that
the requirements set forth in this clause (i) and clause (iv) below, shall have
been satisfied upon consummation of the applicable assignment;

(ii) the Sponsor and Non-Debt Fund Affiliates will not (A) have the right to
receive information, reports or other materials provided solely to Lenders by
the Administrative Agent or any other Lender, except to the extent made
available to the BorrowersBorrower, (B) attend or participate in meetings
attended solely by the Lenders and the Administrative Agent, or (C) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders;

(iii) (A) for purposes of any consent to any amendment, waiver or modification
of, or any action under, and for the purpose of any direction to the
Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under, this Agreement or any other Credit Document, the
Sponsor and each Non-Debt Fund Affiliate will be deemed to have consented in the
same proportion as the Term Loan Lenders that are not the Sponsor or Non-Debt
Fund Affiliates consented to such matter, unless such matter requires the
consent of all or all affected Lenders or disproportionately (and adversely)
affects the Sponsor or such Non-Debt Fund Affiliate in its capacity as a Lender
as compared to other Term Loan Lenders that are not the Sponsor or Non-Debt Fund
Affiliates, (B) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (a “Plan”), the Sponsor and each
Non-Debt Fund Affiliate hereby agrees (x) not to vote on such Plan, (y) if the
Sponsor or such Non-Debt Fund Affiliate does vote on such Plan notwithstanding
the restriction in the foregoing clause (x), such vote will be deemed not to be
in good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan in accordance with Section 1126(c) of

 

194



--------------------------------------------------------------------------------

the Bankruptcy Code (or any similar provision in any other Debtor Relief Laws)
and (z) not to contest any request by any party for a determination by the
Bankruptcy Court (or other applicable court of competent jurisdiction)
effectuating the foregoing clause (y), in each case under this clause (iii)(B)
unless such Plan disproportionately (and adversely) affects the Sponsor or such
Non-Debt Fund Affiliate in its capacity as a Lender as compared to other Term
Loan Lenders that are not the Sponsor or Non-Debt Fund Affiliates, and (C) the
Sponsor and each Non-Debt Fund Affiliate hereby irrevocably authorizes and
appoints the Administrative Agent (such appointment being coupled with an
interest) as the Sponsor’s or such Non-Debt Fund Affiliate’s attorney-in-fact,
to vote on behalf of the Sponsor or such Non-Debt Fund Affiliate (solely in
respect of Term Loans and Incremental Term Loans held thereby and not in respect
of any other claim or status the Sponsor or such Non-Debt Fund Affiliate may
otherwise have) in connection with any vote of the type described in the
foregoing clause (B), but in any event, subject to the limitations set forth
therein;

(iv) (A) the aggregate principal amount of Term Loans held at any one time by
the Sponsor and Non-Debt Fund Affiliates may not exceed 20% of the then
aggregate outstanding principal amount of Term Loans; and (B) the aggregate
number of Debt Fund Affiliates that are Lenders may not exceed 49.0% of the
aggregate number of all Lenders;

(v) no Affiliated Lender, in its capacity as such, will be entitled to bring
actions against the Administrative Agent, in its role as such (except with
respect to any claim that the Administrative Agent or any other such Lender is
treating such Affiliated Lender, in its capacity as a Lender, in a
disproportionately adverse manner relative to the other Lenders), or receive
advice of counsel or other advisors to the Administrative Agent or any other
Lenders or challenge the attorney client privilege of their respective counsel;
and

(vi) the portion of any Loans held by the Sponsor and Non-Debt Fund Affiliates
shall be disregarded in determining Required Lenders at any time.

Each Affiliated Lender that is a Term Loan Lender hereunder agrees to comply
with the terms of this Section 10.6(c) (notwithstanding that it may be granted
access to the Platform or any other electronic site established for the Lenders
by the Administrative Agent), and agrees that in any subsequent assignment of
all or any portion of its Term Loans it shall identify itself in writing to the
assignee as an Affiliated Lender prior to the execution of such assignment.

(d) Register . The Administrative Agent, acting solely for this purpose as an
agent of the BorrowersBorrower, shall maintain at one of its offices a copy of
each Assignment and Assumption Agreement delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of and stated interest on the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the
BorrowersBorrower , the Administrative Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the BorrowersBorrower and by any Lender (but, with
respect to any Lender, solely as to the Loans and Commitments thereof) at any
reasonable time and from time to time upon reasonable prior written notice.

(e) Disqualified Lender List . The Administrative Agent shall have the right,
and the BorrowersBorrower hereby expressly authorizes the Administrative Agent,
to (A) post the list of Disqualified Lenders provided by the BorrowersBorrower
and any updates thereto from time to time (collectively, the “DQ List”) on the
Platform, including that portion of the Platform that is designated for “public
side” Lenders and/or (B) provide the DQ List to each Lender requesting the same.

 

195



--------------------------------------------------------------------------------

(f) Participations . Any Lender may at any time, without the consent of, or
notice to, the Borrower Representative or the Administrative Agent, sell
participations to any Person (other than a natural Person, Holdings, LLC
Subsidiary, the BorrowersBorrower or their Subsidiaries or Affiliates) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided, (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and (iii) the
BorrowersBorrower , the Administrative Agent, the Issuing Bank and Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 10.3(b)
with respect to any payments made by such Lender to its Participant(s). Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided, such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in Section 10.5(b) or 10.5(c)(iv) that affects
such Participant. The Borrowers agreeBorrower agrees that each Participant shall
be entitled to the benefits of Sections 2.19 and 2.20 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to clause
(b) of this Section (subject to the requirements and limitations therein,
including the requirements under Section 2.20(g) (it being understood and agreed
that the documents called for in Section 2.20(g) shall be delivered to the
participating Lender)) subject to Section 10.6(g); provided, such Participant
agrees to be subject to the provisions of Sections 2.21 and 2.22 as if it were
an assignee under Section 10.6(b). To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 10.4 as though it
were a Lender; provided, such Participant agrees to be subject to Section 2.17
as though it were a Lender. Each Lender that sells a participation pursuant to
this Section shall maintain a register on which it records the name and address
of each Participant and the principal amounts of and stated interest on each
Participant’s participation interest with respect to the Loans and the
Commitments (each, a “Participant Register”). The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of a
participation with respect to such Loans or Commitments for all purposes under
this Agreement, notwithstanding any notice to the contrary. In maintaining the
Participant Register, such Lender shall be acting as the non-fiduciary agent of
the BorrowersBorrower solely for purposes of applicable US federal income tax
law and undertakes no duty, responsibility or obligation to the
BorrowersBorrower (without limitation, in no event shall such Lender be a
fiduciary of the BorrowersBorrower for any purpose, except that such Lender
shall maintain the Participant Register); provided, no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, or other obligation is in registered form
under Section 5f.103(c) of the United States Treasury Regulations.

(g) Limitations upon Participant Rights . A Participant shall not be entitled to
receive any greater payment under Sections 2.19 or 2.20 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant (except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation) unless the sale of the participation to
such Participant is made with the Borrowers’Borrower’s prior written consent. A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 2.20 unless the Borrowers areBorrower is
notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the BorrowersBorrower , to comply with Section 2.20
as though it were a Lender.

 

196



--------------------------------------------------------------------------------

(h) SPC Grants . Notwithstanding anything to the contrary contained herein, any
Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the BorrowersBorrower (an “SPC”) the option to provide
all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided, (i) nothing herein shall
constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC elects
not to exercise such option or otherwise fails to make all or any part of such
Loan, the Granting Lender shall be obligated to make such Loan pursuant to the
terms hereof. Each party hereto hereby agrees that (A) neither the grant to any
SPC nor the exercise by any SPC of such option shall increase the costs or
expenses or otherwise increase or change the obligations of the
BorrowersBorrower under this Agreement (including its obligations under
Section 2.19 and 2.20), (B) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable and
(C) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Credit Document,
remain the lender of record hereunder. The making of a Loan by an SPC hereunder
shall utilize the applicable Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (1) with notice to, but without prior consent of the BorrowersBorrower
and the Administrative Agent, and with the payment of a processing fee of $3,500
to the Administrative Agent, assign all or any portion of its right to receive
payment with respect to any Loan to the Granting Lender and (2) disclose on a
confidential basis any non-public information relating to its funding of Loans
to any rating agency, commercial paper dealer or provider of any surety or
guarantee or credit or liquidity enhancement to such SPC.

(i) Certain Pledges . Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank or other central bank; provided, no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

(j) Electronic Execution of Assignments . The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption Agreement
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

(k) Buybacks . Notwithstanding anything in this Agreement to the contrary, any
Term Loan Lender may, at any time, assign all or a portion of its Term Loans on
a pro rata basis to the BorrowersBorrower , Holdings or LLC Subsidiary through
open-market purchases or in accordance with a Dutch Auction, subject to the
following limitations:

 

197



--------------------------------------------------------------------------------

(i) The BorrowersBorrower , Holdings or LLC Subsidiary, as applicable, shall
represent and warrant, as of the date of the launch of the Dutch Auction and on
the date of any such assignment, that neither it, its Affiliates nor any of its
respective directors or officers has any non-public information (with respect to
the Borrowers or theirBorrower or its Subsidiaries or any of their respective
securities to the extent such information could have a material effect upon, or
otherwise be material to, an assigning Term Loan Lender’s decision to assign
Term Loans or a purchasing Lender’s decision to purchase Term Loans) that has
not been disclosed to the Lenders generally (other than to the extent any such
Lender does not wish to receive material non-public information with respect to
the Borrowers or theirBorrower or its Subsidiaries or any of their respective
securities) prior to such date or if Holdings, LLC Subsidiary or the Borrower,
as applicable, are unable to make such representation, all parties to the
relevant transaction shall render customary “big boy” disclaimer letters.

(ii) if anythe Borrower is the assignee, immediately and automatically, without
any further action on the part of suchthe Borrower, any Lender, the
Administrative Agent or any other Person, upon the effectiveness of such
assignment of Term Loans from a Term Loan Lender to suchthe Borrower, (A) such
Term Loans and all rights and obligations as a Term Loan Lender related thereto
shall, for all purposes under this Agreement, the other Credit Documents and
otherwise, be deemed to be irrevocably prepaid, terminated, extinguished,
cancelled and of no further force and effect and suchthe Borrower shall neither
obtain nor have any rights as a Term Loan Lender hereunder or under the other
Credit Documents by virtue of such assignment and (B) such Term Loans shall not
be treated as a voluntary prepayment prepaid pursuant to Section 2.13, but shall
reduce the then remaining scheduled installments of the Term Loans of the
respective Lender or Lenders from whom such Term Loans were purchased in inverse
order of maturity;

(iii) if Holdings or LLC Subsidiary is the assignee, immediately and
automatically, without any further action on the part of anythe Borrower,
Holdings, LLC Subsidiary, any Lender, the Administrative Agent or any other
Person, upon the effectiveness of such assignment of Term Loans from a Term Loan
Lender to Holdings or LLC Subsidiary, Holdings or LLC Subsidiary, as applicable,
shall automatically be deemed to have contributed (it being understood that such
contribution shall not be deemed to be a contribution for purposes of (and shall
not be included in) determining any applicable availability or amount of any
covenant basket, carve-out or compliance on a Pro Forma Basis with any ratio)
the principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to the BorrowersBorrower as common equity, and such Term Loans and all
rights and obligations as a Term Loan Lender related thereto shall, for all
purposes under this Agreement, the other Credit Documents and otherwise, be
deemed to be irrevocably prepaid, terminated, extinguished, cancelled and of no
further force and effect and Holdings or LLC Subsidiary, as applicable, shall
neither obtain nor have any rights as a Term Loan Lender hereunder or under the
other Credit Documents by virtue of such assignment;

(iv) no proceeds of any Revolving Loan or Swing Line Loan shall be used for any
such assignment; and

(v) no Default or Event of Default shall have occurred and be continuing
immediately before or immediately after giving effect to such assignment.

 

198



--------------------------------------------------------------------------------

(l) Disqualified Lenders. (i) No assignment or participation shall be made to
any Person that was a Disqualified Lender as of the date (the “Trade Date”) on
which the assigning Lender entered into a binding agreement to sell and assign
all or a portion of its rights and obligations under this Agreement to such
Person (unless the Borrowers haveBorrower has consented to such assignment in
writing in its sole and absolute discretion, in which case such Person will not
be considered a Disqualified Lender for the purpose of such assignment or
participation). For the avoidance of doubt, with respect to any assignee that
becomes a Disqualified Lender after the applicable Trade Date (including as a
result of the delivery of a notice pursuant to, and/or the expiration of the
notice period referred to in, the definition of “Disqualified Lender”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender and
(y) the execution by the Borrower Representative of an Assignment and Assumption
Agreement with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Lender. Any assignment in
violation of this clause (l)(i) shall not be void, but the other provisions of
this clause (l) shall apply.

(i) If any assignment or participation is made to any Disqualified Lender
without the Borrowers’Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Lender after the applicable
Trade Date, the BorrowersBorrower may, at theirits sole expense and effort, upon
notice to the applicable Disqualified Lender and the Administrative Agent,
(A) terminate any Revolving Credit Commitment of such Disqualified Lender and
repay all obligations of the BorrowersBorrower owing to such Disqualified Lender
in connection with such Revolving Credit Commitment, (B) in the case of
outstanding Term Loans held by Disqualified Lender, purchase or prepay such Term
Loan by paying the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such Term Loans of such Term
Loans, in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder and/or (C) require such
Disqualified Lender to assign, without recourse (in accordance with and subject
to the restrictions contained in this Section 10.6), all of its interest, rights
and obligations under this Agreement to one or more Eligible Assignees at the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Lender paid to acquire such interests, rights and obligations of
such Term Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.

(ii) Notwithstanding anything to the contrary contained in this Agreement, no
Disqualified Lender (A) will have the right to (x) receive information, reports
or other materials provided to Lenders by the BorrowersBorrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Credit Document, each Disqualified Lender will
be deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lender consented to such matter, and (y) for purposes of voting on
any Plan, each Disqualified Lender party hereto hereby agrees (1) not to vote on
such Plan, (2) if such Disqualified Lender does vote on such Plan
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Plan in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

 

199



--------------------------------------------------------------------------------

10.7 Independence of Covenants . All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8 Survival of Representations, Warranties and Agreements . All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Sections 2.18(c), 2.19, 2.20, 10.2,
10.3 and 10.4 and the agreements of the Lenders set forth in Sections 2.17,
9.3(b), 9.3(c), 9.6 and 9.11 shall survive the payment of the Loans, the
cancellation or expiration of the Letters of Credit and the reimbursement of any
amounts drawn thereunder, and the termination hereof.

10.9 No Waiver; Remedies Cumulative . No failure or delay on the part of any
Agent or any Lender in the exercise of any power, right or privilege hereunder
or under any other Credit Document shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
other or further exercise thereof or of any other power, right or privilege. The
rights, powers and remedies given to each Agent and each Lender hereby are
cumulative and shall be in addition to and independent of all rights, powers and
remedies existing by virtue of any statute or rule of law or in any of the other
Credit Documents or any of the Secured Swap Contracts. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.

10.10 Marshalling; Payments Set Aside . Neither any Agent nor any Lender shall
be under any obligation to marshal any assets in favor of any Credit Party or
any other Person or against or in payment of any or all of the Obligations. To
the extent that any Credit Party makes a payment or payments to the
Administrative Agent, the Issuing Bank or any Lender (or to the Administrative
Agent, on behalf of the Lenders or the Issuing Bank), or any Agent, the Issuing
Bank or any Lender enforces any security interests or exercise their rights of
setoff, and such payment or payments or the proceeds of such enforcement or
setoff or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside and/or required to be repaid to a trustee,
receiver or any other party under any Debtor Relief Law, any other state or
federal law, common law or any equitable cause, then, to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, rights and remedies therefor or related thereto, shall be revived
and continued in full force and effect as if such payment or payments had not
been made or such enforcement or setoff had not occurred.

10.11 Severability . If any provision in or obligation hereunder or under any
other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

 

200



--------------------------------------------------------------------------------

10.12 Obligations Several; Independent Nature of the Lenders’ Rights . The
obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitment of any other Lender hereunder.
Nothing contained herein or in any other Credit Document, and no action taken by
the Lenders pursuant hereto or thereto, shall be deemed to constitute the
Lenders as a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and each Lender shall be entitled to protect and
enforce its rights arising out hereof and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.

10.13 Headings . Section headings herein are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

10.14 Governing Law . Except as expressly provided in any Cayman Collateral
Document, Dutch Collateral Document, Hong Kong Collateral Document, Luxembourg
Collateral Document or any other Credit Document, this Agreement and the other
Credit Documents and any claims, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement or any other Credit Document (except, as to any other
Credit Document, as expressly set forth therein) and the transactions
contemplated hereby and thereby shall be governed by, and construed in
accordance with, the law of the State of New York.

10.15 Consent to Jurisdiction . The BorrowersBorrower and each other Credit
Party irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind or description, whether in law or
equity, whether in contract or in tort or otherwise, against any Agent, any
Lender, the Issuing Bank, or any Related Party of the foregoing in any way
relating to this Agreement or any other Credit Document or the transactions
relating hereto or thereto (other than as expressly provided in any Cayman
Collateral Document, Dutch Collateral Document, Hong Kong Collateral Document,
Luxembourg Collateral Document or any other Credit Document), in any forum other
than the courts of the State of New York sitting in New York County, and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the exclusive jurisdiction of such courts and agrees
that all claims in respect of any such action, litigation or proceeding may be
heard and determined in such New York State court or, to the fullest extent
permitted by applicable law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action, litigation or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement or in any
other Credit Document shall affect any right that each Agent, any Lender or the
Issuing Bank may otherwise have to bring any action or proceeding relating to
this Agreement or any other Credit Document against any Credit Party or its
properties in the courts of any jurisdiction. Each party hereto irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Credit
Document in any court referred to herein. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each party hereto irrevocably consents to service of process
in the manner provided for notices in Section 10.1. Nothing in this Agreement
will affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

 

201



--------------------------------------------------------------------------------

10.16 WAIVER OF JURY TRIAL . EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.17 Confidentiality. Each of the Agents, each of the Lenders and the Issuing
Bank (each, a “Lender Party”) shall hold all non-public information regarding
Holdings, anythe Borrower and its other Subsidiaries and their business obtained
by any Lender Party hereto, in accordance with its customary procedures for
handling confidential information of such nature, it being understood and agreed
by eachthe Borrower that, in any event, each Lender Party (a) may make
disclosures of such non-public information (i) to its Affiliates and to such
Lender Party’s and its Affiliates’ respective employees, legal counsel,
independent auditors and other experts or agents and advisors or to such Lender
Party’s current or prospective funding sources and to other Persons authorized
by such Lender Party to organize, present or disseminate such information in
connection with disclosures otherwise made in accordance with this Section 10.17
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential); (ii) to any actual or potential assignee,
transferee, Participant or Securitization Party of any rights, benefits,
interests and/or obligations under this Agreement or to any direct or indirect
contractual counterparties (or the professional advisors thereto) in swap or
derivative transactions related to the Obligations (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential); (iii) to (A) any rating agency in connection with rating the
Borrowers or theirBorrower or its Restricted Subsidiaries or the Loans and/or
the Commitments or (B) the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans; (iv) as required or requested by any regulatory authority purporting to
have jurisdiction over such Lender Party or its Affiliates (including any
self-regulatory authority, such as the NAIC); provided, unless prohibited by
applicable Law or court order, each Lender Party shall make reasonable efforts
to notify the Borrower Representative of any request by such regulatory
authority (other than any such request in connection with any examination of the
financial condition or other routine examination of such Lender Party by such
regulatory authority) for disclosure of any such non-public information prior to
the actual disclosure thereof; (v) to the extent required by order of any court,
governmental agency or representative thereof or in any pending legal or
administrative proceeding, or otherwise as required by applicable Law or
judicial process; provided, unless prohibited by applicable Law or court order,
each Lender Party shall make reasonable efforts to notify the Borrower
Representative of such required disclosure prior to the actual disclosure of
such non-public information; (vi) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (vii) for purposes of
establishing a “due diligence” defense, (viii) with the consent of the
BorrowersBorrower , or (ix) to the extent such information (A) becomes publicly
available other than as a result of a breach of this Section 10.17, (B) becomes
available to such Lender Party or any of its Affiliates on a non-confidential
basis from a source other than a Credit Party, or (C) is independently developed
by such Lender Party; (b) may disclose the existence of this Agreement and
customary marketing information about this Agreement to market data collectors
and similar services providers to the lending industry (including for league
table

 

202



--------------------------------------------------------------------------------

designation purposes) and to service providers to such Lender Party in
connection with the administration and management of this Agreement and the
other Credit Documents; and (c) may (at its own expense) place advertisements in
financial and other newspapers and periodicals or on a home page or similar
place for dissemination of information on the Internet or worldwide web as it
may choose, and circulate similar promotional materials, in the form of a
“tombstone” or otherwise describing the namesname of the BorrowersBorrower , the
Sponsor and their respective Affiliates (or any of them), and the amount, type
and closing date with respect to the transactions contemplated hereby.

10.18 Usury Savings Clause . Notwithstanding any other provision herein, the
aggregate interest rate charged with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable Law shall not exceed the Highest Lawful Rate. If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the BorrowersBorrower shall pay to the
Administrative Agent an amount equal to the difference between the amount of
interest paid and the amount of interest which would have been paid if the
Highest Lawful Rate had at all times been in effect. Notwithstanding the
foregoing, it is the intention of the Lenders and the BorrowersBorrower to
conform strictly to any applicable usury Laws. Accordingly, if any Lender
contracts for, charges, or receives any consideration which constitutes interest
in excess of the Highest Lawful Rate, then any such excess shall be cancelled
automatically and, if previously paid, shall at such Lender’s option be applied
to the outstanding amount of the Loans made hereunder or be refunded to the
BorrowersBorrower.

10.19 No Strict Construction . The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

10.20 Counterparts; Effectiveness . This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Except as provided in Section 3, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or in electronic (i.e., “pdf” or “tif”)
format shall be effective as delivery of a manually executed counterpart of this
Agreement.

10.21 Integration . This Agreement and the other Credit Documents, and any
separate letter agreements with respect to fees payable to the Lead Arrangers,
the Syndication Agents, the Administrative Agent and the Collateral Agent,
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.

 

203



--------------------------------------------------------------------------------

10.22 No Fiduciary Duty . Each Agent, the Issuing Bank, each Lender and their
Affiliates (collectively, the “Lender Affiliated Parties”), may have economic
interests that conflict with those of the Credit Parties, and each Credit Party
acknowledges and agrees (a) nothing in the Credit Documents or otherwise will be
deemed to create an advisory, fiduciary or agency relationship or fiduciary or
other implied duty between the Lender Affiliated Parties and each Credit Party,
its stockholders or its Affiliates; (b) the transactions contemplated by the
Credit Documents are arm’s-length commercial transactions between the Lender
Affiliated Parties, on the one hand, and each Credit Party, on the other; (c) in
connection therewith and with the process leading to such transaction each of
the Lender Affiliated Parties is acting solely as a principal and not the agent
or fiduciary of any Credit Party, its management, stockholders, creditors or any
other Person; (d) none of the Lender Affiliated Parties has assumed an advisory
or fiduciary responsibility in favor of any Credit Party with respect to the
transactions contemplated hereby or the process leading thereto (regardless of
whether any of the Lender Affiliated Parties or any of their respective
Affiliates has advised or is currently advising any Credit Party on other
matters) or any other obligation to any Credit Party except the obligations
expressly set forth in the Credit Documents; (e) each Credit Party has consulted
its own legal and financial advisors to the extent it deemed appropriate;
(f) each Credit Party is responsible for making its own independent judgment
with respect to such transactions and the process leading thereto; and (g) no
Credit Party will claim that any of the Lender Affiliated Parties has rendered
advisory services of any nature or respect, or owes a fiduciary or similar duty
to any Credit Party, in connection with such transaction or the process leading
thereto.

10.23 PATRIOT Act . Each Lender and the Administrative Agent (for itself and not
on behalf of any Lender) hereby notifies the Credit Parties that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies the Credit Parties, which information includes the
name and address of each Credit Party and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the PATRIOT Act.

10.24 Judgment Currency . In respect of any judgment or order given or made for
any amount due under this Agreement or any other Credit Document that is
expressed and paid in a currency (the “judgment currency”) other than the
currency in which it is expressed to be payable under this Agreement or other
Credit Document, the party hereto owing such amount due will indemnify the party
due such amount against any loss incurred by them as a result of any variation
as between (a) the rate of exchange at which the United States dollar amount is
converted into the judgment currency for the purpose of such judgment or order
and (b) the rate of exchange, as quoted by the Administrative Agent or by a
known dealer in the judgment currency that is designated by the Administrative
Agent, at which the Administrative Agent, Issuing Bank or such Lender is able to
purchase Dollars with the amount of the judgment currency actually received by
the Administrative Agent, Issuing Bank or such Lender. The foregoing indemnity
shall constitute a separate and independent obligation of the applicable party
and shall survive any termination of this Agreement and the other Credit
Documents, and shall continue in full force and effect notwithstanding any such
judgment or order as aforesaid. The term “rate of exchange” shall include any
premiums and costs of exchange payable in connection with the purchase of or
conversion into Dollars.

10.25 Acknowledgement and Consent to Bail-In of EEA Financial Institutions .
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Credit Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Credit Document, to the extent such liability is unsecured, may be
subject to the Write-Down and Conversion Powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

 

204



--------------------------------------------------------------------------------

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

10.26 Intercreditor AgreementAgreements . The Administrative Agent and the
Collateral Agent are authorized to enter into theany applicable Intercreditor
Agreement and any other customary intercreditor arrangements relating to
Indebtedness permitted hereunder (and, in each case, any amendments, amendments
and restatements, restatements or waivers of or supplements to or other
modifications to, and extensions, restructuring, renewals, replacements of, such
agreement, including in connection with the incurrence by any Credit Party of
any Permitted First Priority Refinancing Debt or any Permitted Second Priority
Refinancing Debt, to permit such Indebtedness to be secured by a valid,
perfected Lien (with such priority as may be designated by the BorrowersBorrower
or the relevant Restricted Subsidiary, to the extent such priority is permitted
by the Credit Documents)), and the parties hereto acknowledge that theany
applicable Intercreditor Agreement and any other intercreditor arrangement
entered into by the Administrative Agent and/or the Collateral Agent in
accordance with this Section 10.26 is binding upon them. Each Lender
(i) understands, acknowledges and agrees that Liens shall be created on the
Collateral pursuant to the Second Lien Credit Documents, which Liens shall be
subject to the terms and conditions of the Intercreditor Agreement (or other
customary intercreditor arrangements), (ii) hereby agrees that it will be bound
by and will take no actions contrary to the provisions of theany applicable
Intercreditor Agreement (or such other customary intercreditor arrangements) and
(iiiii ) hereby authorizes and instructs the Administrative Agent and Collateral
Agent to enter into theany applicable Intercreditor Agreement (and any other
customary intercreditor arrangements relating to Indebtedness permitted
hereunder (and, in each case, any amendments, amendments and restatements,
restatements or waivers of or supplements to or other modifications to, such
agreements, including in connection with the incurrence by any Credit Party of
any Permitted First Priority Refinancing Debt or any Permitted Second Priority
Refinancing Debt, to permit such Indebtedness to be secured by a valid,
perfected Lien (with such priority as may be designated by the BorrowersBorrower
or the relevant Restricted Subsidiary, to the extent such priority is permitted
by the Credit Documents)), and to subject the Liens on the Collateral securing
the Obligations to the provisions thereof. The foregoing provisions are intended
as an inducement to the (a) Second Lien Creditors to extend credit to the
Borrowers and (b) any potential provider of Permitted First Priority Refinancing
Debt or Permitted Second Priority Refinancing Debt to extend credit to the
Borrowers and such Second Lien CreditorsBorrower and such providers of Permitted
First Priority Refinancing Debt and Permitted Second Priority Refinancing Debt
are intended third-party beneficiaries of such provisions and the provisions of
theany applicable Intercreditor Agreement (or other customary intercreditor
arrangements, if applicable).

 

205



--------------------------------------------------------------------------------

10.27 Parallel Liability[Reserved].

(a) Each Credit Party irrevocably and unconditionally undertakes to pay to the
Administrative Agent an amount equal to the aggregate amount of its Obligations
(as these may exist from time to time).

(b) The parties hereto agree that:

(i) a Credit Party’s Parallel Liability is due and payable at the same time as,
for the same amount of, and in the same currency as, its Obligations;

(ii) a Credit Party’s Parallel Liability is decreased to the extent that its
Obligations have been irrevocably paid or discharged and its Obligations are
decreased to the extent that its Parallel Liability has been irrevocably paid or
discharged;

(iii) a Credit Party’s Parallel Liability is independent and separate from, and
without prejudice to, its Obligations, and constitutes a single obligation of
that Credit Party to the Administrative Agent (even though that Credit Party may
owe more than one Obligation to the Secured Parties under the Credit Documents)
and an independent and separate claim of the Administrative Agent to receive
payment of that Parallel Liability (in its capacity as the independent and
separate creditor of that Parallel Liability and not as a co-creditor in respect
of the Obligations); and

(iv) for purposes of this Section 10.27, the Administrative Agent acts in its
own name and not as agent, representative or trustee of the Secured Parties and
accordingly holds neither its claim resulting from a Parallel Liability nor any
Collateral securing a Parallel Liability on trust.

10.28 Process AgentsAgent.

(a) Each Credit Party hereby irrevocably appoints Corporation Service Company
(the “NY Process Agent”), with an office on the date hereof at 1180 Avenue of
the Americas, Suite 210, New York, NY 10036-8401, as its agent and true and
lawful attorney-in-fact in its name, place and stead to accept on its behalf
service of copies of the summons and complaint and any other process that may be
served in any such suit, action or proceeding brought in any court referred to
in Section 10.15, and agrees that the failure of the NY Process Agent to give
any notice of any such service of process to it shall not impair or affect the
validity of such service or, to the extent permitted by applicable Laws, the
enforcement of any judgment based thereon. Each Credit Party shall maintain such
appointment until the satisfaction in full of all Obligations (other than
Remaining Obligations), except that if for any reason the NY Process Agent
appointed hereby ceases to be able to act as such, then each Credit Party shall,
by an instrument reasonably satisfactory to the Administrative Agent, appoint
another Person in the Borough of Manhattan as such NY Process Agent subject to
the approval of the Administrative Agent. Each Credit Party covenants and agrees
that it shall take any and all reasonable action, including the execution and
filing of any and all documents that may be necessary to continue the
designation of the NY Process Agent pursuant to this section in full force and
effect and to cause the NY Process Agent to act as such.

10.29 [Reserved].

 

206



--------------------------------------------------------------------------------

10.30 [Reserved] .

(b) Lux Borrower hereby irrevocably appoints Corsair (Hong Kong) Limited (the
“HK Process Agent”), with an office on the date hereof at Suite 2602-03, 26/F.,
Millennium City 5, 418 Kwun Tong Road, Kwun Tong, Kowloon, Hong Kong, as its
agent and true and lawful attorney-in-fact in its name, place and stead to
accept on its behalf service of copies of the summons and complaint and any
other process that may be served in any such suit, action or proceeding brought
in connection with any pledge of shares of Corsair (Hong Kong) Limited pursuant
to any Hong Kong Collateral Document, and agrees that the failure of the HK
Process Agent to give any notice of any such service of process to it shall not
impair or affect the validity of such service or, to the extent permitted by
applicable Laws, the enforcement of any judgment based thereon, and the HK
Process Agent hereby accepts such appointment. Lux Borrower shall maintain such
appointment until the satisfaction in full of all Obligations (other than
Remaining Obligations), except that if for any reason the HK Process Agent
appointed hereby ceases to be able to act as such, then Lux Borrower shall, by
an instrument reasonably satisfactory to the Administrative Agent, appoint
another Person in Hong Kong as such HK Process Agent subject to the approval of
the Administrative Agent. Lux Borrower covenants and agrees that it shall take
any and all reasonable action, including the execution and filing of any and all
documents that may be necessary to continue the designation of the HK Process
Agent pursuant to this section in full force and effect and to cause the HK
Process Agent to act as such.

10.29 Waiver of Sovereign Immunity . Each Credit Party that is a Non-U.S. Person
(each, a “Foreign Credit Party”), in respect of itself, its Subsidiaries, its
process agents, and its properties and revenues, hereby irrevocably agrees that,
to the extent that such Foreign Credit Party or its respective Subsidiaries or
any of its or its respective Subsidiaries’ properties has or may hereafter
acquire any right of immunity, whether characterized as sovereign immunity or
otherwise, from any legal proceedings, whether in the United States or
elsewhere, to enforce or collect upon the Loans or any other Obligations or any
Credit Document or any other liability or obligation of such Foreign Credit
Party, or any of their respective Subsidiaries, in each case related to or
arising from the transactions contemplated by any of the Credit Documents,
including, without limitation, immunity from service of process, immunity from
jurisdiction or judgment of any court or tribunal, immunity from execution of a
judgment, and immunity of any of its property from attachment prior to any entry
of judgment, or from attachment in aid of execution upon a judgment, such
Foreign Credit Party, for itself and on behalf of its Subsidiaries, hereby
expressly waives, to the fullest extent permissible under applicable law, any
such immunity, and agrees not to assert any such right or claim in any such
proceeding, whether in the United States or elsewhere. Without limiting the
generality of the foregoing, each Foreign Credit Party further agrees that the
waivers set forth in this Section 10.29 shall have the fullest extent permitted
under the Foreign Sovereign Immunities Act of 1976 of the United States and are
intended to be irrevocable for purposes of such Act.

10.30 Luxembourg . If a transfer by any Lender of its rights and/or obligations
under this Agreement (and any relevant Credit Documents) occurred or was deemed
to occur by way of novation, the parties hereto explicitly agree that all
securities and guarantees created under or in connection with any Credit
Documents shall be preserved for the benefit of the new Lender, new secured
party, participant or their successors or assignees in accordance with the
provisions of article 1278 of the Luxembourg Civil Code.

10.31 Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as of
the date such Person became a Lender party hereto, to, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of, the Administrative Agent and
not, for the avoidance of doubt, to or for the benefit of the BorrowersBorrower
or any other Credit Party, that at least one of the following is and will be
true:

 

207



--------------------------------------------------------------------------------

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Employee Benefit Plans with respect to
such Lender’s entrance into, participation in, administration of and performance
of the Loans, any Letter of Credit, any Commitments or this Agreement;

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, any Letter of
Credit, any Commitment and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84- 14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, any Letter of Credit, any Commitment and this
Agreement; or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the BorrowersBorrower or any other Credit Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, any Letter of Credit, any Commitment and this Agreement (including
in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Credit Document or any documents
related hereto or thereto).

[remainder of page intentionally left blank]

 

208



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

CORSAIR GROUP (CAYMAN), LP, as Holdings and a Guarantor By: EagleTree-Carbide
(GP), LLC, its general partner By:  

 

  Name:   Title: CORSAIR GAMING, INC., as athe Borrower By:  

 

  Name:   Title: CORSAIR ACQUISITION (LUX) S.À R.L., as a Borrower CORSAIR
COMPONENTS, INC.,as a Guarantor By:  

 

  Name:   Title:

[Signature page to First Lien Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CORSAIR GROUP (US)MEMORY, LLCINC., as a Guarantor By:  

 

  Name:   Title: CORSAIR HOLDINGS (LUX) S. À R.L, as a Guarantor ORIGIN PC,
LLC,as a Guarantor By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature page to First Lien Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CORSAIR COMPONENTSSCUF HOLDINGS, INC., as a Guarantor By:  

 

  Name:   Title: CORSAIR MEMORYSCUF GAMING, INC.,as a Guarantor By:  

 

  Name:   Title: CORSAIR (HONG KONG) LIMITED, SCUF GAMING INTERNATIONAL LLC,as a
Guarantor By:  

 

  Name:   Title:

[Signature page to First Lien Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

CORSAIR COMPONENTS COÖPERATIEF U.A., as a Guarantor By:  

 

  Name:   Title: By:  

 

  Name:   Title: CORSAIR MEMORY B.V.,as a Guarantor By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature page to First Lien Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

MACQUARIE CAPITAL FUNDING LLC, as Administrative Agent and Collateral Agent By:
 

 

  Name:   Title: By:  

 

  Name:   Title: MACQUARIE CAPITAL FUNDING LLC, as Swing Line Lender, Issuing
Bank and a Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title CORTLAND CAPITAL MARKET SERVICES LLC, as a Collateral Agent By:
 

 

  Name:   Title:

[Signature page to First Lien Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as Issuing Bank and a Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title

[Signature page to First Lien Credit and Guaranty Agreement]



--------------------------------------------------------------------------------

ANNEX B

Amended and Restated Schedule 4.2 to Credit Agreement

[See attached]



--------------------------------------------------------------------------------

SCHEDULE 4.2 TO

FIRST LIEN CREDIT AND GUARANTY AGREEMENT

Equity interests and ownership;

Organizational and capital structure

(i) Ownership Interests of the Restricted Subsidiaries

 

Entity    Equity Holder    Type of Equity
Interests    Authorized Shares/
Units    Number of Shares/
Units Owned    Percentage of Shares/
Units Owned Corsair Components, Inc.    Corsair Gaming, Inc.    Common Stock   
1,000    1,000    100% Corsair Memory, Inc.    Corsair Components, Inc.   
Common Stock    100    100    100% Origin PC, LLC    Corsair Memory, Inc.   
Membership Interests    N/A    N/A    100% Corsair Holdings (Lux) S.a.r.l.   
Corsair Gaming, Inc.    Common Shares    5,564,463    5,564,463    100% Corsair
Acquisition (Lux) S.a.r.l.    Corsair Holdings (Lux) S.a.r.l.    Share Capital
   12,000    12,000    100% Corsair Holdings (Hong Kong) Limited    Corsair
Acquisition (Lux) S.a.r.l.    Ordinary Shares    10,000    10,000    100%
Corsair (Hong Kong) Limited    Corsair Acquisition (Lux) S.a.r.l.    Ordinary
Shares    10,000    10,000    100% Corsair Components Cooperatief U.A.   
Corsair Acquisition (Lux) S.a.r.l.    Membership Rights    N/A    EUR 30,000   
99.8%    Corsair Holdings
(Hong Kong)
Limited    Membership
Rights    N/A    EUR 1    0.20% Corsair GmbH    Corsair Holdings (Hong Kong)
Limited    N/A    25,000    25,000    100% Corsair Memory B.V.    Corsair
Holdings (Hong Kong) Limited    Common Stock    N/A    30,000 shares of EUR 1   
100% Corsair Components Limited    Corsair Holdings (Hong Kong) Limited   
Ordinary Shares    100    100    100%



--------------------------------------------------------------------------------

Entity    Equity Holder    Type of Equity
Interests    Authorized Shares/
Units    Number of Shares/
Units Owned    Percentage of Shares/
Units Owned Corsair (Shenzhen) Trading Company Ltd.    Corsair Holdings (Hong
Kong) Limited    Registered Capital    RMB 500,000    RMB 500,000    100%
Corsair Engineering d.o.o.    Corsair Holdings (Hong Kong) Limited    Share
Capital    7,500.00 EUR    7,500.00 EUR    100% Corsair Memory Co., Ltd   
Corsair Holdings (Hong Kong) Limited    Common Stock    100,000    100,000   
100% Corsair Design System Company Limited    Corsair Holdings (Hong Kong)
Limited    Charter Capital    VND700,000,000    VND700,000,000    100% Corsair
Components Co., Ltd    Corsair Memory B.V.    Common Stock    500,000    500,000
   100% Corsair Gaming S.A.S.    Corsair Memory B.V.    Share Capital    EUR
10,000    EUR 10,000    100% Scuf Holdings, Inc.    Corsair Memory, Inc.   
Common Stock    2,000,000    1,000,000    100% Scuf Gaming, Inc.    Scuf
Holdings, Inc.    Common Stock    1,000    100    100% Scuf Gaming International
LLC    Scuf Gaming, Inc.    Membership Interests    N/A    100%    100%
Ironmonger Initiatives Limited    Scuf Gaming, Inc.    Common Shares    100    1
   100% Ironburg Inventions Limited    Scuff Gaming, Inc.    Common Shares   
10,000    5,000    50%    Ironmonger
Initiatives Limited    5,000    50%



--------------------------------------------------------------------------------

Entity    Equity Holder    Type of Equity
Interests    Authorized Shares/
Units    Number of Shares/
Units Owned    Percentage of Shares/
Units Owned

Scuf Gaming Europe

Limited

   Scuf Gaming, Inc.    Common Shares    10,000    2,500    25%    Ironburg
Inventions Limited    7,500    75%

(ii) Existing Options, Warrants, Calls, Rights, Commitments or Other Agreements
Convertible into Equity Interests of any Restricted Subsidiaries

None.